--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTION VERSION

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Made as of July 27, 2012


Among


SUNOPTA INC.
SUNOPTA FOODS INC.
as Borrowers


and


EACH OF THE FINANCIAL INSTITUTIONS
AND OTHER ENTITIES FROM TIME TO TIME
PARTIES HERETO
as Lenders


and


CERTAIN AFFILIATES OF
THE BORROWERS
as Obligors


and


BANK OF MONTREAL
as Agent


--------------------------------------------------------------------------------

Table of Contents 

SECTION 1 INTERPRETATION 2          1.1 Certain Defined Terms 2          1.2
Business Day. 37          1.3 Conflict. 37          1.4 Currency. 37        
 1.5 References. 38          1.6 Quebec References. 38          1.7 GAAP 38    
     1.8 Governing Law. 39          1.9 Entire Agreement. 39          1.10
Severability. 39          1.11 Schedules. 39       SECTION 2 REPRESENTATIONS AND
WARRANTIES 40          2.1 Representations, Warranties and Agreements of the
Obligors. 40          2.2 Deemed Repetition. 48       SECTION 3 THE CREDIT
FACILITIES 49          3.1 Establishment of Credit Facilities. 49          3.2
Availability of Credit Facilities. 49          3.3 Obligations of the Lenders.
50          3.4 Revolving Nature of Facility A and Facility B. 51          3.5
Purpose. 51          3.6 Initial and Maximum Utilization. 52          3.7
Borrowing Procedures – General. 52          3.8 Libor Loans. 54          3.9
Bankers' Acceptances. 54          3.10 Letters of Credit and Letters of
Guarantee. 57          3.11 Hedge Contracts. 62          3.12 Prime Loans, USBR
Loans, US Prime Rate Loans, Overdrafts and Swing B Loans  64          3.13
Conversion Option. 64          3.14 Conversion and Rollover Not Repayment. 65  
       3.15 Mandatory Conversion of Libor Loans and Bankers' Acceptances. 65    
     3.16 Deposit of Proceeds of Loans and Discount Proceeds. 65          3.17
Evidence of Obligations. 65          3.18 Swing B Loans. 66          3.19
Reliance on Oral Instructions. 67          3.20 Banking Products. 68        
 3.21 Accordion. 68          3.22 MasterCard Advances 68       SECTION 4
INTEREST, FEES AND EXPENSES 69          4.1 Interest on Prime Loans and Canadian
Overdrafts. 69          4.2 Interest on USBR Loans, US Prime Rate Loans, US
Overdrafts and Swing B Loans  70          4.3 Interest on Libor Loans. 70

- i -

--------------------------------------------------------------------------------


         4.4 Fees on Bankers' Acceptances. 71          4.5 Fees on Letters of
Credit and Letters of Guarantee. 71          4.6 Fees on Hedge Contracts. 72    
     4.7 Standby Fee. 72          4.8 Applicable Pricing – Facility A and
Facility B 72          4.9 Interest on Overdue Amounts. 73          4.10
Interest Act. 74          4.11 Limit on Rate of Interest. 74          4.12
Substitute Basis of Advance – LIBOR Loans. 75          4.13 Indemnity. 75      
   4.14 Breakage Costs. 76          4.15 Survival of Indemnifications 76        
 4.16 Payment of Portion. 76          4.17 Field Examination Fees. 77        
 4.18 Appraisal Fees. 77          4.19 Agency Fee. 77       SECTION 5 REDUCTION
AND REPAYMENT 77          5.1 Term and Maturity. 77          5.2 Repayment of
Facilities. 77          5.3 Mandatory Repayment of Facility A – Currency
Fluctuations. 79          5.4 Optional Cancellation. 80       SECTION 6 PAYMENTS
AND TAXES 81          6.1 Payments Generally. 81          6.2 Taxes. 81        
 6.3 No Set-Off. 82          6.4 Application of Payments Before Exercise of
Rights. 82          6.5 Application of Payments After Exercise of Rights Under
Section 10.2. 83       SECTION 7 SECURITY DOCUMENTS 84          7.1 Security
Documents. 84          7.2 Collateral Proceeds. 86          7.3 Further
Assurances 87          7.4 Dissolution or Winding Down of Servicios and Mexico
88       SECTION 8 CONDITIONS PRECEDENT 89          8.1 Conditions Precedent to
Disbursements of Advances. 89          8.2 Conditions Precedent to All Advances.
91          8.3 Waiver of a Condition Precedent. 92       SECTION 9 COVENANTS 92
         9.1 Affirmative Covenants. 92          9.2 Negative Covenants. 100    
     9.3 Financial Covenants. 106          9.4 Reporting Requirements. 107

- ii -

--------------------------------------------------------------------------------


SECTION 10 DEFAULT AND ENFORCEMENT 110          10.1 Events of Default. 110    
     10.2 Rights upon Default and Event of Default. 114          10.3 Waiver of
Default. 115       SECTION 11 REMEDIES 115          11.1 Remedies Cumulative.
115          11.2 Remedies Not Limited. 115          11.3 Set-Off, etc. 116    
     11.4 Agent or Lender May Perform Covenants. 116       SECTION 12 THE AGENTS
AND THE LENDERS 116          12.1 Arrangements for Advances. 116          12.2
Payments by Agents 117          12.3 Decision-Making 119          12.4 Security
Held by Agent 120          12.5 Priorities of Security 121          12.6
Protection of Agent 121          12.7 Duties of Agent 123          12.8
Termination or Resignation of Agent 124          12.9 Lenders' Independent
Investigation 124          12.10 Legal Proceedings by Agent 124          12.11
Lenders' Obligations Several; No Partnership 125          12.12 Acknowledgement
by Borrower 125          12.13 Amendments to Section 12 125          12.14
Deliveries, etc. 125          12.15 Agency Fee 125          12.16 Adjustments
Among Lenders. 126          12.17 Agents May Debit Accounts. 126          12.18
Field Examination Reports; Disclaimer by Lenders 126          12.19 Fondé de
Pouvoir. 127          12.20 Other Provisions Concerning the Agent 128      
SECTION 13 MISCELLANEOUS 128          13.1 Amendments. 128          13.2 Notice.
129          13.3 Disruption of Postal Service. 129          13.4 Environmental
Indemnity. 129          13.5 Further Assurances 129          13.6 Judgment
Currency. 130          13.7 Waivers. 130          13.8 Reimbursement of
Expenses. 130          13.9 Submission to Jurisdiction. 131          13.10
Waiver of Trial by Jury. 131          13.11 Counterparts. 131          13.12
Excluded Subsidiaries. 131          13.13 Acknowledgement. 131

- iii -

--------------------------------------------------------------------------------


13.14 Canadian Bankers' Association Model Credit Agreement Provisions. 132 13.15
Exercise of Discretion 132 13.16 Original Agreement 132

- iv -

--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This seventh amended and restated credit agreement is made as of July 27, 2012

A M O N G


SUNOPTA INC.


and


SUNOPTA FOODS INC.
as Borrowers


and


EACH OF THE FINANCIAL INSTITUTIONS AND OTHER ENTITIES FROM TIME TO TIME PARTIES
TO THIS AGREEMENT
as Lenders

and


CERTAIN AFFILIATES OF THE BORROWERS
as Obligors

and


BANK OF MONTREAL
as Agent


RECITALS:


A.

Certain of the parties hereto, including without limitation, SunOpta, SunOpta
Foods, BMO, Rabobank, EDC and the Agent, are parties to a sixth amended and
restated credit agreement dated as of December 20, 2010, as amended (the
“Original Agreement”).

    B.

SunOpta and its various Subsidiaries desire to amend and restate the Original
Agreement in its entirety in order to incorporate, among other things, certain
amendments to the nature of the credit facilities provided for thereunder and
certain other terms and conditions set out herein and the provision of certain
increased credit facilities by the Lenders hereto.

    C.

The Lenders, the Agent, the Borrowers and the Obligors wish to make amendments
to and restate the terms of the Original Agreement in its entirety in accordance
with the terms and conditions set forth herein.

FOR VALUE RECEIVED, the parties agree as follows:

--------------------------------------------------------------------------------

- 2 -


SECTION 1
INTERPRETATION


1.1 Certain Defined Terms


In this Agreement (including the recitals), the terms defined below shall have
the indicated meanings unless the context expressly or by necessary implication
requires otherwise:

“Acceptance Fee” means a fee payable by SunOpta with respect to the acceptance
of a Bankers' Acceptance under this Agreement, as set out in Section 4.4(a) .

“Accounts Receivable” means any account, account receivable, receivable, book
debt and any other form of monetary obligation owing to or, now or hereafter
acquired by the relevant Borrowers and Obligors (including any right of the
relevant Borrower or any Obligor to payment for goods sold or leased or for
services rendered, whether or not earned by performance) and includes all of the
relevant Borrowers' and Obligors' accounts, contract rights, instruments,
documents, chattel paper, general intangibles relating to accounts, drafts and
acceptances, and all other forms of obligations owing to the relevant Borrowers
and Obligors arising out of or in connection with the sale or lease of Inventory
or otherwise, all guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to the Agent or a Lender hereunder or in connection herewith.

“Accounts Receivables Insurance Policy” means a policy of insurance satisfactory
to the Agent and the Lenders and held with EDC, EXIM or such other insurer as
the Agent shall have approved in writing, which such policy insures the payment
of certain Accounts Receivable owing to an Obligor from time to time and wherein
the insurer acknowledges that all payments under the insurance policy have been
assigned to the Agent of behalf of the Lenders, a certified copy of which such
insurance policy and acknowledgement shall be provided to the Agent upon
issuance.

“Additional Obligor” means any Person who has executed and delivered an
Additional Obligor Counterpart and such additional Security Documents as may be
required by the Agent in its discretion.

“Additional Obligor Counterpart” means a counterpart to this Agreement in the
form attached as Schedule A executed and delivered by any Additional Obligor and
the Agent.

“Administrative Agent” has the same meaning as Agent.

“Advance” means an extension of credit under any Credit Facility by a Lender to
a Borrower by way of: (a) the advance of a Prime Loan, a MasterCard Advance, a
USBR Loan or a Libor Loan, the acceptance of a Bankers' Acceptance, the issuance
of a Letter of Credit or a Letter of Guarantee or the entry into of an FEFC in
the case of Facility A; or (b) the advance of a US Prime Rate Loan, a Libor Loan
or a Swing B Loan, the issuance of a Letter of Credit or a Letter of Guarantee
or the entry into of a Hedge Contract in the case of Facility B.

“Affiliate” has the meaning given to it in the Provisions. For greater
certainty, Harris is an Affiliate of BMO for purposes of the Provisions, this
Agreement and the other Documents.

--------------------------------------------------------------------------------

- 3 -


“Agent” means BMO when acting as agent and any successor agent appointed under
Section 7.1 or 7.7 respectively of the Provisions.

“Agent's Lending Office” means the office of the Agent located at 1 First
Canadian Place, 100 King Street West, Toronto, Ontario, M5X 1A1 (Fax No.: (416)
360-7168) or such other office or branch of the Agent in Canada as the Agent may
from time to time advise the Borrower and the Lenders in writing.

“Agreement” means this Seventh Amended and Restated Credit Agreement, including
the Schedules hereto, as amended, varied, supplemented, restated, amended and
restated, renewed or replaced at any time and from time to time.

“Applicable Law” has the meaning given to it in the Provisions.

“Associate” has the meaning given in the Business Corporations Act (Ontario), as
in effect on the Closing Date.

“Auditors” means Deloitte & Touche LLP or any other independent chartered
accounting firm of national standing or otherwise acceptable to the Agent
providing audit services to the Borrowers from time to time.

“BA Equivalent Loan” means an Advance made by a Non BA Lender evidenced by a
Discount Note.

“Banking Product” means any of the following products, services or facilities
extended to any Borrower by BMO or any Affiliate of BMO: (a) Cash Management
Services; (b) commercial credit card and merchant card services; and (c) other
banking products or services (excluding for greater certainty any hedging
products) as may be requested by any Borrower, other than Letters of Credit and
Letters of Guarantee.

“Banking Product Debt” means Debt and other obligations of a Borrower relating
to Banking Products.

“Bankers' Acceptance” and “B/A” each means a bill of exchange, including a
depository bill issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in Canadian Dollars, drawn by a Borrower and accepted by a
Lender.

“Basis Point” and “bp” each means one one-hundredth of one percent (.01%).

“Base Rate Loan” has the same meaning as USBR Loan.

“BMO” means Bank of Montreal and its successors and assigns.

“BMO Chicago” and “Chicago Branch” means the branch of BMO located at 115 South
LaSalle St., 12-W, Chicago, Illinois 60603 or such other branch in Illinois as
BMO may designate from time to time.

--------------------------------------------------------------------------------

- 4 -


“Borrower” means (a) in respect of Facility A, SunOpta and, (b) in respect of
Facility B, SunOpta Foods. For greater certainty, the reference to the term
“Borrower” or “Borrowers” without reference to any applicable Credit Facility,
unless the context expressly or by necessary implication requires otherwise, is
a reference to any or all of the Persons referred to above, as applicable.

“Borrower's Account” means an account (including without limitation the
Borrower's Account for Payments) of any of the Borrowers maintained, as
applicable, at the Agent's Lending Office in respect of Facility A, the Agent's
Chicago Branch or Harris in respect of Facility B, or any other branch of the
Agent or Harris in Canada or the United States, as applicable, as the Borrowers
may from time to time advise the Agent in writing and includes those accounts
listed on Schedule B and “Borrower's Accounts” means any two or more such
accounts.

“Borrower's Account for Payments” means (a) for all payments for and by a
Borrower under and in connection with Facility A in Canadian Dollars, the
following account maintained by the Borrower with the Agent at its Toronto main
office, to which payments and transfers are to be effected as follows:
0002-1603-791 or, for either purpose, any other Borrower's Account as the Agent
and the Borrower may agree from time to time; (b) for all payments for and by a
Borrower under and in connection with Facility A in US Dollars, the following
account maintained by the Borrower with the Agent at its Toronto main office, to
which payments and transfers are to be effected as follows: 0002-4622-591 or,
for either purpose, any other Borrower's Account as the Agent and the Borrower
may agree from time to time; (c) for all payments for and by a Borrower under
and in connection with Facility B in US Dollars, the following designated
account maintained at Harris, to which payments and transfers are to be effected
as follows: 422-481-2 or, for either purpose, any other Borrower's Account as
the Agent and the Borrower may agree from time to time.

“Borrowing Base Certificate” means, collectively, the Facility A Borrowing Base
Certificate and the Facility B Borrowing Base Certificate.

“Business Day” means (i) any day of the year (other than Saturday or Sunday or
any other day on which banks are authorized or required by law to remain closed
for normal business in Toronto, Ontario); (ii) when used in connection with USBR
Loans, any day of the year (other than Saturday or Sunday or any other day on
which banks are authorized or required by law to remain closed for normal
business in Toronto, Ontario or New York, New York); (iii) when used in
connection with Facility B, any day of the year (other than Saturday or Sunday
or any other day on which banks are authorized or required by law to remain
closed for business in Chicago, Illinois; and (iv) when used in connection with
LIBOR Loans any day of the year (other than Saturday or Sunday or any other day
on which banks are authorized or required by law to remain closed for normal
business in Toronto, Ontario, New York, New York or London, England) and on
which dealings in U.S. Dollar deposits may be carried on by and between banks in
the London interbank Eurocurrency Market.

“Business Plan” means collectively the business plans prepared, in form and
content satisfactory to the Majority Lenders from time to time, for the Obligors
on a consolidated basis, each including budgets (including without limitation
income statements, balance sheets, cash flows, ratio compliance and Capital
Expenditures) and projections for a one year period and detailing any proposed
Capital Expenditures showing all adjustments made to prepare the business plan
of the Obligors on a consolidated basis. For greater certainty, budgets will be
prepared for each of the Obligors as they form part of the operating divisions
of the SunOpta group of companies consisting of: (a) the Grain and Foods Group
(consisting of SunOpta Grains); (b) the Ingredients Group (consisting of SunOpta
Ingredients); (c) the Consumer Products Group (consisting of SunOpta Fruit and
Global); and (d) the International Foods Group (consisting of certain Excluded
Subsidiaries).

--------------------------------------------------------------------------------

- 5 -


“Canadian Dollar Amount” means, for any amount on any particular date, the
aggregate of: (a) the portion, if any, of the amount denominated in Canadian
Dollars; and (b) the amount in Canadian Dollars (determined on that date unless
otherwise specified herein in accordance with Section 1.4) of the portion, if
any, of the amount denominated in US Dollars or any other relevant currency.

“Canadian Dollars” and the symbols “$” and “C$” each means lawful money of
Canada.

“Canadian Overdraft” means any draw by SunOpta by way of overdraft under
Facility A on any of its Canadian Dollar current accounts maintained with BMO.

“Canadian Pension Plans” means, in respect of any Person, all plans or
arrangements which are considered to be pension plans for the purposes of any
applicable pension benefits standards statute or regulation in Canada
established, maintained or contributed to by such Person for its employees or
former employees.

“Capital Asset” means, at any time, for any Person, the capital or fixed assets
of that Person determined on a consolidated basis in accordance with GAAP.

“Capital Expenditure” means, for any period, those expenditures made in
connection with the acquisition, improvement or maintenance of a Capital Asset.

“Capital Lease” means, with respect to a Person, any lease or other arrangement
relating to property or assets which would be required to be accounted for as a
capital lease on a balance sheet of that Person in accordance with GAAP. The
amount of any Capital Lease at any date shall be the amount of the obligation in
respect thereof which would be included on the balance sheet.

“Cash Equivalents” means: (a) securities issued or fully guaranteed or insured
by the Government of Canada or the Government of a province of Canada or an
agency thereof having maturities of not more than six months from the date of
acquisition; (b) certificates of deposit, time deposits, repurchase agreements,
reverse repurchase agreements, or bankers' acceptances, having in each case a
maturity of not more than six months, issued by any commercial bank organized
under the laws of Canada and having combined capital and surplus of not less
than $1,000,000,000 and a short term debt rating of at least “A-” or the
equivalent; or (c) commercial paper of an issuer rated at least “A-1” by
Standard & Poor's Corporation or P-1 by Moody's Investors Services Inc. and in
either case having a maturity of not more than three months.

“Cash Management Services” means any services provided from time to time by BMO
or any Affiliate of BMO (including without limitation Harris) to any Borrower in
connection with operating, collections, payroll, trust or other depository or
disbursement accounts, including automatic clearinghouse, controlled
disbursement, depository, electronic funds transfer, information reporting,
lockbox, stop payment, overdraft and/or wire transfer services.

--------------------------------------------------------------------------------

- 6 -


“CDOR Rate” means, on any day, the annual rate of interest which is the
arithmetic average of the quotations of all institutions listed in respect of
the rate for Canadian Dollar denominated bankers' acceptances for the relevant
period displayed and identified as such on the Reuters Screen CDOR Page at
approximately 10:00 a.m. on such day (as adjusted by BMO after 10:00 a.m. to
reflect any error in any posted rate or in the posted average annual rate) or if
such date is not a Business Day then on the immediately preceding Business Day.
If the rate does not appear on the Reuters Screen CDOR Page as contemplated
above, then the CDOR Rate shall be the rate per annum quoted from time to time
by BMO as being its reference rate then in effect for determining fees on
Canadian Dollar denominated bills of exchange accepted by BMO.

“Certificate” means, in respect of a Person that is not an individual, a written
certificate signed in the name of the Person by an appropriate officer thereof
and in respect of a Person that is an individual, a written certificate signed
by that individual, and includes, without limitation, each Borrowing Base
Certificate and each Compliance Certificate.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended.

“CIBC” means Canadian Imperial Bank of Commerce and its successors and assigns.

“Claim” means any claim of any nature whatsoever including any demand, cause of
action, suit or proceeding.

“Closing” shall mean the closing on the Closing Date of the transactions
contemplated herein.

“Closing Date” means July 27, 2012.


“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means the undertaking, property and assets charged by any of the
Security Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired by any Obligor that may at any
time be or become subject to a Lien in favour of a Lender or the Agent, as
applicable, on behalf of the Lenders to secure any or all of the Obligations or
to secure, as applicable, any or all of the obligations of such Obligor (other
than a Borrower) to the Agent and the Lenders in connection with the applicable
Documents to which such Obligor is a party. When used in relation to any Person,
the term “Collateral” means the undertaking, property and assets charged by
those Security Documents to which that Person is a party and any other property,
real or personal, tangible or intangible, now existing or hereafter acquired by
that Person, that may at any time be or become subject to a Lien in favour of a
Lender or the Agent, as applicable, on behalf of the Lenders to secure any or
all of the Obligations or to secure, as applicable, any or all of the
obligations of such Person (other than a Borrower) to the Agent and the Lenders
in connection with the applicable Documents to which such Person is or may
become a party.

--------------------------------------------------------------------------------

- 7 -


“Collateral Access Agreement” means a landlord waiver, bailee letter,
non-disturbance agreement, acknowledgment agreement or similar agreement
executed in favour of and for the benefit of the Agent and/or the Lenders and
its or their successors and assigns, as applicable, and by any lessor,
mortgagee, warehouseman, processor, consignee or other Person (other than an
Obligor) in possession of, having a Lien upon, or having rights or interests in
any location at which Collateral is situate, in favour of and for the benefit of
the Agent and/or the Lenders and its or their successors and assigns, as
applicable, and in form and content satisfactory to the Agent.

“Commitment” means with respect to any Lender, its Facility A Commitment and/or
its Facility B Commitment, as the case may be.

“Compliance Certificate” means a Certificate in the form attached hereto as
Schedule T signed by the President or Chief Financial Officer of each of the
Borrowers certifying that no Default or Event of Default has occurred during the
period covered by the applicable financial statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken by the
Borrower to remedy the same; together with the calculations of the financial
covenants in Section 9.3 hereof on a monthly basis as applicable.

“Consolidated Borrower” means SunOpta and all Included Subsidiaries on a
consolidated basis.

“Contingent Obligations” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability of that Person will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; (b)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings; (c)
under any Swap Transaction; (d) to make take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an
agreement; (e) for the obligations of another through any agreement to purchase,
repurchase or otherwise acquire any obligation of another Person or any property
constituting security therefor, or to provide funds for the payment or discharge
of such obligation; and (f) to maintain the solvency, financial condition or any
balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed or supported.

“Contract Period” means the period selected by the Borrower in accordance with
Section 3.7(a) commencing on the Drawdown Date, Issuance Date, Rollover Date or
Conversion Date, as applicable, and expiring on a Business Day, in respect of an
Advance during which the interest rate, discount rate, stamping fee and/or term
with respect to any Advance is established in accordance with and subject to
Section 3.8 with respect to Libor Loans, Section 3.9 with respect to Bankers'
Acceptances, Section 3.10 with respect to Letters of Credit or Letters of
Guarantee and Section 3.11 with respect to Hedge Contracts (including FEFCs, FX
Collar Options and interest rate hedging instruments).

--------------------------------------------------------------------------------

- 8 -


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control, which together with a Borrower and any of
its subsidiaries, are treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

“Conversion” means the conversion of an outstanding Advance, or a portion of an
outstanding Advance, into an alternative type of Advance under Section 3.13.

“Conversion Date” means the Business Day that a Borrower elects as the date on
which a Conversion is to occur.

“Credit Facilities” means, collectively, Facility A and Facility B, and “Credit
Facility” means any one of them.

“Credit Limits” means, collectively, the Facility A Credit Limit and the
Facility B Credit Limit, and “Credit Limit” means any one of them.

“CSUA” means Cooperatie SunOpta U.A., an entity formed and existing under the
laws of The Netherlands.

“Debt” of a Person means, without duplication:


  (a)

all debts and liabilities of the Person for borrowed money;

        (b)

all Contingent Obligations of the Person;

        (c)

any obligation, contingent or other, which is required to be classified in
accordance with GAAP upon the Person's balance sheet as a liability;

        (d)

any obligation secured by any Lien existing on property owned or acquired by the
Person subject to the Lien whether or not the obligation secured thereby shall
have been assumed;

        (e)

any debt or liability of the Person representing the deferred acquisition cost
of property or assets created or arising under any conditional sale agreement or
other title retention agreement even though the rights and remedies of the
seller under that agreement in the event of default are limited to repossession
or sale of property or assets covered thereby;

        (f)

any liabilities, contingent, unmatured or other, under indemnities given in
respect of any bankers' acceptance, letter of credit or letter of guarantee;

        (g)

any operating lease under which the Person has furnished a residual value
guarantee in respect of which the Person is liable as lessee; and


--------------------------------------------------------------------------------

- 9 -


  (h)

any Capital Lease by which the Person is bound.

“Debt Service” means, for any period, the amount required by the Obligors to
service the outstanding Debt (other than Debt owing to an Obligor or Obligors)
during that period and includes, without limitation, interest, scheduled
principal payments, payments required or made under any Capital Lease, fee
payments made in respect of letters of credit or letters of guarantee, the
stamping fees and discount rates associated with bankers' acceptances, dividend
payments and other payments made pursuant to shares which, by their terms, or
upon the happening of any event, mature or are mandatorily redeemable or
mandatorily retractable or are redeemable or retractable at the option of the
holder or are otherwise determined to be “debt-like” in the discretion of the
Agent, but excluding Excluded Fees and excluding any principal payments, whether
scheduled or not, under any of the Credit Facilities or on maturity or any
reimbursement amount or any payments in respect of the Subordinated Debt
incurred by SunOpta in connection with its previous acquisition of the shares of
The Organic Corporation B.V.

“Default” shall have the meaning ascribed to such term in the Provisions.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
any Advance or participations in Letters of Credit, Letters of Guarantee or
Swing B Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute or unless such failure
has been cured, or (c) has become insolvent or become the subject of a
dissolution, liquidation, winding-up, receivership, bankruptcy or insolvency
proceeding, or control of which has been taken by any Governmental Authority, or
the shares and subordinated debt of which shall have been vested in Canada
Deposit Insurance Corporation or any other Governmental Authority.

“Designated Affiliate” means:


  (a)

an Affiliate of BMO which provides Banking Products to a Borrower; and

        (b)

an Affiliate of BMO, CIBC or Cooperatieve Centrale Raiffeisen-Boerenleenbank
B.A. which enters into a Hedge Agreement or Hedge Contract with a Borrower.

“Discount Note” means a non-interest bearing promissory note denominated in
Canadian

Dollars issued by the Borrower to a Non BA Lender to evidence a BA Equivalent
Loan.

“Discount Proceeds” means, for any Bankers' Acceptance issued hereunder, an
amount calculated on the applicable Drawdown Date as follows:

[exhibi1.jpg]


--------------------------------------------------------------------------------

- 10 -


Where:


  (a)

BA = the face amount of the Bankers' Acceptance

        (b)

DR = the Discount Rate applicable to the Bankers' Acceptance expressed as a
decimal

        (c)

CP = the applicable Contract Period in days

        (d)

the product of [(DRxCP)/365] is rounded up or down to the fifth decimal place
and .000005 is rounded up

“Discount Rate” means, with respect to an issue of Bankers' Acceptances or
Discount Notes with the same maturity date, (a) the CDOR Rate in respect of such
B/A or Discount Notes accepted by a Lender that is a Schedule I Lender, and (b)
in respect of such B/A or Discount Notes accepted by a Lender that is a Schedule
II Lender, a Schedule III Lender or other type of financial institution, the
CDOR Rate plus 10 bps.

“Dispute” means any cause asserted for non-payment of Accounts Receivable
including any dispute, claim, complaint, set-off, defence, contra account or
counterclaim (real or asserted), lawful or unlawful, whether arising from or
relating to a sale of merchandise by a Borrower or any other transaction or
occurrence.

“Documents” means this Agreement, the Security Documents, the MasterCard
Agreement, and all Certificates, instruments, guarantees, agreements and other
documents (including without limitation any Hedge Agreement or Hedge Contract)
delivered, or to be delivered, to the Agent or the Lenders (or any applicable
Affiliate of BMO in respect of Banking Products or any Designated Affiliate in
respect of a Hedge Agreement or a Hedge Contract) under or in connection with
this Agreement, any Security Document, any Banking Product or any Hedge
Agreement or Hedge Contract, and when used in relation to any Person,
“Documents” means the Documents executed and delivered by such Person.

“Drawdown Date” means any Business Day on which an Advance is made or is deemed
to be made.

“EBITDA” means, in respect of any fiscal period of SunOpta, the consolidated net
income of the Consolidated Borrower for such fiscal period, adjusted to:

  (a)

decrease such net income for any:

          (i)

extraordinary, non-recurring or unusual gains or income (provided, however, that
SunOpta shall require the prior written consent of the Majority Lenders before
effecting an adjustment in excess of US$2,500,000 in any twelve (12) month
period of the nature contemplated by this clause);

          (ii)

gain from the disposition of Fixed Assets;


--------------------------------------------------------------------------------

- 11 -

  (iii)

unrealized income pursuant to Hedge Agreements; and

          (b)

increase such net income for any:

          (i)

Interest Expense;

          (ii)

Excluded Fees;

          (iii)

Taxes;

          (iv)

depreciation or amortization expense;

          (v)

costs of business acquisitions consisting of Investments and/or Permitted
Investments that previously qualified for capitalization under GAAP;

          (vi)

losses from the disposition of Fixed Assets;

          (vii)

extraordinary, non-recurring or unusual losses or expenses (provided, however,
that SunOpta shall require the prior written consent of Majority Lenders before
effecting an adjustment of the nature contemplated by this clause);

          (viii)

unrealized losses pursuant to Hedge Agreements;

          (ix)

expenses incurred by the Consolidated Borrower with respect to any one time
restructuring events, including severance and termination pay expense (provided,
however, that SunOpta shall require the prior written consent of the Majority
Lenders before effecting an adjustment of nature contemplated by this clause in
excess of US$2,500,000 during any rolling twelve (12) fiscal month period);

          (x)

asset impairments and write-downs;

          (xi)

non-cash stock compensation expense; or

          (xii)

cash proceeds, not in excess of US$3,000,000 during any rolling twelve fiscal
month period, from the issuance of shares in connection with employee share
purchase program or employee stock option proceeds,

to the extent (except for the cash proceeds referred to in subsection (b)(xii))
included in the calculation of such net income, provided that the Consolidated
Borrower may, with the prior written consent of the Majority Lenders, include in
the calculation of EBITDA for such period, the EBITDA on a pro-forma basis for
any new ventures, acquisitions, divestitures or investments of the Consolidated
Borrower, in each case, as included in the Consolidated Borrower's financial
statements prepared in accordance with GAAP.

“EDC” means Export Development Canada and its successors and assigns.

--------------------------------------------------------------------------------

- 12 -


“Eligible Accounts Receivable” shall mean each Account Receivable arising in the
ordinary course of the relevant Obligor's business from the sale of Inventory
which the Agent, in its reasonable judgment, deems to be Eligible Accounts
Receivable. Without limiting the foregoing, an Account Receivable shall not be
deemed to be an Eligible Account Receivable unless such Account Receivable is
subject to the Agent's perfected, first (subject to Permitted Liens) priority
Lien on behalf of the Lenders and no other Liens other than Permitted Liens. In
addition, and without limiting the Agent's discretion to establish criteria of
eligibility in its reasonable credit judgment from time to time, an Account
Receivable shall not be an “Eligible Accounts Receivable” if:

  (a)

it arises out of a sale made by the relevant Obligor to an Affiliate of the
relevant Obligor or to a Person controlled by an Affiliate of the relevant
Obligor;

        (b)

it is due or unpaid more than 90 days after the original invoice date;

        (c)

it is unpaid more than 60 days after the invoice due date;

        (d)

it is owing from an account debtor or any Affiliate thereof who, together, are
obligated on Account Receivables owed to any Obligor and more than 25% of the
aggregate unpaid balance of which have been past due for longer than the
relevant periods specified in (b) or (c) above unless the Agent has approved in
writing the continued eligibility thereof;

        (e)

its inclusion as an Eligible Account Receivable would cause the total Eligible
Accounts Receivables owing from any one account debtor and its Affiliates to
exceed 15% of all Eligible Accounts Receivable;

        (f)

any covenant, representation or warranty by an Obligor contained in this
Agreement or any Document with respect to such Account Receivable has been
breached and such breach continues;

        (g)

the account debtor is also the relevant Obligor's creditor or supplier, or the
account debtor has disputed liability, or the account debtor has made any claim
with respect to any other Account Receivable due from such account debtor to the
relevant Obligor, or the Account Receivable otherwise is or may become subject
to any right of setoff by the account debtor and such account debtor has claimed
such right of setoff;

        (h)

any one or more of the following events has occurred and is continuing with
respect to the account debtor on such account: (i) death or judicial declaration
of incompetency of an account debtor who is an individual; (ii) the filing by or
against the account debtor of a proposal, notice of intent to file a proposal,
proceeding, action or petition for liquidation, insolvency, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, restructuring, liquidation,
winding-up or similar laws of Canada, any province or territory thereof, or any
foreign jurisdiction, now or hereafter in effect; (iii) the making of a general
assignment by the account debtor for the benefit of creditors; (iv) the
appointment of a receiver, trustee, monitor, custodian, liquidator,
administrator, interim receiver, monitor or trustee or other similar official
for the account debtor or for any of the assets of the account debtor, including
a “trustee” under the Bankruptcy and Insolvency Act (Canada); (v) the
institution by or against the account debtor of any other type of insolvency,
liquidation, bankruptcy, winding-up or insolvency reorganization proceeding
against the account debtor (under the laws of Canada, the United States of
America or otherwise, including without limitation the Bankruptcy and Insolvency
Act (Canada), the Companies' Creditors Arrangement Act (Canada) and the United
States Bankruptcy Code) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against, or winding up of
affairs of, the account debtor; (vi) the sale, assignment, or transfer of all or
substantially all of the assets of the account debtor; (vii) the nonpayment
generally by the account debtor of its debts as they become due; (viii) the
failure, cessation of the business of the account debtor as a going concern or
insolvency of the account debtor; or (ix) the account debtor calling a meeting
of its creditors or indicating its consent to any proceeding or action against
it hereinabove described;


--------------------------------------------------------------------------------

- 13 -


  (i)

the sale giving rise to the Account Receivable is to an account debtor which is
incorporated or otherwise formed or created outside Canada or the United States
of America, or is to an account debtor whose chief executive office is located
outside Canada or the United States, or is to an account debtor which issues,
routes or arranges for payment of an Account Receivable from a location outside
Canada or the United States, unless the sale is on letter of credit, guarantee
or acceptance terms, in each case acceptable to the Agent in its reasonable
credit judgment, or unless the Account Receivable is an Insured Eligible
Accounts Receivable;

        (j)

the sale giving rise to the Accounts Receivable to the account debtor is on a
bill-and-hold, pre-billing, guaranteed sale, sale-and-return, sale on approval,
credit-in-prior, consignment or any other repurchase or return basis or is
evidenced by an instrument, investment property or chattel paper unless the same
has been endorsed and delivered to the Agent;

        (k)

the Agent believes, in its sole reasonable credit judgment, that collection of
such Account Receivable is insecure or doubtful or that such Account Receivable
may not be paid by reason of the account debtor's financial inability to pay and
written notice thereof has been provided to the Borrower;

        (l)

the account debtor is a Governmental Authority;

        (m)

the goods giving rise to such Account Receivable have not been delivered to the
customer, or title to the goods giving rise to such Account Receivable has not
passed to the customer, or the services giving rise to such Account Receivable
have not been performed by the Obligor or the Account Receivable otherwise does
not represent a final sale;


--------------------------------------------------------------------------------

- 14 -


  (n)

any Account Receivable to the extent rebilled or to the extent reduced by any
credit notes, allowances, or rebates, including volume rebates;

        (o)

the Account Receivable is subject to any offset, deduction (other than ordinary
course volume rebates deducted as provided in paragraph (n) above), defence,
Dispute, contra account or counterclaim claimed by the account debtor or if the
Account Receivable is contingent in any respect or for any reason;

        (p)

the relevant Obligor has made any agreement with any account debtor for any
extension of the time for payment or any deduction from payment, except for
discounts or allowances made in the ordinary course of business for prompt
payment, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto;

        (q)

shipment of the merchandise or the rendition of services has not been completed
or the Account Receivable otherwise represents a progress billing or the account
debtor's obligation to pay is otherwise conditional upon completion of any
further performance under any contract, agreement or arrangement;

        (r)

any return, rejection or repossession of the applicable Inventory has occurred;

        (s)

such Account Receivable is subject to a Lien ranking in priority to the Liens
granted to the Agent on behalf of the Lenders under the Security Documents
(except Permitted Liens);

        (t)

such Account Receivable is not payable to the applicable Obligor; or

        (u)

such Account Receivable is not otherwise satisfactory to the Agent as determined
in good faith by the Agent in the exercise of its reasonable credit judgment
upon written notice being provided to the Borrower.

“Eligible Assignee” has the meaning given to it in the Provisions.

“Eligible Equipment” means all Equipment that the Agent, in its reasonable
judgment, determines to be Eligible Equipment; and without limiting the
reasonable judgment of the Agent with respect to such determination, the Agent
may include Equipment that satisfies all of the following criteria:

  (a)

it is an asset of an Obligor to which such Obligor has good and marketable
title, is chargeable, and is subject to a perfected, first priority Lien in
favour of the Agent free and clear of any other Liens (other than Permitted
Liens);

        (b)

it is located at an Obligor’s facilities set forth on Schedule I or such other
locations as are approved in writing by the Agent and, in the case of facilities
owned by an Obligor subject to a Mortgage, or facilities not owned by an
Obligor, is at all times subject to a Collateral Access Agreement in form and
substance satisfactory to the Agent;


--------------------------------------------------------------------------------

- 15 -


  (c)

it is used or useable in the conduct of the business of an Obligor and is not
obsolete, and is in good repair, working order and condition free from any
defects which might adversely affect the market value thereof;

        (d)

it does not consist of hand tools, spare parts, furniture, furnishings, office
equipment or office supplies; and

        (e)

it is not attached to real estate in such a manner that it is or may become a
fixture.

“Eligible Inventory” means the aggregate Inventory of the relevant Obligors (or
any of them) which the Agent, in its reasonable judgment, deems to be Eligible
Inventory. Without limiting the foregoing, Inventory shall not be deemed to be
Eligible Inventory unless such Inventory is an asset of the relevant Obligor to
which it has good and marketable title, is subject to the Agent's perfected,
first (subject to Permitted Liens) priority Lien on behalf of the Lenders and no
other Liens, other than Permitted Liens. In addition, and without limiting the
Agent's discretion to establish criteria of eligibility in its reasonable credit
judgment from time to time, “Eligible Inventory” shall not include:

  (a)

Inventory that does not meet the quality or other standards imposed by any
Governmental Authorities;

        (b)

Inventory that is unsaleable, slow moving, in-transit, damaged, obsolete,
packaging, rental in nature, used or otherwise not of good and merchantable
quality, or that otherwise has defects which might adversely affect the market
value thereof;

        (c)

Inventory that is held on consignment or rental for another Person, or is
subject to any deposit or down payment;

        (d)

Inventory that constitutes returned or repossessed goods;

        (e)

Inventory that is subject to any Lien (including without limitation any grower,
farmer or similar Lien) ranking or capable of ranking in priority to the Liens
granted to the Agent on behalf of the Lenders under the Security Documents;

        (f)

Inventory in respect of, which any covenant, representation of warranty by an
Obligor contained in this Agreement or any Document with respect to such
Inventory has been breached and such breach continues;

        (g)

Inventory that is not in the possession of the relevant Obligor either on
premises owned by the relevant Obligor or, subject to the following, in respect
of which the Agent has not received a waiver of the Landlords' rights or
warehouseman's rights in respect of such Inventory in form and substance
satisfactory to the Agent;

        (h)

Inventory located outside Canada or the United States, other than Inventory for
which title has passed to the relevant Obligor which is insured to the full
value thereof and for which the Agent shall have in its possession (i) all
negotiable bills of lading properly endorsed in favour of the Agent and (ii) all
non-negotiable bills of lading issued in the Agent's name;


--------------------------------------------------------------------------------

- 16 -


  (i)

Inventory that is subject to any warehouse receipt or negotiable document;

        (j)

Inventory that is subject to a license or other arrangement that restricts an
Obligor's or the Agent's right to dispose of such Inventory, unless the Agent
has received an appropriate waiver or consent to sub-license in form and
substance satisfactory to the Agent;

        (k)

Inventory located outside Canada or the United States that has not been
consigned to the Agent on terms and conditions satisfactory to the Agent, to the
extent that a letter of credit or letter of guarantee satisfactory to the Agent
has been issued in respect of such Inventory, and

        (l)

any other Inventory deemed ineligible by the Agent in its sole discretion,
acting reasonably.

provided, however, that notwithstanding the foregoing and for greater certainty
(i) with respect to item (g) above, Inventory which has an aggregate value
(calculated at the lower of cost and net realizable value) of greater than
US$50,000.00 may be located on leased or warehouse premises in respect of which
no waiver of Landlord's rights or warehouseman's rights has been obtained and
still constitute Eligible Inventory provided, however, that an amount equal to
three months rent (in respect of the rent for the relevant leased or warehouse
premises) will be deducted from the lending value otherwise attributable to the
Inventory located on each such relevant leased or warehouse premises and (ii)
with respect to item (k) above, an aggregate lending value of only up to
US$5,000,000 may be attributable to Inventory located outside Canada or the
United States which has been consigned to the Agent on terms and conditions
satisfactory to the Agent, to the extent that a letter of credit or letter of
guarantee satisfactory to the Agent has been issued in respect of such
Inventory.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union (Official Journal C 191, July 29, 1992).

“EMU Legislation” means legislative measures of the European Council (including,
without limitation, European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Activity” means any activity, event or circumstance in respect of
a Hazardous Substance including its storage, use, holding, collection, purchase,
accumulation, assessment, generation, manufacture, construction, processing,
treatment, stabilization, disposition, handling or transportation or its Release
into the natural environment including movement through or in the air, soil,
subsoil, surface water or groundwater.

“Environmental Laws” means all Applicable Laws pertaining to environmental or
occupational health and safety matters, in effect as at the date hereof and as
may be brought into effect or amended at a future date, including those
pertaining to reporting, licensing, permitting, investigation, remediation and
clean-up in connection with any presence or Release of a Hazardous Substance or
threat of same or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling and the like of a
Hazardous Substance.

--------------------------------------------------------------------------------

- 17 -


“Equipment” means all equipment and any other machinery, tools, fixtures, trade
fixtures, furniture, furnishings, office equipment, computers, vehicles and all
other goods now or hereafter used or usable in connection with an Obligor’s
business (other than Inventory), together with all parts, accessories and
attachments relating to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974 of the United
States, together with the regulations thereunder as the same may be amended from
time to time. Reference to Sections of ERISA also refer to any successive
Sections thereto.

“ERISA Plan” means an “employee welfare benefit plan” or “employee pension
benefit plan” as such terms are defined in Sections 3(1) and 3(2) of ERISA.

“EURO” means the single currency of Participating Member States of the European
Union.

“Event of Default” means any of the events or circumstances specified in Section
10.1.

“Excess Availability” means, as of any date of determination by the Agent:

  (a)

in respect of Facility A, the excess, if any, of (i) the greater of (A) the
Facility A Commitment and (B) the Facility A Borrowing Base, less (ii) the
aggregate Canadian Dollar Amount of all outstanding Advances under Facility A as
of the close of business on such date; and

        (b)

in respect of Facility B the excess, if any, of (i) the greater of (A) the
Facility B Commitment and (B) the Facility B Borrowing Base, less (ii) the
aggregate US Dollar Amount of all outstanding Advances under Facility B (and for
greater certainty, for purposes of this definition, Swing B Loans in an amount
equal to the Swing Line B Sublimit shall be deemed outstanding Advances under
Facility B at all times) as of the close of business on such date;

provided however that, for purposes of calculating Excess Availability and the
amount of the Facility A Borrowing Base and/or the Facility B Borrowing Base
relating thereto, the Agent may, in the exercise of its sole reasonable
discretion, and without prejudice to its ability to establish other reserves as
set out in this Agreement, establish a reserve in an aggregate amount based on
the Borrowers' and any other relevant Obligors' outstanding Debt which is not
current (in accordance with its terms of payment as verified by the Agent) or
which is past due as of such date of determination, to the extent thereof.

“Excluded Fees” means all fees paid or payable by an Obligor or Obligors to the
Agent or any Lender under any Document or to any agent or lender under the
Original Agreement for service fees, waiver or amendment fees, monitoring fees,
legal fees, and upfront fees and all fees incurred by the Agent or any Lender
under any Document or by any agent or lender under the Original Agreement and
reimbursed by a Borrower.

--------------------------------------------------------------------------------

- 18 -


“Excluded Subsidiary” means any Subsidiary of SunOpta Inc. now or hereafter
designated in writing by the Agent and the Lenders to be an Excluded Subsidiary
for purposes of this Agreement, and the name of any Excluded Subsidiary shall be
set out on Schedule “Y” from time to time.

“Excluded Taxes” has the meaning given to it in the Provisions, and for
certainty, “Excluded Taxes” includes, in relation to the Agent or any Lender,
any Taxes imposed on the net income or capital of the Agent or any Lender by any
Governmental Authority as a result of the Agent or the Lender (a) carrying on a
trade or business or having a permanent establishment in any jurisdiction or
political subdivision thereof, (b) being organized under the laws of such
jurisdiction or any political subdivision thereof, or (c) being or being deemed
to be resident in such jurisdiction or political subdivision thereof.

“EXIM” means The Export-Import Bank of the United States and its successors and
assigns.

“Existing Letters of Credit” means the letters of credit issued for the account
of certain Obligors and described in Schedule DD hereto.

“Existing Obligors' Debt” means those Debts listed in Schedule R.

“Facility A” has the meaning given to it in Section 3.1(a) .

“Facility A Borrowing Base” means, as of any date of determination thereof by
the Agent from time to time, an amount, without duplication, equal to the
aggregate at such time of:

  (a)

85% (or such lesser percentage as the Agent may determine from time to time
pursuant to the provisions of this Agreement) of the face amount of Eligible
Accounts Receivable in respect of SunOpta (and all Canadian divisions thereof
including, Healthy Fruit Snacks) and SunOpta Investments; plus

        (b)

90% (or such lesser percentage as the Agent may determine from time to time
pursuant to the provisions of this Agreement) of the face amount of Insured
Eligible Accounts Receivable in respect of SunOpta (and all Canadian divisions
thereof including Healthy Fruit Snacks) and SunOpta Investments; plus

        (c)

95% (or such lesser percentage as the Agent may determine from time to time
pursuant to the provisions of this Agreement) of the face amount of Insured
Eligible Accounts Receivable supported by letters of credit from a financial
institution acceptable to the Agent rated single “A” or better by public ratings
agencies acceptable to the Agent in respect of SunOpta (and all Canadian
divisions thereof including Healthy Fruit Snacks) and SunOpta Investments; plus

        (d)

the lesser of (i) 70% (or such lesser percentage as the Agent may determine from
time to time pursuant to the provisions of this Agreement) of the cost (computed
using an average cost method of inventory costing applied by the applicable
Obligor in accordance with GAAP) of raw materials and finished goods Eligible
Inventory at such time in respect of SunOpta (and all Canadian divisions thereof
including, Healthy Fruit Snacks) and SunOpta Investments, and (ii) 85% (or such
lesser percentage as the Agent may determine from time to time pursuant to the
provisions of this Agreement) of the Net Orderly Liquidation Value of Eligible
Inventory in respect of SunOpta and SunOpta Investments; plus


--------------------------------------------------------------------------------

- 19 -


  (e)

an amount in Canadian Dollars equal to 60% of the fair market value of all real
property located in Canada (which includes, for greater certainty for purposes
of this definition, land, buildings and fixtures thereon, collectively, the
“Canadian Real Property”) owned by SunOpta and/or SunOpta Investments in respect
of which a first ranking Mortgage (subject to Permitted Liens) has been granted
and exists in favour of the Agent, as the fair market value of such real
property is determined from time to time by an accredited appraiser satisfactory
to the Agent in its sole discretion; plus

        (f)

an amount in Canadian Dollars equal to 85% of the Net Orderly Liquidation Value
of Eligible Equipment located in Canada owned by SunOpta and/or SunOpta
Investments (collectively, the “Canadian Eligible Equipment”);

provided, however, that (i) the lending value under Facility A attributable to
Eligible Inventory shall not at any time exceed the lesser of 70% of the Total
Commitment in respect of Facility A and 70% of the Facility A Borrowing Base (as
calculated without reference to this clause (i)), (ii) the Facility A Borrowing
Base shall be computed only as against and on so much of such Collateral as is
included on the Facility A Borrowing Base Certificate to be furnished from time
to time by SunOpta pursuant to this Agreement, (iii) the lending value under
Facility A attributable to the Canadian Real Property and the Canadian Eligible
Equipment shall not at any time exceed 20% of the Facility A Borrowing Base, and
(iv) the amount of the Facility A Borrowing Base at any time shall be net of any
reserves applicable at such time pursuant to Section 3.2(c) . Notwithstanding
the foregoing and for greater certainty, as of the Closing Date (until a
Borrower delivers to the Agent after the Closing Date a Borrowing Base
Certificate), the aggregate lending value under Facility A and Facility B
attributable to the Canadian Real Property, the Canadian Eligible Equipment, the
US Real Property and the US Eligible Equipment shall not exceed $25,000,000.

“Facility A Borrowing Base Certificate” has the meaning given to it in Section
8.1(a)(vi) .

“Facility A Commitment” means, with respect to any Lender, the principal amount
set out beside such Lender's name in Schedule V with reference to Facility A, as
amended from time to time, and to the extent not cancelled or terminated
hereunder.

“Facility A Credit Limit” has the meaning given to it in Section 3.2(a) .

“Facility B” has the meaning given to it in Section 3.1(b) .

“Facility B Borrowing Base” means, as of any date of determination thereof by
the Agent from time to time, an amount, without duplication, equal to the
aggregate at such time of:

  (a)

85% (or such lesser percentage as the Agent may determine from time to time
pursuant to the provisions of this Agreement) of the face amount of Eligible
Accounts Receivable in respect of SunOpta Foods, SunOpta Fruit, SunOpta Grains,
SunOpta Ingredients and Global, plus


--------------------------------------------------------------------------------

- 20 -

  (b)

90% (or such lesser percentage as the Agent may determine from time to time
pursuant to the provisions of this Agreement) of the face amount of Insured
Eligible Accounts Receivable in respect of SunOpta Foods, SunOpta Fruit, SunOpta
Grains, SunOpta Ingredients and Global, plus

        (c)

95% (or such lesser percentage as the Agent may determine from time to time
pursuant to the provisions of this Agreement) of the face amount of Insured
Eligible Accounts Receivable supported by letters of credit from a financial
institution acceptable to the Agent rated single “A” or better by public ratings
agencies acceptable to the Agent in respect of SunOpta Foods, SunOpta Fruit,
SunOpta Grains, SunOpta Ingredients and Global; plus

        (d)

the lesser of (i) 70% (or such lesser percentage as the Agent may determine from
time to time pursuant to the provisions of this Agreement) of the cost (computed
using an average cost method of inventory costing applied by the applicable
Obligor in accordance with GAAP) of raw materials and finished goods Eligible
Inventory at such time in respect of SunOpta Foods, SunOpta Fruit, SunOpta
Grains, SunOpta Ingredients and Global, and (ii) 85% (or such lesser percentage
as the Agent may determine from time to time pursuant to the provisions of this
Agreement) of the Net Orderly Liquidation Value of Eligible Inventory time in
respect of SunOpta Foods, SunOpta Fruit, SunOpta Grains, SunOpta Ingredients and
Global, plus

        (e)

an amount in US Dollars equal to 60% of the fair market value of all real
property located in the USA (which includes, for greater certainty for purposes
of this definition, land, buildings and fixtures thereon, collectively, the “US
Real Property”) of SunOpta Foods, SunOpta Fruit, SunOpta Grains, SunOpta
Ingredients and Global in respect of which a first ranking Mortgage (subject to
Permitted Liens) has been granted and exists in favour of the Agent, as the fair
market value of such real property is determined from time to time by an
accredited appraiser satisfactory to the Agent in its sole discretion, plus

        (f)

an amount in US Dollars equal to 85% of the Net Orderly Liquidation Value of
Eligible Equipment located in the United States of America owned by one or more
of SunOpta Foods, SunOpta Fruit, SunOpta Grains, SunOpta Ingredients and Global
(collectively, the “US Eligible Equipment”);

provided, however, that (i) the lending value under Facility B attributable to
Eligible Inventory shall not at any time exceed the lesser of 70% of the Total
Commitment in respect of Facility B and 70% of the Facility B Borrowing Base (as
calculated without reference to this clause (i)), (ii) the Facility B Borrowing
Base shall be computed only as against and on so much of such Collateral as is
included on the Facility B Borrowing Base Certificate to be furnished from time
to time by SunOpta Foods pursuant to this Agreement, and (iii) the lending value
under Facility B attributable to the US Real Property and the US Eligible
Equipment shall not at any time exceed 20% of the Facility B Borrowing Base, and
(iv) the amount of the Facility B Borrowing Base at any time shall be net of any
reserves applicable at such time pursuant to Section 3.2(c) . Notwithstanding
the foregoing and for greater certainty, as of the Closing Date (until a
Borrower delivers to the Agent after the Closing Date a Borrowing Base
Certificate), the aggregate lending value under Facility A and Facility B
attributable to the Canadian Real Property, the Canadian Eligible Equipment, the
US Real Property and the US Eligible Equipment shall not exceed $25,000,000.

--------------------------------------------------------------------------------

- 21 -


“Facility B Borrowing Base Certificate” has the meaning given to it in Section
8.1(a)(vi) .

“Facility B Commitment” with respect to any Lender, the principal amount set out
beside such Lender's name in Schedule V with reference to Facility B, as amended
from time to time, and to the extent not cancelled or terminated hereunder.

“Facility B Credit Limit” has the meaning given to it in Section 3.2(b) .

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of one percent) of the per annum
interest rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers as published in respect
of such day on the next succeeding Business Day by the Federal Reserve Bank of
New York or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of one
percent) of the quotations for such day for such transactions received by the
Agent from three Federal Funds brokers of recognized standing selected by it.

“FEFC” means a foreign exchange forward contract which may be entered into
between the Hedge Lender and a Borrower in connection with the management of
foreign exchange risks in all major currencies acceptable to the Hedge Lender
(provided that the Borrower is doing business in such currency and the quantum
or amount of any currency being hedged or managed is reasonable in relation to
the volume of the Borrower's business being conducted in any such currency).

“Fiscal Quarter” means each three month period of any Obligor, as the case may
be, all of which currently end on the dates set out in Schedule CC hereto.

“Fiscal Year” means the fiscal year of each Obligor, all of which currently end
on the dates set out in Schedule CC hereto.

“Fixed Assets” means, in respect of the applicable Person for purposes of
Section 5.2 of this Agreement, the real property, plant, machinery and equipment
of such Person and which for greater certainty includes without limitation, land
and buildings, motor vehicles, furniture, office equipment, computers, fixtures
and fittings of such Person. For greater certainty, the term “Fixed Assets” for
purposes of Section 5.2 of this Agreement does not include goodwill, nor does it
include, without limitation, patents, trademarks and other fixed intangible
assets of the relevant Person.

“Fixed Charge Coverage Ratio” means, for any period with reference to the
Consolidated Borrower (a) EBITDA, less cash taxes, dividends paid and
non-financed Capital Expenditures (which for greater certainty means any Capital
Expenditure which has been made or incurred without borrowing money, other than
an Advance obtained under this Agreement, in order to make or incur such Capital
Expenditure and non-financed Capital Expenditures excludes those Capital
Expenditures made or incurred using the proceeds or funds referred to in
Subsection 9.2(s)(A), (B) or (C) hereof and also excludes Capital Expenditures
made or incurred through Capital Leases) paid or incurred during such period
divided by (b) Debt Service for such period; provided however that required
principal payments in respect of Subordinated Debt incurred by one or more of
the Obligors to finance the acquisition of The Organic Corporation B.V. shall be
excluded from Debt Service for the purposes calculating the Fixed Charge
Coverage Ratio.

--------------------------------------------------------------------------------

- 22 -


“Funded Debt” means, with reference to the Consolidated Borrower at any time and
without duplication:

  (a)

all debts and liabilities for borrowed money including the Obligations;

        (b)

all debts or liabilities (including without limitation any earn-out amount
payable by the Consolidated Borrower in connection with any agreement once the
quantum of such earn-out payment is determined) representing the deferred
acquisition cost of property or assets created or arising under any conditional
sale agreement or other title retention agreement even though the rights and
remedies of the seller under that agreement in the event of default are limited
to repossession or sale of property or assets covered thereby;

        (c)

all liabilities, contingent, unmatured or other, under indemnities given in
respect of any bankers' acceptance, letter of credit or letter of guarantee;

        (d)

all operating leases under which a residual value guarantee or the equivalent
has been furnished;

        (e)

all Capital Leases; and

        (f)

the net mark-to-market amount of all liabilities under Swap Transactions entered
into by the Consolidated Borrower with any Person,

after deducting all cash on deposit with, as applicable, the Agent, BMO or an
Affiliate of BMO, and the value of all marketable securities acceptable to the
Agent in its sole discretion and which are subject to Liens in favour of the
Agent on behalf of the Lenders under the Security Documents but excludes, to the
extent included above, Subordinated Debt, deferred Taxes and accounts payable
incurred in the ordinary course of the Borrowers' business.

“FX Collar Option” means a simultaneous purchase and sale of put and call
options with respect to currency which may be entered into between the Hedge
Lender and a Borrower in connection with the management of foreign exchange
risks in all major currencies acceptable to the Hedge Lender (provided that the
Borrower is doing business in such currency and the quantum or amount of any
currency being hedged or managed is reasonable in relation to the volume of the
Borrower's business being conducted in any such currency).

--------------------------------------------------------------------------------

- 23 -


“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applicable to the relevant Person, applied in a
consistent manner from period to period.

“Global” means SunOpta Global Organic Ingredients, Inc., a corporation formed
under the laws of California, and its successors and permitted assigns.

“Government Approvals” means, with respect to any Person, all material licenses,
permits, consents, authorizations and approvals from any and all Governmental
Authorities required for the conduct of that Person's business as presently
conducted.

“Governmental Authority” has the meaning set forth in the Provisions.

“Harris” means BMO Harris Bank N.A. and its successors and assigns.

“Hazardous Material” has the same meaning as Hazardous Substance.

“Hazardous Substance” means any solid, liquid, gas, odour, heat, sound,
vibration, radiation or combination of them that may impair the natural
environment, injure or damage property or plant or animal life or harm or impair
the health of any individual and includes, but is not limited to, petroleum, its
derivatives, by-products or other hydrocarbons, asbestos, controlled products,
wastes and any other materials are regulated by Environmental Laws or which may
not by their nature be hazardous, either in fact or as defined in or pursuant to
any Environmental Laws but which become prohibited, controlled or regulated by
any Governmental Authority.

“Hedge Agreement” has the meaning set forth in Section 3.11(d) .

“Hedge Contract” means a Swap Transaction for the purchase of Canadian Dollars,
US Dollars, or any other currency in which one of the Borrowers is doing
business with US Dollars or Canadian Dollars, as applicable, at an agreed rate
of exchange on a specified date, an interest rate or a currency swap or any
other interest or exchange rate exposure management arrangement in respect of
Canadian Dollars, US Dollars or any other currency in which one of the
Borrower's is doing business.

“Hedge Contract Exposure” means, with reference to any Hedge Contract, the
amount owing to the issuer of that Hedge Contract in the event of a default
under and determined in accordance with the terms of the applicable Hedge
Agreement.

“Hedge Lender” means, in respect of Hedge Contracts issued or entered into under
Facility A and/or Facility B, as applicable, BMO, Affiliates of BMO, CIBC,
Affiliates of CIBC, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.
(including for greater certainty the following branches of Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., the Utrecht branch, the New York branch, the
London branch or the Canadian branch) or Affiliates of Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., and each of the respective successors and
assigns of the foregoing in such capacity.

“Impacted Lender” means any Lender as to which (a) the L/C Lender, a Swingline
Lender or BMO, as provider of MasterCard Advances, has a good faith belief that
the Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities or (b) an entity that controls the Lender has
become insolvent or become the subject of a dissolution, liquidation,
winding-up, receivership, bankruptcy or insolvency proceeding, or control of
which shall have been taken by any Governmental Authority, or the shares and
subordinated debt of which shall have been vested in Canada Deposit Insurance
Corporation or any other Governmental Authority.

--------------------------------------------------------------------------------

- 24 -


“Included Subsidiary” means any Subsidiary of SunOpta, which at any time has
assets or revenues of greater than or equal to $100,000. For greater certainty,
the term “Included Subsidiary” shall not include any Person which is designated
as an Excluded Subsidiary in accordance with the provisions of this Agreement.

“Including” means “including without limitation” and the term “including” shall
not be construed to limit any general statement which it follows to the specific
or similar items or matters immediately following it.

“Indemnified Person” means the Agent and each Lender from time to time and its
officers, directors, employees, attorneys and agents.

“Insured Eligible Accounts Receivable” means Eligible Accounts Receivable
insured through an Accounts Receivable Insurance Policy.

“Intellectual Property” means all trade or brand names, business names,
trade-marks (including logos), trade-mark registrations and applications, brand
names, service marks, service mark registrations and applications, copyrights,
copyright registrations and applications, issued patents and pending
applications and other patent rights, industrial design registrations, pending
applications and other industrial design rights, trade secrets, proprietary
information and know-how, equipment and parts lists and descriptions,
instruction manuals, inventions, inventors' notes, research data, blue prints,
drawings and designs, formulae, processes, technology and other intellectual
property, together with all registered user agreements, technology transfer
agreements and other agreements or instruments relating to any of the foregoing.

“Interest Expense” means, with reference to the Consolidated Borrower and any
period, the cost of Funded Debt (other than Funded Debt owing by an Obligor to
another Obligor or Obligors) outstanding during that period including interest
charges, the interest component of Capital Leases, fees payable in respect of
letters of credit and letters of guarantee and discounts incurred and fees
payable in respect of bankers' acceptances, all determined on a consolidated
basis, but for greater certainty, excluding Excluded Fees and principal amounts.

“Interest Period” means, with respect to any Libor Loan, the Contract Period of
such Libor Loan.

“Interest Payment Date” means, in respect of each Credit Facility (other than in
respect of Libor Loans made thereunder, as applicable), the last Business Day of
each month or such other day of each month as the Agent and the relevant
Borrowers may otherwise agree.

“Inventory” means and includes all inventory and any other goods which are held
for sale or lease or are to be furnished under contracts of service or consumed
in the relevant Obligor's business, all goods which are raw materials, work in
process or finished goods, all goods which are returned or repossessed goods,
and all materials and supplies of every kind and nature used or usable in
connection with the acquisition, manufacture, processing, supply, servicing,
storing, packing, shipping, advertising, selling, leasing or furnishing of the
foregoing, and any constituents or ingredients thereof.

--------------------------------------------------------------------------------

- 25 -


“Investment” has the meaning specified in Section 9.2(o) .

“Issuance Date” means the date on which a Letter of Credit or a Letter of
Guarantee is issued by the L/C Lender at the request of a Borrower.

“Issuing Bank” has the meaning specified in the Provisions. On the date hereof,
(a) the Issuing Bank in respect of Letters of Credit and/or Letters of Guarantee
issued at the request of SunOpta under Facility A is BMO, and (b) the Issuing
Bank in respect of Letters of Credit and/or Letters of Guarantee issued at the
request of SunOpta Foods under Facility B is BMO Chicago.

“ITA” means the Income Tax Act (Canada) and any successor thereto, and any
regulations promulgated thereunder.

“Landlord” means any landlord of an Obligor pursuant to a lease agreement
between such landlord and an Obligor, whether oral or in writing, in respect of
the lease of any property.

“L/C Agreement” has the meaning specified in Section 3.10(d) .

“L/C Lender” has the same meaning as Issuing Bank.

“Lenders” means all of the banks and other institutions named on the signature
pages of this Agreement and any Eligible Assignee and their successors and
“Lender” means any one or all of them if the context so requires. For greater
certainty, without limiting the generality of the foregoing, the term “Lender”
shall mean, as of the date of this Agreement and as applicable, (a) BMO in
respect of Facility A, (b) each of BMO Chicago, Rabobank, EDC and CIBC in
respect of Facility B, (c) the Swingline Lender, (d) each Hedge Lender, (e) the
L/C Lender, and (f) BMO as provider of MasterCard Advances.

“Lending Office” means with respect to each Lender, the branch of that Lender at
the address set out opposite the Lender's name on Schedule U or such other
branch in Canada or the United States, as applicable, as that Lender may advise
the Borrowers and the Agent in writing from time to time, and means, with
respect to any Eligible Assignee, of all or any part of, or any interest in, any
Lender's rights and obligations hereunder, the office of such Eligible Assignee
located at its address located in Canada or the United States, as applicable,
and specified as such to the Agent from time to time by such Eligible Assignee.

“Letter of Credit” means a letter of credit issued by the L/C Lender on behalf
of the Lenders in respect of Facility A or Facility B at the request and for the
account of the relevant Borrower to beneficiaries. Unless the context otherwise
requires, “Letters of Credit” includes the Existing Letters of Credit.

--------------------------------------------------------------------------------

- 26 -


“Letter of Guarantee” means a letter of guarantee issued by the L/C Lender on
behalf of the Lenders in respect of Facility A or Facility B at the request and
for the account of the relevant Borrower to beneficiaries.

“LIBO Rate” shall have the same meaning as LIBOR.

“LIBO Rate Loan” shall have the same meaning as Libor Loan.

“LIBOR” means the rate of interest per annum for deposits in US Dollars
appearing on page 3750 of the Telerate screen as of 11:00 a.m. London time two
Business Days in Toronto and London prior to the relevant Drawdown Date or
Rollover Date, for the designated maturity and the amount selected, provided
that if Telerate page 3750 is unavailable, then LIBOR shall be determined by the
Agent with reference to Reuters page LIBO as of 11:00 a.m. London time two
Business Days in Toronto and London prior to the relevant Drawdown Date or
Rollover Date, for the designated maturity and the amount selected, further
provided that if Reuters page LIBO is unavailable, then LIBOR shall be
determined by the Agent as the rate, if any, at which it is prepared to offer
deposits to leading banks in the London interbank Eurocurrency market in US
Dollars, for the designated maturity and the amount selected, for delivery on
the relevant Drawdown Date or Rollover Date.

“Libor Interest Date” means, with respect to any Libor Loan, the date falling on
the last day of each Contract Period applicable to the Libor Loan and, if the
applicable Contract Period is longer than three months, the date falling every
three months after the beginning of the Contract Period and the last day of the
Contract Period.

“Libor Loan” means an Advance which is denominated in US Dollars and in respect
of which a Borrower has elected to pay interest in accordance with Section 4.3.

“Lien” means any mortgage, charge, lien, hypothec or encumbrance, whether fixed
or floating on, or any security interest in, any property, whether real,
personal or mixed, tangible or intangible, any pledge or hypothecation of any
property, any deposit arrangement, priority, conditional sale agreement, other
title retention agreement or equipment trust, Capital Lease or other security
arrangement of any kind.

“Loan” means a Prime Loan, a USBR Loan, an Overdraft, a MasterCard Advance, a US
Prime Rate Loan, a Libor Loan or a Swing B Loan and “Loans” means any
combination of them.

“Loan Documents” has the same meaning as Documents.

“Loss” means any loss whatsoever, whether direct or indirect, including
expenses, costs, damages, judgments, penalties, awards, assessments, fines and
any and all fees, disbursements and expenses of counsel, experts and
consultants.

“Majority Lenders” means (i) at any time when there exists two (2) or fewer
Lenders under this Agreement, all such Lenders, (ii) at any time when there
exists three (3) or more Lenders under this Agreement and there exists no Event
of Default which is continuing, those Lenders having at least 66.67% of the
aggregate Total Commitment with respect to all Credit Facilities at such time,
and (iii) at any time when there exists three (3) or more Lenders under this
Agreement and there exists an Event of Default which is continuing, those
Lenders which are owed Obligations aggregating at least 66.67% of the principal
amount of all Obligations outstanding at such time, provided however that the
Commitments of, and the outstanding Obligations owing to, any Defaulting Lender
shall be excluded from all calculations for purposes of making a determination
of the Majority Lenders.

--------------------------------------------------------------------------------

- 27 -


“Mark-to-Market Amount” means in respect of all applicable Hedge Contracts
(including all FEFCs and FX Collar Options) then outstanding, on any Business
Day, the amount, if any, that would be owing by the Borrower under such Hedge
Contracts (including all FEFCs and FX Collar Options), if (a) all such Hedge
Contracts (including all FEFCs and FX Collar Options) (i) were governed by a
single 1992 ISDA Master Agreement (Multicurrency – Cross Border) published by
the International Swaps and Derivatives Association, Inc. between the Borrower
and the applicable counterparties, as if all such counterparties were a single
counterparty thereto, and (ii) were all being terminated as a result of a
Termination Event with two Affected Parties on that Business Day, and (b) such
amount, if any, was determined by making at mid-market the calculation required
by Section 6(e)(ii)(2)(A) of such ISDA Master Agreement referred to above,
provided that for the purposes of this definition (i) such amount, if any, shall
be deemed to be $1.00 at any time when, as a result of such calculation, it
would be less than $1.00 and (ii) “Termination Event” and “Affected Party” shall
have the respective meanings attributed thereto in such ISDA Master Agreement
referred to above.

“MasterCard Advances” is defined in Section 3.22 hereof.

“MasterCard Agreement” means, collectively, the BMO ePurchasing Solutions
Corporate MasterCard Program Account Agreement (and all its Schedules) now or
hereafter entered into between SunOpta and BMO, and all other documents
customarily required by BMO in connection with the issuance of MasterCard
corporate cards.

“MasterCard Limit” means $20,000 or the US Dollar Amount thereof.

“Material Adverse Change” means, with reference to any Person, a change that
would reasonably be expected to have a Material Adverse Effect on that Person.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, or property or financial or other condition of all Obligors
considered as a whole which would negatively affect the ability of all Obligors
to perform and discharge their obligations under this Agreement, any of the
other Documents, or their Material Contracts, (b) material amounts of
Collateral, the Agent's or any Lender's Liens on such Collateral or the priority
of those Liens, or (c) the Agent's or any Lender's ability to enforce its rights
or remedies in a material manner under this Agreement or any of the other
Documents.

“Material Contract” means, in respect of any Person, any contract or agreement
to which the Person is a party or by which it is bound which is material to the
businesses of all Obligors considered as a whole, having regard to its subject
matter or the potential consequences of breach or termination.

--------------------------------------------------------------------------------

- 28 -


“Material License” means, in respect of any Person, any license granted to such
Person which is material to the businesses of all Obligors considered as a
whole, having regard to its subject matter or the potential consequences of
breach or termination.

“Maturity Date” means, with respect to each Credit Facility, July 27, 2016.

“Mexico” means SunOpta de Mexico, S. de R.L. de C.V., a corporation incorporated
under the laws of Mexico, and its successors and permitted assigns.

“Mortgage” means any deed of trust, trust deed, hypothec, charge or mortgage in
respect of a freehold or leasehold interest in real property (including for
greater certainty land and buildings and fixtures thereon) made by an Obligor in
favour or for the benefit of the Agent and/or the Lenders, in form and substance
reasonably satisfactory to the Agent.

“Net Orderly Liquidation Value” means the appraised value of unencumbered
(except to the Agent and except for Permitted Liens) Eligible Inventory and/or
Eligible Equipment, as applicable, net of liquidation expenses, conducted on a
net orderly liquidation basis based on appraisal reports provided for in Section
9.1(o) by an accredited appraiser satisfactory to the Agent (a copy of which
report shall be provided to SunOpta).

“Non BA Lender” means a Lender that cannot or does not as a matter of policy
issue B/As.

“Obligations” means all loans, advances (including MasterCard Advances), debts,
liabilities and obligations for the performance of covenants, tasks or duties or
for the payment of monetary amounts (whether or not performance is then required
or contingent, or whether or not those amounts are liquidated or determinable),
including Banking Product Debt, owing by any one or more of the Borrowers to the
Agent and the Lenders (and any one or more of them) or to any Affiliate of BMO
in connection with Banking Products or to any Designated Affiliate in connection
with a Hedge Agreement or a Hedge Contract, as applicable, under any or all of
the Documents (including without limitation under any Hedge Agreement, Hedge
Contract, MasterCard Agreement or any Document relating to Banking Products),
and all covenants and duties regarding those amounts, of any kind or nature,
present or future, whether or not evidenced by any agreement or other
instrument, owing under any or all of the Documents including all obligations
owed by the Borrowers to the Lenders under or in connection with the Credit
Facilities.

“Obligor” has the meaning given to it in the Provisions. Without limiting the
Provisions, “Obligor” means each of the Borrowers, any other Person delivering
any of the Security Documents, any Additional Obligor or any Person executing
this Agreement as Obligor, and in each case their respective successors, and
“Obligors” means all of them. For greater certainty, the term “Obligor” includes
without limitation, SunOpta Fruit, SunOpta Grains, SunOpta Ingredients, Global,
SunOpta Investments and LLC.

“Organic B.V.” means The Organic Corporation B.V., an entity formed and existing
under the laws of The Netherlands.

“Original Agreement” has the meaning given to it in the recitals to this
Agreement.

--------------------------------------------------------------------------------

- 29 -


“Original Currency” has the meaning given to it in Section 13.6.

“Other Currency” has the meaning given to it in Section 13.6.

“Overdraft” means a Canadian Overdraft and/or a US Overdraft as the context
requires.

“Participating Member State” means each country so described in any EMU
Legislation.

“Permitted Investments” means Investments by any Obligor in Persons or assets
principally related to the natural or organic food business, provided that (i)
the aggregate of all Investments made by all Obligors in any Fiscal Year of
SunOpta shall not exceed the aggregate maximum amount of US$15,000,000, (ii)
each Investment in any such Person or assets shall be accretive to the earnings
of the relevant Obligor, (iii) each Investment in any such Person shall not be
or consist of a hostile takeover, (iv) in circumstances where an equity
Investment will cost in excess of US$2,000,000 the Obligor shall acquire not
less than a 51% equity ownership interest in the relevant Person if the
Investment is effected by way of an equity purchase as opposed to an asset
purchase, (v) all debts and liabilities for borrowed money attached to or
associated with such Investment (other than in favour of the Lenders hereunder)
must be repaid upon the closing of the Investment and all Liens in connection
therewith must be discharged, provided that, notwithstanding the foregoing, if
the Investment is in a Person that will, as a result of such Investment, become
a Subsidiary, the relevant Obligor may take up to 30 days after making such
Investment to repay all debts and liabilities for borrowed money attached to or
associated with such Investment (other than in favour of the Lenders hereunder),
discharge all Liens and provide the Lenders with such first (subject to
Permitted Liens) ranking security as the Lenders may require, (vi) if the
Investment in whole or in part is to be funded by the proceeds of Advances under
Facility A or Facility B, then after giving effect to the requested Advance, the
Excess Availability shall be no less than 15% of the combined Total Commitment
in respect of Facility A and Facility B, (vii) other than Debt not prohibited by
this Agreement, no Debt shall be incurred by any Obligor in connection with any
Investment, (viii) no such Investment shall cause a Default or Event of Default
hereunder, and (ix) SunOpta is to provide the Agent with at least 30 days prior
written notice of the closing and consummation of any Investment contemplated
hereby. For greater certainty, no separate Investment shall be permitted if such
Investment were to cause the foregoing US$15,000,000 aggregate limit to be
exceeded.

“Permitted Liens” means, with respect to any property or asset of any Person:

  (a)

in respect of personal property:

          (i)

Liens arising under the Documents or intended to be created pursuant to this
Agreement or any Security Document;

          (ii)

Liens for Taxes against personal property (A) which are not delinquent or remain
payable without penalty or which are being contested in good faith in accordance
with Section 9.1(j) by appropriate proceedings and (B) for which appropriate
reserves have been taken in accordance with GAAP, provided that, in respect of
this clause (ii), all such Liens secure claims in the aggregate at any time
outstanding for the Obligors not exceeding $100,000, excluding any such Lien
where there is any material risk that enforcement proceedings in respect thereof
will result in the seizure or sale of the relevant property or assets;


--------------------------------------------------------------------------------

- 30 -


  (iii)

carriers', warehousemen's, mechanics', landlords', materialmen's, repairmen's or
other similar Liens arising in the ordinary course of business which are not
delinquent for more than 90 days or remain payable without penalty or which are
being contested in good faith and by appropriate proceedings diligently
prosecuted, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject thereto and for which adequate reserves
in accordance with GAAP are being maintained;

        (iv)

Liens (other than any Lien imposed in respect of a Canadian Pension Plan)
consisting of pledges or deposits required in the ordinary course of business in
connection with workplace safety insurance, employment insurance and other
social security legislation or to secure the performance of tenders, statutory
obligations, surety, stay, customs and appeals bonds, bids, leases, governmental
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or to secure liability to insurance carriers;

        (v)

Purchase Money Liens securing indebtedness not in excess of $15,000,000 in the
aggregate at any one time outstanding, provided, however, that this limit is in
addition to any existing operating leases (as of the Closing Date) currently
accounted for as operating leases under GAAP which may be treated or accounted
for as Capital Leases upon future changes in GAAP or conversion to IFRS by the
Borrower and its Subsidiaries (subject to Section 1.7 hereof);

        (vi)

Liens arising in respect of indebtedness between any of the Obligors provided
that such indebtedness is assigned or charged to the Agent on behalf of the
Lenders;

        (vii)

existing Liens arising in respect of Existing Obligors' Debt;

        (viii)

any interest or title of a lessor or sublessor under any lease permitted by this
Agreement;

        (ix)

Liens charging cash collateral of up to US$2,000,000 in the aggregate granted to
an issuer or issuers of letters of credit or letters of guarantee issued at an
Obligor's request;

        (x)

Liens, if any, in favour of the Hedge Lender, the L/C Lender and/or the
Swingline Lender to cash collateralize or otherwise secure the obligations of a
Defaulting Lender or an Impacted Lender to fund risk participations hereunder;


--------------------------------------------------------------------------------

- 31 -


  (xi)

Liens disclosed in Schedule BB hereto; and

        (xii)

statutory Liens which secure payment of amounts not in arrears; and


  (b)

in respect of real property (whether leased or owned):

          (i)

permits, licenses, agreements, restrictions, easements, rights-of-way and other
similar interests in land (including permits, licenses, agreements,
restrictions, easements and rights-of-way for sidewalks, public ways, sewers,
drains, gas steam and water mains, utilities, telephone and telegraph conduits,
poles, wires and cables) which will not materially impair the use or the value
of the real property and improvements thereon;

          (ii)

reservations, limitations, provisos and conditions, if any, expressed in any
original grants from the Crown;

          (iii)

Liens for Taxes against real property which are not delinquent or remain payable
without penalty or which are being contested in good faith in accordance with
Section 9.1(j) by appropriate proceedings and for which appropriate reserves
have been taken in accordance with GAAP, provided that, in respect of this
clause (iii), all such Liens secure claims in the aggregate at any time
outstanding for the Obligors not exceeding $100,000, excluding any such Lien
where there is any material risk that enforcement proceedings in respect thereof
will result in the seizure or sale of the relevant property or assets;

          (iv)

the Liens of the Security Documents created or intended to be created pursuant
to this Agreement or any Security Document;

          (v)

any interest or title of a lessor or sublessor under any real property lease
permitted by this Agreement;

          (vi)

statutory Liens which secure payment of amounts not in arrears; and

          (vii)

Liens charging SunOpta Grain’s real property at 26 Annette Street, Huevelton,
New York provided the total principal amount secured does not exceed
US$1,000,000.

“Person” has the meaning given to it in the Provisions.

“Pricing Grid” has the meaning given to it in Section 4.8.

“Prime Loan” means an Advance which is denominated in Canadian Dollars
(including Canadian Overdrafts) and in respect of which a Borrower has elected
to pay interest in accordance with Section 4.1(a) .

“Prime Rate” means, with respect to a Prime Loan or a Canadian Overdraft, on any
day, the greater of (a) the annual rate of interest announced from time to time
by the Agent as being its reference rate then in effect for determining interest
rates on Canadian Dollar denominated commercial loans made by it in Canada, and
(b) the one month CDOR Rate in effect from time to time, plus 100 Basis Points
per annum. Any change in Prime Rate shall be effective on the date the change
becomes effective generally.

--------------------------------------------------------------------------------

- 32 -


“Principal amount” means (a) with reference to any Advance, the principal amount
thereof; (b) with reference to a Bankers' Acceptance, the face amount thereof;
and (c) with reference to a Letter of Credit or a Letter of Guarantee, the
maximum amount payable to the beneficiary thereof.

“Provisions” means the model credit agreement provisions attached as Schedule X.

“Purchase Money Liens” means any Lien on Fixed Assets (including Capital Leases
but, for greater certainty, excluding real property) to secure the payment of
the purchase price of those Fixed Assets where the amount of the obligations
secured does not exceed 100% of the cost of those Fixed Assets; and extensions,
renewals or replacements of such Lien if the amount of the obligations secured
thereby is not increased.

“Rabobank” means the Canadian branch of Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., a full service branch under Schedule III of the
Bank Act (Canada) which is also referred to as Rabobank Nederland Canadian
Branch, and its successors and assigns.

“Rateable Portion” means, with reference to any Lender:

  (i)

in the context of such Lender's obligations to make Advances (other than by way
of Hedge Contracts, MasterCard Advances and Swing B Loans) under a Credit
Facility, such Lender's Commitment to make Advances (other than by way of Hedge
Contracts, MasterCard Advances and Swing B Loans) under such Credit Facility
divided by the aggregate amount of all Lenders' Commitments to make Advances
(other than by way of Hedge Contracts, MasterCard Advances and Swing B Loans)
under such Credit Facility, determined without regard to, as applicable, the
Swing Line B Sublimit, the MasterCard Limit and Hedge Contracts;

        (ii)

in the context of such Lender's entitlement to receive a portion of the standby
fee in respect of Facility A or Facility B, as applicable, payable pursuant to
Section 4.7, such Lender's Commitment to make Advances (other than by way of
Hedge Contracts) under the relevant Credit Facility divided by the aggregate
amount of all Lenders' Commitments to make Advances (other than by way of Hedge
Contracts) under the relevant Credit Facility;

        (iii)

in the context of any Lender's entitlement to receive payments of principal,
interest or fees under a Credit Facility (other than a portion of the standby
fee referred in clause (ii) above) at any time prior to the making by the Agent
of a declaration under Section 10.2, the amount of the outstanding Advances
(other than by way of Hedge Contracts) due to such Lender under such Credit
Facility divided by the aggregate amount of the outstanding Advances (other than
by way of Hedge Contracts) due to all Lenders under such Credit Facility;


--------------------------------------------------------------------------------

- 33 -


  (iv)

in the context of such Lender's entitlement to receive any payment on account of
the Obligations owed to such Lender at any time after the making by the Agent of
a declaration under Section 10.2, the amount of the Obligations then owed to
such Lender divided by the aggregate amount of the Obligations then owed to all
Lenders; and

        (v)

in any other context such Lender's Commitments divided by the aggregate of all
Lenders' Commitments.

“Release” means a discharging, spraying, injection, abandonment, depositing,
spilling, leaking, seeping, pouring, emitting, emptying, throwing, dumping,
placing, pumping, escaping, leaching, migrating, dispensing, dispersal,
disposing, and exhausting, and when used as a noun has a correlative meaning.

“Required Lenders” shall have the same meaning as Majority Lenders.

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or other page as may, from time to time,
replace that page on that service for the purpose of displaying bid quotations
for bankers' acceptances accepted by leading Canadian banks.

“Reuters Screen LIBO Page” means the display designated as page LIBO on the
Reuters Monitor Money Rates Service or other page as may, from time to time,
replace that page on that service for the purpose of displaying interbank
offered rates for deposits in the London interbank Eurocurrency market.

“Rollover” means the rollover of an Advance by way of Libor Loan, Bankers'
Acceptance, Letter of Credit or Letter of Guarantee for an additional Contract
Period under Section 3.8(c), Section 3.9(i) or Section 3.9(h), respectively.

“Rollover Date” means the Business Day on which a Rollover occurs.

“Scheduled Payments” means payments made in accordance with Section 5.2 and
“Scheduled Payment” means any such payment.

“Schedules” means the schedules attached to and forming part of this Agreement,
as particularized in Section 1.11.

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

“Schedule II Lender” means any Lender named on Schedule II to the Bank Act
(Canada).

“Schedule III Lender” means any Lender named on Schedule III to the Bank Act
(Canada).

--------------------------------------------------------------------------------

- 34 -


“Security” means all security held from time to time by or on behalf of the
Lenders or the Agent by or on behalf of the Lenders and Designated Affiliates,
securing or intended to secure directly or indirectly payment of the
Obligations, or payment of the obligations of any Obligor (other than a
Borrower) to the Agent and the Lenders and the Designated Affiliates (or any one
or more of them) in connection with the applicable Documents to which such
Obligor is a party, and includes all Security described in Section 7.

“Security Documents” means the Documents creating Liens on the assets of the
Obligors, in favour of a Lender or the Agent on behalf of the Lenders and
Designated Affiliates, including without limitation the Documents creating Liens
set out in Section 7.1 and, when used in relation to any Person, the term
“Security Documents” means the Security Documents executed and delivered by such
Person.

“Servicios” means Servicios SunOpta, S. de R.L. de C.V., a corporation formed
under the laws of Mexico, and its successors and permitted assigns.

“Subordinated Debt” means Debt owing by any Obligor where the payee has agreed
to postpone payment of all principal and interest on such Debt to payment and
satisfaction in full of the Obligations and has subordinated any security taken
in respect of such Debt to the position of the Agent on behalf of the Lenders
under the Security Documents, all in form and substance satisfactory to the
Agent in its discretion, and which is disclosed in Schedule AA or added to
Schedule AA from time to time by written notice from the Borrower to, and with
the consent of, the Agent.

“Subsidiary” of a Person means (a) any corporation of which the Person and/or
any one of its Affiliates holds, directly or indirectly, other than by way of
security only, securities to which are attached more than 50% of the votes that
may be cast to elect directors of such corporation, (b) any corporation of which
the Person and/or any one of its Affiliates has, through operation of law or
otherwise, the ability to elect or cause the election of a majority of the
directors of such corporation, (c) any partnership, limited liability company,
unlimited liability company or joint venture in which such Person and/or one or
more of its Affiliates has, directly or indirectly, more than 50% of the votes
that may be cast to elect the governing body of such entity or otherwise control
its activity, and (d) any partnership, limited liability company, unlimited
liability company or joint venture in which such Person and/or one or more of
its Affiliates has, through operation of law or otherwise, the ability to elect
or cause the election of a majority of the members of the governing body of such
entity or otherwise control its activity.

“Sufficient Copies” means, in respect of documents required to be delivered
under this Agreement, the number of copies of each document equal to the number
of Lenders plus the Agent at the time the document is delivered, unless the
Borrower is otherwise notified by the Agent.

“SunOpta” means SunOpta Inc., a corporation amalgamated under the laws of
Canada, and its successors and permitted assigns.

“SunOpta Foods” means SunOpta Foods Inc., a corporation formed under the laws of
Delaware, and its successors and permitted assigns.

--------------------------------------------------------------------------------

- 35 -


“SunOpta Fruit” means SunOpta Fruit Group, Inc., a corporation formed under the
laws of California, and its successors and permitted assigns.

“SunOpta Grains” means SunOpta Grains and Foods Inc., a corporation formed under
the laws of Minnesota, and its successors and permitted assigns.

“SunOpta Ingredients” means SunOpta Ingredients, Inc. a corporation formed under
the laws of Delaware, and its successors and permitted assigns.

“SunOpta Investments” means SunOpta Investments Ltd., a corporation formed under
the laws of Canada, and its successors and permitted assigns.

“Swap Transaction” means an agreement which may be entered into between a Hedge
Lender and a Borrower in connection with the management of foreign exchange
risks in all major currencies acceptable to the Hedge Lender (provided that the
Borrower is doing business in such currency and the quantum or amount of any
currency being hedged or managed is reasonable in relation to the volume of the
Borrower's business being conducted in any such currency) and includes (a)
FEFCs, (b) FX Collar Options, and (c) financial products offered by the Hedge
Lender to the Borrower in connection with the management of interest rate risks
including forward rate agreements and interest rate swaps, but excludes any
agreement relating to commodity transactions.

“Swing B Loan” has the meaning assigned thereto in Section 3.18.

“Swing Line B Sublimit” means US$15,000,000.

“Swingline Lender” means, in respect of Facility B, BMO Chicago and its
successors and permitted assigns in such capacity.

“Tangible Net Worth” means, with respect to the Consolidated Borrower, the sum
of the book values of all common share capital, contributed surplus, retained
earnings and unrealized foreign currency adjustments of the Consolidated
Borrower plus any preferred share capital and Subordinated Debt, less Accounts
Receivable owed by Affiliates of the Obligors to the Obligors (but excluding
Accounts Receivable owed by an Obligor to another Obligor or other Obligors),
all loans owed by Affiliates (including for greater certainty Excluded
Subsidiaries) of the Obligors to the Obligors (but excluding all loans owed by
an Obligor to another Obligor or other Obligors), investments in Affiliates
(other than Obligors), deferred charges, goodwill, organizational expenses,
trademarks, tradenames, copyrights, patents, patent applications, licenses,
deferred costs and any such other assets as are properly classified as
“intangible”.

“Taxes” has the meaning given to it in the Provisions.

“Total Commitment” means, (a) with respect to Facility A, $10,000,000, and (b)
with respect to Facility B, US$165,000,000, as such amounts may be reduced or
cancelled in accordance with this Agreement.

--------------------------------------------------------------------------------

- 36 -


“Total Liabilities” means all liabilities of the Consolidated Borrower as
determined in accordance with GAAP but excludes, however, for purposes of this
definition, Funded Debt which constitutes Subordinated Debt.

“Unanimous Lenders” means (a) all of the Lenders under Facility A, and (b) all
of the Lenders under Facility B.

“USA” and “United States” means the United States of America.

“US Base Rate” means, with respect to a USBR Loan or a US Overdraft, on any day,
the greater of (a) the annual rate of interest announced from time to time by
the Agent as being its reference rate then in effect for determining rates on US
Dollar denominated commercial loans made by it in Canada, and (b) the Federal
Funds Effective Rate in effect from time to time (multiplied by 365 or 366/360
if the rate is calculated on the basis of a 360 day year), plus 100 Basis Points
per annum. Any change in the US Base Rate shall be effective on the date the
change becomes effective generally.

“USBR Loan” means an Advance which is denominated in US Dollars and in respect
of which the Borrower has elected to pay interest in accordance with Section
4.2(a) (including US Overdrafts).

“US Dollars” and the symbol “US$” each means lawful money of the United States
of America.

“US Dollar Amount” means, for any amount on any particular date, the aggregate
of: (a) the portion, if any, of the amount denominated in US Dollars; and (b)
the amount in US Dollars (determined on that date unless otherwise specified
herein in accordance with Section 1.4) of the portion, if any, of the amount
denominated in Canadian Dollars or any other relevant currency.

“US Overdraft” means any draw by SunOpta by way of overdraft under Facility A on
any of its US Dollar current accounts maintained with BMO, as applicable.

“US Prime Rate Loan” means an Advance made by a Lender under Facility B which is
denominated in US Dollars and in respect of which a Borrower has elected to pay
interest in accordance with Section 4.2.

“US Prime Rate” means a fluctuating rate of interest per annum, expressed on the
basis of a year of 360 days, as applicable, which is equal at all times to the
greater of (a) the reference rate of interest (however designated) of the
Chicago Branch of the Agent for determining interest chargeable by it on United
States Dollar commercial loans in the United States and (b) the sum of (i) the
Federal Funds Effective Rate and (ii) 100 Basis Points per annum. Any change in
the US Prime Rate shall be effective on the date the change becomes effective
generally.

“US Pension Plan” means a “pension plan”, as such term is defined in Section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in Section 4001(a)(3) of ERISA), and to which an Obligor, or any
corporation, trade or business that is, along with any other Person, a member of
a Controlled Group, may reasonably be expected to have liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

--------------------------------------------------------------------------------

- 37 -


“US Welfare Plan” means a “welfare plan”, as such term is defined in Section
3(1) of ERISA.

“Written” or “in writing” includes printing, typewriting, or any electronic
means of communication capable of being legibly reproduced at the point of
reception.

1.2 Business Day.

If under this Agreement any payment or calculation is to be made, or any other
action is to be taken, on or as of a day which is not a Business Day, that
payment or calculation is to be made, and that other action is to be taken, as
applicable, on or as of the next day that is a Business Day unless the Business
Day next following the day is in the next following month, in which event the
payment, calculation or action shall be made or taken on or as of the
immediately preceding Business Day.

1.3 Conflict.


If there is a conflict or inconsistency between any provision of this Agreement
and any provision of another document contemplated by or delivered under or in
connection with this Agreement, the relevant provision of this Agreement is to
prevail. For greater certainty, notwithstanding events of default set forth in
the Security Documents, the Events of Default shall, if the Events of Default
conflict with the events of default set forth is such Security Documents, be the
Events of Default to the extent required to remove the conflict, and if a
particular event of default is set out in such other Security Document and is
not set out in this Agreement, provided that such event of default does not
pertain to representations, warranties, covenants or other matters relating
specifically to the property secured, charged or hypothecated by the relevant
Security Document, the particular event of default shall not be effective as an
event of default in that Security Document. For greater certainty, the events of
default contained in the Security Documents will only be effective and apply to
the extent that the relevant representation, warranty and/or covenant relating
specifically to the property secured, charged or hypothecated by such Security
Document is not addressed in this Agreement.

1.4 Currency.


Unless otherwise specified, all amounts are stated in Canadian Dollars. For the
purpose of determining the aggregate Canadian Dollar Amount outstanding on any
date of one or more Advances made hereunder, unless otherwise specified, the
principal amount of any Advances made in US$ and the face amount of any Letters
of Credit and Letters of Guarantee denominated in US$ shall be converted to
Canadian Dollars at the rate then being used for this purpose by the Agent on
such date, or, if such date is not a Business Day, on the next Business Day. For
the purpose of determining the aggregate US Dollar Amount outstanding on any
date of one or more Advances made hereunder, unless otherwise specified, the
principal amount of any Advances made in Canadian Dollars and the face amount of
any Bankers' Acceptances, Letters of Credit and Letters of Guarantee denominated
in Canadian Dollars or any other relevant currency shall be converted to US
Dollars at the rate then being used for this purpose by the Agent on such date,
or, if such date is not a Business Day on the next Business Day. In addition to
the foregoing, and for greater certainty, for purposes of determining at any
time the amount of the Commitments in connection with the definition of Majority
Lenders or Required Lenders, the term Commitments shall, for such purpose, refer
to the US Dollar Amount of such Commitments.

--------------------------------------------------------------------------------

- 38 -


1.5 References.


Time shall be of the essence in all provisions of this Agreement. The division
of this Agreement into sections, the insertion of headings and the provision of
a table of contents are for convenience of reference only and are not to affect
the construction or interpretation of this Agreement. Unless otherwise
specified, words importing the singular include the plural and vice versa and
words importing gender include all genders. Unless otherwise specified,
references in this Agreement to Sections and Schedules are to sections of, and
schedules to, this Agreement. Unless otherwise specified, each reference to an
enactment is deemed to be a reference to that enactment, and to the regulations
made under that enactment, as amended or re-enacted from time to time. Unless
otherwise specified, references to time of day or date mean the local time or
date in the City of Toronto, Ontario.

1.6 Quebec References.


For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Document) and for all other purposes pursuant
to which the interpretation or construction of a Document may be subject to the
laws of the Province of Quebec or a court or tribunal exercising jurisdiction in
the Province of Quebec, (a) “personal property” shall be deemed to include
“movable property”, (b) “real property” shall be deemed to include “immovable
property”, (c) “tangible property” shall be deemed to include “corporeal
property”, (d) “intangible property” shall be deemed to include “incorporeal
property”, (e) ”security interest” and “mortgage” shall be deemed to include a
“hypothec”, (f) all references to filing, registering or recording under the
Uniform Commercial Code or personal property security legislation shall be
deemed to include publication under the Civil Code of Québec, (g) all references
to “perfection” of or “perfected” Liens shall be deemed to include a reference
to the “opposability” of such Liens to third parties, (h) any “right of offset”,
“right of setoff” or similar expression shall be deemed to include a “right of
compensation”, (e) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (j) an “agent” shall be deemed to include a “mandatary”.

1.7 GAAP


Unless otherwise specifically provided herein, any accounting term used in this
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. If there occurs after the date hereof any
change in GAAP from that used in the preparation of the financial statements
referred to in Section 9.4 or if, after the date hereof the Borrowers and its
Subsidiaries adopt International Financial Reporting Standards (“IFRS”) for use
in the preparation of their financial statements (such changes in GAAP and such
adoption of IFRS being referred to herein as “Accounting Changes”) that affects
in any respect the calculation of any covenants contained in this Agreement
(including those in Section 9.3), the Agent and the Borrowers shall negotiate in
good faith amendments to the provisions of this Agreement that relate to the
calculation of such covenants with the intent of having the respective positions
of the Agent, the Lenders and the Borrowers after such Accounting Changes
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon by the
Agent, the Lenders and the Borrowers, or if no such changes are mutually agreed
upon, the covenants in this Agreement (including those in Section 9.3) shall be
calculated as if no Accounting Changes have occurred and all financial
statements of the Borrowers and their Subsidiaries shall be prepared and
delivered in accordance with GAAP. If the Accounting Changes result from the
adoption of IFRS by the Borrowers and such amendments have been agreed upon by
the Agent, the Lenders and the Borrowers, all financial statements of the
Borrowers and their Subsidiaries must thereafter be prepared and delivered in
accordance with IFRS as in effect from time to time.

--------------------------------------------------------------------------------

- 39 -


1.8 Governing Law.


The Province referred to in sections 11(a) and (b) of the Provisions is the
Province of Ontario. The law governing this Agreement shall also govern each of
the Documents (unless the particular Document otherwise provides).

1.9 Entire Agreement.


This Agreement and all Documents constitute the entire agreement between the
parties with respect to the subject matter and supersede all prior agreements,
negotiations, discussions, undertakings, representations, warranties and
understandings, whether written or oral, submitted to the Borrowers by the Agent
and the Lenders.

1.10 Severability.


If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, the illegality, invalidity or
unenforceability of that provision will not affect (a) the legality, validity or
enforceability of the remaining provisions of this Agreement; or (b) the
legality, validity or enforceability of that provision in any other
jurisdiction.

1.11 Schedules.


The following Schedules are attached to and form part of this Agreement:

Schedule Description A Additional Obligor Counterpart B Borrowers Accounts C
Business and Operations D Governmental Approvals E Litigation F Unpaid Taxes G
Subsidiaries and Corporate Chart H Labour Matters


--------------------------------------------------------------------------------

- 40 -

Schedule Description I Real Property and Locations of Collateral J Intellectual
Property K Environmental Matters L Material Contracts and Material Licenses M
Notice of Advance N Rollover and Conversion Notice O Power Of Attorney –
Banker's Acceptance and BA Equivalent   Loans P-1 Intentionally Deleted P-2
Intentionally Deleted P-3 Intentionally Deleted P-4 Intentionally Deleted Q
Intentionally Deleted R Existing Obligor's Debt S Transactions with Affiliates T
Compliance Certificate U Lenders Lending Offices V Commitments W-1 Facility A
Borrowing Base Certificate W-2 Facility B Borrowing Base Certificate X Model
Credit Agreement Provisions Y Excluded Subsidiaries Z Intentionally Deleted AA
Subordinated Debt BB Permitted Liens CC Fiscal Year End DD Existing Letters of
Credit

SECTION 2
REPRESENTATIONS AND WARRANTIES


2.1 Representations, Warranties and Agreements of the Obligors.

Each Obligor, for itself and only with respect to itself, makes the following
representations and warranties to the Agent and each Lender, all of which shall
survive the execution and delivery of this Agreement and acknowledges and
confirms that the Agent and each Lender is relying on such representations and
warranties in entering into this Agreement, all other Documents and making
Advances hereunder:

  (a)

Corporate Status. It (i) is a duly organized and validly existing corporation or
partnership or other entity, as applicable, in good standing under the laws of
the jurisdiction of its incorporation or formation, (ii) has the power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (iii) is duly qualified as a
foreign corporation or partnership or other entity or an extra-provincial
corporation or partnership or other entity and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualification.


--------------------------------------------------------------------------------

- 41 -

  (b)

Power and Authority. It has the power to execute, deliver and perform the terms
and provisions of each of the Documents signed by it and has taken all necessary
action to authorize the execution, delivery and performance by it of each of
such Documents signed by it. It has duly executed and delivered each of the
Documents signed by it, and each such Document constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms, subject
to (i) applicable bankruptcy, reorganization, moratorium or similar laws
affecting creditors' generally, (ii) the fact that specific performance and
injunctive relief may only be given at the discretion of the courts, and (iii)
the equitable or statutory powers of the courts to stay proceedings before them
and to stay the execution of judgments.

        (c)

No Violation. Neither the execution, delivery or performance by it of the
Documents signed by it, nor compliance by it with the terms and provisions
thereof, (i) will contravene any Applicable Law, (ii) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents) upon any of its property or assets pursuant to the terms of
any indenture, mortgage, deed of trust, credit agreement, loan agreement or any
other agreement, contract or instrument to which it is a party or by which it or
any of its property or assets is bound or to which it may be subject, or (iii)
will violate any provision of its constating documents.

        (d)

Business and Operations. Its business and operations and locations of its
business and operations (including the location of its chief executive office)
are accurately described in Schedule C.

        (e)

Governmental Approvals. Except as set forth in Schedule D, no order, consent,
certificate, approval, permit, license, authorization or validation of, or
filing, recording or registration with or exemption by (except as have been
obtained or made prior to the date hereof or exist and are in full force and
effect) any Person (including any Governmental Authority), is required to
authorize, or is required in connection with (i) the execution, delivery and
performance by it of any Document, or (ii) the legality, validity, binding
effect or enforceability with respect to it of any such Document (other than the
registration of Security Documents or financing statements with respect
thereto).

        (f)

Security Documents. The Security Documents create valid and enforceable Liens
upon the Collateral on the terms set out therein, subject only to the terms of
this Agreement and to Permitted Liens, and the Security Documents or financing
statements with respect thereto have been registered or recorded in all places
where registration and recording is necessary to protect the charges and
security interests created therein.


--------------------------------------------------------------------------------

- 42 -


  (g)

Title to Collateral. It has good and marketable title to all Collateral free and
clear of all Liens except Permitted Liens.

          (h)

Financial Statements; Financial Condition; Undisclosed Liabilities.

          (i)

The consolidated financial statements submitted to the Lenders for the period
ended March 31, 2012 and each subsequent set of audited and internally prepared
financial statements submitted to the Lenders present fairly (subject, in the
case of interim internally prepared financial statements, to normal year end
adjustments) the financial position of the Obligors, as at the date of said
statements and the results of operations for the periods covered thereby and all
such financial statements have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements. Since March 31, 2012 there has been no Material Adverse
Change to any Obligor; and

          (ii)

Except as fully reflected in the financial statements and the notes related
thereto described in Section 2.1(h)(i), there were no liabilities or obligations
with respect to it of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
aggregate, would be material to it. It does not know of any basis for the
assertion against it of any liability or obligation of any nature whatsoever
that is not fully reflected in the financial statements and notes related
thereto described in Section 2.1(h)(i) which, either individually or in the
aggregate, would be material to it.

          (i)

Litigation. Except as set forth on Schedule E, there are no actions, suits or
proceedings pending or threatened (i) with respect to any Document or the
transactions contemplated thereby, or (ii) that are reasonably likely to have a
Material Adverse Effect on it.

          (j)

True and Complete Disclosure. All factual information heretofore or
contemporaneously furnished by or on behalf of it in writing to the Agent and/or
the Lenders (including all information contained in the Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein,
is true and accurate in all material respects on the date as of which such
information is dated or certified and is not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading at
such time in light of the circumstances under which such information was
provided.

          (k)

Tax Returns and Payments. Except as set forth in Schedule F, (i) it has filed or
caused to be filed all Tax returns which are required to have been filed with
respect to its five most recent tax years, and has paid all Taxes shown to be
due and payable on those returns or any assessments made against it and all
other Taxes, fees or other charges imposed on it by any Governmental Authority,
other than those the amount of or validity of which is currently being contested
in good faith by appropriate proceedings being diligently pursued, and with
respect to which adequate reserves in conformity with GAAP have been provided in
its books and of which the details have been provided to the Lender, and (ii) no
Liens for Taxes have been filed and, to its knowledge, no claims are being
asserted against it with respect to any Taxes.


--------------------------------------------------------------------------------

- 43 -


  (l)

Subsidiaries. It has no Subsidiaries other than those listed on Schedule G.
Schedule G correctly sets forth, the percentage ownership (direct and indirect)
of it in each class of shares of each of its Subsidiaries and also identifies
the direct owner thereof and also identifies (other than in respect of
publically held corporations) any other owner of shares or options of any of its
Subsidiaries in circumstances where such other owner of shares or options owns
(or would own if the relevant options were duly exercised) in excess of twenty
percent (20%) of the outstanding equity of the relevant Subsidiary. Schedule G
also appends a true and complete corporate chart of SunOpta and each of its
Subsidiaries (including, without limitation, Excluded Subsidiaries) and
identifies which operating group (consisting of the Grains and Foods Group, the
Ingredients Group, the Consumer Products Group and the International Foods
Group) each Obligor is a part of.

        (m)

No Restrictions. There does not exist any encumbrance or restriction on its
ability to (i) pay dividends or make any other distributions on its shares or
any other interest or participation in its profits, or to pay any Debt owed by
it, (ii) make loans or advances, or (iii) transfer any of its properties or
assets, except, in each case, for such encumbrances or restrictions existing
under or by reason of (i) Applicable Law, (ii) this Agreement or the other
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing any of its leasehold interests, or (iv) customary provisions
restricting the assignment of contracts, permits and/or licenses.

        (n)

Compliance with Applicable Laws, etc. It (i) has obtained and is in compliance
with all Governmental Approvals which are necessary for the conduct of its
business as presently conducted and the use of its property and assets (both
real and personal), each of which is in full force and effect, is a good, valid
and subsisting approval which has not been surrendered, forfeited or become void
or voidable and is unamended, except where non-compliance does not have a
Material Adverse Effect, and (ii) is in compliance with all Applicable Laws,
including Environmental Laws, except where non-compliance does not have a
Material Adverse Effect.

        (o)

Labour Matters. There are no strikes or other labour disputes against it that
are pending or, to its best knowledge, threatened. All payment due from it on
account of employee insurance of every kind and vacation pay have been paid or
accrued as a liability on its books. It is in material compliance with the terms
and conditions of all consulting agreements, management agreements and
employment agreements, if any. There is no organizing activity involving it or,
to its knowledge, threatened by any labour union or group of employees. No
labour union or group of employees has made a pending demand for recognition.
Except as set forth in Schedule H, there are no complaints or charges against it
pending or threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any individual by it.


--------------------------------------------------------------------------------

- 44 -


  (p)

Insurance. It maintains insurance in compliance with Section 9.1(b) and all
premiums and other sums of money payable for that purpose have been paid.

          (q)

Location of Collateral. All of the Collateral is located at the locations
identified in Schedule I or is in transit to or from such locations, and its
chief executive office is located at the location identified in Schedule I. In
addition, and for greater certainty, locations where Collateral with a value
normally in excess of US$50,000 is so indicated on Schedule I.

          (r)

Intellectual Property. It has no material Intellectual Property other than the
Intellectual Property listed in Schedule J.

          (s)

Real Property.

          (i)

All real property owned or leased by it and the nature of its interest (both
registered and beneficial) therein, is correctly set forth on Schedule I. It has
good and marketable title to all real property owned by it free and clear of all
Liens other than Permitted Liens.

          (ii)

The real property owned or leased by it described in Schedule I has full, free
and unobstructed access to and from adjoining public highways, streets and/or
roads, and it has no knowledge of any existing fact or condition which could
reasonably be expected to result in the amendment or termination of such access.
All entrances/exits to such real property are permitted under Applicable Law and
allow free and uninterrupted ingress and egress to public highways, streets
and/or roads.

          (iii)

There are no outstanding work orders, notices of deficiency and/or notices of
violation issued by any Governmental Authority affecting or pertaining in any
respect to part or all of its real property, other than those received and
addressed in the normal course of business and which, in the aggregate, would
not have a Material Adverse Effect.

          (iv)

Each of the Permitted Liens registered against its real property is in good
standing and there are no unresolved disputes concerning the same except as
disclosed in Schedule E.

          (v)

To the extent possible as of the date hereof, each of any outstanding site-plan,
development and other municipal agreements entered into by it have been complied
with and satisfied.

          (vi)

All its real property is zoned to permit its present use.


--------------------------------------------------------------------------------

- 45 -


  (vii)

No written notice has been received by it from any Governmental Authority or
from any other source whatsoever (and it has otherwise no knowledge thereof),
advising of, ordering, directing or requiring that any alteration, repair,
improvement or other work be done with respect to its real property or relating
to its non-compliance with any Applicable Law regarding land use or any other
Applicable Law material to its real property which has not or will not be
complied with within the relevant permitted period or relating to any threatened
or impending condemnation, or relating to any changes (actual, pending or
proposed) to any zoning or other land use law regulating or affecting the use to
which such real property may be put.

        (viii)

It is not aware of any expropriation or pending expropriation of part or all of
its real property.

        (ix)

It has not received notice of and, to the best of its knowledge, information and
belief, after having made due enquiry, is not otherwise aware of any natural or
artificial condition upon its real property which shall or could result in a
Material Adverse Change or materially adversely limit or materially adversely
affect the intended use of the real property.

        (x)

It has not received written notice of and is not otherwise aware of any pending
or proposed amendment to any Applicable Law relating to its real property, or of
any planning report or other government study concerning the real property, any
of which shall or could result in any Material Adverse Change or materially
adversely affect the intended use of the real property.

        (xi)

Taxes on its real property have not been reduced, deferred or eliminated
pursuant to government schemes such as (but not limited to) a farm rebate tax
program, a managed forest tax rebate program or conservation land tax rebate
program; save for increases that will result from the development of its real
property in the ordinary course, it has no knowledge of any proposal by a
municipal corporation or other Governmental Authority to increase Taxes relating
to or in respect of its real property other than normal annual tax increases
levied from time to time.

        (xii)

It has no knowledge of any existing or future obligation to pay or any proposed
assessment of local improvement charges in relation to its real property except
those levied in the ordinary course. It has done no act nor executed any
agreement with a municipal corporation or other Governmental Authority the
effect of which would be to provide for a future obligation to pay or a future
assessment of local improvement charges in connection with the real property.


  (t)

Environmental Matters.


--------------------------------------------------------------------------------

- 46 -


  (i)

It does not engage in any Environmental Activity which, if conducted improperly,
could reasonably be expected to have a Material Adverse Effect on it or the
value of its property and, except as disclosed in Schedule K, no material amount
of Hazardous Substances are stored in or present in any form in or under any
premises or lands owned, leased or operated, at any time by it and which, if
Released, could reasonably be expected to have a Material Adverse Effect on it
or the value of its property.

        (ii)

To its knowledge, there is no material amount of asbestos in any form present or
suspected to be present at any premises owned leased or operated, at any time,
by it.

        (iii)

It has a waste management program in compliance with Applicable Law to deal with
Hazardous Substances generated in the ordinary course of business, including but
not limited to waste generated by its production activities.


  (u)

Representations and Warranties in Other Documents. All representations and
warranties made by it in the Documents other than this Agreement are true and
correct in all material respects as of the time as of which such representations
and warranties were made.

        (v)

Material Contracts. All of its Material Contracts and Material Licenses are
listed on Schedule L and true and complete copies thereof have been provided to
the Agent.

        (w)

HST and GST Matters. There are no arrears owed by any Obligor to Canada Revenue
Agency for payment of goods and services tax or for payment of harmonized sales
tax, as applicable.

        (x)

Debt. It has, as of the Closing Date, no Debt or Subordinated Debt other than
that listed in Schedule R and Schedule AA, respectively.

        (y)

CERCLA. No portion of any Obligor's property has been listed, designated or
identified in the National Priorities List or the CERCLA Information System both
as published by the United States Environmental Protection Agency, or any
similar list of sites published by any federal, state or local authority
proposed for requiring clean up or remedial or corrective action under any
requirements of Applicable Laws.

        (z)

ERISA Plans. Each ERISA Plan has been maintained and is in compliance in all
material respects with Applicable Laws including, without limitation, all
requirements relating to employee participation, investment of funds, benefits
and transactions with the Obligors and persons related to them. With respect to
ERISA Plans: (a) no condition exists and no event or transaction has occurred
with respect to any ERISA Plan that is reasonably likely to result in any
Obligor, to the best of its knowledge, incurring any material liability, fine or
penalty; and (b) no Obligor has a material contingent liability with respect to
any post-retirement benefit under a US Welfare Plan. All contributions
(including employee contributions made by authorized payroll deductions or other
withholdings) required to be made have been made in all material respects in
accordance with all Applicable Laws and the terms of each ERISA Plan. Each of
the ERISA Plans that is intended to be “qualified” within the meaning of Section
401(a) of the Code either (a) has received a favourable determination letter
from the Internal Revenue Service, (b) is or will be the subject of an
application for a favourable determination letter, and no circumstances exist
that has resulted or could reasonably be expected to result in the revocation or
denial of any such determination letter, or (c) is entitled to rely on an
appropriately updated prototype plan document that has received a national
office determination letter and has not applied for a favourable determination
letter of its own.


--------------------------------------------------------------------------------

- 47 -


  (aa)

Not an Investment Company. No Obligor is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the

       

United States Investment Company Act of 1940, as amended or a “holding company”,
or a “subsidiary company” of a “holding company”, or an “affiliate” of a holding
company, or of a “subsidiary company” of a “holding company”, within the meaning
of the United States Public Utility Holding Company Act of 1935, as amended.

        (bb)

No Margin Stock. No Obligor is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of any
Advance shall be used to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulations U and X of the Board of Governors of the Federal Reserve System
of the United States) or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

        (cc)

Schedules. The information contained in the Schedules attached hereto is true,
correct and complete in all material respects.

        (dd)

Eligible Collateral. Without making any representation or warranty with respect
to criterion involving the application of the Agent's or any Lender's judgement
or discretion, each Account Receivable which is included as an Eligible Account
Receivable on a Borrowing Base Certificate delivered by SunOpta or SunOpta Foods
to the Agent satisfies all the criteria for being an Eligible Account
Receivable. Without making any representation or warranty with respect to
criterion involving the application of the Agent's or any Lender's judgement or
discretion, each item of Inventory which is included as Eligible Inventory on a
Borrowing Base Certificate delivered by SunOpta or SunOpta Foods to the Agent
satisfies all the criteria for being Eligible Inventory. Without making any
representation or warranty with respect to criterion involving the application
of the Agent's or any Lender's judgement or discretion, each item of Equipment
which is included as Eligible Equipment on a Borrowing Base Certificate
delivered by SunOpta or SunOpta Foods to the Agent satisfies all the criteria
for being Eligible Equipment.


--------------------------------------------------------------------------------

- 48 -


  (ee)

Accounts Receivable. As of the time any Account Receivable becomes subject to
any security interest or Lien in favour of the Agent, and when it becomes an
Eligible Account Receivable shown as such on a Facility A Borrowing Base
Certificate or a Facility B Borrowing Base Certificate, the applicable Obligor
shall be deemed to have represented and warranted as to each and all of such
Accounts Receivable:

          (i)

that such Account Receivable is valid and subsisting and, if such Account
Receivable is an account, arises out a bona fide sale of goods sold and
delivered by the applicable Obligor to, or in the process of being delivered to,
or out of and for services theretofore actually rendered by it to, the account
debtor named therein;

          (ii)

that no such Account Receivable is evidenced by any instrument or chattel paper
unless such instrument or chattel paper has theretofore been endorsed by the
owner thereof and delivered to the Agent (except to the extent the Agent
specifically requests the owner thereof not to do so with respect to any such
instrument or chattel paper);

          (iii)

that no surety bond was required or given at the Obligor's request in connection
with such Account Receivable or the contracts or purchase orders out of which
the same arose;

          (iv)

that the amount of the Account Receivable represented as owing is the correct
amount actually and unconditionally owing, except for normal cash discounts on
normal trade terms in the ordinary course of business if such Account Receivable
is an account;

          (v)

that the amount of such Account Receivable represented as owing is not subject
to any Dispute other than those which are disclosed to the Agent in writing
promptly upon the applicable Obligor becoming aware thereof; and

          (vi)

that such Account Receivable is not owing from any Governmental Authority.

2.2 Deemed Repetition.


The representations and warranties made in Section 2.1 shall (a) continue in
effect until payment and performance of all the Obligations, and (b) be deemed
to be repeated on each Drawdown Date, Interest Payment Date, Rollover Date and
Conversion Date, mutatis mutandis, as if made on that date and, in any event, as
of the end of each Fiscal Quarter, unless circumstances change to render any of
them inaccurate and the Obligor gives the Agent prompt written notice of such
change after the Obligor becomes or should become aware of such change.

--------------------------------------------------------------------------------

- 49 -


SECTION 3
THE CREDIT FACILITIES


3.1 Establishment of Credit Facilities.


Subject to the terms and conditions of this Agreement, the Lenders under
Facility A (in respect of Facility A) and the Lenders under Facility B (in
respect of Facility B), as applicable, hereby establish or continue the
following:

  (a)

in favour of SunOpta, a committed revolving credit facility (“Facility A”) in
the aggregate principal amount of up to $10,000,000 or the equivalent US Dollar
Amount thereof; and

        (b)

in favour of SunOpta Foods, a committed revolving credit facility (“Facility B”)
in the aggregate principal amount of up to US$165,000,000.

3.2 Availability of Credit Facilities.

Subject to the provisions of this Agreement:

  (a)

Facility A. SunOpta may borrow, repay and reborrow or otherwise obtain Advances
under Facility A up to the lesser of the Facility A Borrowing Base and a maximum
principal amount of $10,000,000 or the equivalent US Dollar Amount thereof (the
“Facility A Credit Limit”).

        (b)

Facility B. SunOpta Foods may borrow, repay and reborrow or otherwise obtain
Advances under Facility B up to the lesser of the Facility B Borrowing Base and
a maximum principal amount of US$165,000,000 (the “Facility B Credit Limit”).

        (c)

Reserves and Adjustments. Notwithstanding any other provision of this Agreement
to the contrary, the Agent acting reasonably shall have the right from time to
time to establish reserves, and to adjust the amount of any existing reserve,
against the amount which SunOpta and/or SunOpta Foods may otherwise request
under any Credit Facility. Such reserves shall be in such amounts and with
respect to such matters as the Agent shall deem necessary or appropriate,
including, without limitation, reserves in respect of dilution, reserves in
respect of shortfalls in fixed asset and real property lending values and
reserves in respect of amounts owing by any Obligor to holders of Liens that may
have priority over the Liens of the Agent and/or the Lenders (regardless of
whether such third party Liens are permitted hereunder). The amount of such
reserves shall be subtracted from the Facility A Borrowing Base and/or the
Facility B Borrowing Base, as applicable, when calculating the amount of
availability under each relevant Credit Facility. Additionally, the Agent may
from time to time reduce the percentages applicable to Eligible Accounts
Receivable, Eligible Inventory, Eligible Equipment and relevant real estate
subject to a Mortgage as they relate to the Facility A Borrowing Base and/or the
Facility B Borrowing Base, as applicable, or establish reserves against the
amount of each relevant Credit Facility which the Borrower may otherwise request
hereunder in such amounts, and with respect to such matters, as the Agent shall
deem necessary or appropriate based, if and to the extent so required by the
Agent in its discretion, on independent appraisals done by a qualified appraiser
and field examination reports acceptable to the Agent or other relevant
information of which the Agent has knowledge. Without limiting the foregoing,
all calculations of availability under each relevant Credit Facility in any
Borrowing Base Certificate delivered pursuant to this Agreement shall originally
be made by the applicable Borrower, on behalf of the Obligors, and certified by
the President or Chief Financial Officer of the applicable Borrower, provided
that the Agent may from time to time review and adjust any such calculation (a)
to reflect its reasonable estimate of declines in value of any Collateral, due
to collections of Accounts Receivables received or otherwise; and (b) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the reserves determined by the Agent.


--------------------------------------------------------------------------------

- 50 -


  (d)

Types of Advances. Subject to the provisions of this Agreement:

          (i)

each Lender agrees to severally make its Commitment under Facility A available
to SunOpta by way of Prime Loans, USBR Loans, Libor Loans, Bankers' Acceptances,
Letters of Credit, Letters of Guarantee and FEFCs, provided however that BMO may
make available to SunOpta MasterCard Advances up to the MasterCard Limit; and

          (ii)

each Lender agrees to severally make its Commitment under Facility B available
to SunOpta Foods by way of US Prime Rate Loans, Libor Loans, Letters of Credit,
Letters of Guarantee and Hedge Contracts (including FEFCs and FX Collar
Options), provided however that the Swingline Lender may make available to
SunOpta Foods advances by way of Swing B Loans up to the Swing Line B Sublimit.

          (e)

Term. Subject to the terms and conditions of this Agreement, each Credit
Facility may be availed of by the applicable Borrower from time to time during
the period from and including the date hereof to but not including the Maturity
Date (or, in the case of Hedge Agreements, the expiry dates referred to in
Section 3.11(b)), at which time the Commitment of each of the applicable Lenders
under each Credit Facility shall terminate.

3.3 Obligations of the Lenders.

  (a)

Rateable Portion. Subject to the terms and conditions of this Agreement, each
Lender under each relevant Credit Facility agrees to make available its Rateable
Portion of each Advance (other than the issue of Letters of Credit, Letters of
Guarantee, Hedge Agreements or MasterCard Advances) to the Borrower. No Lender
shall be responsible for a Commitment of any other Lender. The failure of a
Lender to make available an Advance in accordance with its obligations under
this Agreement shall not release any other Lender from its obligations.
Notwithstanding anything to the contrary in this Agreement, no Lender shall be
obligated to make Advances available to the Borrower under any Credit Facility
in excess of its Commitment under the Credit Facility.


--------------------------------------------------------------------------------

- 51 -


  (b)

Separate Obligation. The obligation of each Lender to make its Commitment
available to the Borrower is a separate obligation between each Lender and the
Borrower, and that obligation is not the several or joint and several obligation
of any other Lender.

3.4 Revolving Nature of Facility A and Facility B.

Subject to the provisions of this Agreement:

  (a)

Facility A. SunOpta may increase or reduce the amount of Advances outstanding
under Facility A by borrowing, repaying and reborrowing Prime Loans, MasterCard
Advances, USBR Loans and Overdrafts, by causing the acceptance of Bankers'
Acceptances and funding them at maturity, by causing the issue and re- issue of
Letters of Credit or Letters of Guarantee from time to time, and by entering
into FEFCs;

        (b)

Facility B. SunOpta Foods may increase or reduce the amount of Advances
outstanding under Facility B by borrowing, repaying and reborrowing US Prime
Rate Loans, Libor Loans and Swing B Loans and by causing the issue and re- issue
of Letters of Credit or Letters of Guarantee from time to time, and by entering
into Hedge Contracts (including FEFCs and FX Collar Options).

3.5 Purpose.

  (a)

Facility A. The proceeds of Advances made under Facility A shall be used SunOpta
solely for the ongoing general corporate and working capital purposes SunOpta
and its Canadian Subsidiaries and divisions, the refinancing of Debt under the
Original Agreement, the financing of acquisitions and Investments permitted by
the provisions of this Agreement, for lending to other Obligors formed or
existing under the laws of Canada or the USA or for lending to CSUA and/or
Organic B.V. as permitted by Section 9.2(r) of this Agreement.

        (b)

Facility B. The proceeds of Advances made under Facility B shall be used SunOpta
Foods solely for the ongoing general corporate and working capital purposes of
SunOpta Foods and its Subsidiaries and divisions, the refinancing Debt under the
Original Agreement, the financing of acquisitions and Investments permitted by
the provisions of this Agreement, for lending to other Obligors formed or
existing under the laws of the USA or for lending to CSUA and/or Organic B.V. as
permitted by Section 9.2(r) of this Agreement.

        (c)

General. Each Borrower acknowledges and agrees that the proceeds of the Credit
Facilities shall be used for business purposes only.


--------------------------------------------------------------------------------

- 52 -

3.6 Initial and Maximum Utilization.

  (a)

Facility A. Notwithstanding any provision herein to the contrary, the aggregate
Canadian Dollar Amount of the principal amount of all Advances outstanding under
Facility A shall not at any time exceed the Facility A Credit Limit. For
purposes of calculating the principal amount of outstanding Advances under
Facility A at any time, (i) such amount outstanding under applicable Hedge
Contracts issued under Facility A shall be deemed to be the Mark-to-Market
Amount of such Hedge Contracts at that time, (ii) the amount of any outstanding
Letter of Credit or Letter of Guarantee shall be deemed to be the maximum amount
which could be drawn thereunder under any circumstances and over any period of
time plus any unreimbursed drawings then outstanding with respect thereto, and
(iii) MasterCard Advances in an amount equal to the MasterCard Limit shall be
deemed outstanding Advances at all times.

        (b)

Facility B. Notwithstanding any provision herein to the contrary, the aggregate
US Dollar Amount of the principal amount of all Advances outstanding under
Facility B shall not at any time exceed the Facility B Credit Limit. For
purposes of calculating the principal amount of outstanding Advances under
Facility B at any time, (i) such amount outstanding under applicable Hedge
Contracts issued under Facility B shall be deemed to be the Mark-to-Market
Amount of such Hedge Contracts at that time, (ii) the amount of any outstanding
Letter of Credit or Letter of Guarantee shall be deemed to be the maximum amount
which could be drawn thereunder under any circumstances and over any period of
time plus any unreimbursed drawings then outstanding with respect thereto, and
(iii) Swing B Loans in an amount equal to the Swing Ling B Sublimit shall be
deemed outstanding Advances under Facility B at all times.

3.7 Borrowing Procedures – General.

  (a)

Notice of Borrowing. All Advances, other than Advances by way of Overdraft and
MasterCard Advances, require the delivery of prior notice. To request an
Advance, the applicable Borrower shall give to the Agent written notice
substantially in the form attached as Schedule M, indicating the amount of the
requested Advance, at or before the time set out below opposite the type of
Advance that the applicable Borrower wishes to request:


  Type of Advance Time of Notice         Prime Loans, USBR Loans, US Prime Rate
Loans and Bankers' Acceptance less than or equal to $10 million Before 11:00
a.m. one Business Day prior to the requested Drawdown Date.         Prime Loans,
USBR Loans, US Prime Rate Loans and Bankers' Acceptance greater than $10 million
Before 11:00 a.m. two Business Days prior to the requested Drawdown Date.


--------------------------------------------------------------------------------

- 53 -

  Libor Loans Before 11:00 a.m. three Business Days prior to the requested
Drawdown Date.         Letters of Credit and Letters of Guarantee Before 11:00
a.m. three Business Days prior to the requested Drawdown Date         Hedge
Contracts (including FEFCs, FX Collar Options and interest rate hedging
instruments) Before 11:00 a.m. up to five Business Days prior to the requested
Drawdown Date


 

Each notice given in respect of an Advance by way of Prime Loan, USBR Loan or US
Prime Rate Loan shall indicate the amount of the required Advance and the date
funds are required. Each notice given in respect of an Advance by way of Libor
Loan shall indicate the amount of the required Advance, the date funds are
required and the duration of the initial Contract Period applicable thereto.
Each notice given in respect of an Advance by way of Bankers' Acceptances shall
indicate the amount of the Bankers' Acceptances to be issued and the applicable
Contract Period of the Bankers' Acceptances. Each notice given in respect of an
Advance by way of Letters of Credit or Letters of Guarantee shall indicate the
amount of the Letter of Credit or Letter of Guarantee to be issued, the
applicable Contract Period, the beneficiary, the terms of draw under the
requested Letter of Credit or Letter of Guarantee and all other relevant
information. Each notice given in respect of a Hedge Contract shall indicate the
amount of the Hedge Contract and all other relevant information which the
applicable Lender may request. Notwithstanding the foregoing and for greater
certainty, the procedure for SunOpta Foods to obtain Swing B Loans is set out in
Section 3.18(b).

        (b)

Limits on Advances. Notwithstanding any other term of this Agreement, a Borrower
shall not request an Advance under any Credit Facility if, on the day notice of
the Advance is given pursuant to Section 3.7(a) or Section 3.18(b), after giving
effect to the Advance, (i) in the case of Facility A, the Canadian Dollar Amount
of the principal amount of all Advances outstanding from the Lenders under
Facility A would exceed the lesser of the then current Facility A Borrowing Base
and the Total Commitment in respect of Facility A, (ii) in the case of Facility
B, the US Dollar Amount of the principal amount of all Advances outstanding from
the Lenders under Facility B would exceed the lesser of the then current
Facility B Borrowing Base and the Total Commitment in respect of Facility B, or
(iii) in the case of each of Facility A and Facility B, the Canadian Dollar
Amount or US Dollar amount, as applicable, of the principal amount of all
Advances outstanding from any Lender under such Credit Facility would exceed
that Lender's Commitment under the Credit Facility. No Advance under any Credit
Facility (other than an Advance in respect of a Hedge Agreement) shall have a
Contract Period that extends beyond the Maturity Date of that Credit Facility.


--------------------------------------------------------------------------------

- 54 -


  (c)

Lender or Agent Determination. Each determination, as applicable, by the L/C
Lender and by the Agent of, as applicable, the Prime Rate, the US Base Rate, the
US Prime Rate, the CDOR Rate, an Acceptance Fee (at the applicable rate
specified by this Agreement), an issuance fee (at the applicable rate specified
by this Agreement) for a Letter of Credit or a Letter of Guarantee and LIBOR
shall, in the absence of manifest error, be prima facie binding on the Borrowers
and the Lenders.

3.8 Libor Loans.

  (a)

Minimum Advance. Each Advance by way of Libor Loan shall be in a minimum
aggregate amount of US$1,000,000 and larger whole multiples of US$100,000.

          (b)

Term. Each Libor Loan shall have a Contract Period of one, two, three or six
months (each month being a period of 30 days for purposes of this Section),
subject to availability. No Contract Period of a Libor Loan shall extend beyond
the Maturity Date.

          (c)

Rollover of Libor Loans. At least three Business Days before the expiry of the
Contract Period of each Libor Loan, the Borrower shall notify the Agent by
irrevocable telephone notice, followed by written confirmation on the same day
in form and substance substantially in accordance with Schedule N, if it intends
to:

          (i)

enter into a new Contract Period with respect to the maturing Libor Loan, or

          (ii)

repay the maturing Libor Loan.

         

If a Borrower fails to provide the foregoing notice or make the required
payment, payment of its Obligations to the applicable Lender with respect to
that maturing Libor Loan shall be funded with an Advance under, as applicable, a
USBR Loan or US Prime Rate Loan in the amount outstanding under that Libor Loan.

3.9 Bankers' Acceptances.

  (a)

Minimum Advances. Each Advance by way of Bankers' Acceptance shall be in a
minimum aggregate face amount of $500,000 and larger whole multiples of
$100,000.

        (b)

Term. Each Bankers' Acceptance shall have a Contract Period of not less than 28
days or such greater period to a maximum of 183 days, subject, in all cases, to
availability. No Contract Period of a Bankers' Acceptance shall extend beyond
the Maturity Date.

        (c)

Discount Rate. On each Drawdown Date on which Bankers' Acceptances are to be
accepted, the Agent shall advise the Borrower as to the Agent's determination of
the applicable Discount Rate for the Bankers' Acceptances which any of the
Lenders have agreed to purchase.


--------------------------------------------------------------------------------

- 55 -


  (d)

Purchase. If the Lender purchases a Bankers' Acceptance accepted by it, the
Borrower shall sell and the Lender shall purchase the Bankers' Acceptance at the
applicable Discount Rate. The Lender shall provide to the applicable account as
advised by the Agent from time to time the Discount Proceeds less the Acceptance
Fee payable with respect to that Bankers' Acceptance.

        (e)

Sale. Each Lender may from time to time hold, sell, rediscount or otherwise
dispose of any or all Bankers' Acceptances accepted and purchased by it.

        (f)

Bankers' Acceptances in Blank. To facilitate the acceptance of Bankers'
Acceptances under this Agreement, the Borrowers shall, upon execution of this
Agreement, if so requested by a Lender, and from time to time as required,
provide to that Lender Bankers' Acceptances substantially in the form as may be
acceptable to that Lender duly executed and endorsed in blank by the Borrower,
in quantities sufficient for that Lender to fulfill its obligations under this
Agreement or, if so requested by a Lender, provide to that Lender, with a copy
to the Agent, a power of attorney substantially in the form of Schedule O
executed by the Borrower in favour of that Lender authorizing that Lender to
execute drafts in the form attached thereto. If Bankers' Acceptances have been
provided to a Lender duly executed and endorsed in blank by the Borrower, that
Lender is hereby authorized to issue Bankers' Acceptances endorsed in blank in
face amounts as may be determined by the Borrower provided that the aggregate
amount thereof is equal to the aggregate amount of Bankers' Acceptances required
to be accepted by the Lender. No Lender shall be responsible or liable for its
failure to accept a Bankers' Acceptance as required under this Agreement if the
cause of the failure is, in whole or in part, due to the failure of the Borrower
to provide to the Lender on a timely basis a sufficient number of duly executed
Bankers' Acceptances or a duly executed power of attorney, as applicable, nor
shall any Lender be liable for any damage, loss or other claim arising by reason
of any loss or improper use of any Bankers' Acceptance except a loss or improper
use arising by reason of the gross negligence or wilful misconduct of the Lender
or its employees.

        (g)

Execution. Drafts drawn by a Borrower to be accepted as Bankers' Acceptances
shall be signed by a duly authorized officer or officers of the Borrower or by
its attorneys. Notwithstanding that any Person whose signature appears on any
Bankers' Acceptance may no longer be an authorized signatory for the Borrower at
the time of issuance of a Bankers' Acceptance, that signature shall nevertheless
be valid and sufficient for all purposes as if the authority had remained in
force at the time of issuance and any Bankers' Acceptance so signed shall be
binding on the Borrower.

        (h)

Issuance. The Agent, promptly following receipt of a notice of Advance, Rollover
or Conversion by way of Bankers' Acceptances, shall advise the applicable
Lenders of the notice and shall advise each Lender of the face amount of
Bankers' Acceptances to be accepted by it and the applicable Contract Period
(which shall be identical for all Lenders). The aggregate face amount of
Bankers' Acceptances to be accepted by a Lender shall be determined by the Agent
by reference to that Lender's Rateable Portion of the issue of Bankers'
Acceptances, except that, if the face amount of a Bankers' Acceptance which
would otherwise be accepted by a Lender would not, subject to Section 3.9(a), be
$100,000 or a whole multiple thereof, the face amount shall be increased or
reduced by the Agent in its sole discretion to $100,000 or the nearest whole
multiple of that amount, as appropriate; provided that after such issuance, no
Lender shall have aggregate outstanding Advances in excess of its Commitment.


--------------------------------------------------------------------------------

- 56 -


  (i)

Rollover. At or before 1:00 p.m. two Business Days before the maturity date of
any Bankers' Acceptance, the Borrower shall give to the Agent written notice
substantially in the form attached as Schedule N if the Borrower intends to
repay the maturing Bankers' Acceptances on the maturity date or if the Borrower
intends to issue Bankers' Acceptances on the maturity date to provide for the
payment of the maturing Bankers' Acceptances. Otherwise, the Borrower shall
provide payment to the Agent on behalf of the Lenders of an amount equal to the
aggregate principal amount of the Bankers' Acceptances on their maturity date.
If the Borrower fails to make the payment, the Borrower's obligations in respect
of the maturing Bankers' Acceptances shall be deemed to have been funded on the
maturity date thereof with an Advance by way of Prime Loan.

        (j)

Waiver of Presentment and Other Conditions. The Borrower waives presentment for
payment and any other defence to payment of any amounts due to the Lender in
respect of a Bankers' Acceptance accepted and purchased by it pursuant to this
Agreement which might exist solely by reason of the Bankers' Acceptance being
held, at the maturity thereof, by the Lender in its own right and the Borrower
agrees not to claim any days of grace if the Lender as holder sues the Borrower
on the Bankers' Acceptance for payment thereunder.

        (k)

Depository Bills and Notes Act. At the option of the Borrower and any Lender,
Bankers' Acceptances under this Agreement to be accepted by that Lender may be
issued in the form of depository bills for deposit with The Canadian Depository
for Securities Limited pursuant to the Depository Bills and Notes Act (Canada).
All depository bills so issued shall be governed by the provisions of this
Section 3.9.

        (l)

BA Equivalent Loans by Non BA Lenders. Whenever a Borrower requests an Advance
under this Agreement by way of BAs, each Non BA Lender shall, in lieu of
accepting a BA, make a BA Equivalent Loan in an amount equal to the Non BA
Lender's Rateable Portion of the BA Advance.

        (m)

Terms Applicable to Discount Notes. As set out in the definition of “BA”, that
term includes Discount Notes and all terms of this Agreement applicable to BAs
shall apply equally to Discount Notes evidencing BA Equivalent Loans with such
changes as may in the context be necessary, it being the intention of the
parties hereto that each BA Equivalent Loan shall have the same economic
consequences for the applicable Lender and the Borrower as the acceptance by
such Lender of a BA. For greater certainty:


--------------------------------------------------------------------------------

- 57 -


  (i)

the term of a Discount Note shall be the same as the Contract Period for BAs
accepted and purchased on the same Drawdown Date in respect of the same Advance;

        (ii)

an acceptance fee will be payable in respect of a Discount Note and shall be
calculated at the same rate and in the same manner as the Acceptance Fee in
respect of a BA; and

        (iii)

the Discount Rate applicable to a Discount Note shall be the Discount Rate
applicable to BAs accepted by the Lenders on the same Drawdown Date, Rollover
Date or Conversion Date, as the case may be, in respect of the same Advance.

3.10 Letters of Credit and Letters of Guarantee.

  (a)

Currency. The L/C Lender will issue all Letters of Credit and Letters of
Guarantee under Facility A and Facility B. Each Letter of Credit and each Letter
of Guarantee shall be issued in Canadian Dollars, US Dollars or such other
currency as the L/C Lender may agree in its sole discretion and shall mature on
Business Day.

        (b)

Letter of Credit and Letter of Guarantee Sublimit. The aggregate principal
amount of Advances which may be outstanding by way of Letter of Credit and
Letter of Guarantee under Facility A shall not exceed $10,000,000. The aggregate
principal amount of Advances which may be outstanding by way of Letter of Credit
and Letter of Guarantee under Facility B shall not exceed US$20,000,000 Each
Letter of Credit or Letter of Guarantee shall be issued by the L/C Lender its
name as an Advance under Facility A or Facility B, as applicable. Each Lender
under Facility A (with respect to a Letter of Credit or Letter of Guarantee
issued at the request of SunOpta) and each Lender under Facility B (with respect
to Letter of Credit or Letter of Guarantee issued at the request of SunOpta
Foods) will be responsible for its Rateable Portion of the funding for any
drawing under any Letter of Credit or Letter of Guarantee under Section 3.10(f)
or otherwise and to purchase its Rateable Portion of any outstanding Letter of
Credit or Letter of Guarantee under Section 12.16. For purposes of calculating
the amount of outstanding Advances under Facility A and/or Facility B, and for
other purposes of this Agreement, a Letter of Credit or Letter of Guarantee
shall be deemed outstanding as of any time in an amount equal to the maximum
amount which could be drawn thereunder under any circumstances and over any
period of time plus any unreimbursed drawings then outstanding with respect
thereto. If and the extent any Letter of Credit or Letter of Guarantee expires
or otherwise terminates without having been drawn upon, the availability under
the Facility and/or Facility B shall to such extent be reinstated. The L/C
Lender shall not be under any obligation to issue any Letter of Credit or Letter
of Guarantee if default of any Lender's obligations to fund or purchase its
Rateable Portion under this Section 3.10 exists or any Lender is at such time a
Defaulting Lender or an Impacted Lender hereunder, unless the L/C Lender has
entered into arrangements satisfactory to the L/C Lender with the Borrowers or
such Lender to eliminate the L/C Lender's risk with respect to such Lender.


--------------------------------------------------------------------------------

- 58 -


  (c)

No Guarantees. Other than existing or future Letters of Credit and Letters of
Guarantee at any time outstanding not exceeding US$2,000,000, and other than
existing Letters of Credit and Letters of Guarantee not exceeding 11,000,000
Euro in favour of ING Bank N.V. in respect of obligations to the former
shareholders of Organic B.V., no Advance by way of the issue of a Letter of
Credit or Letter of Guarantee shall be used by the Borrowers for the purpose of
incurring Contingent Obligations of the type described in clause (a) of the
definition of “Contingent Obligations”.

        (d)

Other Documentation. The issue of a Letter of Credit or a Letter of Guarantee is
subject to the execution and delivery of an application and agreement and an
indemnity in the L/C Lender's standard form or other specific agreement relative
to the instrument in form and substance satisfactory to the L/C Lender acting
reasonably (the “L/C Agreement”).

        (e)

Retirement. A Letter of Credit or Letter of Guarantee may only be retired on its
maturity date unless and to the extent it has been honoured or unless the
written consent of the beneficiary of the instrument has been obtained and the
original instrument has been returned to the L/C Lender.

        (f)

Drawings. Any drawing under a Letter of Credit or Letter of Guarantee shall be
funded by an Advance by way of a Prime Loan (if drawn in Canadian Dollars under
Facility A), by way of a USBR Loan (if drawn in US Dollars or any other currency
under Facility A) or by way of a US Prime Rate Loan (if drawn in US Dollars
under Facility B).

        (g)

Term. Each Letter of Credit and each Letter of Guarantee shall have a Contract
Period of not less than 30 days or more than 364 days. No Contract Period of a
Letter of Credit or a Letter of Guarantee shall extend beyond the Maturity Date.

        (h)

Rollover. Three Business Days before the maturity date of any Letter of Credit
or Letter of Guarantee the Borrower shall notify the L/C Lender, at its Lending
Office, with a copy to the Agent, by notice substantially in the form attached
as Schedule N if it wishes the issue of a replacement Letter of Credit or Letter
of Guarantee on the maturity date or if it wishes to extend the maturity date of
any Letter of Credit or Letter of Guarantee. If the Borrower fails to provide
the foregoing notice, the maturing Letter of Credit or Letter of Guarantee shall
expire on its maturity date. Notwithstanding the foregoing, the L/C Lender shall
have the sole discretion in determining whether or not to issue any replacement
Letter of Credit or Letter of Guarantee or to extend the maturity date thereof.


--------------------------------------------------------------------------------

- 59 -


  (i)

Reimbursement. The Borrower unconditionally and irrevocably authorizes the L/C
Lender to pay the amount of any demand made on the L/C Lender under and in
accordance with the terms of any Letter of Credit or Letter of Guarantee on
demand without requiring proof of the Borrower's agreement that the amount so
demanded was due and notwithstanding that the Borrower may dispute the validity
of any such demand or payment. The Borrower shall reimburse the L/C Lender on
demand for any amounts paid by it from time to time as contemplated by this
Section and, without limiting the foregoing, the Borrower shall indemnify and
save the L/C Lender harmless on demand from and against any and all other losses
(other than lost profits), costs, damages, expenses, claims, demands or
liabilities which it may suffer or incur arising in any manner whatsoever in
connection with the making of any such payments as contemplated by this Section
(including, without limitation, in connection with proceedings to restrain the
L/C Lender from making, or to compel the L/C Lender to make, any such payment).

          (j)

Lenders Not Liable. The L/C Lender shall not have any responsibility or
liability for, or duty to inquire into, the authorization, execution, signature,
endorsement, correctness, genuineness or legal effect of any certificate or
other document presented to the L/C Lender pursuant to any Letter of Credit or
Letter of Guarantee, other than to ensure that any demand for payment under a
Letter of Credit or Letter of Guarantee is in compliance with the terms thereof,
and the Borrower fully and unconditionally assumes all risks with respect to the
same and, without limiting the generality of the foregoing, all risks of the
acts or omissions of any beneficiary of any Letter of Credit or Letter of
Guarantee with respect to the use by any beneficiary of any Letter of Credit or
Letter of Guarantee. The L/C Lender shall not be responsible for:

          (i)

the validity of certificates or other documents delivered under or in connection
with any Letter of Credit of Letter of Guarantee that appear on their face to be
in order, even if such certificates or other documents should in fact prove to
be invalid, fraudulent or forged;

          (ii)

errors, omissions, interruptions or delays in transmission or delivery of any
messages by mail, cable, telegraph, telefax or otherwise, whether or not they
are in code;

          (iii)

errors in translation or for errors in interpretation of technical terms or for
errors in the calculation of amounts demanded under any Letter of Credit or
Letter of Guarantee;

          (iv)

any failure or inability of the L/C Lender or any other Person to make payment
under any Letter of Credit or Letter of Guarantee as a result of any Applicable
Law or by reason of any control or restriction rightfully or wrongfully
exercised by any Person asserting or exercising governmental or paramount
powers; or


--------------------------------------------------------------------------------

- 60 -


  (v)

any other consequences arising in respect of a failure by the L/C Lender to
honour a Letter of Credit or Letter of Guarantee due to causes beyond the
control of the L/C Lender;

and none of the above shall affect or impair any of the rights or powers of the
Lenders hereunder or the obligations of the Borrower under this Section. In
furtherance and not in limitation of the foregoing provisions, it is agreed that
any payment made by the L/C Lender in good faith under and in accordance with
the terms of a Letter of Credit or Letter of Guarantee shall be binding upon the
Borrower and shall not result in any liability of the Agent or any of the
Lenders to the Borrower and shall not lessen the obligation of the Borrower
under this Section. Notwithstanding the provisions of this Section, the Borrower
shall not be responsible for, and neither the Agent nor any Lender shall be
relieved of responsibility for, any wilful misconduct, gross negligence or fraud
of or by the Agent or any Lender or the failure of the L/C Lender to comply with
the terms of a Letter of Credit or Letter of Guarantee.

  (k)

Overdue Amounts. Without limiting any other provision of this Agreement, if the
Borrower shall fail to reimburse the L/C Lender in respect of any payments made
by the L/C Lender under a Letter of Credit or Letter of Guarantee as
contemplated in this Section, the L/C Lender may at any time thereafter notify
the Agent (which shall thereupon deliver a similar notice to each Lender under
Facility A and/or Facility B, as applicable of such failure) and such
notification shall be deemed to have been delivery of a request for an Advance
in the amount and currency of such payments on and subject to the terms hereof.
Each Lender under Facility A and/or Facility B, as applicable shall forthwith
credit the account of the L/C Lender with such Lender's Rateable Portion of such
payments, the amount of such payments shall be deemed to constitute, as
applicable, a Prime Loan (if such payments were made in Canadian Dollars under
Facility A, a USBR Loan (if such payments were made in U.S. Dollars under
Facility A) or a US Prime Rate Loan (if such payments were made in U.S. Dollars
under Facility B) made by the Lenders under Facility A and/or Facility B, as
applicable and which is outstanding, and, without limiting the terms and
conditions applicable to such Prime Loan, USBR Loan, or US Prime Rate Loan shall
be due and payable when such Prime Loan, USBR Loan or US Prime Rate Loan is due
and payable in accordance with the provisions hereof.

        (l)

Acceleration. Upon the Agent making a declaration under Section 10.2, the
maximum amount of the contingent liability of the L/C Lender under any Letter of
Credit or Letter of Guarantee which is then outstanding shall immediately become
due and payable notwithstanding that the L/C Lender has not at such date been
required to make payment under any such Letter of Credit or Letter of Guarantee.
Any such amount deposited with the L/C Lender shall be held by the L/C Lender in
a separate interest-bearing collateral account in the name of the relevant
Borrower as security for the repayment of future indebtedness of the Borrower to
the L/C Lender in respect of Letters of Credit or Letter of Guarantee which are
drawn down, and, pending the expiry of all outstanding Letters of Credit or
Letter of Guarantee, any amounts deposited with the L/C Lender shall bear
interest at the rate established by the L/C Lender from time to time as that
payable in respect of 30 day certificates of deposit of the L/C Lender for
monies of like amount. Any such amount deposited with the L/C Lender shall be
held in trust for the other Lenders, to the extent of each Lenders' Rateable
Portion, and shall be distributed as and when required by this Agreement.


--------------------------------------------------------------------------------

- 61 -


  (m)

Conflict. Each Letter of Credit and/or Letter of Guarantee shall be subject to
the L/C Lender's customary Letter of Credit and/or Letter of Guarantee terms and
procedures (including without limitation pursuant to an L/C Agreement) from time
to time in effect and shall be in a form acceptable to the L/C Lender. The
Borrower shall execute and deliver such standard form applications, agreements,
indemnities and other assurances as the L/C Lender may reasonably require from
time to time with respect to Letters of Credit and/or Letters of Guarantee. A
Letter of Credit and/or Letter of Guarantee shall in no event contain provisions
requiring the L/C Lender to satisfy itself, prior to payment thereunder, as to
any conditions for a drawing thereunder other than the presentation of
prescribed documents. If the provisions set forth in the L/C Lender's customary
letter of credit and/or letter of guarantee documentation set forth terms of
availability or cross- collateralization of security beyond or inconsistent with
that set forth herein, the provisions of this Agreement in respect thereof shall
prevail.

          (n)

Non-Sharing. Notwithstanding Article 5 of the Provisions, prior to the
occurrence and continuation of any Event of Default, with respect to the
Lenders, the L/C Lender may obtain any payment owing in any manner whatsoever in
respect of any Letter of Credit or Letter of Guarantee, retain such payment and
apply same against the obligations of the Borrower in respect of Letters of
Credit or Letters of Guarantee and other amounts owing in respect of any Letter
of Credit or Letter of Guarantee (including, without limitation, interest) and
shall have no obligation to remit to or share with any Lender such payment.

          (o)

Existing Letters of Credit. The parties hereto expressly acknowledge and agree
that as and from the Closing Date:

          (i)

the Existing Letters of Credit shall be deemed to have been issued under
Facility B and shall be included in the calculation of the letter of credit
exposure hereunder;

          (ii)

BMO shall be deemed to be the Issuing Bank with respect to such Existing Letters
of Credit; and

          (iii)

the Borrower shall pay issuance fees with respect to such Existing Letters of
Credit calculated in accordance with the provisions of Section 4.5 and
distributed in accordance with the provisions of Section 4.5 , the whole as if
the term of such Existing Letters of Credit had commenced on the Closing Date.
Accordingly, the issuance fees payable pursuant to Section 4.5 will accrue as of
and from the Closing Date.


--------------------------------------------------------------------------------

- 62 -


3.11 Hedge Contracts.

  (a)

General. Subject to the terms and conditions hereof, Facility A may be availed
SunOpta in the form of FEFCs and Facility B may be availed by SunOpta Foods in
the form of Hedge Agreements (including FEFCs, FX Collar Options and interest
rate hedging instruments), in each case in all major currencies acceptable to
the Hedge Lender. Each such FEFC, FX Collar Option and other Hedge Contract
shall be subject to the terms and conditions hereof and the applicable Hedge
Agreement. Subject to Sections 3.6(a) and 3.6(b), (i) outstanding FEFCs under
Facility A shall not at any time have an aggregate face contract amount excess
of US$10,000,000 and shall not at any time have a Mark-to-Market Amount in
excess of US$1,000,000, (ii) outstanding Hedge Agreements (including FEFCs and
FX Collar Options but specifically excluding, for purposes of this subclause
(ii), interest rate hedging instruments) under Facility B shall not at any time
have an aggregate face contract amount in excess of US$30,000,000 and shall not
at any time have a Mark-to-Market Amount in excess US$3,000,000, and (iii)
outstanding Hedge Agreements consisting of interest rate hedging instruments
under Facility B shall not at any time have an aggregate face contract amount in
excess of US$50,000,000 and shall not at any time have Mark-to-Market Amount in
excess of US$4,000,000. If the maximum aggregate face contract amount and/or the
maximum Mark-to-Market Amount thresholds referred to above in respect of
Facility A or Facility B are exceeded at any time then, at the option of the
relevant Borrower upon notice to the Agent, one or more of the following shall
occur on or before the second Business Day immediately following the date on
which the Borrower received from the Agent notice by Agent of the relevant
excess amount:

          (i)

the Agent shall establish reserves in respect of Facility A and/or Facility B,
as applicable, in an amount equal to the amount by which relevant maximum
aggregate face contract amount threshold has been exceeded and/or the relevant
maximum Mark-to-Market Amount threshold has been exceeded, as applicable; or

          (ii)

the relevant Borrower shall provide cash collateral to the Agent in amount equal
to the amount by which the relevant maximum aggregate face contract amount
threshold has been exceeded and/or the relevant maximum Mark-to-Market Amount
threshold has been exceeded, applicable. For greater certainty, and subject to
compliance with all other terms and conditions of this Agreement, the relevant
Borrower may obtain an Advance under Facility A or Facility B in order to
provide such cash collateral to the Agent; or

          (iii)

the relevant Hedge Contract will be terminated and the Borrower shall pay to the
Hedge Lender all relevant breakage costs in respect of the same.

         

The reserves referred to above will be removed by the Agent and the cash
collateral referred to above will be refunded by the Agent to the relevant
Borrower within five (5) Business Days of the relevant threshold(s) no longer
being exceeded. For greater certainty, if the Borrowers comply with the
requirements set out in subsections (i), (ii) or (iii) immediately above, then
the fact of exceeding the maximum aggregate face contract amount threshold
and/or the maximum Mark-to-Market Amount threshold shall not constitute a
Default or an Event of Default.


--------------------------------------------------------------------------------

- 63 -


  (b)

Term. Each Borrower may only enter into Hedge Contracts with the Hedge Lender
provided that such Hedge Contracts are only issued in respect of Canadian
Dollars, US Dollars or other major currencies acceptable to the Hedge Lender for
purposes of treasury risk management. Each Hedge Contract that consists of an
FEFC or an FX Collar Option shall have a Contract Period of not more than 18
months and each Hedge Contract that consists of an interest rate hedging
instrument shall have a Contract Period of not more than four (4) years. For
greater certainty, a Borrower may only enter into a Hedge Contract with the
Hedge Lender provided that, as applicable, (i) the Hedge Contract being entered
into is not for speculation purposes, (ii) the foreign exchange risk being
managed is in a currency or currencies in which the Borrower or an Obligor does
business, and (iii) the quantum or amount of any currency being hedged or
managed is reasonable in relation to the volume of the Borrower's or Obligor's
business being conducted in any such currency.

        (c)

Subject to Approval. The Hedge Lender may refuse to issue a Hedge Contract at
any time at its sole discretion. Each of Cooperatieve Centrale Raiffeisen-
Boerenleenbank B.A. (as represented herein by Rabobank) and CIBC acknowledges
and agrees in favour of the Borrowers and the Agent that it and its relevant
branches and Affiliates, in its and their capacity as Hedge Lender under
Facility B in connection with this Agreement, will not enter into Hedge
Contracts with the applicable Borrower if Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A. and/or CIBC, as applicable, cannot provide to the
Agent, at or before 10:00 a.m. Toronto time on each Business Day, a written
report confirming the net mark-to-market amount in respect of such Hedge
Contracts. In furtherance of the foregoing and for greater certainty, each of
Cooperatieve Centrale Raiffeisen- Boerenleenbank B.A. (as represented herein by
Rabobank) and CIBC, as applicable, agrees that, in respect of any Hedge
Contracts that it enters into and issues under Facility B with the applicable
Borrower, it will provide to the Agent, at or before 10:00 a.m. Toronto time on
each Business Day, a written report setting out the net mark-to-market amount in
respect of all such Hedge Contracts.

        (d)

Other Documentation. The issuance of a Hedge Contract is subject to the
execution and delivery of specific agreements as may be required by the Hedge
Lender on its standard forms and modified by such schedules and addenda as are
customarily used by the Hedge Lender (the “Hedge Agreement”). In the event of a
conflict between the terms and conditions of the Hedge Agreement and this
Agreement, the Hedge Agreement shall prevail notwithstanding Section 1.3.


--------------------------------------------------------------------------------

- 64 -


  (e)

Non-Sharing. Notwithstanding Article 5 of the Provisions, prior to the
occurrence and continuation of any Event of Default, with respect to the
Lenders, the Hedge Lender that has entered into a Hedge Contract with a Borrower
may obtain any payment in any manner whatsoever in respect of Hedge Contracts,
retain such payment and apply same against the obligations of the Borrower under
Hedge Contracts and other amounts owing in respect of the Hedge Contracts
(including, without limitation, interest) and shall have no obligation to remit
to or share with any Lender such payment.

3.12 Prime Loans, USBR Loans, US Prime Rate Loans, Overdrafts and Swing B Loans.

Each Advance by way of Prime Loan shall be in a minimum aggregate principal
amount of $100,000 and larger whole multiples of $100,000. Each Advance by way
of USBR Loan or US Prime Rate Loan shall be in a minimum aggregate principal
amount of US$100,000 and larger whole multiples of US$100,000. Notwithstanding
the foregoing and for greater certainty, each Advance by way of Overdraft,
MasterCard Advances and Swing B Loan may be in amounts of other than, as
applicable, $100,000 or US$100,000 and whole multiples thereof.

3.13 Conversion Option.


Subject to this Agreement, a Borrower may, during the term of this Agreement,
effective on any Business Day, convert, in whole or in part, an outstanding
Advance (other than an Advance by way of Letter of Credit, Letter of Guarantee
or Hedge Agreement) into another type of Advance permitted under the relevant
Credit Facility (other than an Advance by way of Letter of Credit, Letter of
Guarantee or Hedge Agreement) upon giving written notice to the Agent in
substantially the form attached hereto as Schedule N, the notice period being
that which would be applicable to the type of Advance into which the outstanding
Advance is to be converted under Section 3.7. Conversions under this Section
3.13 may only be made provided that:

  (a)

notwithstanding any other term in this Agreement, no Advance denominated in C$
may be converted into an Advance denominated in US$ and no Advance denominated
in US$ may be converted into an Advance denominated in C$;

        (b)

each conversion into an Advance shall be for minimum aggregate amounts and whole
multiples in excess thereof as are specified in respect of that type of Advance
in this Section 3;

        (c)

an Advance by way of Libor Loan may be converted only on the last day of the
relevant Contract Period; if less than all of the Libor Loan is converted, after
the conversion not less than US$1,000,000 shall remain as a Libor Loan;

        (d)

an Advance by way of Bankers' Acceptance may be converted only on the last day
of the relevant Contract Period; if less than all Advances by way of Bankers'
Acceptances having the same maturity date are converted, after the conversion
not less than C$500,000 shall remain as Advances by way of Bankers' Acceptances
to the Borrowers having the same maturity date;


--------------------------------------------------------------------------------

- 65 -


  (e)

a conversion into an Advance by way of Libor Loan shall only be made to the
extent that the conditions outlined in Section 4.11 shall not exist on the
relevant Conversion Date; and

        (f)

no demand shall have been made and no Default or Event of Default shall have
occurred and be continuing on the relevant Conversion Date or after giving
effect to the conversion of the Advance to be made on the Conversion Date.

3.14 Conversion and Rollover Not Repayment.

No Conversion or Rollover shall constitute a repayment of any Advance or a new
Advance.

3.15 Mandatory Conversion of Libor Loans and Bankers' Acceptances.

Notwithstanding Sections 3.9(i), 3.10(h) and 3.11, and subject to Section 10.2,
if a Default or Event of Default has occurred and is continuing on the last day
of a Contract Period, as regards a Libor Loan, or upon the maturity date, as
regards a Bankers' Acceptance, (a) in respect of an Advance by way of a Libor
Loan, the Borrower shall be deemed to have converted the Advance, as applicable,
into a USBR Loan or a US Prime Rate Loan as of the last day of the applicable
Contract Period, and (b) in respect of an Advance by way of Bankers'
Acceptances, the Borrower shall be deemed to have converted the Advance into a
Prime Loan in an amount equal to the principal amount of the Bankers'
Acceptances on the maturity date.

3.16 Deposit of Proceeds of Loans and Discount Proceeds.

The Agent shall credit to the applicable Borrower's Account on the applicable
Drawdown Date (a) the proceeds of each Advance by way of Prime Loan, USBR Loan,
US Prime Rate Loan or Libor Loan made, and (b) the Discount Proceeds less the
applicable Acceptance Fee with respect to each Bankers' Acceptance purchased by
a Lender on that Drawdown Date. Where a Borrower has made separate arrangements
for the purchase of Bankers' Acceptances issued under this Agreement, the Agent
shall debit the applicable Borrower's Account for the applicable Acceptance Fee
upon acceptance and the Borrower shall deposit the Discount Proceeds to the
applicable Borrower's Account stipulated by the Borrower immediately upon
receipt.

3.17 Evidence of Obligations.


The Agent and the Lenders, as applicable, shall open and maintain their
respective accounts and records evidencing the Obligations of the Borrowers
under this Agreement. The Agent and such Lenders shall record in those accounts
by appropriate entries all amounts owing on account of those Obligations and all
payments on account thereof. Those accounts and records will constitute, in the
absence of manifest error, prima facie evidence of the Obligations outstanding
from time to time, the date each Advance was made and the amounts that each
Borrower has paid from time to time on account of the Obligations, provided that
the obligations of the Obligors to make payments under and in connection with
this Agreement and the Documents shall not be affected by any failure of the
Agent or one or more of the Lenders to make or maintain any such account or
record.

--------------------------------------------------------------------------------

- 66 -


3.18 Swing B Loans.

  (a)

Generally. Subject to the terms and conditions hereof, as part of Facility B,
the Swingline Lender agrees to make loans in US Dollars to SunOpta Foods under
the swing line established hereby (individually a “Swing B Loan” and
collectively the “Swing B Loans”) which shall not in the aggregate at any time
outstanding exceed the Swing Line B Sublimit. The Swing B Loans may be availed
of by SunOpta Foods from time to time and borrowings thereunder may be repaid
and used again during the period ending on the Maturity Date in respect of
Facility B.

        (b)

Requests for Swing B Loans. SunOpta Foods may, but is not required to, give the
Swingline Lender notice of a request for the advance of a Swing B Loan. If
SunOpta Foods does provide the Swingline Lender with notice of a request for an
advance of a Swing B Loan, then such notice (which may either be written or
oral) shall be provided to the Swingline Lender by no later than 12:00 noon
(Chicago time) on the date upon which SunOpta Foods requests that any Swing B
Loan be made and shall indicate the amount of such Swing B Loan and the date on
which such Swing B Loan is to be advanced. Subject to the terms and conditions
hereof, the proceeds of such Swing B Loan shall be made available to SunOpta
Foods on the date so requested at the offices of the Swingline Lender in
Chicago, Illinois, by depositing such proceeds to the credit of SunOpta Food's
bank account number 422-481-2 maintained with Harris (the “Disbursement
Account”) or as SunOpta Foods and the Swingline Lender may otherwise agree. In
addition to the foregoing, and without any request therefor being made by
SunOpta Foods, the Swingline Lender at its option may (but is not obligated at
any time to) make Swing B Loans to SunOpta Foods in circumstances where the
funds available in the Disbursement Account are or may be insufficient to meet
the relevant near term payment and disbursement obligations of SunOpta Foods
that are to be processed through such Disbursement Account. Anything contained
in the foregoing to the contrary notwithstanding, (i) the obligation, if any, of
the Swingline Lender to make Swing B Loans shall be subject to all of the other
applicable terms and conditions of this Agreement, and (ii) the Swingline Lender
shall not be obligated to make more than one Swing B Loan during any one day.

        (c)

Refunding Loans. In its sole and absolute discretion, the Swingline Lender may
at any time, on behalf of SunOpta Foods (which hereby irrevocably authorizes the
Swingline Lender to act on its behalf for such purpose) and with notice to
SunOpta Foods, request each Lender under Facility B to make a US Prime Rate Loan
in an amount equal to each such Lender's Rateable Portion of the amount of the
Swing B Loans outstanding on the date such notice is given. Regardless of the
existence of any Default or Event of Default, each Lender under Facility B shall
(provided that the pro rata principal amount of such requested Loans, together
with the pro rata principal amount of all Advances outstanding under Facility B
in respect of each Lender, shall not exceed each such Lender's Facility B
Commitment) make the proceeds of its requested US Prime Rate Loan available to
the Swingline Lender, in immediately available funds, at the Swingline Lender's
principal office in Chicago, Illinois, before 12:00 Noon (Chicago time) on the
Business Day following the day such notice is given. The proceeds of such US
Prime Rate Loans shall be immediately applied to repay the outstanding Swing B
Loans.


--------------------------------------------------------------------------------

- 67 -


  (d)

Participations. If any Lender under Facility B refuses or otherwise fails to
make a US Prime Rate Loan requested by the Swingline Lender pursuant to Section
3.18(c) above (because an Event of Default described in Section 10.1(i) or
10.1(j) exists with respect to SunOpta Foods or otherwise), such Lender will, by
the time and in the manner such US Prime Rate Loan was to have been funded to
the Swingline Lender, purchase from the Swingline Lender an undivided
participating interest in the outstanding Swing B Loans in an amount equal to
its Rateable Portion of the aggregate principal amount of Swing B Loans that
were to have been repaid with such US Prime Rate Loans. Each Lender under
Facility B that so purchases a participation in a Swing B Loan shall thereafter
be entitled to receive its Rateable Portion of each payment of principal
received on the Swing B Loan and of interest received thereon accruing from the
date such Lender funded to the Swingline Lender its participation in such Loan.
The several obligations of the Lenders under Facility B under this Section
shall, subject to Section 12.16 hereof, be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any Lender
under Facility B may have or have had against SunOpta Foods, any other Lender
under Facility B or any other Person whatsoever. Without limiting the generality
of the foregoing, such obligations shall not be affected by any Default or Event
of Default or by any reduction or termination of the Facility B Commitment of
any Lender under Facility B, and each payment made by a Lender under Facility B
under this Section shall be made without any offset, abatement, withholding or
reduction whatsoever. The Swingline Lender shall not be under any obligation
make any Swingline B Loan if a default of any Lender's obligations to fund or
purchase the applicable participation under this Section 3.18 exists or any
Lender is at such time a Defaulting Lender or an Impacted Lender hereunder,
unless the Swingline Lender has entered into arrangements satisfactory to the
Swingline Lender with the Borrowers or such Lender to eliminate the Swingline
Lender's risk with respect to such Lender. Without limiting the foregoing and
notwithstanding Article 5 of the Provisions, prior to the occurrence and
continuation of any Event of Default, with respect to the Lenders the Swingline
Lender may obtain any payment in any manner whatsoever in respect of Swing B
Loans, retain such payment and apply same against Swing B Loans and other
amounts owing in respect of Swing B Loans (including, without limitation,
interest) and shall have no obligation to remit to or share with any Lender such
payment.

3.19 Reliance on Oral Instructions.


The Agent and each Lender shall each be entitled to act upon the oral
instructions of any Person who the Agent or the applicable Lender, acting
reasonably, believes is a Person authorized by the relevant Borrower to act on
such Borrower's behalf. The Agent and any applicable Lender shall not be
responsible for any error or omission in those instructions or in the
performance thereof except in the case of gross negligence or wilful misconduct
by the Agent, any applicable Lender or their respective agents. Any instructions
so given shall be confirmed in writing by the relevant Borrower to the Agent or
the applicable Lender on the same day. The relevant Borrower shall indemnify the
Agent and any applicable Lender for any loss or expense suffered or incurred by
the Agent or any applicable Lender as a consequence of the Agent or the
applicable Lender acting upon instructions given or agreements made over the
telephone or by electronic transmission of any type with Persons reasonably
believed by Agent or any applicable Lender to have been acting on such
Borrower's behalf, except to the extent resulting from the gross negligence or
wilful misconduct of the Agent or any applicable Lender or their respective
agents.

--------------------------------------------------------------------------------

- 68 -


3.20 Banking Products.


Each of the Borrowers may from time to time obtain one or more Banking Products
pursuant to a separate agreement or agreements between or among BMO or any
Affiliates of BMO and the applicable Borrower. Fees in respect of Banking
Products (including any cash management fees) shall be agreed to pursuant to
such separate agreement or agreements.

3.21 Accordion.


The Borrowers shall have the right, upon at least 90 days written notice to the
Agent, to increase the maximum aggregate principal amount available to the
Borrowers under Facility A and/or Facility B by up to US$50,000,000 (in amounts
allocated to each of Facility A and Facility B as specified by the Borrowers) or
the equivalent amount thereof in Canadian Dollars at any time on or before the
Maturity Date, provided that (a) the Agent has received binding Commitments in
respect of such increase from one or more existing Lenders and, to the extent
that it shall not have received such Commitments from the existing Lenders for
the entire amount of such increase, commitments from one or more new lenders
mutually acceptable to the Agent and the Borrowers, which acceptance shall not
be unreasonably withheld, (b) no Default or Event of Default shall have occurred
and then be continuing (without having been cured or waived as provided in this
Agreement) or shall result from such increase, (c) no Commitment of any Lender
shall be increased without the consent of such Lender, and (d) each Borrower and
each other Obligor is and will be, on and after the date of such increase, in
compliance with all of its obligations and covenants under the Documents,
including without limitation, the financial covenants set out in this Agreement.
Any such new lender or lenders shall become Lenders hereunder and be entitled to
all rights of a Lender pursuant to each Document.

3.22 MasterCard Advances       (a)

General. Subject to the terms and conditions hereof and of the MasterCard
Agreement, Facility A may be availed of by SunOpta in the form of advances in
Canadian Dollars or U.S. Dollars, as applicable, through the use of MasterCard
corporate cards issued by BMO to employees of SunOpta designated from time to
time by SunOpta. Subject to Section 3.6, the maximum aggregate principal amount
of all outstanding advances under or pursuant to the MasterCard Agreement (which
shall include outstanding amounts in respect of goods and services purchased
using such MasterCards and unpaid cash advances under such MasterCards)
(collectively, the “MasterCard Advances”) shall not exceed the MasterCard Limit.


--------------------------------------------------------------------------------

- 69 -

  (b)

Term. Advances under or pursuant to the MasterCard Agreement shall bear interest
which shall be calculated and payable in accordance with the MasterCard
Agreement (and not at the rates set out in the Credit Agreement).

        (c)

Calculation. For the purposes of determining, at any time, (i) the amount
available to the Borrower or outstanding under Facility A, (ii) the amount of
any standby fee payable by the Borrower pursuant to Section 4.7 hereof, or (iii)
whether any mandatory prepayment is required pursuant to Section 5.3 hereof, an
amount equal to the MasterCard Limit shall be deemed to have been advanced to
the Borrower by way of MasterCard Advances. For greater certainty, the Borrower
agrees that an amount equal to the MasterCard Limit shall be subtracted from the
Facility A Borrowing Base when determining the amount available to the Borrower
under Facility A at any time and, for such purpose and to avoid duplication, the
amount of the MasterCard Advances shall be deemed to be zero.

        (d)

Documentation. The issuance of MasterCard corporate cards and the use thereof
are subject to the execution and delivery of the MasterCard Agreement and shall
be governed thereby. In the event of a conflict between the terms and conditions
of the MasterCard Agreement and this Agreement, the MasterCard Agreement shall
prevail.

SECTION 4
INTEREST, FEES AND EXPENSES


4.1 Interest on Prime Loans and Canadian Overdrafts.       (a)

Rate. SunOpta shall pay to the Agent on behalf of the Lenders, as applicable,
interest on Prime Loans (including Canadian Overdrafts) outstanding under
Facility A at a rate per annum equal to the Prime Rate plus the applicable
margin set out in the Pricing Grid.

      (b)

Change in Rate. Each change in the fluctuating interest rate applicable to each
Prime Loan and Canadian Overdraft will take place simultaneously with the
corresponding change in the Prime Rate without the necessity for any notice to
SunOpta.

      (c)

Calculation. Interest on Prime Loans and Canadian Overdrafts shall be calculated
and payable monthly in arrears on every Interest Payment Date and on the
Facility A Maturity Date, as applicable, for the period from and including, as
the case may be, the Drawdown Date, the Conversion Date or the immediately
preceding Interest Payment Date to but excluding the first-mentioned Interest
Payment Date or the Maturity Date, as applicable, and shall be determined daily
on the principal amount of each Prime Loan and Canadian Overdraft remaining
unpaid on the basis of the actual number of days elapsed in a year of 365 or 366
days, as applicable.


--------------------------------------------------------------------------------

- 70 -


  (d)

Payment of Interest. Interest on Prime Loans and Canadian Overdrafts shall be
paid on every Interest Payment Date and on the applicable Maturity Date, as
applicable, by debit to the Borrowers' Account by the Agent in respect of Prime
Loans and by BMO in respect of Canadian Overdrafts.


4.2 Interest on USBR Loans, US Prime Rate Loans, US Overdrafts and Swing B
Loans.       (a)

Rate. Each applicable Borrower shall pay to the Agent (at the Borrower's Account
for Payments) on behalf of the Lenders and/or the Swingline Lender in respect of
Facility B, and to the Agent (at the Borrower's Account for Payments) on behalf
of the Lenders in respect of Facility A, interest on USBR Loans (including US
Overdrafts) and US Prime Rate Loans outstanding to the Lenders under each
relevant Credit Facility at a rate per annum equal to, as applicable, the US
Base Rate or the US Prime Rate plus the applicable margin set out in the Pricing
Grid. For greater certainty, SunOpta Foods shall pay to the Swingline Lender in
respect of Facility B, interest on Swing B Loans outstanding to the Swingline
Lender under Facility B at a rate per annum equal to the US Prime Rate plus the
applicable margin set out in the Pricing Grid.

      (b)

Change in Rate. Each change in the fluctuating interest rate applicable to each
USBR Loan, US Overdraft, Swing B Loan or US Prime Rate Loan will take place
simultaneously with the corresponding change in the US Base Rate or the US Prime
Rate without the necessity for any notice to the Borrowers.

      (c)

Calculation. Interest on USBR Loans, US Overdrafts, Swing B Loans and US Prime
Rate Loans shall be calculated and payable monthly in arrears on every Interest
Payment Date and on the applicable Maturity Date for the period from and
including, as the case may be, the Drawdown Date, the Conversion Date, or the
immediately preceding Interest Payment Date to but excluding the first-
mentioned Interest Payment Date or the applicable Maturity Date, as applicable,
and shall be determined daily on the principal amount of each USBR Loan, US
Overdraft, Swing B Loan and US Prime Rate Loan remaining unpaid on the basis of
the actual number of days elapsed in a year of 360, 365 or 366 days, as
applicable.

      (d)

Payment of Interest. Interest on USBR Loans, US Overdrafts, Swing B Loans and US
Prime Rate Loans shall be paid on every Interest Payment Date and on the
Maturity Date by debit to the applicable Borrower's Account by the Agent on
behalf of the Lenders in respect of the relevant Credit Facilities and by BMO in
respect of US Overdrafts under Facility A and Swing B Loans under Facility B.

      4.3 Interest on Libor Loans.       (a)

Rate. Each Borrower shall pay to the Agent on behalf of the Lenders (at the
Agent's Account for Payments) interest on Libor Loans outstanding to the Lenders
under the relevant Credit Facility at a rate equal to LIBOR plus the applicable
margin set out in the Pricing Grid.


--------------------------------------------------------------------------------

- 71 -

  (b)

Calculation. Interest on each Libor Loan shall be calculated and payable on each
Libor Interest Date applicable to the Libor Loan, for the period commencing from
and including the first day of the Contract Period or the immediately preceding
Libor Interest Date, as the case may be, applicable to the Libor Loan, to but
excluding the first mentioned Libor Interest Date, and shall be determined daily
on the principal amount of each Libor Loan remaining unpaid on the basis of the
actual number of days elapsed in a year of 360 days.

        (c)

Payment of Interest. Interest on Libor Loans shall be paid on each Libor
Interest Date by debit to the applicable Borrower's Account by the Agent on
behalf of the Lenders in respect of the Credit Facilities (at the Agent's
Account for Payments).


4.4 Fees on Bankers' Acceptances.       (a)

Rate. Upon acceptance of a Bankers' Acceptance by a Lender under Facility A,
SunOpta shall pay to the Agent at the Borrower's Account for Payments on behalf
of the Lender a fee (the “Acceptance Fee”) at the rate per annum equal to the
CDOR Rate plus the applicable fee set out in the Pricing Grid.

      (b)

Calculation. The Acceptance Fee shall be payable on acceptance of each Bankers'
Acceptance calculated on the face amount of each Bankers' Acceptance on the
basis of the number of days in the Contract Period for the Bankers' Acceptance
and a year of 365 or 366 days, as applicable. Each determination by the Agent of
the Acceptance Fee applicable to any Banker's Acceptance shall, in the absence
of manifest error, be final, conclusive and binding upon the relevant Borrower
and the relevant Lenders. Upon determination of the Acceptance Fee applicable to
any Banker's Acceptance, the Agent shall notify the relevant Borrower and each
relevant Lender.

4.5 Fees on Letters of Credit and Letters of Guarantee.

Upon the issue of a Letter of Credit or a Letter of Guarantee by the L/C Lender
under Facility A or under Facility B, as applicable, the applicable Borrower
shall pay to the L/C Lender, for the account of the relevant Lenders, a fee in
the same currency of the Letter of Credit or the Letter of Guarantee at the rate
per annum set out in the Pricing Grid on issue. Issuance fees shall be
calculated on the principal amount of each Letter of Credit or Letter of
Guarantee on the date of issue and shall be payable quarterly in arrears on the
last Business Day of each Fiscal Quarter until the Letter of Credit or the
Letter of Guarantee expires or matures after acceptance. Issuance fees shall be
calculated on the basis of the number of days in the applicable Contract Period
and a year of 365 or 366 days, as applicable. In addition to the foregoing, upon
the date of issuance, renewal or increase in the amount of any Letter of Credit
or Letter of Guarantee (other than in respect of any Letter of Credit or Letter
of Guarantee issued, renewed or increased by the L/C Lender in its capacity as
Swingline Lender under Facility A and/or Facility B), the applicable Borrower
shall pay to the L/C Lender the customary fees and charges of the L/C Lender in
respect of any such issuance, renewal or increase. In addition, the applicable
Borrower shall pay to the L/C Lender for its own account, at the time of
issuance in respect of each Letter of Credit or Letter of Guarantee, an
administrative fee equal to such percentage as the L/C Lender may advise the
Borrower from time to time of the face amount of such Letter of Credit or Letter
of Guarantee (without regard to the number of days to expiry of the applicable
Letter of Credit or Letter of Guarantee). For greater certainty, the applicable
percentage as of the Closing Date for purposes of the immediately preceding
sentence is one-quarter of one percent (0.25%) .

--------------------------------------------------------------------------------

- 72 -


4.6 Fees on Hedge Contracts.


The Borrowers shall pay the Hedge Lender any and all fees customarily charged by
the Hedge Lender in connection with the issuance of Hedge Contracts.

4.7 Standby Fee.


For the period from and including the date hereof to but not including the
Maturity Date, SunOpta and SunOpta Foods, as applicable, shall pay to the Agent,
for the benefit of the Lenders under Facility A and Facility B, a fee
(denominated in Canadian Dollars in respect of Facility A and denominated in US
Dollars in respect of Facility B) at the applicable per annum rate set out in
the Pricing Grid, and calculated (i) in respect of SunOpta for Facility A, on
the amount by which the aggregate Facility A Commitment of the Lenders exceeds
the Canadian Dollar Amount of the daily closing balance of the principal amounts
of all Advances outstanding (excluding Hedge Agreements) under Facility A during
the applicable period, and (ii) in respect of SunOpta Foods for Facility B, on
the amount by which the aggregate Facility B Commitment of the Lenders exceeds
the US Dollar Amount of the daily closing balance of the principal amounts of
all Advances outstanding (excluding Hedge Agreements) under Facility B during
the applicable period, and taking into account the number of days in the
applicable period. Each such standby fee shall be payable monthly in arrears on
the last Business Day of each month following the Closing Date and on the
applicable Maturity Date. The applicable period shall include the previous
payment date to but exclude the payment date or the Maturity Date, as
applicable, and shall be determined daily on the basis of the actual number of
days elapsed in a year of 365 or 366 days, as applicable. For purposes of
calculating the applicable standby fee pursuant to this Section 4.7 payable for
any month, the Canadian Dollar Amount of Advances outstanding in U.S. Dollars
shall be calculated on the basis of the Bank of Canada's noon spot rate on the
first Business Day of such month.

4.8 Applicable Pricing – Facility A and Facility B

SunOpta shall pay to the Agent on behalf of the Lenders under Facility A, at the
Borrower's Account for Payments, interest in respect of Advances obtained by
SunOpta under Facility A, and SunOpta Foods shall pay to the Agent on behalf of
the Lenders under Facility B, at the Borrower's Account for Payments, interest
in respect of Advances obtained by SunOpta Foods under Facility B, in accordance
with applicable margins and fees set forth in the pricing grid below (the
“Pricing Grid”). As of the date hereof, the initial applicable margin or fee for
all Advances under Facilities A and B shall be the margin or fee set out in
Pricing Level III in the Pricing Grid and shall be held at Pricing Level III
until required to be adjusted in accordance with the provisions of this
Agreement. Subsequent applicable margins or fees shall be determined quarterly
by the Agent based on the monthly average (determined as at each month end based
on the amount of the Excess Availability at the end of each day during such
month) of Excess Availability at each month end for the then prior Fiscal
Quarter and will be effective at the beginning of the first day of the second
calendar month of each Fiscal Quarter of the Borrower; provided that, if the
Borrower does not provide when due such Borrowing Base Certificates and other
evidence relating to Excess Availability as the Agent may require in accordance
with the terms hereof, the Pricing Level shall (from and after the date the
relevant information was required to be delivered to the Agent) be Pricing Level
IV until the third Business Day after such Borrowing Base Certificates and other
evidence are delivered by the Borrowers to the Agent, and for greater certainty
pricing changes, as applicable, will be made as of the first day of each
applicable Fiscal Quarter in respect of any Bankers' Acceptances or any BA
Equivalent Loans which are outstanding at that time.

--------------------------------------------------------------------------------

- 73 -


Level Average Excess
Availability LIBOR
Loans, BA
Equivalent
Loans, B/A's,
L/C's and
L/G's Fee Prime Rate,
US Base Rate
and US Prime
Rate Plus Standby Fee I > US$70,000,000 175 bps 75 bps 35 bps II > US$45,000,000
but
< US$70,000,000 200 bps 100 bps 40 bps III > US$25,000,000 but
< US$45,000,000 225 bps 125 bps 45 bps IV < US$25,000,000 250 bps 150 bps 50 bps

4.9 Interest on Overdue Amounts.

The Borrowers shall pay to the Agent on behalf of the Lenders interest as
prescribed in this Agreement both before and after any of demand, default,
maturity and judgment. To the extent permitted by Applicable Law, interest on
any overdue amounts hereunder, is payable, (a) for overdue amounts in Canadian
Dollars, at the Prime Rate plus the applicable margin as required by the then
current Pricing Level plus 200 Basis Points per annum, (b) for overdue amounts
in US Dollars owing to the Agent or the Lenders under Facility A, at the US Base
Rate plus the applicable margin for the then current Pricing Level plus 200
Basis Points per annum, and (c) for overdue amounts in US Dollars owing to the
Agent or the Lenders under Facility B, at the US Prime Rate plus the applicable
margin as required by the then current Pricing Level plus 200 Basis Points per
annum, in each case determined on a daily basis on the actual number of days
elapsed in a 360, 365 or 366 day year, as applicable, computed from the date the
amount becomes due for so long as the amount remains overdue. Interest on
overdue amounts shall be payable upon demand by the Agent and shall be
compounded on each Interest Payment Date or Libor Interest Date as applicable.
Upon the occurrence and during the continuation of any Event of Default
hereunder, the Borrower shall, to the extent not prohibited by Applicable Law
(but without duplication of the increased rate referred to in the second
sentence of this Section), pay interest on the outstanding principal balance of
outstanding Advances at a rate per annum of 200 Basis Points greater than the
applicable Level IV rate of interest specified in the Pricing Grid.

--------------------------------------------------------------------------------

- 74 -


4.10 Interest Act.


For purposes of the Interest Act (Canada), where in this Agreement a rate of
interest is to be calculated on the basis of a year of 360, 365, or 366 days,
the yearly rate of interest to which the rate is equivalent is that rate
multiplied by the number of days in the calendar year for which the calculation
is made and divided by 360, 365, or 366, as applicable.

4.11 Limit on Rate of Interest.

  (a)

Adjustment. If any provision of this Agreement or any of the other Documents
would obligate a Borrower or Obligor to make any payment of interest or other
amount payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, that amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or result in a receipt by
that Lender of interest at a criminal rate, the adjustment to be effected, to
the extent necessary, as follows:

          (i)

first, by reducing the amount or rate of interest required to be paid to the
affected Lender under this Section 4; and

          (ii)

thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the affected Lender which would constitute interest for
purposes of the Criminal Code (Canada).

          (b)

Reimbursement. Notwithstanding Section 4.11(a), and after giving effect to all
adjustments contemplated thereby, if any Lender shall have received an amount in
excess of the maximum permitted by the Criminal Code (Canada), then the
applicable Borrower shall be entitled, by notice in writing to the affected
Lender, to obtain reimbursement from that Lender in an amount equal to the
excess, and pending reimbursement, the amount of the excess shall be deemed to
be an amount payable by that Lender to the applicable Borrower.

          (c)

Actuarial Principles. Any amount or rate of interest referred to in this Section
4.11 shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that any Advance remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
earlier of the date of advance and the Closing Date to the relevant Maturity
Date and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Lender shall be conclusive for the
purposes of that determination.


--------------------------------------------------------------------------------

- 75 -


4.12 Substitute Basis of Advance – LIBOR Loans.

If, at any time during the term of this Agreement, a Lender acting in good faith
determines (which determination shall be final, conclusive and binding upon the
Borrower) that:

  (a)

adequate and fair means do not exist for ascertaining the rate of interest on a
Libor Loan;

        (b)

LIBOR does not accurately reflect the effective cost to such Lender of making,
funding or maintaining a Libor Loan and the costs to such Lender are increased
or the income receivable by such Lender is reduced in respect of a Libor Loan;

        (c)

the making, funding or maintaining of a Libor Loan or a portion thereof by such
Lender has become impracticable by reason of circumstances which materially and
adversely affect the London interbank market; or

        (d)

deposits in U.S. Dollars are not available to such Lender in the London
interbank market in sufficient amounts in the ordinary course of business for
the applicable Contract Period to make, fund or maintain a Libor Loan during the
Contract Period;

such Lender shall promptly notify the applicable Borrower setting forth the
basis of that determination and each Borrower hereby instructs such Lender to
repay the affected Libor Loan with the proceeds of a US Prime Rate Loan in the
amount of the Libor Loan, to be drawn down on the last day of the then current
Contract Period. Such Lender shall not be required to make any further Libor
Loans available under this Agreement so long as any of the circumstances
referred to in this Section 4.12 continue.

4.13 Indemnity.

  (a)

General. Each Obligor shall, and does hereby, jointly and severally indemnify
the Agent and each Lender and their respective directors, officers, employees,
attorneys and agents (each, an “Indemnified Person”) against all suits, actions,
proceedings, claims, losses (other than loss of profits), expenses (including
reasonable fees, charges and disbursements of counsel), damages and liabilities
including liabilities arising under Environmental Laws (each, a “Claim”) that
the Agent or any Lender may sustain or incur as a consequence of (i) any default
such Obligor under this Agreement or any other Document, (ii) any
misrepresentation by such Obligor contained in any writing delivered to the
Agent or any Lender in connection with this Agreement, (iii) the Agent or any
Lender entering into this Agreement, (iv) the use of proceeds of the Credit
Facilities, (v) the operations of any of the Obligors or any Affiliate of any of
the Obligors, except that no Indemnified Person will be indemnified for any
Claim resulting from its own gross negligence or wilful misconduct.


--------------------------------------------------------------------------------

- 76 -


  (b)

Certificate. A certificate of the Agent or affected Lender, as applicable,
setting out the basis for the determination of the amount necessary to indemnify
the relevant Person pursuant to this Section 4.13 shall be prima facie evidence,
absent manifest error, of the correctness of that determination.

4.14 Breakage Costs.

  (a)

SunOpta may not repay, prepay or cancel an Advance by way of Bankers'
Acceptances prior to the expiry of the Contract Period relating thereto.

        (b)

If a Borrower repays, prepays or cancels an Advance (including repayment
pursuant to Sections 4.12 and 5.3), by way of Libor Loan, Letter of Credit or
Letter of Guarantee, the Borrower shall indemnify the applicable Lender for any
loss or expense suffered or incurred by that Lender including any loss of profit
or expenses which the Lender incurs by reason of the liquidation or redeployment
of deposits or other funds acquired by it to effect or maintain the Advance or
any interest or other charges payable to lenders of funds borrowed by the Lender
in order to maintain the Advance together with any other charges, costs or
expenses incurred by that Lender relative thereto.

        (c)

A certificate of the Agent or the affected Lender setting out the basis for the
determination of the amount necessary to indemnify the Agent or the affected
Lender pursuant to this Section 4.14 shall be prima facie evidence, absent
manifest error, of the correctness of that determination.

4.15 Survival of Indemnifications.

It is the intention of each of the Obligors, the Agent and each Lender that
Sections 3.10(i), 3.15, 4.12, 4.13, 13.4 and 13.6 hereof and Sections 3.2(c) and
9 of the Provisions shall supersede any other provisions in this Agreement which
in any way limit the liability of any of the Obligors and that each of the
Obligors shall be liable for any obligations arising under such Sections even if
the amount of the liability incurred exceeds the amount of the other
Obligations. The obligations of the Obligors under these Sections are joint and
several and absolute and shall not be affected by any act, omission or
circumstance whatsoever, whether or not occasioned by the fault of the Agent or
any Lender except in respect of gross negligence or wilful misconduct by it. The
obligations of each of the Obligors under Sections 3.10(i), 3.15, 4.12, 13.4 and
13.6 hereof and Sections 3.2(c) and 9 of the Provisions shall survive the
repayment of the other Obligations and the termination of the Credit Facilities.

4.16 Payment of Portion.


Notwithstanding any other term or condition of this Agreement, if a Lender
demands compensation pursuant to Section 3.1 of the Provisions with respect to
any Advance by way of Loan (an “Affected Borrowing”), the Borrower may, at its
option, upon 60 Business Days notice to that Lender (which notice shall be
irrevocable), repay to the Lender in full the Affected Borrowing outstanding
together with accrued and unpaid interest on the principal amount so repaid up
to the date of repayment and any amounts payable pursuant to Section 3.1 of the
Provisions, together with such additional amounts as become payable pursuant to
Section 3.1 of the Provisions to the date of payment.

--------------------------------------------------------------------------------

- 77 -


4.17 Field Examination Fees.


The Borrowers shall pay the Agent charges for field examination of the
Collateral performed by the Agent or its agents or representatives in such
reasonable amounts as the Agent may from time to time request (the Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral examinations plus out of pocket expenses and applicable taxes
per field examination if no Default or Event of Default has occurred and is
continuing); provided, however, that in the absence of any Default or Event of
Default, the Borrower shall not be required to pay the Agent for field
examinations in excess of the number of field examinations per Fiscal Year
permitted under Section 9.1(o) .

4.18 Appraisal Fees.


The Borrowers shall pay the Agent reasonable charges for appraisals of the
Obligors' assets performed by the Agent or its agents or representatives in such
amounts as the Agent may from time to time request in accordance with the
provisions of this Agreement (the Agent acknowledging and agreeing that such
charges shall be computed in the same manner as it at the time customarily uses
for the assessment of charges for similar appraisals); provided, however, that
in the absence of any Default or Event of Default, the Borrower shall not be
required to pay the Agent for field appraisals in excess of the number of
appraisals per Fiscal Year permitted under Section 9.1(o) .

4.19 Agency Fee.


The Borrower agrees to pay the Agent the agency fees referred to in Section
12.15.

SECTION 5
REDUCTION AND REPAYMENT


5.1 Term and Maturity.


The term of each Credit Facility shall commence on the Closing Date and end on
the Maturity Date. For greater certainty, all amounts outstanding under each
Credit Facility must be repaid and all obligations of each Lender under each
Credit Facility must be fully funded or cancelled on the Maturity Date.

5.2 Repayment of Facilities.

  (a)

Notwithstanding any other provisions hereof, provided that no Default or Event
Default has occurred and is continuing or would occur as a result of the asset
sales contemplated in this Section 5.2(a), the Obligors may, upon 30 days
written notice thereof to the Agent prior to the completion of any such
transaction, sell, lease, transfer, assign, convey or otherwise dispose of any
of their real or personal property (including Fixed Assets) outside of the
ordinary course of business up an aggregate total sale price of US$15,000,000 in
any Fiscal Year of SunOpta; provided that the sale price in respect of any such
property sold outside of the ordinary course of business is approximately equal
to the fair market value of such property; and provided that the net cash
proceeds in respect of any such sale (the “Permitted Proceeds”) shall be
applied, to repay on a pro rata basis, the then outstanding principal amounts of
Advances under Facility A or Facility B, until, in the case of each applicable
repayment of Permitted Proceeds, then outstanding principal amounts under
Facility A or Facility B are repaid (provided however that, for greater
certainty, any such amounts so repaid may be reborrowed under Facility A or
Facility B in accordance with the terms of this Agreement). SunOpta will provide
such information regarding the permitted sale of property outside of the
ordinary course of business contemplated hereby as is required by the Agent and
the Lenders pursuant to Section 9.4 of this Agreement. The Agent shall discharge
the Security and the Security Documents to the extent required to facilitate
such transactions.


--------------------------------------------------------------------------------

- 78 -


  (b)

If insurance proceeds become payable in respect of loss of or damage to any
property owned by an Obligor:

            (i)

if a Default or Event of Default has occurred and is continuing at such time,
the Agent shall hold such proceeds as cash collateral and as part of the
Collateral (unless otherwise agreed by the Majority Lenders in their sole
discretion) until such time as either (A) such Default or Event of Default is
cured, at which time such proceeds shall be dealt with in accordance with
paragraphs (ii), (iii) and (iv) below, as applicable, or (B) with Section 10
hereof, at which time such proceeds shall be applied against the Obligations in
accordance with Section 6.5;

            (ii)

if no Default or Event of Default has occurred and is continuing at such time,
and such proceeds in respect of property other than Fixed Assets are less than
US$1,000,000, such proceeds in respect of property other than Fixed Assets shall
be paid to such Obligor if:

            (A)

such property has been repaired or replaced and the proceeds will reimburse the
Obligor for payments it has made for such purpose; or

        (B)

the Obligor confirms in writing to the Agent that it will forthwith use such
proceeds to repair or replace such property which such repair and/or replacement
will commence within three months of the Agent's receipt of written notice
contemplated by this clause; and


  (iii)

if no Default or Event of Default has occurred and is continuing at such time,
and such proceeds in respect of property other than Fixed Assets are equal to or
greater than US$1,000,000 but less than US$10,000,000, such proceeds shall,
subject to what is stated below, be deposited into a cash collateral account
under the sole dominion and control of the Agent and held as part of the
Collateral. Such proceeds in respect of property other than Fixed Assets or the
relevant portion of such proceeds shall be released from the cash collateral
account and shall be paid to such Obligor if:


--------------------------------------------------------------------------------

- 79 -


  (A)

such property has been repaired or replaced and the proceeds will reimburse the
Obligor for payments it has made for such purposes; or

        (B)

the Obligor confirms in writing to the Agent that it will forthwith use such
proceeds to replace or repair such property, which such repair and/or
replacement will commence within three months of the Agent's receipt of written
notice contemplated by this clause provided, however, that only such amount of
proceeds as is required to pay from time to time for the repair or replacement,
or the process of repair or replacement, of property contemplated hereby will be
released from the cash collateral account maintained for this purpose upon the
Borrower's written request of the Agent to do so; and


  (iv)

if no Default or Event of Default has occurred and is continuing at such time,
and such proceeds have arisen in respect of loss of or damage to property other
than Fixed Assets, and are equal to or greater than US$10,000,000, then such
proceeds in excess of US$10,000,000 shall be applied pro rata to repay the then
outstanding principal amounts of Advances under Facility A and Facility B and,
for greater certainty, such amounts may be reborrowed under Facility A and
Facility B subject to the provisions of this Agreement; and

        (v)

if no Default or Event of Default has occurred and is continuing at such time,
and such proceeds have arisen in respect of loss or damage to property which is
Fixed Assets then, unless otherwise agreed to in writing by the Agent, such
proceeds in respect of Fixed Assets shall be applied pro rata to repay the then
outstanding principal amounts of Advances under Facility A and Facility B until
the then outstanding principal amounts under Facility A and Facility B are
repaid (provided, however, that, for greater certainty, any such amounts so
repaid may be reborrowed under Facility A or Facility B in accordance with the
terms of this Agreement).

5.3 Mandatory Repayment of Facility A – Currency Fluctuations.

  (a)

Without limiting Section 3.6 or any other provision hereof, if, due to exchange
rate fluctuations or for any reason whatsoever, the Canadian Dollar Amount of
the principal amount of all Advances outstanding under Facility A shall, at any
time, exceed the lesser of the Commitment for Facility A or the then current
Facility Borrowing Base (the amount of the excess being referred to herein as an
“Excess Amount”), then within three Business Days of written notice from the
Agent, SunOpta shall, at its option:


--------------------------------------------------------------------------------

- 80 -


  (i)

forthwith repay Loans and/or fund any Lender's obligations with respect to
outstanding Bankers' Acceptances, Letters of Credit or Letters of Guarantee in
an amount equal to or greater than such Excess Amount; or

        (ii)

provide cash collateral or such other security as the Agent may require in an
amount equal to or greater than such Excess Amount which collateral shall remain
in the Agent's possession until the Canadian Dollar Amount of the principal
amount of all Advances outstanding under Facility A is equal to or less than the
lesser of the Commitment for Facility A and the then current Facility A
Borrowing Base whereupon such collateral shall be released by the Agent to
SunOpta.


  (b)

Notwithstanding any other provision of this Agreement, including any provision
contemplating a Rollover or Conversion, whenever the Canadian Dollar Amount of
the principal amount of all Advances outstanding under Facility A is in excess
of the lesser of the Commitment for Facility A or the then current Facility A
Borrowing Base, SunOpta shall (i) repay any USBR Loan or (ii) upon the maturity
of any Banker's Acceptance, repay the Banker's Acceptance, and any repayments
under clauses (i) and (ii) shall be applied in reduction of such Excess Amount.

5.4 Optional Cancellation.


The Borrowers may terminate Facility A and Facility B, each in whole (but not in
part), at any time upon at least sixty (60) days prior written notice to the
Agent and upon (a) the payment in full of all outstanding Obligations under the
relevant Credit Facility, together with all accrued and unpaid interest thereon,
(b) the payment of any accrued and unpaid standby fees and other fees due under
the Documents in respect of the relevant Credit Facility (including any
prepayment fee required pursuant to the terms of this Section) to the date of
termination, and (c) the expiration or termination of all B/As, Letters of
Credit, Letters of Guarantee and Hedge Contracts (including all FEFCs, FX Collar
Options and interest rate hedging instruments) under the relevant Credit
Facility and, to the extent any such B/A, Letter of Credit, Letter of Guarantee
or Hedge Contract has not expired in accordance with its terms or otherwise been
terminated to the satisfaction of the Agent, accompanied by collateral security
in form and in such amounts as shall be satisfactory to the Agent. At the
effective date of any termination of the Credit Facilities by the Borrowers
which occurs prior to the Maturity Date, or upon the Obligations or any of them
being declared due and payable pursuant to Section 10.2, the Borrowers shall, to
the extent not prohibited by Applicable Law, pay a prepayment fee to the Agent,
for and on behalf of the Lenders under Facility A and Facility B, as applicable,
according to their Rateable Portion, as liquidated damages for the loss of
bargain and not as a penalty, in an amount equal to (i) two percent (2.00%) of
the aggregate Total Commitment in respect of Facility A and Facility B if such
termination or declaration occurs during the first 12-month period after the
Closing Date (namely, the period commencing the Closing Date and ending July 27,
2013), (ii) one and one-half percent (1.50%) of the aggregate Total Commitment
in respect of Facility A and Facility B if such termination or declaration
occurs during the second 12-month period after the Closing Date (namely, the
period commencing July 28, 2013 and ending July 27, 2014), and (iii) one percent
(1.00%) of the aggregate Total Commitment in respect of Facility A and Facility
B if such termination or declaration occurs thereafter. Notwithstanding the
foregoing, the prepayment fee provided in this Section 5.4 shall not be payable
if termination results directly from the conversion of Facility A and Facility B
to another type of loan owing to then existing Lenders to which are then owed
66.67% or more of the principal amount of all Obligations then outstanding under
all of the Credit Facilities.

--------------------------------------------------------------------------------

- 81 -


SECTION 6
PAYMENTS AND TAXES


6.1 Payments Generally.


All amounts owing in respect of a Credit Facility, whether on account of
principal, interest or fees or otherwise, shall be paid in the currency in which
the Advance is outstanding. Each payment under this Agreement shall be made for
value on the day the payment is due. All interest and other fees shall continue
to accrue until payment has been received by the Agent on behalf of each Lender
as applicable, by the L/C Lender and by each Hedge Lender, as applicable Each
payment under or in respect of the Credit Facilities shall be made at the
Borrower's Account for Payments at or before 1:00 p.m. on the day payment is
due. The Borrowers hereby authorize the Agent to debit the applicable Borrower's
account in respect of any and all payments to be made by such Borrower under
this Agreement. Receipt by the Agent from the Borrower of funds under this
Agreement, as principal, interest, fees or otherwise, shall be deemed to be
receipt of these funds by the relevant Lenders.

6.2 Taxes.

  (a)

Payments. All payments to be made by or on behalf of the Borrowers under or with
respect to this Agreement are to be made free and clear of and without deduction
or withholding for, or on account of, any present or future Taxes, unless such
deduction or withholding is required by Applicable Law. If a Borrower is
required to deduct or withhold any Taxes from any amount payable to the Agent or
any Lender (i) the amount payable shall be increased as may be necessary so that
after making all required deductions or withholdings (including deductions and
withholdings applicable to, and taking into account all Taxes on, or arising by
reason of the payment of, additional amounts under this Section 6.2), the Agent
or any Lender, as the case may be, receives and retains an amount equal to the
amount that it would have received had no such deductions or withholdings been
required, (ii) the Borrowers shall make such deductions or withholdings, and
(iii) the Borrowers shall remit the full amount deducted or withheld to the
relevant taxing authority in accordance with Applicable Laws. Notwithstanding
the foregoing, but subject to what is stated below, the Borrowers shall not be
required to pay additional amounts in respect of Excluded Taxes. For greater
certainty and notwithstanding any other provision of this Agreement, if as a
result of any Change in Law (as defined in the Provisions), a Borrower is then
required to deduct or withhold any Taxes (other than Taxes imposed on the net
income or the capital of the Agent or any Lender by any Governmental Authority
as a result of the Agent or the Lender (A) carrying on a trade or business or
having a permanent establishment in any jurisdiction in Canada or the United
States or a political subdivision thereof, (B) being organized under the laws of
such jurisdiction or any political subdivision thereof, or (C) being or being
deemed to be resident in such jurisdiction or political subdivision thereof)
from any amount payable to the Agent or a Lender, then such Taxes shall for all
purposes be considered Indemnified Taxes (as defined in the Provisions) and the
Borrower shall make such payments and deductions as are contemplated in clauses
(i), (ii) and (iii) of this Section 6.2(a) and shall provide the indemnity as
contemplated in Section 6.2(b) below.


--------------------------------------------------------------------------------

- 82 -


  (b)

Indemnity. The Borrowers shall indemnify the Agent and the Lenders for the full
amount of any Taxes (other than Excluded Taxes) imposed by any jurisdiction on
amounts payable by the Borrowers under this Agreement and paid by the Agent, or
any Lender and any liability (including penalties, interest and reasonable
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted, and any Taxes levied or imposed with respect
to any indemnity payment made under this Section 6.2. The Borrowers shall also
indemnify the Agent and the Lenders for any Taxes (other than Excluded Taxes)
that may arise as a consequence of the execution, sale, transfer, delivery or
registration of, or otherwise with respect to this Agreement or any other
Document. The indemnifications contained in this Section 6.2(b) shall be made
within 30 days after the date the Agent makes written demand therefor.

        (c)

Evidence of Payment. Within 30 days after the date of any payment of Taxes by
the Borrowers, the Borrowers shall furnish to the Agent the original or a
certified copy of a receipt evidencing payment by the Borrowers of any Taxes
with respect to any amount payable to the Agent and the Lenders hereunder.

        (d)

Survival. The Borrowers' obligations under this Section 6.2 shall survive the
termination of this Agreement and the payment of all amounts payable under or
with respect to this Agreement.

6.3 No Set-Off.


All payments to be made by the Borrowers shall be made without set-off or
counterclaim and without any deduction of any kind.

6.4 Application of Payments Before Exercise of Rights.

Subject to the provisions of this Agreement, all payments made by or on behalf
of the Borrowers before the exercise of any rights arising under Section 10.2,
or otherwise, shall be paid to the Agent and distributed among the Lenders pro
rata in accordance with their respective Rateable Portions (or, as the case may
be, to or among the Agent, the Lender or the Lenders to whom those payments are
owing) in each instance in the following order:

--------------------------------------------------------------------------------

- 83 -


  (a)

firstly, in payment of any amounts due and payable as and by way of agency fees
owing to the Agent for its services hereunder or in connection herewith;

        (b)

secondly, in payment of any amounts due and payable as and by way of recoverable
expenses hereunder or in connection herewith;

        (c)

thirdly, in payment of any interest, other fees, or default interest then due
and payable on or in respect of the Advances (other than in respect of Hedge
Contracts);

        (d)

fourthly, in repayment of any principal amounts of the Advances (other than in
respect of Hedge Contracts); and

        (e)

fifthly, in payment of any other amounts then due and payable by the Borrowers
hereunder or in connection herewith.

6.5 Application of Payments After Exercise of Rights Under Section 10.2.

All payments made by or on behalf of the Obligors after the exercise of any
rights arising under Section 10.2 shall be paid to and distributed pro rata
among, as applicable, (i) the Lenders in accordance with their Rateable
Portions, or (ii) as the case may be, to or among the Agent, the Lender or the
Lenders to whom those payments are owing, in each instance in the following
order:

  (a)

firstly, in payment of agency fees, if any, and the reasonable costs and
expenses of any realization against the Obligors and any and all other sureties
and guarantors or of its or their respective property and assets, including the
out-of- pocket expenses of the Agent and the Lenders and the reasonable fees and
out-of- pocket expenses of counsel, consultants and other advisers employed in
connection therewith and in payment of all costs and expenses incurred by the
Agent in connection with the administration, and by the Agent and the Lenders in
connection with the enforcement, of this Agreement or the other Documents, to
the extent that those applicable funds, costs and expenses shall not have been
reimbursed to the Agent and the Lenders; and

        (b)

secondly, in payment of any interest, other fees, or default interest then due
and payable on or in respect of the Advances (other than in respect of Hedge
Contracts);

        (c)

thirdly, in repayment of any principal amounts of the Advances (other than in
respect of Hedge Contracts);

        (d)

fourthly, in payment of any other amounts then due and payable by any Borrower
hereunder or in connection herewith (including in respect of Hedge Contract
Exposure and Banking Product Debt); and


--------------------------------------------------------------------------------

- 84 -


  (e)

thereafter as the Agent and the Lenders may, subject to Applicable Law,
determine in their discretion.

SECTION 7
SECURITY DOCUMENTS


7.1 Security Documents.


The payment and performance of the Obligations shall at all times be secured by,
among other things, encumbrances of all of the Obligors' Accounts Receivable,
chattel paper, documents of title, instruments, investment property,
intangibles, Inventory, equipment and other assets and property, in each case
whether now owned or held or hereafter acquired or arising, pursuant to
applicable Security Documents. Without limiting the foregoing, the Borrowers
shall cause the following documents to be executed and delivered to the Agent on
behalf of the Lenders and the Designated Affiliates (unless such documents were
previously delivered) to secure the Obligations, those documents to be in form
and substance satisfactory to the Agent and the Lenders:

  (a)

by SunOpta: (i) Ontario law guarantee of the obligations of all Obligors (other
than SunOpta) owing to the Lenders; (ii) a general security agreement creating a
security interest in all of the personal property, assets and undertaking of
SunOpta, including securities (or the equivalent) registered in every location
where SunOpta has material assets; (iii) security under 427 of the Bank Act
(Canada) in favour of BMO; (iv) a general assignment of book debts; (v) a first
collateral charge, by way of debenture or other appropriate security (including
a hypothec), over the real property located at 2838 Highway 7, Norval,
Ontario;(vi) an assignment of all insurance policies, including but not limited
to fire and all perils insurance on real property and policies insuring the
assets of SunOpta;(vii) a securities pledge agreement; (viii) if applicable, an
acknowledgment regarding existing security; (ix) an assignment of any security
that SunOpta may now or hereafter obtain from any other Person; and (x) such
other Security Documents as the Agent may reasonably request from time to time;

  (b)

by SunOpta Foods: (i) Illinois law guarantee of the obligations of all Obligors
(other than SunOpta Foods) owing to the Lenders; (ii) a general security
agreement creating a security interest in all of the personal property, assets
and undertaking of SunOpta Foods, including securities (or the equivalent)
registered in every location where SunOpta Foods has material assets; (iii) a
certificate in respect of all insurance policies, including but not limited to
fire and all perils insurance on real property and policies insuring the assets
of SunOpta Foods, indicating the Agent and/or the Lenders as loss payee; (iv) if
applicable, an acknowledgment regarding existing security; and (v) such other
Security Documents as the Agent may reasonably request from time to time;

          (c)

by SunOpta Fruit: (i) Illinois law guarantee of the obligations of all Obligors
(other than SunOpta Fruit) owing to the Lenders; (ii) a general security
agreement creating a security interest in all of the personal property, assets
and undertaking of SunOpta Fruit, including securities (or the equivalent)
registered in every location where SunOpta Fruit has material assets; (iii) a
first collateral charge, by way of debenture or other appropriate security
(including a mortgage and security agreement with assignment of rents), over the
real property owned by SunOpta Fruit; (iv) a certificate in respect of all
insurance policies, including but not limited to fire and all perils insurance
on real property and policies insuring the assets of SunOpta Fruit, indicating
the Agent and/or the Lenders as loss payee; (v) if applicable, an acknowledgment
regarding existing security; and (vi) such other Security Documents as the Agent
may reasonably request from time to time;


--------------------------------------------------------------------------------

- 85 -


  (d)

by SunOpta Grains: (i) Illinois law guarantee of the obligations of all Obligors
(other than SunOpta Grains) owing to the Lenders; (ii) a general security
agreement creating a security interest in all of the personal property, assets
and undertaking of SunOpta Grains, including securities (or the equivalent)
registered in every location where SunOpta Grains has material assets; (iii) a
first collateral charge, by way of debenture or other appropriate security
(including a mortgage and security agreement with assignment of rents), over the
real property owned by SunOpta Grains (except the property at 25th Annette
Street, Huevelton, New York); (iv) a certificate in respect of all insurance
policies, including but not limited to fire and all perils insurance on real
property and policies insuring the assets of Aseptic, indicating the Agent
and/or the Lenders as loss payee; (v) if applicable, an acknowledgment regarding
existing security; and (vi) such other Security Documents as the Agent may
reasonably request from time to time;

        (e)

by SunOpta Ingredients: (i) Illinois law guarantee of the obligations of all
Obligors (other than SunOpta Ingredients) owing to the Lenders; (ii) a general
security agreement creating a security interest in all of the personal property,
assets and undertaking of SunOpta Ingredients, including securities (or the
equivalent) registered in every location where SunOpta Ingredients has material
assets; (iii) a first collateral charge, by way of debenture or other
appropriate security (including a mortgage and security agreement with
assignment of rents), over the real property owned by SunOpta Ingredients; (iv)
a certificate in respect of all insurance policies, including but not limited to
fire and all perils insurance on real property and policies insuring the assets
of SunOpta Ingredients, indicating the Agent and/or the Lenders as loss payee;
(v) if applicable, an acknowledgment regarding existing security; and (vi) such
other Security Documents as the Agent may reasonably request from time to time;

        (f)

by SunOpta Investments: (i) Ontario law guarantee of the obligations of all
Obligors (other than SunOpta Investments) owing to the Lenders; (ii) a general
security agreement creating a security interest in all of the personal property,
assets and undertaking of SunOpta Investments, including securities (or the
equivalent) registered in every location where SunOpta Investments has material
assets; (iii) an assignment of all insurance policies, including but not limited
to fire and all perils insurance on real property and policies insuring the
assets of SunOpta Investments; (iv) if applicable, an acknowledgment regarding
existing security; and (v) such other Security Documents as the Agent may
reasonably request from time to time;


--------------------------------------------------------------------------------

- 86 -

  (g)

by Global: (i) Illinois law guarantee of the obligations of all Obligors (other
than Global) owing to the Lenders; (ii) a general security agreement creating a
security interest in all of the personal property, assets and undertaking of
Global, including securities (or the equivalent) registered in every location
where Global has material assets; (iii) a first collateral charge by way of
debenture or other appropriate security (including a mortgage and security
agreement with assignment of rents), over the real property owned by Global;
(iv) a certificate in respect of all insurance policies, including but not
limited to fire and all perils insurance on real property and policies insuring
the assets of Global, indicating the Agent and/or the Lenders as loss payee; (v)
if applicable, an acknowledgment regarding existing security; and (vi) such
other Security Documents as the Agent may reasonably request from time to time;

        (h)

by LLC: (i) Illinois law guarantee of the obligations of all Obligors (other
than LLC) owing to the Lenders; (ii) a general security agreement creating a
security interest in all of the personal property, assets and undertaking of
LLC, including securities (or the equivalent) registered in every location where
LLC has material assets; (iii) if applicable, an acknowledgment regarding
existing security; and (iv) such other Security Documents as the Agent may
reasonably request from time to time;

        (i)

by Servicios and Mexico: an acknowledgement regarding existing security even
though Servicios and Mexico are Excluded Subsidiaries for purposes of this
Agreement;

        (j)

each relevant Lender's standard form Bankers' Acceptances in blank in accordance
with Section 3.9(f); and

        (k)

such blocked account or lockbox agreements or other documents or instruments as
may be required pursuant to Section 7.2.

7.2 Collateral Proceeds.


Each of the Borrowers agrees to make from time to time such arrangements as
shall be necessary or appropriate to ensure (through the use of a blocked
account or lockbox under the sole control of the Agent) that all proceeds of the
Collateral are deposited (in the same form as received) in one or more
remittance accounts maintained with and under the control of the Agent, each
such account to constitute a special restricted account. Any proceeds of
Collateral received by any Obligor shall, while held by such Obligor, be held in
trust for the Agent in the same form in which received, shall not be commingled
with any assets of such Obligor, and shall be delivered immediately to the Agent
(together with any necessary endorsements thereto) for deposit into such
account. The Borrower and each of the Obligors acknowledges that all funds in
such accounts are, unless they become the property of the Agent pursuant to any
agreement with the Agent, held in trust for the Agent, and that, to the extent
of any interest of the Obligors therein, the Agent has been granted or will be
granted a Lien on such accounts and all funds contained therein to secure the
Obligations. No amounts deposited in such accounts shall be released to the
Obligors, but shall instead be applied to, or otherwise held for application to,
or as collateral security for, the outstanding Obligations and (to the extent so
provided in any other Document) any and all other indebtedness, liabilities and
obligations, present or future, of each of the Obligors to the Agent and the
Lenders under or in connection with the Documents, it being understood and
agreed that, notwithstanding such application, the Borrower shall have the right
to obtain additional Advances under this Agreement subject to the terms and
conditions hereof. Notwithstanding the foregoing and for greater certainty,
provided that no Default or Event of Default has occurred and is continuing and
provided that a minimum Excess Availability of US$15,000,000 (or such other
increased amount as may be required by the Agent upon the Borrowers exercise of
the accordion feature set out in Section 3.21 hereof) is maintained at all
times, the relevant depository banks, namely BMO and Harris, will, in respect of
the bank accounts maintained by the Borrowers and/or the Obligors, as
applicable, with such depository banks for purposes of this Agreement, comply
with the transfer, withdrawal and disbursement instructions of the Borrowers
and/or the Obligors, as applicable. If at any time Excess Availability falls
below US$15,000,000 (or such other increased amount as may be required by the
Agent upon the Borrowers exercise of the accordion feature set out in Section
3.21 hereof) or if at any time a Default or an Event of Default occurs and is
continuing, then the Borrowers and the applicable Obligors hereby waive the
authority, and shall not have any authority, to withdraw any amounts from, to
draw upon or otherwise exercise any authority or powers with respect to such
bank accounts and such bank accounts and all amounts held therein shall be under
the sole dominion and control of the Agent. Any such increase in the amount of
the Excess Availability required by the Agent upon the Borrower’s exercise of
such accordion right shall be proportionate to the proportionate increase in the
principal amount of the Credit Facilities due to the exercise of such accordion
right.

--------------------------------------------------------------------------------

- 87 -


7.3 Further Assurances.

  (a)

Additional Obligors. The Borrowers shall cause any North American Included
Subsidiary to sign an Additional Obligor Counterpart and execute and deliver, to
the extent such Included Subsidiary is permitted to do so by the law applicable
to it, a guarantee unlimited as to amount, substantially similar to the
guarantees executed by the Obligors, supported by:

          (i)

a general security agreement or the equivalent, substantially similar to the
general security agreements executed by the Obligors, creating a security
interest in all its personal property, assets and undertaking, including
securities registered in every location where such Included Subsidiary has
material assets;

          (ii)

a charge (or the equivalent) of such Included Subsidiary creating a fixed charge
on all such Included Subsidiary's real property registered against title to such
property;

          (iii)

an assignment of all insurance policies held by the Included Subsidiary insuring
the real property or assets of the Included Subsidiary; and


--------------------------------------------------------------------------------

- 88 -

  (iv)

such other additional or substitute security as the Agent or the Unanimous
Lenders may require from time to time;

all immediately upon that Person becoming an Included Subsidiary.

  (b)

Further Documents. Upon request of the Agent or the Unanimous Lenders, the
Obligors or any of them shall, to the extent permitted by law applicable to it,
execute and deliver, or shall cause to be executed and delivered, to the Agent
such further documents or instruments and shall do or cause to be done such
further acts as may be necessary or proper in the reasonable opinion of the
Agent or the Unanimous Lenders in its or their sole and absolute discretion, to
secure the Obligations, including, without limitation, executing and delivering
or causing to be executed and delivered such further documents or instruments to
give the Lenders a first priority security interest in any and all property and
assets now or hereafter acquired by any Obligor, subject to any Permitted Liens.
If it becomes illegal for any Lender to hold or benefit from a Lien over real
property pursuant to any law of the USA, such Lender shall notify the Agent and
disclaim any benefit of such security Lien to the extent of such illegality, but
such illegality shall not invalidate or render unenforceable such lien for the
benefit of each of the other Lenders. Notwithstanding the foregoing and for
greater security, if the maturity date in respect of any Hedge Contract with a
Lender extends beyond the Maturity Date then, in respect of each such Hedge
Contract, the Borrower shall provide to the Agent on behalf of such Lender on or
before the Maturity Date cash collateral in an amount equivalent to 110% of the
net Mark-to-Market Amount of all such then outstanding Hedge Contracts with such
Lender, as adjusted quarterly on the last day of each Fiscal Quarter. Such
percentage may be increased up to 125% by notice given by the Agent to the
Borrower, and the Borrower shall thereupon, promptly provide such additional
cash collateral to the Agent.

7.4 Dissolution or Winding Down of Servicios and Mexico

The Agent and the Lenders acknowledge that the Borrowers have advised the Agent
and the Lenders that each of Servicios and Mexico are in the process of being
wound down and dissolved. The Borrowers anticipate that the wind down and
dissolution of each of Servicios and Mexico will be completed on or before
December 31, 2013. Notwithstanding the foregoing and for greater certainty, the
Borrowers acknowledge and agree that Mexico and Servicios shall not, after the
date hereof, buy or sell inventory, equipment or real property. The final
dissolution and wind down of each of Servicios and Mexico is not anticipated to
take place until 2013 as such entities expect to receive a refund of Mexican
value added tax in the amount of approximately US$700,000 sometime during 2013.
After the receipt of such refund, Servicios and Mexico will be wound down and
dissolved in accordance with Applicable Law in Mexico. The Agent and the Lenders
consent to the wind down and dissolution of each of Servicios and Mexico. The
Agent shall, at SunOpta’s request, on or immediately before the wind down or
dissolution of Servicios or Mexico, release Servicios and Mexico, as applicable,
from their guarantee obligations and other Obligations and discharge all
Security and Security Documents delivered by Servicios and Mexico.

--------------------------------------------------------------------------------

- 89 -


SECTION 8
CONDITIONS PRECEDENT


8.1 Conditions Precedent to Disbursements of Advances.

The obligation of each Lender to make available the first Advance, Rollover or
Conversion under each Credit Facility is subject to and conditional upon the
satisfaction of the following conditions:

  (a)

Delivery of Documents. The Agent shall have received Sufficient Copies, in form
and substance satisfactory to the Agent of the following:

            (i)

this Agreement duly executed by all the parties hereto;

            (ii)

each Security Document and all other Documents duly executed by all the parties
thereto;

            (iii)

timely notice as may be required by any term of this Agreement in connection
with any action to be taken thereunder;

            (iv)

a Certificate of each Obligor dated the Closing Date certifying:

            (A)

that its constating documents and the by-laws, which shall be attached thereto,
are complete and correct copies and are in full force and effect;

            (B)

all resolutions and all other authorizations necessary to authorize the
execution and delivery of and the performance by it of its obligations under
this Agreement, the Security Documents and the other Documents to which it is a
party and all the transactions contemplated thereby; and

            (C)

all representations and warranties contained in this Agreement are true and
correct as if made on the date of the Certificate;

            (v)

opinions of applicable Canadian and United States counsel to the Obligors,
addressed to the Agent and each Lender and counsel to the Agent with respect to,
inter alia, due authorization, execution, delivery and enforceability of the
Documents executed by the Obligors;

            (vi)

a current borrowing base certificate in respect of Facility A in the form
attached hereto as Schedule W-1 (the “Facility A Borrowing Base Certificate”)
from SunOpta showing the computation of the Facility A Borrowing Base, and a
current borrowing base certificate in respect of Facility B in the form attached
hereto as Schedule W-2 (the “Facility B Borrowing Base Certificate”) from
SunOpta Foods showing the computation of the Facility B Borrowing Base, together
with all documents and information required in order to calculate each such
borrowing base, in each case in reasonable detail as of the close of business
not earlier than three Business Days prior to the making of the initial Advance
hereunder;


--------------------------------------------------------------------------------

- 90 -


  (vii)

duly executed certificate(s) of insurance evidencing the insurance required
under this Agreement and endorsements of those policies each showing loss
payable to the Agent;

        (viii)

such other documents as the Agent may reasonably request including (A) the
documents listed in Section 7.1 hereof, and (B) standard documentation used by
the L/C Lender in connection with the issuance of Letters of Credit and Letters
of Guarantee, prior to any Advance by way of any such method;

        (ix)

duly completed environmental checklists in the Agent's standard form, or if
available or otherwise required by the Agent or the Lenders further to their
respective review of the information disclosed in the environmental checklists,
Phase I environmental reports in respect of real property owned by the Obligors;

        (x)

to the extent available, Collateral Access Agreements satisfactory to the Agent
in respect of real property leased and/or utilized by any Obligor where material
amounts of Inventory or other relevant property of the Obligors are located;

        (xi)

documentation satisfactory to the Agent and the Lenders in connection with the
repayment of Facility C and Facility D under, and as defined in, the Original
Agreement; and

        (xii)

if so requested by the Lenders, title insurance satisfactory to the Lenders in
favour of the Agent in respect of each relevant property owned by an Obligor
over which an encumbrance has been or will be provided in favour of the Agent.


  (b)

Payout and Discharge. All funds owed by the Obligors to those creditors
identified (based upon information provided by any Obligor) by the Agent shall
be repaid in full and all Liens and/or security registrations made in favour of
such creditors shall be discharged or the Agent shall have received an
undertaking from such creditors to discharge all such Liens and/or security
registrations in form and substance satisfactory to the Agent or the Agent, as
applicable.

        (c)

Registration of Security Documents. All registrations, recordings and filings of
or with respect to the Security Documents which in the opinion of counsel to the
Agent are necessary to render effective the Lien intended to be created thereby
shall have been completed.

        (d)

Fees. All fees payable in accordance with this Agreement on or before the
Closing Date (including legal fees and expenses of the Agent and any agency,
upfront or work fee payable to the Agent or the Lenders hereunder or otherwise)
shall have been paid to the Agent or shall be paid from the first Advance
hereunder or debited from an account of a Borrower.


--------------------------------------------------------------------------------

- 91 -


  (e)

Appraisals and Field Examinations. The Agent and the Lenders shall have received
such appraisals, field examination reports and certifications as they may
require in order to satisfy the Lenders as to the value of the Collateral, the
financial condition of the Obligors, and the lack of material contingent
liabilities of the Obligors.

        (f)

Due Diligence. The Agent and the Lenders shall have completed, with results
satisfactory to them, their business, legal and accounting due diligence with
the respect to the Obligors and their property, including without limitation,
the value of the Collateral (as evidenced by such field examination reports and
inventory, fixed asset, real estate and other appraisals and certifications as
may be required by the Agent or the Lenders), the financial condition of the
Obligors (including the review by the Agent and Lenders of the financial
statements and cash flow and hedging strategies of the Obligors as may be
required by the Agent or the Lenders), the corporate and debt structure and
organizational documents of the Obligors, environmental issues, material
contracts, litigation, environmental issues and key management contracts;

        (g)

Market Change. No material adverse change or material disruption of the
financial, banking or capital markets shall have occurred and be continuing, in
each case, determined by the Agent in its sole and absolute discretion.

        (h)

Material Adverse Change. No Material Adverse Change shall have occurred since
March 31, 2012 with respect to the Obligors.

        (i)

Existing Debt. The Lenders shall have reviewed the Obligors' existing Debt and
Subordinated Debt obligations, with results satisfactory to the Lenders.

8.2 Conditions Precedent to All Advances.


The obligations of the Lenders to make available any Advance, Rollover or
Conversion, after the conditions in Section 8.1 being satisfied, are subject to
and conditional upon each of the conditions below being satisfied on the
applicable Drawdown Date, Issuance Date, Rollover Date or Conversion Date:

  (a)

No Default. No Default or Event of Default shall exist.

        (b)

Representations Correct. The representations and warranties contained in Section
2.1 shall be true and correct on each Drawdown Date, Issuance Date, Rollover
Date or Conversion Date as if made on that date except for those which are
affected by any change or changes after the date hereof of which a Borrower has
notified the Agent in writing, provided such changes do not constitute a Default
or an Event of Default.


--------------------------------------------------------------------------------

- 92 -


  (c)

Notice of Advance. The Borrowers shall have provided any notice required in
respect of an Advance, Rollover or Conversion.

        (d)

Facility A and Facility B Advances. SunOpta and SunOpta Foods, as applicable,
shall have provided the Agent with all Borrowing Base Certificates and other
evidence relating to Facility A Borrowing Base, the Facility B Borrow Base and
Excess Availability as the Agent may require in accordance with the terms
hereof.

        (e)

Certain Advances. Each applicable Borrower executing and delivering to the
relevant Lender or the Agent customary documentation required by such Lender or
the Agent, as applicable, from time to time for purposes of extending Advances
by way of Letter of Credit, Letter of Guarantee, Bankers' Acceptance and Hedge
Contracts.

        (f)

No Material Adverse Change. No Material Adverse Change shall have occurred since
the Closing Date with respect to the Obligors.

8.3 Waiver of a Condition Precedent.


The conditions stated in Sections 8.1 and 8.2 are inserted for the sole benefit
of the Agent and the Lenders and the conditions stated therein may only be
waived by the Agent with the consent of the Unanimous Lenders, in whole or in
part, with or without terms or conditions, in respect of all or any portion of
the Advances, without affecting the right of the Lenders to assert terms and
conditions in whole or in part in respect of any other Advance.

SECTION 9
COVENANTS


9.1 Affirmative Covenants.


While any amount owing under this Agreement or any of the other Documents
remains unpaid, or the Agent or the Lenders have any obligations under this
Agreement or any of the other Documents, each of the Obligors covenants, for
itself as applicable, with the Agent and each Lender as follows:

  (a)

Corporate Existence. It shall do or cause to be done all things necessary to
keep in full force and effect its existence and all rights, trade-marks,
licenses and qualifications required for it to carry on its businesses and own,
lease or operate its properties in each jurisdiction in which it carries on
business or owns, leases or operates property or assets from time to time unless
failure does not have a Material Adverse Effect.

        (b)

Insurance. It shall maintain insurance on its properties and assets and for the
operation of its businesses in such amounts and against such risks as would be
customarily obtained and maintained by a prudent owner of similar properties and
assets operating a similar business, including appropriate liability insurance,
business interruption insurance and third party liability insurance. It shall
provide copies of those policies to the Agent which policies shall be
satisfactory to the Agent. Each insurance policy shall include an endorsement
whereby the insurers agree to give the Agent on behalf of the Lenders not less
than 30 days notice of the cancellation of the policy of insurance and permit
the Agent on behalf of the Lenders to cure any default which may exist under the
policy. It shall name the Agent, as loss payee or additional insured as its
interest may appear in all of its policies of insurance or otherwise assure the
Agent of the availability of continuing coverage in a manner satisfactory to the
Agent and all real property policies shall contain such standard mortgage
clauses as the Agent shall require for the Lenders' protection. In addition, it
shall notify the Agent forthwith on the happening of any loss or damage in
excess of US$150,000 and shall furnish at its expense all necessary proofs and
do all necessary acts to enable it or the Agent, as applicable subject to
Section 5.2(b) hereof, to obtain payment of the insurance monies and apply the
same in accordance with Section 5.2(b) hereof.


--------------------------------------------------------------------------------

- 93 -


  (c)

Compliance with Laws, etc. It shall comply with all Applicable Laws and all
Government Approvals required in respect of its businesses, properties, the
Collateral, or any activities or operations carried out thereon including
health, safety and employment standards, labour codes and Environmental Laws
unless such non-compliance does not have a Material Adverse Effect. If required
by the Agent, it shall deliver to the Agent evidence satisfactory to the Agent
concerning such applicable compliance with all Applicable Laws and Government
Approvals.

          (d)

Government Approvals. It shall obtain (to the extent not in existence on the
date of this Agreement) and maintain, by the observance and performance of all
obligations thereunder and conditions thereof, all Government Approvals required
for it to carry on its businesses unless such failure does not have a Material
Adverse Effect.

          (e)

Conduct of Business. It shall: (i) conduct its business and the operation of its
property in a proper and efficient manner and keep proper books of account and
records with respect to the operation of its business and the operation of its
property; (ii) diligently maintain, repair, use and operate its property and
premises in a proper and efficient manner; (iii) maintain its physical assets in
good condition so that each asset may be used at all times for the purpose for
which it was intended; and (iv) perform all of its material obligations under
the terms of each mortgage, indenture, security agreement and other debt
instrument by which it is bound.

          (f)

Collection of Account Receivables. It shall collect, handle, administer and
otherwise deal with its Accounts Receivable and other Collateral, as applicable,
in accordance with, and shall otherwise comply with, the following provisions
(and for greater certainty acknowledges and agrees to the rights and remedies of
the Agent set forth therein):

          (i)

Upon the occurrence of an Event of Default that is continuing and whether or not
the Agent has exercised any or all of its rights under other provisions of this
Agreement, (A) in the event the Agent requests the Obligors to do so, all
instruments and chattel paper at any time constituting part of the Accounts
Receivables or any other Collateral (including any post-dated cheques) shall,
upon receipt by any Obligor, be immediately endorsed to and deposited with the
Agent; and (B) but provided the Agent shall have exercised its rights under any
blocked account agreement contemplated by Section 7.2, the Obligors shall
instruct all customers and account debtors to remit all payments in respect of
Accounts Receivables or any other Collateral to a lockbox or lockboxes under the
sole custody and control of the Agent, as applicable, and which are maintained
at post office(s) specified by the Agent from time to time.


--------------------------------------------------------------------------------

- 94 -


  (ii)

Upon the occurrence of an Event of Default that is continuing and whether or not
the Agent has exercised any or all of its rights under other provisions of this
Agreement, and without prejudice to any other right or remedy available to the
Agent at law or in equity, the Agent or its designee may notify the Obligors'
customers and account debtors at any time that Accounts Receivable or any other
Collateral have been assigned to the Agent or of the Agent's security interest
and Lien therein, and either in its own name, or the applicable Obligors' name,
or both, demand, collect (including, without limitation, through a blocked
account analogous to that described in Section 9.1(f)(i)(B) above), receive,
receipt for, sue for, compound and give acquittance for any or all amounts due
or to become due on Accounts Receivable or any other Collateral, and in the
Agent's discretion file any claim or take any other action or proceeding which
the Agent may deem necessary or appropriate to protect or realize upon the
security interest and Lien of the Agent in the Accounts Receivable or any other
Collateral. Each Obligor hereby irrevocably constitutes and appoints the Agent
(and all Persons designated by Agent) as such Obligor's true and lawful attorney
for the purposes provided in this Section.

        (iii)

Any proceeds of Accounts Receivables or other Collateral transmitted to or
otherwise received by the Agent pursuant to any of the foregoing provisions
hereof may be handled and administered by the Agent in and through one or more
remittance accounts at the Agent (such remittance accounts to constitute special
restricted accounts for purposes of and subject to the provisions of Section 7.2
of this Agreement). The Agent shall apply proceeds of Accounts Receivables and
other Collateral received by it from any source to the payment of the
Obligations (whether or not then due and payable), such applications to be made
in accordance with this Agreement. Except for purposes of computing interest on
the Obligations in accordance with this Agreement, the Agent need not apply or
give credit for any item included in proceeds of Accounts Receivables or other
Collateral until the Agent has received final payment therefor, acceptable to
the Agent as such. However, if the Agent does give credit for any item prior to
receiving final payment therefor and the Agent fails to receive such final
payment or an item is charged back to the Agent for any reason, the Agent may at
its election in either instance charge the amount of such item back against the
remittance account or any depository account of the Borrower or any other
Obligor maintained with the Agent, together with interest thereon at the rate
applicable under this Agreement to Advances in the currency of the amount
involved. Concurrently with each transmission of any proceeds of Accounts
Receivables or other Collateral to the aforesaid remittance account, the
Borrowers shall furnish the Agent with a report in such form as the Agent shall
require, identifying the particular Accounts Receivable or other Collateral from
which the same arises or relates. Each Obligor hereby indemnifies the
Indemnified Persons from and against all liabilities, damages, losses, actions,
claims, judgments, costs, expenses, charges and legal fees (on a
solicitor-client basis) suffered or incurred by any or all of them because of
the maintenance of the foregoing arrangements, save and except if caused by the
gross negligence or wilful misconduct of an Indemnified Person. The Indemnified
Persons shall have no liability or responsibility for accepting any cheque,
draft or other order for payment of money bearing the legend “payment in full”
or words of similar import or any other restrictive legend or endorsement
whatsoever or be responsible for determining the correctness of any remittance.
The foregoing indemnity shall survive payment of the Obligations and termination
of this Agreement.


--------------------------------------------------------------------------------

- 95 -


  (g)

Inventory. It shall maintain, keep, preserve, use, consume, sell or otherwise
deal with Inventory in accordance with, and shall otherwise comply with, the
following provisions (and for greater certainty acknowledges and agrees to the
rights and remedies of the Agent set forth therein):

          (i)

Each Obligor shall at its own cost and expense maintain, keep and preserve its
Inventory in good and merchantable condition.

          (ii)

The Obligors may, until otherwise notified by the Agent, use, consume and sell
the Inventory in the ordinary course of business, but a sale in the ordinary
course of business shall not under any circumstance include any transfer or sale
in satisfaction, partial or complete, of a debt owing by an Obligor.

          (iii)

Subject to Section 5.2(a), the Obligors may, until otherwise notified by the
Agent, sell obsolete, worn out or unusable Equipment.

          (iv)

As of the time any Inventory becomes subject to the security interest and Lien
provided pursuant to the Security and at all times thereafter, the Obligors
shall be deemed to have warranted as to any and all of such Inventory that all
warranties of the Obligors set forth in this Agreement are true and correct with
respect to such Inventory; that all of such Inventory is located at a location
set forth pursuant to Section 9.1(r) hereof; and that, in the case of applicable
Inventory, such Inventory is new and unused and in good and merchantable
condition. The Obligors warrant and agree that no Inventory is or will be
consigned to any other Person without the Agent's prior written consent.


--------------------------------------------------------------------------------

- 96 -


  (v)

If any of the Inventory is at any time evidenced by a document of title, such
document shall be promptly delivered by the Borrowers to the Agent except to the
extent the Agent, on behalf of the Lenders, specifically requests the Borrowers
not to do so with respect to any such document.


  (h)

Payment. It shall duly and punctually pay or cause to be paid all sums of money
due and payable by it under this Agreement and the other Documents on the dates,
at the places and in the currency and the manner set forth herein and therein.

        (i)

Litigation. It shall (i) promptly give notice to the Agent of any litigation,
suit, action, proceeding or dispute, threatened or commenced it, whether before
or by any court, governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind which
either individually or in the aggregate exceed $150,000 in claims, or which
otherwise, if adversely determined, could reasonably be expected to have a
Material Adverse Effect on it or the other Obligors, (ii) advise the Agent of
the extent to which any adverse determination is covered by insurance, (iii)
provide all reasonable information requested by the Agent concerning the status
of any litigation, proceeding or dispute, and (iv) use reasonable efforts to
bring about a reasonable, favourable and speedy resolution or disposition of the
litigation, proceeding or dispute.

        (j)

Pay Claims and Taxes. It shall promptly pay and discharge, when due, all Taxes
charged to or payable by it and all obligations which may result in Liens (other
than Permitted Liens) on its properties or assets unless the relevant Tax or
obligation is being actively and diligently contested in good faith by
appropriate proceedings and is adequately reserved against in accordance with
GAAP. It shall notify the Agent of each contest promptly upon forming the
intention to contest the relevant payment, Tax or obligation.

        (k)

Notice of Default or Material Adverse Change. It shall, upon obtaining knowledge
thereof, provide to the Agent as soon as practicable, and in any event within
one Business Day after obtaining that knowledge, notice of any Material Adverse
Change, Default or Event of Default, together with an officer's Certificate
setting forth the details of any such Material Adverse Change, Default or Event
of Default and the action taken or to be taken to remedy it.

        (l)

Other Reports and Filings. Promptly upon transmission thereof it shall deliver
to the Agent copies of all financial information, statutory audits, proxy
materials and other information and reports, if any, which it (i) has filed with
the Securities and Exchange Commission or any governmental agencies substituted
therefor or with the Ontario Securities Commission or any securities regulatory
authority or any other equivalent governmental agencies in any state, province
or territory of Canada or the United States of America, (ii) has delivered to
holders of, or any agent or trustee with respect to, its Debt in their capacity
as such a holder, agent or trustee, or (iii) has delivered to any shareholder in
its capacity as a shareholder.


--------------------------------------------------------------------------------

- 97 -


  (m)

Other Information. From time to time, it shall deliver to the Agent such other
information or documents (financial or otherwise) as the Agent may reasonably
request.

        (n)

Books and Records. It will keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law shall be made of all dealings and transactions in relation to its business
and activities.

        (o)

Inspections and Appraisals. It shall permit (and arrange for all access required
to permit) the Agent and its duly authorized representatives and agents to visit
and inspect any of the properties, corporate books and financial records of the
Obligors, to examine and make copies of the books of accounts and other
financial records of the Obligors, and to discuss the affairs, finances and
accounts of the Obligors with, and to be advised as to the same by, their
officers, employees and independent chartered accountants (and by this provision
the Obligors authorize such accountants to discuss with the Agent the finances
and affairs of each Obligor) at all reasonable times and reasonable intervals as
the Agent may designate in the absence of any Default or Event of Default, and
otherwise, at all times and intervals as the Agent may designate. The Obligors
shall permit (and arrange for all access required to permit) the Agent and its
duly authorized representatives and agents to conduct a field examination of the
Obligors' properties three times per Fiscal Year in the absence of any Default
or Event of Default or, at such other times as is designated by the Agent if a
Default or Event of Default has occurred and is occurring, provided however
that, in the absence of any Default or Event of Default, if the average Excess
Availability in respect of Facility A and Facility B exceeds, and has exceeded
at all times during the applicable Fiscal Year, US$15,000,000, the Obligors
shall be required to permit (and arrange for all access required to permit) the
Agent and its duly authorized representatives and agents to conduct no more than
one field examination of the Obligor's properties in such Fiscal Year. The Agent
may obtain (or direct the Borrowers to obtain and provide to the Agent and the
Lenders) updated appraisals of the Obligors' Inventory, or any portion thereof,
two times per Fiscal Year as the Agent may designate in the absence of a Default
or an Event of Default, or at such other times designated by the Agent if a
Default or an Event of Default has occurred and is continuing, provided however
that, in the absence of any Default or Event of Default, if the average Excess
Availability in respect of Facility A and Facility B exceeds, and has exceeded
at all times during the applicable Fiscal Year, US$15,000,000, the Agent may
obtain (or direct the Borrower to obtain and provide to the Agent and the
Lenders) no more than one updated appraisal of the Obligors' Inventory in such
Fiscal Year. The Agent may obtain (or direct the Borrowers to obtain and provide
to the Agent and the Lenders) updated appraisals of the Obligors’ Equipment, the
Canadian Real Property and the US Real Property, or any portion thereof, two
times per Fiscal Year as the Agent may designate in the absence of a Default or
an Event of Default, or at such other times designated by the Agent if a Default
or an Event of Default has occurred and is continuing, provided however that, in
the absence of any Default or Event of Default, if the average Excess
Availability in respect of Facility A and Facility B exceeds, and has exceeded
at all times during the applicable Fiscal Year, US$15,000,000, the Agent may
obtain (or direct the Borrower to obtain and provide to the Agent and the
Lenders) no more than one updated appraisal of the Obligors’ Equipment, the
Canadian Real Property and the US Real Property, or any portion thereof, in such
Fiscal Year. Each such appraisal report shall be prepared by an appraiser
acceptable to the Agent, and be in such format and contain such detail as the
Agent may request. Subject to Sections 4.17 and 4.18, the costs and expenses
incurred in conducting any such field examinations or in obtaining any such
appraisal shall in each case be borne by the Borrowers (whether obtained by the
Agent or by the Borrowers). The Borrower shall, at the Agent's request, provide,
at the Borrower's expense, updated environmental questionnaires or checklists
concerning activities and conditions affecting the real property owned, leased
or operated by the Obligors and/or environmental reports prepared for the
Borrower (and specifically authorizing the Agent and the Lenders to rely
thereon) by an environmental consultant or an environmental engineering firm
acceptable to the Lenders concerning any real property owned, leased or operated
by the Obligors, but only if (i) the environmental questionnaires or checklists
provided by the Borrower, or (ii) any notification or report from a Governmental
Authority to an Obligor, or (iii) information otherwise becomes available to the
Agent or the Lenders which, indicates that there is a material environmental
problem with any such real property or any neighboring real property which could
have an effect on such real property.


--------------------------------------------------------------------------------

- 98 -


  (p)

Verification. It shall from time to time to deliver to the Agent such evidence
of the existence, identity and location of the Collateral and of its
availability as Liens and collateral security pursuant hereto (including,
without limitation, schedules describing all Accounts Receivables created or
acquired by the Obligors, copies of customer invoices or the equivalent and
original shipping or delivery receipts for all merchandise and other goods sold
or leased or services rendered, together with the Obligors' warranty of the
genuineness thereof, and reports stating the book value of Inventory by major
category and location), in each case as the Agent may request on behalf of the
Lenders. The Agent shall have the right to verify all or any part of the
Collateral in any manner, and through any medium, which the Agent considers
appropriate (including, without limitation, the verification of Collateral
through an agent of the Agent), and the Obligors agree to furnish all assistance
and information, and perform any acts, which the Agent, on behalf of the
Lenders, may require in connection therewith. The Borrowers shall promptly
notify the Agent of any Collateral which the Obligors have determined to have
been rendered obsolete, stating the prior book value of such Collateral, its
type and location. Notwithstanding the foregoing, if a Default or an Event of
Default has occurred and is continuing, the Agent may act in its sole
discretion.


--------------------------------------------------------------------------------

- 99 -

  (q)

First Priority. It will take all actions, sign all documents, effect all
registrations and otherwise act so as to carry out the intent of this Agreement
which is that the Liens created by the Security Documents are to rank first
against all of its undertaking, property and assets subject only to Permitted
Liens.

        (r)

Location of Collateral and Offices. Without limiting Section 9.1(q) above, it
shall cause the Collateral (except Inventory in transit) to remain in the
possession or control of the applicable Obligor at the locations listed on
Schedule I attached hereto, which Schedule may be updated from time to time upon
prior notice by the Borrowers to the Agent and prior written approval of the
Agent (collectively, the “Permitted Collateral Locations”). If for any reason
any Collateral (except Inventory in transit) is at any time kept or located at a
location other than a Permitted Collateral Location, the Agent shall
nevertheless have and retain a Lien on and security interest therein. The
applicable Obligor owns and shall at all times own all Permitted Collateral
Locations, except to the extent otherwise disclosed on Schedule I.

        (s)

Environmental Compliance. It will carry on all activities in material compliance
with all Environmental Laws. It will not cause or permit the Release or storage
of a Hazardous Substance in or under its properties except in compliance with
all Environmental Laws. If it comes to its attention that it is not in material
compliance with all applicable Environmental Laws, it will remedy that non-
compliance promptly. If prompt remedy is not possible, it will notify the Agent
immediately of the problem and describe in detail the action it intends to take
to return to compliance with this Section 9.1(s).

        (t)

Annual Meetings with Lenders. On or before April 30th in each Fiscal Year, it
shall hold a meeting with the Lenders upon the request of the Agent at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of the Obligors and the Business Plan.

        (u)

Auditors. It shall promptly give notice to the Agent of a change in its Auditors
and the reasons for the change.

        (v)

ERISA Matters. It will maintain each ERISA Plan in compliance in all material
respects with all requirements of Applicable Law. It will promptly notify the
Agent on becoming aware of (a) the institution of any steps by any Person to
terminate any US Pension Plan, (b) the failure of any Obligor to make a required
contribution to any US Pension Plan if such failure is sufficient to give rise
to an Encumbrance under Section 302(f) of ERISA, (c) the taking of any action
with respect to a US Pension Plan which is reasonably likely to result in the
requirement that any Obligor furnish a bond or other security to the US Pension
Benefit Guaranty Corporation under ERISA or such US Pension Plan, or (d) the
occurrence of any event with respect to any ERISA Plan which is reasonably
likely to result in any Obligor incurring any material liability, fine or
penalty, and in the notice to the Agent thereof, provide copies of all
documentation relating thereto.


--------------------------------------------------------------------------------

- 100 -


9.2 Negative Covenants.


While any amount owing under this Agreement or any of the other Documents
remains unpaid, or the Agent or the Lenders have any obligations under this
Agreement or any of the other Documents, each Obligor covenants, for itself as
applicable, with the Agent and each Lender that, without the consent of the
Majority Lenders:

  (a)

Limitation on Liens. It shall not directly or indirectly, make, create, incur,
assume or suffer to exist any Lien upon or with respect to any material part of
its property or assets, whether now owned or hereafter acquired, other than
Permitted Liens. The ability of the Obligors to incur or suffer to exist
Permitted Liens is not to be construed as a subordination, constructive or
otherwise, of the Liens granted to the Agent on behalf of the Lenders to such
Permitted Liens.

        (b)

Disposition of Assets. It shall not (subject to Section 5.2(a) hereof) sell,
lease, transfer, assign, convey or otherwise dispose of any of its properties or
assets except in the ordinary course of business and in accordance with the
terms of provision hereof (including Sections 5.2, 9.1(f) and 9.1(g)).
Notwithstanding the foregoing and for greater certainty, each applicable Obligor
may, without the consent of any Lenders, sell, transfer, assign, convey or
otherwise dispose of shares or equity interests that it owns in the capital of
(i) any Excluded Subsidiary (other than Opta Minerals Inc. and Mascoma
Corporation), (ii) Opta Minerals Inc. provided that any such sale, transfer,
assignment, conveyance or other disposition of the shares of Opta Minerals Inc.
shall, at the time of the closing and consummation of any such transaction or
transactions, be for consideration, on a price per share basis, which is at
least equal to the greater of (A) the then current share price for shares of
Opta Minerals Inc. listed on the Toronto Stock Exchange, and (B) two Dollars
(Cdn$2.00) per share, and (iii) Mascoma Corporation provided that any such sale,
transfer, assignment, conveyance or other disposition of shares of Mascoma
Corporation shall be for consideration above the book value of such shares. Each
Obligor acknowledges and agrees that all proceeds received by an Obligor in
respect of the sale, transfer, assignment, conveyance or disposition of the
shares of or the equity interests in an Excluded Subsidiary shall be remitted
forthwith to the Agent and shall be applied (unless otherwise agreed by the
Majority Lenders in their sole discretion) to repay the then outstanding
principal amounts of Advances under Facility A and Facility B and, for greater
certainty, such amounts may be reborrowed subject to the Advance provisions of
this Agreement. Nothing in this Agreement or any other Document shall restrict
or prohibit any Excluded Subsidiary from selling any or all of its assets.

        (c)

Settlement on Receivables. Subject to the following, it shall not settle or
adjust disputes and claims in respect of any Account Receivable, except that,
unless and until an Event of Default occurs, any merchandise or other goods
which are returned by a customer or account debtor or otherwise recovered may be
resold by the Obligors in the ordinary course of its business as presently
conducted; provided that, during the existence of any Event of Default, such
merchandise and other goods shall be set aside at the request of the Agent and
held by the Obligors as trustee for the Agent and shall remain part of the
Collateral. Unless and until an Event of Default occurs, each of the Obligors
may settle and adjust disputes and claims in respect of Accounts Receivable with
its customers and account debtors, handle returns and recoveries and grant
discounts, credits and allowances in the ordinary course of its business as
presently conducted for amounts and on terms which it in good faith considers
advisable; and, during the existence of any Event of Default, unless the Agent
requests otherwise, the Borrower shall notify the Agent promptly of all returns
and recoveries of merchandise or other goods and, on the Agent's request,
deliver any such merchandise or other goods to the Agent. During the existence
of any Event of Default, unless the Agent requests otherwise, the Borrowers
shall also notify the Agent promptly of all disputes and claims relating to
merchandise and goods and settle or adjust them at no expense to the Agent or
the Lenders, but no discount, credit or allowance other than on normal trade
terms in the ordinary course of business as presently conducted shall be granted
to any customer or account debtor and no returns of merchandise or other goods
shall be accepted by the Obligors without the Agent's consent. The Agent may, at
all times during the existence of any Event of Default, settle or adjust
disputes and claims directly with customers or account debtors for amounts and
upon terms which the Agent considers advisable.


--------------------------------------------------------------------------------

- 101 -


  (d)

Consolidations and Mergers. It shall not merge, consolidate, amalgamate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favour of any Person,
except that any Obligor may merge, amalgamate with, or dissolve or liquidate
into, any other Obligor (so long as it remains an Obligor), provided that in any
such transaction, other than an amalgamation, the Obligor shall be the
continuing or surviving corporation.

          (e)

Limitation on Debt. It shall not create, incur, assume, suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Debt (including Subordinated Debt) in excess of US$3,000,000 in the aggregate
during the term of this Agreement, except: (i) Debt incurred pursuant to this
Agreement or any Hedge Agreement or Hedge Contract; (ii) Debt consisting of
Contingent Obligations described in clause (b) of the definition thereof and
permitted pursuant to Section 9.2(h); (iii) Debt and Subordinated Debt existing
on the date of the Closing Date as set forth in Schedule R and Schedule AA,
respectively;

          (iv)

Debt secured by or which could be secured by Permitted Liens; (v) Debt for

         

amounts payable to suppliers, employees, Governmental Authorities and others in
the ordinary course of business; (vi) unsecured Debt to an Obligor; and

          (vii)

Banking Product Debt.


--------------------------------------------------------------------------------

- 102 -


  (f)

Transactions with Affiliates or Associates. It shall not enter into any
transactions with any Affiliate or Associate of it, except: (i) as expressly
permitted by this Agreement or listed on Schedule S hereto; or (ii) in the
ordinary course of business and pursuant to the reasonable requirements of its
business; and, in the case of clause (ii), upon fair and reasonable terms no
less favourable to it than would obtain in a comparable arm's-length transaction
with a Person which is not its Affiliate or Associate; or (iii) with another
Obligor or other Obligors.

          (g)

Management Fees and Compensation. It shall not pay any management, consulting or
similar fees to any Affiliate (other than an Obligor or Obligors) or to any
officer, director or employee of it or any Affiliate except (i) payment of
reasonable compensation and expense reimbursement to officers and employees for
actual services rendered to, and expenses incurred for, it in the ordinary
course of business, and (ii) payment of directors' fees and reimbursement of
actual out- of-pocket expenses incurred in connection with attending board of
director meetings not to exceed in the aggregate for the Obligors with respect
to all such items US$500,000 in any Fiscal Year provided that no such payment
shall be made if a Default or an Event of Default is outstanding or if the
making of such payment will result in a Default or an Event of Default.

          (h)

Contingent Obligations. It shall not create, incur, assume or suffer to exist
any Contingent Obligations, other than in respect of the Obligations, except:

          (i)

endorsements for collection or deposit in the ordinary course of business;

          (ii)

Contingent Obligations incurred in the ordinary course of business with

         

respect to surety and appeal bonds, performance bonds and other similar
obligations; and (iii) Contingent Obligations arising with respect to customary
indemnification obligations in favour of purchasers in connection with
dispositions permitted under Section 9.2(b) or sale of Inventory in the ordinary
course. The foregoing permission to incur Contingent Obligations is not consent
for any Obligor to honour those Contingent Obligations if otherwise restricted
or prohibited by this Agreement.

          (i)

Restricted Payments. It shall not (i) declare or make any payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any of its capital stock, partnership interests, membership interests
or other equity securities (except that any Obligor may declare and pay
dividends or make any other distributions or payments to another Obligor (so
long as it remains an Obligor)), or (ii) purchase, redeem or otherwise acquire
for value any of its, or any of its Affiliates', shares of capital stock,
partnership interests, membership interests or other equity securities or any
warrants, rights or options to acquire such interests or securities now or
hereafter outstanding.

          (j)

Change in Business. It shall not engage in any material line of business
substantially different from those lines of business carried on by it on the
date hereof and it shall not change (to a new location outside of Canada or the
United States) the location from which such line of business is carried on by it
or the location (to a new location outside of Canada or the Untied States) of
its chief executive office, all as described in Schedule C.


--------------------------------------------------------------------------------

- 103 -

  (k)

Change in Structure. It shall not make any changes in its equity capital
structure (including a change in the terms of its outstanding equity
securities), or amend its constating documents (including any shareholder
agreement), except as necessary to effect transactions permitted under Section
9.2(d).

        (l)

Accounting Changes. It shall not make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change its
Fiscal Year.

        (m)

Material Contracts. It shall not (i) cancel or terminate any Material Contract;
(ii) waive any default or breach under any Material Contract; (iii) amend or
otherwise modify any Material Contract; or (iv) take any other action in
connection with any Material Contract, that would, in each case, have a Material
Adverse Effect.

        (n)

Limitation on Sale and Leaseback Transactions. Unless in compliance with Section
5.2(a) hereof, it will not, directly or indirectly, enter into any sale and
leaseback transaction with respect to any property or assets (whether now owned
or hereafter acquired).

        (o)

Loans and Investments. It will not, without the prior written approval of the
Agent and the Majority Lenders, (i) purchase or acquire, or make any commitment
to purchase or acquire, any capital stock, equity interest, or any obligations
or other securities of, or any interest in, any Person, including, without
limitation, the establishment or creation of a Subsidiary, or (ii) make or
commit to make any acquisition of all or substantially all of the assets of
another Person, or of any business or division of any Person, including without
limitation, by way of merger, consolidation, amalgamation or other combination
or (iii) make or commit to make any advance, loan, extension of credit or
capital contribution to or any other investment in, any Person including any
Affiliate or make any payments in respect thereof (the items described in
clauses (i), (ii), and (iii) are referred to as “Investments”), except for: (A)
Investments in cash and Cash Equivalents; (B) extensions of credit by one
Obligor to another Obligor (so long as it remains an Obligor), as the case may
be and interest and other payments made in connection with such extensions of
credit; (C) extensions of credit which constitute trade receivables in the
ordinary course of business; and (D) Permitted Investments. Notwithstanding the
foregoing and for greater certainty, if an Obligor seeks the prior written
approval of the Agent and the Majority Lenders in order to make an Investment
which is not otherwise permitted hereunder, the relevant Obligor shall provide
the Agent and the Lenders with the following: (1) a copy of the signed letter of
intent, if any, in respect of the proposed Investment, (2) a copy of the
Obligor’s business case for making such Investment, (3) a copy of the three
previous years financial information in respect of the Person to be acquired by
the Obligor, if a Person is to be acquired, (4) a one year forecast, by month,
of the financial statements of the Person to be acquired by the Obligors, if a
Person is to be acquired, and (5) a three year forecast in respect of SunOpta on
a consolidated basis which shall incorporate within such forecast the Person or
the assets to be acquired in the circumstances.


--------------------------------------------------------------------------------

- 104 -


  (p)

Use of Cash. Use any cash on deposit with BMO or the Agent which is subject to
an offset agreement in breach of any term or covenant contained in this
Agreement or any other Document.

          (q)

Location of Assets in Other Jurisdictions. It will not, except for any property
being delivered to a customer in the ordinary course of business of such Obligor
as part of the performance of its obligations, or the provision of its services,
to such customer under a contract or arrangement entered into with such customer
in the ordinary course of business of such Obligor, acquire any property outside
of the jurisdictions identified in Schedule I, move its chief executive office
from the jurisdiction identified in Schedule I or move any property from one
jurisdiction to another jurisdiction where the movement of such property or
office would cause the Security over such property to cease to be perfected
under Applicable Law, or knowingly suffer or permit in any other manner any of
its property to not be subject to the Security or to be or become located in a
jurisdiction as a result of which the Security over such property is not
perfected, unless (x) the Obligor has first given 30 days prior written notice
thereof to the Agent and (y) the applicable Obligor has first executed and
delivered to the Agent all Security Documents and all financing or registration
statements in form and substance satisfactory to the Agent which the Agent or
its counsel, acting reasonably, from time to time deem necessary or advisable to
ensure that the Security Documents at all times constitute a perfected first
priority Lien (subject only to Permitted Liens) over such property
notwithstanding the movement or location of such property as aforesaid together
with such supporting certificates, resolutions, opinions and other documents as
the Agent may deem necessary or desirable in connection with such security and
registrations.

          (r)

Loans to Excluded Subsidiaries. It will not make loans or advance funds or make
or increase, as the case may be, any equity investment in any Excluded
Subsidiary (other than loans to be made from time to time to CSUA and/or Organic
B.V. as set out below) including without limitation in any of Opta Minerals
Inc., Temisca Inc., Opta Minerals (USA) Inc., Virginia Materials Inc.,
International Materials and Supplies Inc. MTI01-2006 Inc, Magnesium Technologies
Corporation, OPM01-2006 Inc., BIMAC Inc., Servicios, Mexico, Opta Minerals A.B.,
Opta Minerals A.S., MCP MG Serbien SAS, Newco A.S., HBBD Dalian Winged Ox, PSOM
Sellet Hulling, Nungesser and Mascoma Corporation. Notwithstanding the foregoing
and for greater certainty, SunOpta and SunOpta Foods may, with the proceeds of
Advances under Facility A and/or Facility B, as applicable, from time to time
make loans to CSUA and/or Organic B.V. provided that:

          (i)

all loans made will only be used by CSUA or Organic B.V. for working capital
purposes or for lending to one or more of its subsidiaries (collectively,
together with CSUA and Organic B.V., referred to as the “Tradin Group”);


--------------------------------------------------------------------------------

- 105 -

  (ii)

the term of each loan made by a Borrower to CSUA and/or Organic B.V. shall be
for no more than 9 months and each such loan is to be repaid in full by CSUA
and/or Organic B.V. to the relevant Borrower on or before the date which is 9
months from the date of the advance of such loan;

        (iii)

each loan made by a Borrower to CSUA and/or Organic B.V. shall be in a minimum
amount of US$2,500,000, provided, however, that the aggregate principal amount
of all outstanding loans from the Borrowers to CSUA and Organic B.V. shall not
at any time exceed US$20,000,000; and

        (iv)

the Excess Availability in respect of Facility A and Facility B shall at all
times while any such loan is outstanding be no less than US$25,000,000 (which
such amount will be increased proportionately upon the Borrowers’ exercise of
the accordion provided for in Section 3.21 of this Agreement) provided, however,
that if the Excess Availability is, at any time that any such loan is
outstanding, less than US$25,000,000 (or such proportionately increased amount),
and the Agent has provided written notice of such deficiency to SunOpta, then
the Borrowers shall have 20 Business Days from the receipt of such notice to
cause CSUA and/or Organic B.V. to repay to the applicable Borrower all such
loans or to increase the amount of the Excess Availability to an amount of no
less than US$25,000,000 (or such proportionately increased amount) and, if the
Borrowers do so or if the Agent has not provided such written notice to SunOpta,
the occurrence of any such deficiency shall be deemed not to have constituted a
Default or an Event of Default.

Notwithstanding the foregoing and for greater certainty, SunOpta and SunOpta
Foods may not directly or indirectly make any loans to CSUA and/or Organic B.V.
until such point in time as the Agent and the Lenders shall have received, in
form and substance satisfactory to the Agent and the Unanimous Lenders, the
following:

  (A)

detailed written information from the Borrowers regarding the proposed loan
structure and flow of funds to the Tradin Group;

        (B)

a first ranking pledge of the shares of Organic B.V. from CSUA, together with
such other documents and agreements that the Agent and the Lenders may, upon the
advice of Netherlands counsel, request from CSUA and/or Organic B.V. including,
if applicable and without limitation, a guarantee from CSUA of the obligations
of the Borrowers; and

        (C)

such other documents as the Agent and the Lenders may reasonably request
including any information required by the Agent and the Lenders in order to
comply with applicable “know your customer” and “anti-money laundering due
diligence” requirements applicable to the Lenders.


--------------------------------------------------------------------------------

- 106 -


For greater certainty, any changes to the conditions set out in clauses (i) -
(iv) above shall require the consent of the Unanimous Lenders. In addition to
the foregoing, SunOpta covenants and agrees that it will not (without the prior
consent of the Unanimous Lenders) allow or cause CSUA to create, incorporate,
form, own or acquire any direct Subsidiary of CSUA, other than Organic B.V. such
that Organic B.V. is and shall at all times be the only direct Subsidiary of
CSUA.

  (s)

Capital Expenditures. It will not incur Capital Expenditures in excess of, in
the aggregate:

          (i)

during the Fiscal Year ending December 31, 2012, the sum of US$40,000,000; and

          (ii)

during each subsequent Fiscal Year, an amount equal to 120% of the applicable
Capital Expenditures budget provided by SunOpta to the Agent for such Fiscal
Year, and approved by the Majority Lenders, in accordance with Section 9.4(h)
hereof.

         

For greater certainty, (A) proceeds of insurance received by the Obligors and
subsequently used to replace or repair Capital Assets that have been damaged or
destroyed, (B) the purchase prices of Capital Assets acquired by the Obligors
using the net sale proceeds received by the Obligors from Capital Assets sold by
the Obligors during the 540 day period immediately preceding such acquisition
(and provided that there shall be no double-counting in respect of any such
proceeds), and (C) the proceeds of the sale of the shares of Opta Minerals Inc.
and Mascoma Corporation as contemplated by Section 9.2(a) hereof, will not be
included in the calculation of the amount of Capital Expenditures for the
purpose of determining compliance with this Section for such Fiscal Year and
will not be used in the calculation of the amount of Capital Expenditures for
purposes of determining the Fixed Charge Coverage Ratio.

9.3 Financial Covenants.


While any amount owing under this Agreement or any of the other Documents
remains unpaid, or the Agent or the Lenders have any obligations under this
Agreement or any of the other Documents, the Borrowers covenant with the Agent
and each Lender as follows:

  (a)

Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio of the Consolidated
Borrower shall at all times be equivalent to or greater than 1.00:1.00.


--------------------------------------------------------------------------------

- 107 -


  (b)

Total Liabilities to Tangible Net Worth. The Consolidated Borrower shall at all
times maintain a ratio of Total Liabilities at such time to Tangible Net Worth
of not greater than 2.00:1.00.

        (c)

Calculation of Ratios, etc. The Fixed Charge Coverage Ratio and the ratio of
Total Liabilities to Tangible Net Worth shall each be calculated monthly as of
the last day of each month based on the then most recent period of twelve fiscal
months completed and ending on or immediately prior to such day.

9.4 Reporting Requirements.


While any amount owing under this Agreement or any of the other Documents
remains unpaid, or the Agent or the Lenders have any obligations under this
Agreement or any of the other Documents, each Obligor shall maintain a standard
system of accounting in accordance with GAAP and shall promptly furnish to the
Agent and its duly authorized representatives such information respecting the
business and financial condition of the Obligors as the Agent may request; and
without any request, the Borrowers shall furnish to the Agent, in electronic
format whenever and wherever possible:

  (a)

Monthly Borrowing Base Certificates. As soon as available, and in any event no
later than 25 Business Days after the last Business Day of each calendar month,
a Borrowing Base Certificate showing the computation of each of the Facility A
Borrowing Base and the Facility B Borrowing Base in reasonable detail as of the
close of business on the last day of the immediately preceding calendar month,
together with such other information as is therein required, prepared by SunOpta
in respect of the Facility A Borrowing Base and by SunOpta Foods in respect of
the Facility B Borrowing Base and certified to, without personal liability, by
the Chief Financial Officer, the Vice-President and Treasurer, the Assistant
Treasurer or the Director of Treasury (or an acceptable designate in respect of
whom the Agent has received prior written notice) of each of the Borrowers and,
despite any other provision hereof, the Borrower may, at its option, provide
such Borrowing Base Certificate more frequently than monthly for purposes of
adjusting its Facility A Borrowing Base or its Facility B Borrowing Base;

        (b)

Monthly Financial Statements and Compliance Certificates. As soon as available,
and in any event within 30 Business Days after the end of each month (subject to
what is stated below regarding the months of March, June, September and December
each year), a copy of the unaudited consolidated balance sheet of the
Consolidated Borrower as of the last day of such month and the consolidated
statements of income, retained earnings and cash flows of the Consolidated
Borrower for such month and for the fiscal year-to-date period then ended,
together with schedules presenting the consolidated financial statements of the
Borrowers as at the end of such month (including balance sheets and income
statements) in respect of each Obligor's income and cash flows (and showing all
adjustments made to prepare such balance sheets and statements), each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year as well as showing in comparative
form  the year-to-date comparisons to the current Business Plan, together with
the calculations of the relevant financial covenants referred to in Sections
9.3(a) and 9.3(b) for such period, prepared by the Borrowers in accordance with
GAAP and certified to, without personal liability, by the Chief Financial
Officer, the Vice-President and Treasurer, the Assistant Treasurer or the
Director of Treasury (or an acceptable designate in respect of whom the Agent
has received prior written notice) of each of the Borrowers, accompanied by a
duly completed Compliance Certificate as of the last day of such month. For the
months of March, June, September and December of each year, the financial
information referred to above shall be provided in draft form within 30 Business
Days after the end of each relevant month with the final financial information
referred to above for such months to be provided within 45 Business Days after
the end of each relevant month;


--------------------------------------------------------------------------------

- 108 -


  (c)

Monthly Reports of Accounts Receivable/Payable and Inventory. As soon as
available, and in any event within 25 Business Days after the end of each month
(or more frequently if requested by the Agent), (i) an accounts receivable aging
report prepared on an invoice date basis (including reconciliation of cash and
accounts receivable), an accounts payable aging report and an inventory report,
each in such format and detail as is required by the Agent, prepared by the
Borrowers and certified to, without personal liability, by the Chief Financial
Officer, the Vice-President and Treasurer, the Assistant Treasurer or the
Director of Treasury (or an acceptable designate in respect of whom the Agent
has received prior written notice) of each of the Borrowers;

        (d)

Monthly Reconciliations of Accounts Receivable/Payable and Inventory. Within 25
Business Days after the end of each month, monthly reconciliations of accounts
receivable, inventory and accounts payable sub-ledgers to financial statements,
prepared by the Borrowers and certified to, without personal liability, by the
Chief Financial Officer, the Vice-President and Treasurer, the Assistant
Treasurer or the Director of Treasury (or an acceptable designate in respect of
whom the Agent has received prior written notice) of each of the Borrowers;

        (e)

Monthly Priority Claims and Loans to The Organic Corporation B.V. Reports.

       

Within 25 Business Days after the end of each month, (i) a prior claims and
statutory deductions report in such format and detail as is required by the
Agent,, and (ii) a detailed listing of the loans made by SunOpta Foods to The
Organic Corporation B.V. in such format and detail as is required by the Agent,
each prepared by the Borrowers and certified to, without personal liability, by
the Chief Financial Officer, the Vice-President and Treasurer, the Assistant
Treasurer or the Director of Treasury (or an acceptable designate in respect of
whom the Agent has received prior written notice) of each of the Borrowers;

        (f)

Monthly Aggregate Net Hedging Position Reports. As soon as available, and in any
event within 25 Business Days after the end of each month, a report of the
aggregate net hedging position of the Borrowers with respect to their foreign
exchange and commodity contracts in such format and detail as is required by the
Agent, prepared by the Borrowers and certified to, without personal liability,
by the Chief Financial Officer, the Vice-President and Treasurer, the Assistant
Treasurer or the Director of Treasury (or an acceptable designate in respect of
whom the Agent has received prior written notice) of each of the Borrowers;


--------------------------------------------------------------------------------

- 109 -


  (g)

Annual Audited Financial Statements. As soon as available, and in any event
within 120 days after the last day of each Fiscal Year, a copy of (i) the
audited consolidated balance sheet of SunOpta for such Fiscal Year and the
consolidated and consolidating statements of income, retained earnings and cash
flows of SunOpta for such Fiscal Year, and accompanying notes thereto, (ii) the
audited unconsolidated balance of each Excluded Subsidiary for such Fiscal Year
and the unconsolidated statements of income, retained earnings and cash flows of
each such Excluded Subsidiary for such Fiscal Year, and accompanying notes
thereto, and (iii) the compilation consolidated balance sheet of the Borrowers
for such Fiscal Year and related statements of income, retained earnings and
cash flows for such Fiscal Year, and accompanying notes thereto, in each case in
reasonable detail showing in comparative form the figures for the previous
Fiscal Year, and accompanied, in the case of the audited financial statements
referred to above, by an unqualified opinion thereon of the Auditor to the
effect that the financial statements have been prepared in accordance with GAAP
and present fairly in accordance with GAAP the financial condition of SunOpta
and the Excluded Subsidiaries, as applicable, as of the close of such Fiscal
Year and the results of their operations and cash flows for the Fiscal Year then
ended and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

        (h)

Annual Business Plan. Within 30 days after the end of each Fiscal Year, it will
deliver to the Agent a Business Plan in form satisfactory to the Majority
Lenders and consistent with past practice (including financial projections,
Capital Expenditure budgets, budgeted statements of income and sources and uses
of cash and balance sheets) prepared for (i) each calendar month of the then
current Fiscal Year, and (ii) the then current Fiscal Year, in each case,
prepared in reasonable detail with appropriate presentation and discussion of
the principal assumptions upon which such projections and budgets are based,
accompanied by the statement of the chief financial officer of each Obligor and
Subsidiary to the effect that, to the best of his or her knowledge, the
projections and budget are a reasonable estimate for the period covered thereby.

        (i)

Management Letters. Promptly after the receipt thereof by any Obligor, it will
deliver to the Agent, a copy of any “management letter” received by any Obligor
from the Auditors.

        (j)

Other Information. Such other information as the Agent or the Majority Lenders
may reasonably request, including, without limitation, providing prompt written
notice to the Agent of the aggregate negative net hedging position of the
Obligors if the outstanding hedge contracts (including commodity contracts), on
an aggregate basis, entered into by the Obligors (or any one or more of them)
have an aggregate negative net hedging position which is greater than
US$1,000,000 “out of the money” at any time.


--------------------------------------------------------------------------------

- 110 -


SECTION 10
DEFAULT AND ENFORCEMENT


10.1 Events of Default.


Upon the occurrence of an event described in Section 10.1(i) or 10.1(j), an
Event of Default under the Credit Facility shall have occurred, and upon the
occurrence of any one or more of the following events, other than an event
described in Section 10.1(i) or 10.1(j), Agent may, or, if required by the
Majority Lenders, the Agent shall, by written notice to the Borrowers, declare
that an Event of Default has occurred and, upon delivery of such written notice
to the Borrowers, an Event of Default shall occur:

  (a)

Non-payment of Principal. Any Borrower fails to make when due, whether by
acceleration or otherwise, any scheduled payment of principal required to be
made under this Agreement or any other Document, or any Borrower fails to make
when due any other non-scheduled payment or mandatory prepayment of principal
and that failure to make when due any other non-scheduled payment or mandatory
prepayment of principal continues for two Business Days after either the
Borrower has become aware of such failure or the Agent has notified the Borrower
of such failure.

          (b)

Non-payment of Interest, Fees or Other Amounts. Any Obligor fails to make when
due, whether by acceleration or otherwise, any payment of interest, fees, costs
or any other payment under this Agreement or any other Document and that failure
continues for three Business Days after either the Borrower has become aware of
such failure or the Agent has notified the Borrower of such failure.

          (c)

Breach of Covenants, etc. Any Obligor:

          (i)

fails to perform or observe any term, condition, covenant or undertaking
contained in Sections 7.2, 9.1, 9.2 or 9.4 and that failure, if capable of being
remedied, is not remedied within 20 days after either the Borrower has become
aware of its occurrence or the Agent has notified the Borrower of its
occurrence;

          (ii)

fails to maintain any financial ratio set forth in Section 9.3(a) and (b);

          (iii)

fails to bring any of its non-compliant real property into material compliance
with applicable Environmental Laws as contemplated by Section 9.1(s) within a
reasonable period which, in no event, shall exceed six months from the date of
receipt by the Obligor of written notice from applicable Governmental
Authorities or the Agent to do so;


--------------------------------------------------------------------------------

- 111 -


  (iv)

fails to observe or perform any other term, condition, covenant or undertaking
contained in any Document which is not otherwise specifically addressed in this
Section 10.1(c) and which failure cannot be remedied; or

        (v)

fails to observe or perform any other term, condition, covenant or undertaking
contained in any Document which is not otherwise specifically addressed in this
Section 10.1(c) and that failure, if capable of being remedied, is not remedied
within 20 days after either the Borrower becoming aware of its occurrence or the
Agent notifying the Borrower of its occurrence.


  (d)

Cross-Default. With respect to any other Debt of any Obligor or Subsidiary:

          (i)

demand is made of Debt in excess of US$2,500,000 (or the equivalent amount in
any other currency) payable on demand, or default occurs in the payment thereof
when due, whether by virtue acceleration or otherwise;

          (ii)

default occurs in the performance or observance of any obligation or condition
with respect thereto and that default remains unremedied after any remedial
period with respect thereto; or

          (iii)

any other event occurs with respect thereto;

         

and the effect of that default or other event is to accelerate the maturity of
that Debt in excess of US$2,500,000 (or the equivalent amount in any other
currency) or to permit the holder or holders thereof, or any trustee or agent
for the holder or holders, to cause the Debt in excess of US$2,500,000 (or the
equivalent amount in any other currency) to become due and payable prior to its
expressed maturity and/or to realize on any security that may be held for such
Debt in excess of US$2,500,000 (or the equivalent amount in any other currency).

          (e)

Representations and Warranties. Any representation, warranty or statement which
is made by any Obligor in any Document or which is contained in any certificate,
written statement or written notice provided under or in connection with any
Document or which is deemed to have been made is untrue or incorrect when made
in any material respect, and that representation, warranty or statement, if
capable of being corrected, is not corrected within 20 days of the date on which
either the Borrower becomes aware of such breach or the Agent notifies the
Borrower of such breach;

          (f)

Execution. Judgments are made against the Obligors or any one of them in excess
of US$1,000,000 (or the equivalent amount in any other currency) by any court of
competent jurisdiction and (i) a writ, execution or attachment or similar
process is levied against the property of any of them in respect of such
judgment, or (ii) the judgment is not actively and diligently appealed and
execution thereof stayed pending appeal within 30 days of the rendering of the
judgment, or (iii) the judgment is not paid or otherwise satisfied within 30
days of the rendering of the judgment.


--------------------------------------------------------------------------------

- 112 -

  (g)

Invalidity and Contest. This Agreement or any of the other Documents, or any
provision hereof or thereof, shall at any time after execution and delivery
hereof or thereof, for any reason, cease to be a legal, valid and binding
obligation of any Obligor, as applicable, or cease to be enforceable against any
Obligor, as applicable, in accordance with its terms or shall be declared to be
null and void, or the legality, validity, binding nature or enforceability of
this Agreement or any other Document, or any provision hereof or thereof, shall
be contested by any of the Obligors, as applicable, or any of the Obligors, as
applicable, shall deny that it has any further liabilities or obligations
hereunder or thereunder.

          (h)

Government Approval. Any Government Approval required to enable any of the
Obligors to conduct its business substantially as presently conducted or to
perform its obligations under any Document is not obtained or is withdrawn or
ceases to be in full force and effect and that required Government Approval
cannot be acquired or reinstated within 30 days of the date on which the
relevant Obligor knew or ought to have known the Government Approval was
required or withdrawn and such failure has a Material Adverse Effect.

          (i)

Voluntary Proceedings. Any Obligor:

          (i)

institutes proceedings for substantive relief in any bankruptcy, insolvency,
debt restructuring, insolvency reorganization, readjustment of debt,
dissolution, liquidation, winding-up or other similar proceedings (including
proceedings under the Bankruptcy and Insolvency Act

         

(Canada), the Winding-up and Restructuring Act (Canada), the Companies'
Creditors Arrangement Act (Canada), the United States Bankruptcy Code, the
incorporating statute of the relevant corporation or other similar legislation),
including proceedings for the appointment of a trustee, interim receiver,
receiver, receiver and manager, administrative receiver, custodian, liquidator,
provisional liquidator, administrator, sequestrator or other like official with
respect to the relevant corporation or all or any material part of its property
or assets;

          (ii)

makes an assignment for the benefit of creditors;

          (iii)

is unable or admits in writing its inability to pay its debts as they become due
or otherwise acknowledges its insolvency or commits any other act of bankruptcy
or is taken to be insolvent under any applicable legislation;

          (iv)

voluntarily suspends the conduct of its business or operations;

         

or acquiesces to, or takes any action in furtherance of, any of the foregoing.

          (j)

Involuntary Proceedings. If any third party in respect of any Obligor:


--------------------------------------------------------------------------------

- 113 -


  (i)

makes any application under the Companies' Creditors Arrangement Act

       

(Canada), the United States Bankruptcy Code or similar legislation in Canada or
the United States of America;

        (ii)

files a proposal or notice of intention to file a proposal under the

       

Bankruptcy and Insolvency Act (Canada), the United States Bankruptcy Code or
similar legislation in Canada or the United States of America;

        (iii)

institutes a winding-up proceeding under the Winding-up and Restructuring Act
(Canada), the United States Bankruptcy Code, any relevant incorporating statute
or any similar legislation in Canada or the United States of America;

        (iv)

presents a petition in bankruptcy under the Bankruptcy and Insolvency Act
(Canada) or any similar legislation in Canada or the United States of America;
or

        (v)

files, institutes or commences any other petition, proceeding or case under any
other bankruptcy, insolvency, debt restructuring, insolvency reorganization,
readjustment of debt, dissolution, liquidation, winding-up or similar law now or
hereafter in effect, seeking bankruptcy, liquidation, reorganization,
dissolution, winding-up, composition or readjustment of debt of any of them, the
appointment of a trustee, interim receiver, receiver, receiver and manager,
administrative receiver, custodian, liquidator, provisional liquidator,
administrator, sequestrator or other like official for any of them, or any
material part of any of their respective assets or any similar relief in Canada
or the United States of America;

and if the application, filing, proceeding, petition or case is not contested by
bona fide action on the part of the relevant Obligor and is not dismissed,
stayed or withdrawn within 30 days of commencement thereof or if relief is
granted against the relevant Obligor.

  (k)

Creditor Action. Any secured creditor, encumbrancer or lienor, or any trustee,
interim receiver, receiver, receiver and manager, administrative receiver,
agent, bailiff or other similar official appointed by any secured creditor,
encumbrancer or lienor, takes possession of, forecloses, seizes, retains, sells
or otherwise disposes of, or otherwise proceeds to enforce security over, all or
a substantial part of the assets of any Obligor or gives notice of its intention
to do any of the foregoing.

        (l)

Material Contracts. Any Obligor defaults in any material respect under any
Material Contract and all applicable notice or cure periods under the Material
Contract have expired and the default has not been cured or waived and such
default has a Material Adverse Effect.

        (m)

Change of Control Regarding Persons Other Than SunOpta. There occurs, directly
or indirectly, a change after the Closing Date in the legal or beneficial
ownership of any shares in the capital stock of any Obligor (other than SunOpta)
such that SunOpta shall cease to own or control, directly or indirectly, shares
or ownership interests of such Obligor or Subsidiary carrying voting rights
sufficient to permit SunOpta to elect a majority of the members of the board of
directors of such Obligor or Subsidiary.


--------------------------------------------------------------------------------

- 114 -


  (n)

Change of Control Regarding SunOpta. There occurs, directly or indirectly, a
change after the Closing Date in the legal or beneficial ownership of any shares
in the capital stock of SunOpta such that a Person or group of Persons acting in
concert beneficially owns or controls 51% or more of the shares of SunOpta
carrying voting rights.

        (o)

Pension Plan. If any of the following events shall occur with respect to any
Canadian Pension Plan or US Pension Plan: (i) the institution of any steps by
any Obligor or any member of its Controlled Group or any applicable regulatory
authority to terminate a Canadian Pension Plan or US Pension Plan (wholly or in
part) if, as a result of such termination, any Obligor may be required to make
an additional contribution to such Canadian Pension Plan or US Pension Plan, or
to incur an additional liability or obligation to such Canadian Pension Plan or
US Pension Plan, equal to or in excess of $1,000,000 or the equivalent thereof
in another currency; or (ii) a contribution failure occurs with respect to any
US Pension Plan sufficient to give rise to a lien or charge under Section 302(f)
of ERISA or under any applicable pension benefits legislation in any other
jurisdiction and such default has a Material Adverse Effect.

10.2 Rights upon Default and Event of Default.

Upon the occurrence of a Default, the Agent may, and the Agent shall upon the
instructions of the Majority Lenders, on notice to the Borrower, declare that
the ability of the Borrower to require any further Advances under the Credit
Facilities shall be suspended pending the remedying of the Default. Upon the
occurrence of an Event of Default pursuant to Sections 10.1(i) or 10.1(j), the
Agent shall, and upon the occurrence of any other Event of Default and for so
long as the other Event of Default shall continue, the Agent may, and the Agent
shall upon the instructions of the Majority Lenders, without notice to the
Borrower, do either or both of the following:

  (a)

declare that the Total Commitment under each Credit Facility has expired and
that the Lenders' obligations to make Advances have terminated; and

        (b)

declare the entire principal amount of all Advances outstanding, all unpaid
accrued interest and all fees and other amounts required to be paid by the
Borrower hereunder to be immediately due and payable without the necessity of
presentment for payment, notice of non-payment and of protest (all of which are
hereby expressly waived) and proceed to exercise any and all rights and remedies
hereunder and under any other Document.


--------------------------------------------------------------------------------

- 115 -


From and after the issuance of any declaration referred to in this Section 10.2,
no Lender shall be required to honour any cheque or other instrument presented
to it by any Borrower regardless of the date of issue or presentation.
Immediately upon receipt of a declaration under Section 10.2(b), the Borrowers
shall pay to the Agent on behalf of the Lenders all amounts outstanding
hereunder including, if applicable, the Hedge Contract Exposure owing under each
Hedge Contract with a Lender. Without limiting the generality of the foregoing,
SunOpta shall pay to the Agent on behalf of the Lenders the face amount of all
Bankers' Acceptances which have not matured which amounts shall be held by the
Agent as collateral security for SunOpta's obligations and with respect to those
Bankers' Acceptances. The Hedge Contract Exposure under any Hedge Contract shall
be determined in accordance with the applicable Hedge Agreement.

10.3 Waiver of Default.


No express or implied waiver by the Agent and the Lenders of any demand, Default
or Event of Default shall in any way be or be construed to be a waiver of any
future or subsequent Default or Event of Default. For greater certainty, a
Default or Event of Default declared by the Agent may only be waived by the
Majority Lenders. To the extent permitted by Applicable Law, the Obligors hereby
waive any rights now or thereafter conferred by statute or otherwise which may
limit or modify any of the Agent's or the Lenders' rights or remedies under any
Document. The Obligors acknowledge and agree that the exercise by the Agent or
any Lender of any rights or remedies under any Document without having declared
an acceleration shall not in any way alter, affect or prejudice the right of the
Agent to make a declaration pursuant to Section 10.2 at any time and, without
limiting the foregoing, shall not be construed as or deemed to constitute a
waiver of any rights under Section 10.2.

SECTION 11
REMEDIES


11.1 Remedies Cumulative.


For greater certainty, the rights and remedies of the Agent and the Lenders
under this Agreement and the other Documents are cumulative and are in addition
to and not in substitution for any rights or remedies provided by law. Any
single or partial exercise by the Agent or any Lender of any right or remedy
upon the occurrence of a demand, Default or Event of Default shall not be deemed
to be a waiver of, or to alter, affect or prejudice any other right or remedy to
which the Agent or any Lender may be lawfully entitled as a result of the
demand, Default or Event of Default, and any waiver by the Agent or any Lender
of the strict observance of, performance of or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted
thereby, shall be deemed not to be a waiver of any subsequent demand, Default or
Event of Default.

11.2 Remedies Not Limited.


The Agent on behalf of itself and the Lenders may, to the extent permitted by
Applicable Law, bring suit at law, in equity or otherwise, for any available
relief or purpose including, but not limited to: (a) the specific performance of
any covenant or agreement contained in this Agreement or in any other Document;
(b) an injunction against a violation of any of the terms of this Agreement or
any other Document; (c) in aid of the exercise of any power granted by this
Agreement or any other Document or by law; or (d) the recovery of any judgment
for any and all amounts due in respect of the Obligations.

--------------------------------------------------------------------------------

- 116 -


11.3 Set-Off, etc.


Upon the occurrence of an Event of Default which continues, the Agent, each
Lender and each of their respective branches and offices are hereby authorized
by each Obligor from time to time, with notice (which such notice may be
provided to the Borrower after the occurrence of any of the following and
provided that the Agent and the Lenders shall not be liable for any failure to
provide such notice) to the Borrowers, to: (a) set off and apply any and all
amounts owing by the Agent, any Lender or any of their respective branches or
offices to any Obligor (whether payable in Canadian Dollars or any other
currency and any amounts so owing in any other currency may be converted into
one or more currencies in which the Obligations are denominated at such rate or
rates as the party may be able to obtain, acting reasonably, whether matured or
unmatured, and in the case of deposits, whether general or special, time or
demand and however evidenced) against and on account of the Obligations (whether
or not any declaration under Section 10.2 has been made and whether or not those
Obligations are unmatured or contingent); (b) hold any amounts owing by the
Agent or any Lender as collateral to secure payment of the Obligations owing to
it to the extent that those amounts may be required to satisfy any contingent or
unmatured Obligations owing to it; and (c) return as unpaid for insufficient
funds any and all cheques and other items drawn against any deposits so held as
the Agent or any Lender in its sole discretion may elect. For greater certainty,
after the occurrence of an Event of Default which continues, and in addition to
the rights, powers and remedies set out above, the Agent, each Lender and each
of their respective branches and offices, may exercise at their discretion
without notice to the Obligors any and all set-off and other rights and remedies
afforded to each of them pursuant to Applicable Law. The amount of any set-off
exercised by the Agent or a Lender shall be applied in accordance with the
provisions of this Agreement.

11.4 Agent or Lender May Perform Covenants.

If any Obligor fails to perform any of its obligations under any covenant
contained in this Agreement or any other Document, the Agent or any Lender may
(but has no obligation to), upon notice to the Borrowers, perform any covenant
capable of being performed by it and, if the covenant requires the payment or
expenditure of money, it may make an Advance to fund that requirement, which
Advance shall be repaid by the Borrowers on demand. That Advance shall bear
interest at a rate calculated and paid in accordance with Section 4 for the type
of Advance made.

SECTION 12
THE AGENTS AND THE LENDERS


12.1 Arrangements for Advances.


The Agent shall give notice to each Lender under each Credit Facility promptly
in writing upon receipt by the Agent of any notice given under this Agreement
which affects such a Lender. The Agent shall advise each applicable Lender of
the amount, date and details of each relevant Advance (other than by way of
Hedge Contract) and of each Lender's participation, as applicable, in each
Advance. At or before 1:00 p.m. on the Drawdown Date, each Lender will make its
participation available to the Borrower at such account or accounts as advised
by the Agent to the Lenders from time to time. Unless the Agent has actual
knowledge that a Lender has not made or will not make available to the Agent for
value on the Drawdown Date requested for an Advance by the Borrower under a
Credit Facility such Lender's Rateable Portion of such Advance requested, the
Agent shall be entitled to assume that such amount has been or will be received
from such Lender when so due and the Agent may (but shall not be obliged to), in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not in fact received by the Agent from such Lender on
such Drawdown Date and the Agent has made available a corresponding amount to
the Borrower on such Drawdown Date as aforesaid, such Lender shall pay to the
Agent on demand an amount equal to the product of (i) the interest rate per
annum applicable to the Advance multiplied by (ii) the amount that should have
been paid to the Agent by such Lender on such Drawdown Date and was not,
multiplied by (iii) a fraction, the numerator of which is the number of days
that have elapsed from and including such Drawdown Date to but excluding the
date on which the amount is received by the Agent from such Lender and the
denominator of which is 365. A certificate of the Agent containing details of
the amount owing by a Lender under this Section shall be deemed to be prima
facie correct. If any such amount is not in fact received by the Agent from such
Lender on such Drawdown Date, the Agent shall be entitled to recover from the
Borrower, on demand, the related amount made available by the Agent to the
Borrower as aforesaid together with interest thereon at the applicable rate per
annum payable by the Borrower hereunder (but for greater certainty, without
prejudice to any claim which the Borrower might have against such Lender as a
result of such Lender not having made its Rateable Portion of such Advance).

--------------------------------------------------------------------------------

- 117 -


12.2 Payments by Agents

  (a)

The following provisions shall apply to any and all payments made or to be made
by the Agent to the Lenders:

          (i)

the Agent shall be under no obligation to make any payment (whether respect of
principal, interest, fees or otherwise) to any Lender until an amount in respect
of such payment has been received by the Agent from the Borrower;

          (ii)

if the Agent receives a payment of principal, interest, fees or other amount
owing by the Borrower which is less than the full amount of any such payment
due, the Agent shall have no obligation to remit to each Lender any amount other
than such Lender's Rateable Portion of the amount actually received by the
Agent;

          (iii)

if any Lender has advanced more or less than its Rateable Portion of its
Commitment, such Lender's entitlement to such payment shall be increased or
reduced, as the case may be, in proportion to the amount actually advanced by
such Lender;


--------------------------------------------------------------------------------

- 118 -


  (iv)

if a Lender's Rateable Portion of an Advance has been advanced for less than the
full period to which any payment by the Borrower relates, such Lender's
entitlement to receive a portion of any payment of interest or fees shall be
reduced in proportion to the length of time such Lender's Rateable Portion has
actually been outstanding (unless such Lender has paid all interest required to
have been paid by it to the Agent pursuant to Section 12.1);

        (v)

the Agent acting reasonably and in good faith shall, after consultation with the
Lenders in the case of any dispute, determine in all cases the amount of all
payments to which each Lender under is entitled and such determination shall be
deemed to be prima facie correct;

        (vi)

upon request, the Agent shall deliver a statement detailing any of the payments
to the Lenders under the relevant Credit Facility referred to herein;

        (vii)

all payments by the Agent to a Lender hereunder shall be made to such Lender at
its address set out herein unless notice to the contrary is received by the
Agent from such Lender; and

        (viii)

if the Agent or has received a payment from the Borrower on a Business Day (not
later than the time required for the receipt of such payment as set out in this
Agreement) and fails to remit such payment to any Lender entitled to receive its
Rateable Portion of such payment on such Business Day, the Agent agrees to pay
interest on such late payment at the same rate and in the same manner as set out
in Section 12.1 and, despite any other provision of any Document the Obligors
shall not be required to reimburse the Agent therefor.


  (b)

Unless the Agent has actual knowledge that the Borrower has not made or will not
make a payment to the Agent in respect of the relevant Credit Facility for value
on the date in respect of which the Borrower has notified the Agent in writing
that the payment will be made, the Agent shall be entitled to assume that such
payment has been or will be received from the Borrower when due and the Agent
may (but shall not be obliged to), in reliance upon such assumption, pay to each
Lender its Rateable Portion of the payment expected from the Borrower. If the
Agent has made such payments to the Lenders and the expected payment from the
Borrower is in fact not received by the Agent on the required date, then each
Lender which has received any such payment agrees to refund such payment to the
Agent immediately upon request, and the Borrower shall, without limiting its
other obligations under this Agreement, indemnify the Agent against any and all
liabilities, obligations, losses (other than loss of profit), damages,
penalties, costs, expenses or disbursements of any kind or nature whatsoever
that may be imposed on or incurred by the Agent as a result of having made such
payments to the Lenders, except for those arising from the Agent's negligence or
wilful misconduct. A certificate of the Agent with respect to any amount owing
by the Borrower under this section shall be deemed to be prima facie correct.


--------------------------------------------------------------------------------

- 119 -


  (c)

The Borrower hereby irrevocably authorizes the Agent to debit any account
maintained by the Borrower with the Agent in order to make payments to the
Lenders as contemplated herein. The Agent agrees to provide written notice to
the Borrower of each such debit in reasonable detail. The Borrower shall be
deemed to have agreed to each such debit unless the Borrower objects in writing
to such debit within 30 days after receipt of such written notice from the
Agent.

12.3 Decision-Making

  (a)

Any amendment, waiver, discharge or termination with respect to this Agreement
relating to the following matters shall be effective only if agreed between the
relevant Borrower and the Unanimous Lenders (such amendment, waiver, discharge
or termination, as applicable, having been approved by all of the Lenders
pursuant to Section 12.7(j)):

          (i)

a change the amount of any principal or any other amount payable by the
Borrower, or a decrease in the interest rate or fee margin payable by the
Borrowers hereunder (including the interest and fee margins set out in the
Pricing Grid), or any alteration in the currency or mode of calculation or
computation of any amount payable hereunder;

          (ii)

an increase in the Total Commitment under any Credit Facility or in any Lender's
Commitment;

          (iii)

a change in the definition of “Unanimous Lenders”;

          (iv)

a change in the definition of “Majority Lenders”;

          (v)

the removal, in respect of Facility A, of the requirement that Advances not
exceed the Facility A Borrowing Base as set out in Section 3.2(a);

          (vi)

the removal, in respect of Facility B, of the requirement that Advances not
exceed the Facility B Borrowing Base as set out in Section 3.2(b);

          (vii)

a material change in the definition of “Facility A Borrowing Base”, “Facility B
Borrowing Base”, “Eligible Accounts Receivable”, “Insured Eligible Accounts
Receivable”, “Accounts Receivable”, “Eligible Inventory” or “Inventory”;

          (viii)

any change to Section 10.1 or what constitutes an Event of Default;

          (ix)

any extension or reduction of the time for any payments required to be made by
the Borrower;

          (x)

any change in the types of Advances available;


--------------------------------------------------------------------------------

- 120 -

  (xi)

any change in a Maturity Date or amortization of payments hereunder;

        (xii)

an extension or reduction of the notice period required in connection with any
Advance;

        (xiii)

an assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement;

        (xiv)

any material change in the nature and scope of the Security or any release or
discharge of any material portion of the Security, except that the Agent may
from time to time without notice to or the consent of the Lenders execute and
deliver partial releases or discharges of the Security from time to time in
respect of any item of Collateral to the extent the sale or release of such item
of Collateral is permitted in this Agreement (including pursuant to Section
5.2(a) hereof or Section 7.4 hereof) , whether or not the Borrower may have an
obligation to apply the net proceeds thereof as a repayment hereunder. For
purposes of this sub-section (xiv), “material means (other than in respect of
the sale of assets contemplated Section 5.2(a) hereof or Section 7.4 hereof) any
change or discharge respect of Collateral having a value of US$5,000,000 or more
in any one Fiscal Year; or

        (xv)

any provision of this Section 12.3(a).


  (b)

Except for the matters described in paragraph (a) above, any amendment, waiver,
discharge or termination with respect to this Agreement shall be effective only
if agreed between the relevant Borrower and the Majority Lenders (such amendment
having been approved by the Majority Lenders pursuant to Section 12.7(j)) and
any such amendment, waiver, discharge or termination shall be final and binding
upon all of the Lenders. For greater certainty, and subject to the matters
described in paragraph (a) above, where the terms of the Agreement or any other
Document refer to any action to be taken hereunder or thereunder by the Lenders
or to any such action that requires the consent or other determination of the
Lenders, the action taken by and the consent or other determination given or
made by the Majority Lenders shall, except to the extent that this Agreement
expressly provides to the contrary, constitute the action or consent or other
determination of the Lenders herein or therein referred to, and the Agent may
exercise its powers under Article 12 hereof and the Documents based upon such
action, consent or other determination.

12.4 Security Held by Agent


Except to the extent provided in Section 12.5, the Security shall be granted in
favour of and held by the Agent for and on behalf of the Lenders and the
Designated Affiliates in accordance with the provisions of this Agreement. The
Agent shall, in accordance with its usual practices in effect from time to time,
take all steps required to perfect and maintain such Security, including: taking
possession of the share certificates representing the shares required to be
pledged hereunder; filing renewals and change notices in respect of such
Security; and ensuring that the name of the Agent is noted as loss payee or
mortgagee on all property insurance policies covering assets subject to the
Security. If the Agent becomes aware of any matter concerning the Security which
it considers to be material, it shall promptly inform the Lenders. The Agent
agrees to permit each Lender to review and make photocopies of the original
documents comprising the Security from time to time upon reasonable notice. Each
of the Lenders acknowledges that to the extent permitted by Applicable Law, the
Security and the remedies provided under the Documents to the Lenders are for
the benefit of the Lenders and the Designated Affiliates collectively and acting
together and not severally, and further acknowledges that its rights hereunder
and under the Security are to be exercised not severally, but by the Agent in
accordance with this Agreement. Accordingly, notwithstanding any of the
provisions contained herein or in the Security each Lender covenants and agrees
that it (and its Designated Affiliates) shall not be entitled to take any action
hereunder or thereunder including, without limitation, any declaration of
default hereunder or thereunder but that any such action shall be taken only by
the Agent in accordance with this Agreement.

--------------------------------------------------------------------------------

- 121 -


12.5 Priorities of Security


Notwithstanding any other provision of this Agreement, the proceeds of
realization of the Security or any portion thereof shall be distributed in
accordance with the provisions of this Agreement.

12.6 Protection of Agent

  (a)

Unless and until instructed by the Majority Lenders, the Agent shall not be
bound to inquire as to: (i) whether any representation made by the Borrower in
or connection with any Document is true; (ii) the occurrence or otherwise of any
Event of Default or Default; (iii) the performance by the Borrower of
obligations under any Document; (iv) any breach of or default by the Borrower
any Obligor under its obligations under any Document; or (v) the use application
by the Borrower of any of the proceeds of an Advance under the Credit
Facilities. The Agent shall report the results of any such enquiry to the
Lenders, but shall have no obligation to take any action in connection therewith
unless otherwise instructed by the Majority Lenders as provided herein.

        (b)

Unless the Agent has actual knowledge or actual notice to the contrary, it may
assume that: (i) any representation made by any Obligor in or in connection with
any Document is true; (ii) no Event of Default or Default has occurred; and
(iii) the Borrower is not in breach of or in default under, its obligations
under any Document.

        (c)

Unless the Agent has actual knowledge or actual notice to the contrary, it may
assume that each Lender's address is that set out herein until it has received
from such Lender a notice designating some other office of such Lender as its
address and act upon any such notice until the same is superseded by a further
such notice


--------------------------------------------------------------------------------

- 122 -


  (d)

The Agent may engage and pay for the advice or services of any lawyers,
accountants or other experts whose advice or services may to it seem necessary,
expedient or desirable and rely upon any advice so obtained.

        (e)

Unless the Agent has actual knowledge or actual notice to the contrary, the
Agent may rely as to matters of fact which might reasonably be expected to be
within the knowledge of any Obligor upon a statement contained in any Document.

        (f)

Unless the Agent has actual knowledge or actual notice to the contrary, the
Agent may rely upon any communication or document believed by it to be genuine.

        (g)

The Agent may refrain from exercising any right, power or discretion vested in
it under this Agreement unless and until instructed by, as applicable, the
Majority Lenders or the Unanimous Lenders as to whether or not such right, power
or discretion is to be exercised and, if it is to be exercised, as to the manner
in which it should be exercised.

        (h)

The Agent may refrain from exercising any right, power or discretion vested in
it which would or might in its opinion in its sole discretion be contrary to any
law of any jurisdiction or any directive or otherwise render it liable to any
Person, and may do anything which is in its opinion in its sole discretion
necessary to comply with any such law or directive.

        (i)

The Agent may delegate to such other Person, such duties and responsibilities of
the Agent hereunder as it shall determine to be appropriate in respect of
dealings with or relating to the Borrower or any other Person.

        (j)

The Agent may refrain from acting in accordance with any instructions of, as
applicable, the Majority Lenders or Unanimous Lenders to begin any legal action
or proceeding arising out of or in connection with this Agreement or take any
steps to enforce or realize upon any Security, until it shall have received such
security as it may reasonably require (whether by way of payment in advance or
otherwise) against all costs, claims, expenses (including legal fees) and
liabilities which it will or may expend or incur in complying with such
instruction.

        (k)

The Agent shall not be bound to disclose to any Person any information relating
to the Borrower or any Obligor if such disclosure would or might in its opinion
in its sole discretion constitute a breach of any law or regulation or be
otherwise actionable at the suit of any Person.

        (l)

The Agent shall not accept any responsibility for the accuracy and/or
completeness of any information supplied in connection herewith or for the
legality, validity, effectiveness, adequacy or enforceability of any Document
and the Agent shall not be under any liability to any Lender as a result of
taking or omitting to take any action in relation to any Document save in the
case of the Agent's negligence or wilful misconduct.


--------------------------------------------------------------------------------

- 123 -


12.7 Duties of Agent

The Agent shall:


  (a)

provide to each Lender copies (including, if available, electronic copies) of
all financial information received from the Borrower promptly after receipt
thereof, and copies of any notices in respect of a Drawdown, Conversion,
Rollover, and other notices received by the Agent from the Borrower upon request
by any Lender;

        (b)

promptly advise each Lender thereunder of Advances required to be made by it
hereunder and disburse all repayments to the Lenders thereunder in accordance
with the terms of this Agreement;

        (c)

promptly notify each Lender thereunder of the occurrence of any Event of Default
or any Default by the Borrower in the due performance of its obligations under
this Agreement or the Security and of which the Agent has actual knowledge or
actual notice;

        (d)

each time the Borrower requests the prior written consent of the Majority
Lenders, use its best efforts to obtain and communicate to the Borrower the
response of the Majority Lenders in a reasonably prompt and timely manner having
due regard to the nature and circumstances of the request;

        (e)

give written notice to the Borrower in respect of any other matter in respect of
which notice is required in accordance with or pursuant to this Agreement,
promptly or promptly after receiving the consent of the Majority Lenders or the
Unanimous Lenders, if required under the terms of this Agreement;

        (f)

except as otherwise provided in this Agreement, act in accordance with any
instructions given to it by, as applicable, the Majority Lenders or the
Unanimous Lenders;

        (g)

at the time of engaging any agent, receiver, receiver-manager, consultant,
monitor or other party in connection with the Security or the enforcement
thereof, obtain the agreement of such party to comply with the applicable terms
of this Agreement in carrying out any such enforcement activities and dealing
with any proceeds of realization;

        (h)

if so instructed by the Majority Lenders or the Unanimous Lenders, as
applicable, refrain from exercising any right, power or discretion vested in it
under this Agreement or any Document incidental hereto;

        (i)

account for any monies received by it in connection with this Agreement, the
Security and any other agreement delivered in connection herewith or therewith;
and


--------------------------------------------------------------------------------

- 124 -


  (j)

call a meeting of the Lenders thereunder at any time not earlier than five (5)
days and not later than thirty (30) days after receipt of a written request for
a meeting provided by any Lender under any such Credit Facility; provided that
the above notice requirements may be waived by the unanimous agreement of the
Lenders thereunder; and provided further that any instrument executed by all of
the Lenders thereunder (which may be in counterparts and delivered
electronically) shall have the same effect as if passed by the Lenders
thereunder at a duly called meeting.

12.8 Termination or Resignation of Agent


The Majority Lenders may terminate the Agent's appointment hereunder upon giving
the Agent 90 days' prior written notice to such effect. The Agent may resign its
appointment hereunder at any time upon giving 90 days' prior written notice to
each Lender, without giving any reason therefor. In the event of any such
termination or resignation, the Majority Lenders shall appoint a successor Agent
acceptable to the Borrower (whose consent may not be unreasonably withheld).
Within a reasonable time after the appointment of the successor Agent, the
retiring Agent shall assign the Security to the successor Agent. Upon such
assignment and/or upon the Agent's termination or resignation hereunder, the
retiring Agent shall be discharged from any further obligation hereunder but
shall remain entitled to the benefit of the provisions of this Section 12; and
the Agent's successor and each of the other parties hereto shall have the same
rights and obligations among themselves as they would have had if such successor
originally had been a party hereto as the Agent. If a Person ceases to be the
Agent and a successor Agent is not appointed within such 90 day period, upon the
expiry of such period such Person shall receive no further compensation for
acting as Agent and shall be released from all obligations as Agent, except that
until a successor Agent is appointed such Person shall passively hold the
Security as Agent for the Lenders without taking any action to preserve, renew,
maintain or enforce the Security; and its sole remaining obligation shall be to
assign the Security to its successor if and when a successor Agent is appointed.

12.9 Lenders' Independent Investigation


Each of the Lenders represents and warrants to the Agent and BMO that it has
made its own independent investigation of the financial condition and affairs of
the Obligors in connection with the establishment of credit for the Borrower
hereunder, and that it has not relied on any information provided to it by the
Agent or BMO in connection therewith, and each represents and warrants to the
Agent that it shall continue to make its own appraisal of the creditworthiness
of the Obligor from time to time.

12.10 Legal Proceedings by Agent


The Agent shall not be obligated to take any legal proceedings against the
Borrower or any other Person for the recovery of any amount due under this
Agreement or the Security, unless instructed to do so by, as applicable, the
Majority Lenders or the Unanimous Lenders. No Lender shall bring legal
proceedings against the Borrower or any other Person hereunder under any
Security or under any other Documents or in connection herewith or therewith, or
exercise any right arising hereunder or thereunder or in connection herewith or
therewith over the property and assets of the Borrower or any other Person,
without the prior written consent of the Unanimous Lenders.

--------------------------------------------------------------------------------

- 125 -

12.11 Lenders' Obligations Several; No Partnership

The obligations of each Lender under this Agreement are several. The failure of
any Lender to carry out its obligations hereunder shall not relieve the other
Lenders of any of their respective obligations hereunder. No Lender shall be
responsible for the obligations of any other Lender hereunder. Neither the
entering into of this Agreement nor the completion of any transactions
contemplated herein shall constitute the Lenders a partnership.

12.12 Acknowledgement by Borrower


The Borrower hereby acknowledges notice of the terms of the provisions of this
Section 12 and agrees to be bound hereby to the extent of its obligations
hereunder, and further agrees to not make any payments, take any action or omit
to take any action which would result in the non-compliance by any Lender with
its obligations hereunder.

12.13 Amendments to Section 12


The Agent and the Lenders may amend any provision in this Section 12 or Section
7 of the Provisions without prior notice to or the consent of a Borrower or any
Designated Affiliate, and the Agent shall provide a copy of any such amendment
to the Borrower reasonably promptly thereafter; provided however if any such
amendment would adversely affect any rights, entitlements, obligations or
liabilities of the Borrower (other than in a de minimus manner), such amendment
shall not be effective until the Borrower provides its written consent thereto,
such consent not to be unreasonably withheld or arbitrarily delayed.

12.14 Deliveries, etc.


As between the Obligors, the Agent and the Lenders: (a) all statements,
certificates, consents and other documents which the Agent purports to deliver
to an Obligor on behalf of the Lenders shall be binding on each of the Lenders,
and none of the Obligors shall be required to ascertain or confirm the authority
of the Agent in delivering such documents; (b) all certificates, statements,
notices and other documents which are delivered by an Obligor to the Agent in
accordance with this Agreement shall be deemed to have been duly delivered to
each of the Lenders; and (c) all payments which are delivered by the Borrower to
the Agent in accordance with this Agreement shall be deemed to have been duly
delivered to each of the Lenders, as applicable.

12.15 Agency Fee


The Borrower agrees to pay the Agent an annual agency fee in such amount as may
be agreed in writing from time to time between the Borrower and the Agent,
payable on the Closing Date and on each anniversary thereof during the term of
this Agreement.

--------------------------------------------------------------------------------

- 126 -

12.16 Adjustments Among Lenders.

  (a)

Adjustment After Exercise of Rights. Each Lender agrees that, after the exercise
of any rights pursuant to Section 10.2 and 12.16, it will at any time or from
time to time, upon the request of the Agent, as required by any other Lender,
purchase portions of the amounts due and owing to the other Lenders and make any
other adjustments which may be necessary or appropriate so that the amounts due
and owing to each Lender (excluding any amounts received by the L/C Lender or
the Swingline Lender to secure the obligations of a Defaulting Lender or an
Impacted Lender to fund risk participations hereunder), as adjusted under this
Section 12.16, will, as nearly as possible, reflect each Lender's Rateable
Portion determined as at the date of the exercise of any such rights.

        (b)

General Application. For greater certainty, the Lenders acknowledge and agree
that, without limiting the generality of the provisions of Section 12.16(a),
those provisions will have application if and whenever any Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set- off or otherwise) on account of any money owing or payable by a Borrower
to it in excess of the amounts to which it would otherwise be entitled under
Section 12.16(a).

        (c)

Adjustments to Advances. Notwithstanding anything else herein contained, the
Agent may, when determining amounts payable to or payable by or to be advanced
by a Lender under the relevant Credit Facility in connection with Advances,
which amounts are determined by or by reference to that Lender's Rateable
Portion, make such adjustments to such amount as it deems appropriate in its
sole discretion to account or adjust for any amounts advanced to the Borrower,
if any, by way of Letter of Credit, Bankers' Acceptances and MasterCard
Advances.

        (d)

Borrower Agreement. The Borrower agrees to be bound by and to do all things
necessary or appropriate to give effect to any and all purchases and other
adjustments made by and between the Lenders under this Section 12.16(a) but
shall incur no increased liabilities by reason thereof.

12.17 Agents May Debit Accounts.

The Borrower authorizes and directs the Agent in its discretion, to debit
automatically, by mechanical, electronic or manual means, any bank account of a
Borrower maintained with BMO (for so long as BMO is Agent) for all amounts
payable by the Borrower under this Agreement or any other Document, including
the repayment of principal and the payment of interest, fees and all charges for
the keeping of that bank account. The Agent shall notify the Borrower as to the
particulars of those debits in the normal course.

12.18 Field Examination Reports; Disclaimer by Lenders

By signing this Agreement, each Lender:


--------------------------------------------------------------------------------

- 127 -


  (a)

is deemed to have requested that the Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report (each a “Report”
and collectively, “Reports”) prepared by the Agent;

        (b)

expressly agrees and acknowledges that the Agent (i) makes no representation or
warranty as to the accuracy of any Report, or (ii) shall not be liable for any
information contained in any Report;

        (c)

expressly agrees and acknowledges that the Reports are not comprehensive
examinations, that the Agent or any other party performing any examination will
inspect only specific information regarding the Obligors and will rely
significantly upon the Obligors' books and records, as well as on
representations of the Obligors' personnel;

        (d)

agrees to keep all Reports confidential and strictly for its internal use, and
not to distribute, except to its participants or as required by Applicable Law,
or use any Report in any other manner; and

        (e)

without limiting the generality of any other indemnification provision contained
in this Agreement, agrees: (i) to hold the Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrower, or the indemnifying Lender's
participation in, or the indemnifying Lender's purchase of, a loan or loans of
the Borrower; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including counsel's costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

12.19 Fondé de Pouvoir.


In addition to and without prejudice to Section 12.6 hereof, each Lender hereby
irrevocably appoints and authorizes the Agent (and any successor acting as the
Agent) to act as the person holding the power of attorney (in such capacity, the
“Fondé de pouvoir”) of each Lender as contemplated under Article 2692 of the
Civil Code of Quebec, and to enter into, to take and to hold on their behalf,
and for their benefit, each hypothec granted by SunOpta Inc. as well as any
other party that is or may in the future become a party hereto as a Borrower or
Obligor and in respect of which a security is required to be taken under the
Civil Code of Quebec (a “Hypothec”), and to exercise such powers and duties
which are conferred upon the Fondé de pouvoir under each Hypothec. Moreover,
each Lender hereby irrevocably appoints and authorizes the Agent (and any
successor acting as the Agent) (in such capacity, the “Custodian”) to act as
agent and custodian for and on behalf of the Lenders to hold and to be the sole
registered holder of any debenture or bond which may be issued under any
Hypothec, the whole notwithstanding Section 32 of the Act Respecting the Special
Powers of Legal Persons (Quebec) or any other Applicable Law. In this respect,
(i) records shall be kept indicating the names and addresses of, and the pro
rata portion of the obligations and indebtedness secured by any pledge of any
such debenture or bond and owing to each Lender, and (ii) each Lender will be
entitled to the benefits of any collateral covered by any Hypothec and will
participate in the proceeds of realization of any such collateral, the whole in
accordance with the terms hereof.

--------------------------------------------------------------------------------

- 128 -


Each of the Fondé de pouvoir and the Custodian shall (a) exercise, in accordance
with the terms hereof, any rights and remedies given to the Fondé de pouvoir and
the Custodian (as applicable) with respect to the collateral under any Hypothec,
any debenture or bond or pledge thereof relating to any Hypothec, Applicable
Laws or otherwise, (b) benefit from and be subject to all provisions hereof with
respect to the Agent mutatis mutandis including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any Hypothec, any debenture or bond or
pledge thereof relating to any Hypothec, Applicable Laws or otherwise and on
such terms and conditions as it may determine from time to time. Any person who
becomes a Lender, for itself and on behalf of its Affiliates referred to above,
shall be deemed to have consented to and confirmed: (i) the Fondé de pouvoir as
the person holding the power of attorney as aforesaid and to have ratified, as
of the date it becomes a Lender, all actions taken by the Fondé de pouvoir as
the person holding the power of attorney as aforesaid and to have ratified; and
(ii) the Custodian as the agent and custodian as aforesaid and to have ratified,
as the date it becomes a Lender, all actions taken by the Custodian in such
capacity. The Agent accepts the foregoing appointment as Fondé de pouvoir and
Custodian and agrees to act in such capacities.

12.20 Other Provisions Concerning the Agent

The provisions of this Section 12 are in addition to the provisions contained in
the Provisions regarding the Agent, including without limitation the provisions
of Section 7 of the Provisions.

SECTION 13
MISCELLANEOUS


13.1 Amendments.


No amendment or waiver of any provision of this Agreement or consent to any
departure by a party from any provision of this Agreement will be effective
unless it is in writing and executed by the relevant Persons, and then the
amendment, modification, waiver or consent will be effective only in the
specific instance, for the specific purpose and for the specific length of time
for which it is given, provided however that notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender. For greater certainty, any amendment to this Agreement or any
Security Document may be made without notice to or the consent of any Designated
Affiliate.

--------------------------------------------------------------------------------

- 129 -


13.2 Notice.


Unless otherwise specified, any notice or other communication required or
permitted to be given to a party under this Agreement shall be in writing and
may be delivered personally or sent by prepaid registered mail, e-mail, PDF or
facsimile, to the address, e-mail address or facsimile number of the party set
out beside its name at the foot of this Agreement to the attention of the Person
there indicated or to such other address, e-mail address, facsimile number or
other Person's attention as the party may have specified by notice in writing
given under this Section. Any notice or other communication shall be deemed to
have been given (i) if delivered personally, when received; (ii) if mailed,
subject to Section 13.3, on the fifth Business Day following the date of
mailing; (iii) if sent by facsimile or e-mail, on the Business Day when the
appropriate confirmation of receipt has been received if the confirmation of
receipt has been received before 3:00 p.m. on that Business Day or, if the
confirmation of receipt has been received after 3:00 p.m. on that Business Day,
on the next succeeding Business Day; and (iv) if sent by facsimile or e-mail on
a day which is not a Business Day, on the next succeeding Business Day on which
confirmation of receipt has been received. All communication with any Obligor
hereunder may be directed through SunOpta. For greater certainty, any notice or
other document or instrument which is required to be given or delivered to any
Obligor hereunder shall be deemed (unless notice to such Obligor is required by
Applicable Law) to have been given to and received by such Obligor if given to
SunOpta.

13.3 Disruption of Postal Service.


If a notice has been sent by prepaid registered mail and before the fifth
Business Day after the mailing there is a discontinuance or interruption of
regular postal service so that the notice cannot reasonably be expected to be
delivered within five Business Days after the mailing, the notice will be deemed
to have been given when it is actually received.

13.4 Environmental Indemnity.


Each Obligor shall, and does hereby, indemnify and hold each Indemnified Person
harmless from and against any and all Claims and Losses incurred or suffered by,
or asserted against, the Indemnified Person, with respect to or as a direct or
indirect result of, (a) the presence on or under, or any Release or likely
Release of any Hazardous Substance from any of the Collateral comprising real
property or any other real properties owned or used by any of the Obligors or
any Subsidiary or any of their successors and assigns; or (b) the breach of any
Applicable Laws by any mortgagor, owner, lessee or occupant of such properties.

13.5 Further Assurances.


The Obligors shall from time to time promptly, upon the request of the Agent,
take or cause to take such action, and execute and deliver such further
documents as may be reasonably necessary or appropriate to give effect to the
provisions and intent of this Agreement and the Documents.

--------------------------------------------------------------------------------

- 130 -


13.6 Judgment Currency.


If for the purpose of obtaining judgment in any court it is necessary to convert
all or any part of the liabilities or any other amount due to a Lender or the
Agent in respect of any of the Borrowers' obligations under this Agreement in
any currency (the “Original Currency”) into another currency (the “Other
Currency”), each Borrower, to the fullest extent that it may effectively do so,
agrees that the rate of exchange used shall be that at which, in accordance with
normal banking procedures, the Lender or the Agent could purchase the Original
Currency with the Other Currency on the Business Day preceding that on which
final judgment is paid or satisfied. The obligations of the Borrower in respect
of any sum due in the Original Currency from it to any Lender shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in such Other Currency the Lender may, in accordance with
its normal banking procedures, purchase the Original Currency with such Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to the Lender in the Original Currency, the Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Lender against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due to the Lender in the Original Currency,
the Lender agrees to remit such excess to the Borrower.

13.7 Waivers.


No failure to exercise, and no delay in exercising, on the part of the Agent or
any Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, remedy, power or
privilege shall preclude the exercise of any other right, remedy, power or
privilege.

13.8 Reimbursement of Expenses.


The Obligors jointly and severally agree to: (a) pay or reimburse the Agent on
demand, for all of its reasonable out-of-pocket costs and expenses (including
legal fees) incurred in connection with the preparation, negotiation and
execution of this Agreement and the other Documents including any subsequent
amendments, waivers or modifications of this Agreement or any other Document
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including the reasonable fees and disbursements of counsel to the
Agent; and (b) pay or reimburse, on demand after the occurrence of an Event of
Default which is continuing, the Agent and each Lender for all of its costs and
expenses (including legal fees) incurred in connection with the determination,
preservation and enforcement of any responsibilities, rights and remedies under
this Agreement and the other Documents, including the reasonable fees and
disbursements of counsel to the Agent and of counsel to each Lender, if
applicable, including all out-of-pocket expenses incurred during any work out,
restructuring or negotiations in respect of the Credit Facilities. For greater
certainty, the Obligors shall not, despite any other provision of this Agreement
or any other Document, until the occurrence of an Event of Default which then
continues, be required to reimburse a Lender (which for greater certainty does
not include the Agent in its capacity as agent) for any out-of-pocket legal
expenses incurred by such Lender. The obligations of the Obligors under this
Section 13.8 shall survive the repayment of all Obligations and the termination
of the Credit Facility.

--------------------------------------------------------------------------------

- 131 -


13.9 Submission to Jurisdiction.


Each Borrower and Obligor irrevocably submits to the non-exclusive jurisdiction
of the courts of the Province of Ontario and hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such court. Each Borrower hereby irrevocably waives, to the fullest extent it
may effectively do so, the defence of an inconvenient forum to the maintenance
of such action or proceeding. Each Borrower hereby irrevocably consents to the
service of any and all process in such action or proceeding by the delivery of
such process to such Borrower at its address provided in accordance with Section
13.2.

13.10 Waiver of Trial by Jury.


The Borrowers and the Obligors hereby knowingly voluntarily and intentionally
waive any rights they may have to a trial by jury in respect of any litigation
based on, or arising out of, under, or in connection with, this Agreement or any
other Document, or any course of conduct, course of dealing, statements (whether
oral or written) or actions of the Agent, any Lender or any of the Borrowers or
Obligors. The Borrowers and the Obligors acknowledge and agree that they have
received full and sufficient consideration for this provision (and each other
provision of each other Document to which it is a party) and that this provision
is a material inducement for the Lenders entering into this Agreement and each
other Document.

13.11 Counterparts.


This Agreement and the Documents may be executed and delivered in any number of
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument. This Agreement
and the Documents may be executed and delivered by facsimile transmission or PDF
and each of the parties hereto may rely on such facsimile signature or PDF as
though that facsimile signature or PDF were an original hand-written signature.

13.12 Excluded Subsidiaries.


The parties hereto acknowledge and agree that each Excluded Subsidiary is not an
Obligor for purposes of this Agreement or any of the Documents. For greater
certainty and without limiting the generality of the foregoing, each Excluded
Subsidiary and its assets shall not at any time be considered part of the
Consolidated Borrower.

13.13 Acknowledgement.


Each Obligor hereby acknowledges, confirms and agrees that all Documents
(including without limitation Security Documents) previously, now or hereafter
delivered by such Obligor in favour of the Agent or any Lender, as applicable,
remains in full force and effect in accordance with its terms, unless any such
Document has been otherwise amended by written agreement. For greater certainty,
each Obligor that has previously executed and delivered a Security Document
hereby acknowledges and confirms that each such Security Document secures the
obligations of such Obligor under and in connection with this Agreement and all
other relevant Documents.

--------------------------------------------------------------------------------

- 132 -


13.14 Canadian Bankers' Association Model Credit Agreement Provisions.

The model credit agreement provisions set forth in Schedule X (as amended
herein) form part of this Agreement and are incorporated herein by reference
subject to the variations set out on the first three (3) pages of Schedule X.
For greater certainty, the amount referred to in Section 10.2(f) of the
Provisions is Cdn.$3,500.00. To the extent that there is any inconsistency
between a provision of this Agreement (other than the Provisions) and a
provision of the Provisions, the provision of this Agreement (other than the
Provisions) shall govern.

13.15 Exercise of Discretion


The Agent and the Lenders acknowledge and agree that, with respect to the
exercise of any discretion provided to any one or more of them in this Agreement
and the Documents, the Agent and each applicable Lender will at the relevant
time exercise any such discretion afforded to it or them, as applicable, in a
reasonable manner in the relevant circumstances.

13.16 Original Agreement


This Agreement replaces and supersedes the Original Agreement and no party
hereto shall have any further right or liability under the Original Agreement.
For greater certainty, on the Closing Date, all existing credit facilities of
any Lender to any Borrower under the Original Agreement shall automatically be
terminated and no Borrower shall have any further right under any such credit
facilities. Each Borrower hereby undertakes to reimburse all its debts and
liabilities owing under such credit facilities under the Original Agreement with
the proceeds of Advances under Facility B, save and except for the Existing
Letters of Credit.

[SIGNATURE PAGES FOLLOW]


--------------------------------------------------------------------------------

- S1 -


The parties have executed this Agreement as of the day and year first written
above.

SUNOPTA INC. By: /s/Chris Snowden 2838 Bovaird Drive West Name: Chris Snowden
Brampton, Ontario L7A 0H2 Title: Vice President and Treasurer Attention: Chief
Financial Officer   Fax: (905) 455-2529  


SUNOPTA FOODS INC. By: /s/Chris Snowden   Name: Chris Snowden   Title: Vice
President and Treasurer         SUNOPTA INVESTMENTS LTD. By: /s/Chris Snowden  
Name: Chris Snowden   Title: Vice President and Treasurer         SUNOPTA GRAINS
AND FOODS INC. By: /s/Chris Snowden   Name: Chris Snowden   Title: Vice
President and Treasurer         SUNOPTA FRUIT GROUP INC. By: /s/Chris Snowden  
Name: Chris Snowden   Title: Vice President and Treasurer         SUNOPTA GLOBAL
ORGANIC INGREDIENTS INC. By: /s/Chris Snowden Name: Chris Snowden   Title: Vice
President and Treasurer         SUNOPTA INGREDIENTS, INC. By: /s/Chris Snowden  
Name: Chris Snowden   Title: Vice President and Treasurer

[signature page for Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

- S2 - 


BANK OF MONTREAL By: /s/James Di Giacomo in its capacity as Agent Name: James Di
Giacomo c/o Agent Bank Services Title: Director, Syndications 234 Simcoe Street
  Toronto, Ontario By:________________________________ M5T 1T4 Name: (as Agent
for the Lenders to Title: SunOpta)       Attention: Manager, Agent Bank  
Services   Fax: (416) 598-6218           BANK OF MONTREAL By: /s/Christine Roque
in its capacity as Lender Name: Christine Roque Asset Based Lending Title:
Director 100 King Street West   11th Floor By: /s/Gary Still Toronto, Ontario
Name: Gary Still M5X 1A1 Title: Managing Director Corporate Finance, ABL
Attention: Director   Fax: (416) 643-4249           BANK OF MONTREAL By:
/s/Larry Swiniarski (Chicago Branch) Name: Larry Swiniarski in its capacity as
Lender Title: Director Bank of Montreal 5th Floor-East   111 West Monroe Street
By:________________________________ Chicago, Illinois Name: 60603 Title:    
Attention: Larry Allan Swiniarski   Fax: 312-293-4044  


EXPORT DEVELOPMENT By: /s/Danielle Dunlop CANADA Name: Danielle Dunlop in its
capacity as Lender Title: Financing Manager 150 Slater St.   Ottawa, Ontario By:
/s/David Guy K1A 1K3 Name: David Guy   Title: VP, Corporate & Asset-Backed
Lending Attention: Loans Services   Fax: 613-598-2514  

[signature page for Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

- S3 - 

    RABOBANK NEDERLAND By: /s/Angelos Karistinos CANADIAN BRANCH Name: Angelos
Karistinos in its capacity as Lender Title: Vice President, Senior Credit
Analyst 95 Wellington Street West   Suite 1830, P.O. Box 38 By: /s/Johan Flipsen
Toronto, Ontario Name: Johan Flipsen M5J 2N7 Title: Executive Director    
Attention: Vice President   Fax: 416-941-9750               CANADIAN IMPERIAL
BANK By: /s/Jomo Russell OF COMMERCE Name: Jomo Russell in its capacity as
Lender Title: Authorized Signatory 207 Queens Quay West, Suite 705   Toronto,
Ontario By: /s/Bruno Mello M5J 1A7 Name: Bruno Mello   Title: Authorized
Signatory Attention: Senior Manager   Fax: 416-861-0483  

[signature page for Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

- S4 - 

SUNOPTA 2012 LLC By: /s/Chris Snowden   Name: Chris Snowden   Title: Vice
President and Treasurer

[signature page for Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

SCHEDULE A

ADDITIONAL OBLIGOR COUNTERPART

TO: Each of the Lenders under the “Credit Agreement” (as defined below)     AND
TO: Bank of Montreal as Agent     RE: Seventh amended and restated credit
agreement made as of July 27, 2012 among SunOpta Inc. and SunOpta Foods Inc. as
borrowers (the “Borrowers”), each of the institutions from time to time parties
thereto as lenders (the “Lenders”), certain affiliates of the Borrowers as
obligors (the “Obligors”) and Bank of Montreal (as “Agent”) (as the same may be
amended, varied, supplemented, restated, amended and restated, renewed or
replaced at any time and from time to time the “Credit Agreement”)

For value received, the undersigned [insert name of Additional Obligor] (the
“Additional Obligor”) hereby agrees as follows:

1.

Definitions. All capitalized terms not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement.

      2.

Adherence. The Additional Obligor, by its execution of this agreement, hereby
acknowledges, consents and adheres to the provisions of the Credit Agreement and
confirms and agrees that the Additional Obligor is, from and as of the date
hereof, an Obligor for purposes of the Credit Agreement and the Documents. For
greater certainty, the Additional Obligor agrees to be bound by all of the
provisions of the Credit Agreement as if an original party thereto as an
Obligor.

      3.

Representations and Warranties. The Additional Obligor, as of the date hereof in
respect of itself only, makes the representations and warranties of the Obligors
contained in the Credit Agreement and in the Documents to which it is or will
become a party pursuant to Section 5 hereof.

      4.

Covenants. The Additional Obligor, as of the date hereof in respect of itself
only, makes the covenants of the Obligors contained in the Credit Agreement and
in the Documents to which it is a party.

      5.

Security Documents. The Additional Obligor agrees to execute and deliver a
guarantee and postponement of claim unlimited as to amount supported by:

      (a)

a general security agreement creating a security interest in all of its personal
property, assets and undertaking, including securities (or the equivalent)
registered in every location where it has assets;


--------------------------------------------------------------------------------

- 2 -


  (b)

a mortgage and/or debenture creating a fixed charge on all its real property
registered against title to each such property; and

        (c)

such other security documents as the Lenders may require,

in each case, in form and substance satisfactory to the Agent.

6.

Further Assurances. The Additional Obligor shall from time to time promptly,
upon the request of the Agent, take or cause to take such action, and execute
and deliver such further documents as may be reasonably necessary or appropriate
to give effect to the provisions and intent of this agreement and the Documents.

    7.

Counterparts. This agreement may be executed in several counterparts, each of
which, when so executed, shall be deemed to be an original and which
counterparts together shall constitute one and the same agreement. This
agreement may be executed by facsimile, PDF or other electronic signature, and
any signature contained hereon by facsimile, PDF or other electronic signature
shall be deemed to be equivalent to an original signature for all purposes.

    8.

Governing Law. This agreement shall be governed by and construed according to
the law of the Province of Ontario (without regard to principles of conflicts of
laws) and may not be waived, amended, released or otherwise changed except by a
writing signed by the Agent and the Additional Obligor. This agreement and every
part thereof shall be effective upon delivery to the Agent, without further act,
condition or acceptance by the Lenders, shall be binding upon the Additional
Obligor and upon the successors and permitted assigns of the Additional Obligor,
and shall inure to the benefit of the Agent, the Lenders and their respective
legal representatives, successors, and assigns. The Additional Obligor hereby
submits to the nonexclusive jurisdiction of the Province of Ontario for purposes
of all legal proceedings arising out of or relating to this agreement. The
Additional Obligor irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such court has been brought in an inconvenient forum.

[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------

- 3 -

In witness whereof the undersigned has executed this counterpart the
___________day of _______________, _______________.

[Name of Additional Obligor]

By: _______________________________
Name:  
Title:


By: _______________________________
Name:
Title:
I/we have authority to bind the corporation


Acknowledged and accepted the _______day of ________________, _____________.

Bank of Montreal in its capacity as Agent

By: _______________________________
Name:
Title:


By: _______________________________
Name:
Title:


--------------------------------------------------------------------------------

SCHEDULE B

BORROWERS’/OBLIGORS’ ACCOUNTS AT JULY 27, 2012

Bank of Montreal                     ABA# or       Name Transit # Account #
Currency Purpose           SunOpta Inc. XXXX XXXX CAD Disbursement Account
SunOpta Inc. XXXX XXXX CAD Disbursement Account SunOpta Inc. XXXX XXXX USD
Blocked Concentration - ZBA to XXXX SunOpta Inc. XXXX XXXX CAD Blocked
Concentration - ZBA to XXXX SunOpta Inc. XXXX XXXX CAD Disbursement SunOpta Inc.
XXXX XXXX CAD Disbursement SunOpta Inc. XXXX XXXX USD Disbursement SunOpta Inc.
o/a Purity Life Health Products XXXX XXXX CAD Blocked - ZBA to XXXX SunOpta Inc.
o/a Purity Life Health Products XXXX XXXX USD Blocked - ZBA to XXXX SunOpta Inc.
o/a Kettle Valley Dried Fruit XXXX XXXX CAD Blocked - ZBA to XXXX SunOpta Inc.
o/a Kettle Valley Dried Fruit XXXX XXXX USD Blocked - ZBA to XXXX           BMO
Harris Bank N.A.                     ABA# or       Name Transit # Account #
Currency Future Purpose           SunOpta Foods Inc. XXXX XXXX USD Disbursement
SunOpta Foods Inc. XXXX XXXX USD Disbursement SunOpta Foods Inc. XXXX XXXX USD
Blocked Concentration SunOpta Foods Inc. XXXX XXXX EUR Disbursement SunOpta
Foods Inc. XXXX XXXX MXN Disbursement SunOpta Foods Inc. XXXX XXXX USD
Disbursement SunOpta Foods Inc. XXXX XXXX USD Disbursement SunOpta Inc XXXX XXXX
USD Disbursement Dahlgren’s XXXX XXXX USD ZBA – XXXX


--------------------------------------------------------------------------------

SCHEDULE C


BUSINESS AND OPERATIONS


SunOpta Inc.   Locations Nature of Operation Corporate   2838 Bovaird Drive West
Brampton, Ontario L7A 0H2 Corporate Office, SunOpta Investments Ltd. (formerly
7599153 Canada Inc. and Drive Organics Corporation) Kettle Valley Canada     25
Van Kirk Drive
Brampton ON L7A 1A6 Kettle Valley Head office     14014 Hwy 97N
Summerland, British Columbia V0H 1Z0 Satellite Office Kettle Valley Dried Fruit
SunOpta Foods Inc.

160 Green Tree Drive
Suite 101
Dover, Delaware 19904 US holding company for U.S. operating companies SunOpta
Grains and Foods Inc.

3824 – 93rd St. S.W
Hope, Minnesota 56046-0128 Facility focused on the handling and processing of
organic and non-GMO grains 616 – 6th Avenue W.
Cresco, Iowa 52136 Organic dry corn milling facility   100 5th Avenue East
Ellendale, Minnesota 56026 Grain Elevator   26 East Sanilac Road
Sandusky, Michigan 48471 Sales office   121 South 3rd Street Sunflower
processing facility


--------------------------------------------------------------------------------

- 2 -

Wahpeton, North Dakota
58075     1971 354th Street
Breckenridge,
Minnesota 56520 H.O., processing and warehousing facility     1701 Industrial
Loop
Goodland, Kansas 67735 Processing and warehousing facility     124 S. Mill Ave,
P.O. Box 428
Blooming Prairie, MN 55917 Grain Elevator     4111 30th Ave. S.
Moorhead, MN 56560 Facility focused on the handling and processing of organic
and non GMO grains     7301 Ohms Lane
Suite 600 Edina,
MN 55439 Offices     227 North 6th Street
Breckenridge, MN 56520 Sales Office     3035 Evergreen Lane S.
Alexandria, Minnesota 56308 Warehouse facility     2415 Highway 24
Edson, Kansas 67733 Sunflower processing facility     1220 Sunflower Street
Crookston, MN 56716 Head office for Dahlgren & Company, Inc. Main Processing,
Packaging & Roasting Facilities     410 South Railroad Avenue
Grace City, North Dakota
58445 Receiving & Storage Facility     3901 15th Avenue NW
Fargo, ND 58102 Receiving, Processing & Storage Facility     35963 US Highway 12
Ipswich, South Dakota 57451 Sunflower processing and storage facility     4601
Co. Road 13 N.E.
Alexandria, Minnesota 56308 Warehouse for storage of finished goods.


--------------------------------------------------------------------------------

- 3 -

601 – 3rd Avenue W.
Alexandria, Minnesota 56308 Facility produces soymilk concentrate dietary fiber
and specialty dairy products     3915 Minnesota Street
Alexandria MN 56308 Head Office Aseptic processing and packaging facility     26
Annette Street
Heuvelton NY 13654 Aseptic Processing     555 Mariposa Road
Modesto California 95354 Aseptic Processing     896 22nd Avenue North
Wahpeton ND 58075 Further Processing Packaging     West Tower, 2nd Floor
Nelson Mandela Square
Maude Street, Sandown
2146 Jonannesburg,
South Africa Office facility SunOpta Ingredients Inc.

1001 South Cleveland Street
Cambridge, Minnesota 55008 Oat Fiber production facility     1401 Locust Street
Louisville, Kentucky 40206 Oat Fiber production facility     701 West 6th Street
Galesburg, Illinois 61401 Starch-based products and Ingredient Systems
production facility     1050 Wenig Road, NE
Cedar Rapids Iowa 52402 Oat Fiber production facility     710 W. 1st Street
Fosston, Minnesota 56542 Facility used for the production of a natural food
preservative and drying of certain food products     100 Apollo Drive
Chelmsford, MA 01824 Head Office     725 Third Ave South East
Cambridge MN 55008 Blending Facility


--------------------------------------------------------------------------------

- 4 -

SunOpta Fruit Group Inc.

12128 Center Street
South Gate, California 90280 Head Office. and processing facility     13810
Cerritos Corporate Drive,
Suite B
Cerritos CA 90703 Head Office     6220 Descanso Street
Buena Park California 90621 Processing Facility     1124 E. 5th Ave.
Omak, WA 98841 Processing facility for Kettle Valley Dried Fruit     2801
Conestoga
Drive Carson City, Nevada 89706 Processing facility for portable snack offerings
    SunOpta Global Organic Ingredients Inc.
      2100 Delaware Avenue
Santa Cruz, CA 95060 Head office for SunOpta Global Organic Ingredients, Inc.  
  741 East Baseline Street
San Bernardino, CA 92410 Processing and extraction facility of citrus-based
products     7108 Daniels Drive
Allentown, PA 18106 Processing facility of Guala pak pouches


--------------------------------------------------------------------------------

SCHEDULE D


GOVERNMENTAL APPROVALS

None.


--------------------------------------------------------------------------------

SCHEDULE E

LITIGATION


As of July 27, 2012


1.

Colorado Mills

   

Colorado Mills and Sunrich entered into a joint venture agreement relating to
the sale of crude oil manufactured by Colorado Mills and the refining of that
oil at a facility built and financed by Sunrich. Colorado Mills disputes a crude
oil pricing term in the joint venture agreement and elevated the controversy
into litigation by filing a claim for $5.1 million against Sunrich. Sunrich has
answered the lawsuit and has filed various counterclaims.

   

The arbitration was heard the second week of August 2011. We received the
outcome January 5, 2012 with the ruling against SunOpta for $4.8 million plus
interest. All our counterclaims were dismissed.

   

On April 2, 2012 we filed a motion to vacate the award based on the fact that
certain witnesses were precluded from testifying and other evidence had not yet
been secured with outstanding subpoenas. There are limited grounds on which an
arbitration award can be vacated; however, refusal by an arbitrator to permit a
witness to testify or hear evidence constitutes one of those grounds.

We have engaged the Denver firm of Greenberg Traurig to handle the appeal in
order to reduce the perceived “hometown advantage” of C.Mills. They believe we
have a legitimate case for appeal based on the arbitrator’s refusal to allow
Kevin Swanson’s testimony (responsible for procurement at C.Mills). They believe
the support in the record clearly shows that Swanson was a material witness and
that, by excluding him, the arbitrator made a critical error which should result
in vacation of the award. Assuming the case initially goes back to the judge who
assigned the arbitrator, Denver counsel is not confident we will prevail at this
level given the judges bias in favor of this arbitrator. Denver counsel is much
more confident that we will prevail in an appeal to the Colorado Appeals Court.
If we need to go all the way to the appeals court the process could take 18
months to two years before we have a final ruling.

STATUS: We received the response to our motion to vacate brief from C.Mills and
have filed a rebuttal. We have also requested a hearing for oral arguments and
expect that the Arbitrator will rule in about 30 days after oral arguments.

2.

Lassen Canyon Nursery

   

Lassen Canyon Nursery has sued Richard Schumaker an alleged former agent of
Cleugh’s and SunOpta Fruit Group for $464,000 plus punitive damages related to a
2007 receivable issue. The suit is without merit against SunOpta, as the Company
never had direct contract with Lassen Canyon Nursery.


--------------------------------------------------------------------------------

- 2 -


We have won a summary judgement and two demurrers and in each case the judge has
allowed the plaintiff to re-file. The judge that has allowed this case to
continue has been transferred to another venue which should be positive.

STATUS: A new judge has been assigned and a trial date in July has been set. The
new judge believes this case has dragged on for too long and is looking to end
it. We believe there is a fair shot of winning this case again on summary
judgement and will wait for its outcome before contacting the plaintiff about a
possible settlement.

3.

Abengoa

   

We have been named on a claim filed by Abengoa against Mascoma, Mascoma Canada,
SunOpta Inc. and SunOpta BioProcess Inc. for various patent related claims. We
have been named because of SBI’s role in filing the original patent applications
now in dispute. Abengoa claims that certain patents filed by SBI belong to
Abengoa, or at least that Abengoa should be named as a co-inventor based on the
previous agreements between SBI and Abengoa. Abengoa wants these patent
applications assigned over to them. The patents in question have yet to be
approved by the patent authority and it does not appear that Mascoma is using
them in their process.

   

STATUS: Mascoma appears willing to take the lead in the defence of this case
with limited involvement from SunOpta. International Centre for Dispute
Resolution has selected an arbitrator which has been approved by both sides. It
does not appear that arbitration will occur until 2013.


--------------------------------------------------------------------------------

SCHEDULE F

UNPAID TAXES


All amounts due for income tax purposes have been paid or accrued.

--------------------------------------------------------------------------------

SCHEDULE G

SUBSIDIARIES

1.      SunOpta Inc.     SunOpta Foods Inc. (Wholly Owned Subsidiary) (Direct)
SunOpta 2012 LLC (Wholly Owned Subsidiary) (Direct) SunOpta Grains and Foods
Inc. (Wholly Owned Subsidiary) (Indirect) Colorado Sun Oil Processing LLC (50%
Ownership- Common Shares) (Indirect) SunOpta Ingredients Inc. (Wholly Owned
Subsidiary) (Indirect) SunOpta Fruit Group Inc. (Wholly Owned Subsidiary)
(Indirect) SunOpta Global Organic Ingredients, Inc. (Wholly Owned Subsidiary)
(Indirect) SunOpta Investments Ltd. (Wholly Owned Subsidiary) (Direct)
Servicious SunOpta S. De R.L. De C.V. (Wholly Owned Subsidiary) (99% Direct, 1%
Indirect) SunOpta de Mexico S. De R.L. De C.V. (Wholly Owned Subsidiary) (99%
Direct, 1% Indirect) Cooperatie SunOpta U.A. (Wholly Owned Subsidiary) (99%
Direct, 1% Indirect) SunOpta 2012 LLC (Wholly Owned Subsidiary) (Direct) SunOpta
Africa (Propietary) Limited (Wholly Owned Subsidiary) (Direct) Easton Minerals
Limited (32% Ownership-Common Shares) (Direct) Mascoma Corporation (18% Owned
Subsidiary-Common Shares) (Direct) Cooperatie SunOpta U.A. (Wholly Owned
Subsidiary) (99% Direct, 1% Indirect) The Organic Corporation B.V. (Wholly Owned
Subsidiary) (Indirect) Holland Business Winged-ox Food Co. Ltd. (Wholly Owned
Subsidiary) (Indirect) Selet Hulling Plc. (35% Ownership-Common Shares)
(Indirect) Trabocca B.V. (65% Ownership-Common Shares) (Indirect) Supreme
Smallholders Coffee Plc (33.8% Ownership-Common Shares) (Indirect) SunOpta Foods
Europe B.V. (formerly Internamtrade B.V.) (Wholly Owned Subsidiary) (Indirect)
Nungesser GmbH (30% Ownership-Common Shares) (Indirect) Tradin Organics USA Inc.
(Wholly Owned Subsidiary) (Indirect) Tradin Organic Agriculture B.V. (Wholly
Owned Subsidiary) (Indirect) Opta Minerals Inc. (66.2% Ownership-Common Shares)
(Indirect) Opta Minerals A.B. (66.2% Ownership-Common Shares) (Indirect) Opta
Minerals A.S. (66.2% Ownership-Common Shares) (Indirect) MCP MB Serbien SAS
(66.2% Ownership-Common Shares) (Indirect) Opta Minerals (USA) Inc. (66.2%
Ownership-Common Shares) (Indirect) MTI 01 – 2006 Inc. (66.2% Ownership-Common
Shares) (Indirect) Magnesium Technologies Corporation (66.2% Ownership-Common
Shares) (Indirect) OPM 01 – 2006 Inc. (66.2% Ownership-Common Shares) (Indirect)
Bimac Inc. (66.2% Ownership-Common Shares) (Indirect)


--------------------------------------------------------------------------------

- 2 -

Virginia Materials Inc. (66.2% Ownership-Common Shares) (Indirect) International
Materials & Supplies, Inc. (66.2% Ownership-Common Shares) (Indirect) Temisca
Inc. (66.2% Ownership-Common Shares) (Indirect) Newco A.S. (66.2%
Ownership-Common Shares) (Indirect) Inland RC, LLC (66.2% Ownership-Common
Shares) (Indirect) Babco Industrial Corp. (66.2% Ownership-Common Shares)
(Indirect)       2.     SunOpta Foods Inc.     SunOpta Grains and Foods Inc.
(Wholly Owned Subsidiary) (Direct) Colorado Sun Oil Processing LLC (50%
Ownership-Common Shares) (Indirect) SunOpta Ingredients Inc. (Wholly Owned
Subsidiary) (Direct) SunOpta Fruit Group Inc. (Wholly Owned Subsidiary) (Direct)
SunOpta Global Organic Ingredients, Inc. (Wholly Owned Subsidiary) (Direct)


--------------------------------------------------------------------------------

SCHEDULE H

LABOUR MATTERS


None of the Obligors have unions.

--------------------------------------------------------------------------------

SCHEDULE I


REAL PROPERTY AND LOCATIONS OF COLLATERAL

CORPORATE


O SunOpta Inc. (Corporate Head Office) 2838 Bovaird Drive West, Brampton,
Ontario L7A 0H2 L Kettle Valley (Healthy Snacks) - Office 25 Van Kirk Dr., Unit
6, Brampton, ON L7A 1A6 L Kettle Valley (Healthy Snacks) 14014 Hwy 97N, (P.O.
Box 1168) Summerland, BC V0H 1Z0 L SunOpta Foods Inc. 7301 Ohms Lane, Suite 600,
Edina, Minnesota 55439

SunOpta Grains and Foods Inc.

O SunOpta Grains & Foods 3824 - 93rd Street S.W., Hope, Minnesota 56046-0128 L
SunOpta Grains - Michigan Office 26 East Sanilac Road, Sandusky, Michigan 48471
O SunOpta Grains - Ellendale Facility 100 5th Avenue E. (Hwy 30), Ellendale,
Minnesota 56026 [Note: Appraisal report and mortgage indicate an address of 504
Commercial Street, Hwy 30, Ellendale, MN.] O SunOpta Grains - Blooming Prairie
Facility 124 South Mill Avenue, Blooming Prairie, Minnesota 55917 O SunOpta
Grains - Cresco Facility 616 - 6th Avenue West , Cresco, Iowa 52136 O SunOpta
Grains - Moorhead Facility 4111 - 30th Avenue S., Moorhead, Minnesota 56560 L
SunOpta Sunflower - Breckenridge Office 227 North 6th Street, Breckenridge,
Minnesota 56520 O SunOpta Sunflower - Breckenridge Facility 1971 354th Street,
Breckenridge, Minnesota 56520 O SunOpta Sunflower - Wahpeton Facility 121 South
3rd Street, Wahpeton, North Dakota 58075 O SunOpta Sunflower- Goodland Facility
1701 Industrial Loop, Goodland, Kansas 67735 O/L SunOpta Sunflower - Edson
Facility 2415 Highway 24, Edson, Kansas 67733 [Note: The building is owned and
the real property is leased.] O SunOpta Sunflower - Crookston Facility 1220
Sunflower Street, Crookston, MN 56716 O SunOpta Sunflower - Grace City Facility
410 South Railroad Avenue, Grace City, ND 58445 O SunOpta Sunflower - Fargo
Facility 3901 15th Avenue NW, Fargo, ND 58102 L SunOpta Sunflower - Ipswich
Facility 35963 US Highway 12, Ipswich, SD 57451 O Dakota Gourmet - Wahpeton
Roasting 896 22nd Avenue North, Wahpeton, North Dakota 58075 O SunOpta Aseptic -
Alexandria Facility 3915 Minnesota Street, Alexandria, Minnesota 56308 O SunOpta
Aseptic - Alexandria Facility 601 3rd Avenue West, Alexandria, Minnesota 56308 O
SunOpta Aseptic - Alexandria Warehouse 3035 Evergreen Lane S., Alexandria,
Minnesota 56308 O SunOpta Aseptic - Alexandria Warehouse 4601 Co. Road 13 N.E.,
Alexandria, Minnesota 56308 O SunOpta Aseptic - Heuvelton Facility 26 Annette
Street, Heuvelton, NY 13654 L SunOpta Aseptic - Modesto Facility 555 Mariposa
Rd., Modesto, CA 95354         Inventory Locations > $50,000         3PW SunOpta
Grains and Foods Inc. 2080 Rice Street Maplewood MN 3PW SunOpta Grains and Foods
Inc. 7501 HWY 29 SO Alexandria MN 56308


--------------------------------------------------------------------------------

- 2 -

3PW SunOpta Grains and Foods Inc. 1956 Williams St. San Leandro CA 94577 3PW
SunOpta Grains and Foods Inc. 7501 HWY 29 SO Alexandria MN 56308 3PW SunOpta
Grains and Foods Inc. 1117 Basinger Rd Ennis TX 75119 3PW SunOpta Grains and
Foods Inc. Los Angeles Distribution 3691 Noakes St 90023 L SunOpta Grains and
Foods Inc. 555 Mariposa Road Modesto CA 95354 O SunOpta Grains and Foods Inc.
4601 Co. Road 13 N.E. Carlos MN 56308 [Note: Also known as 4601 County Road 13
N.E., Alexandra, MN.] O SunOpta Grains and Foods Inc. 3915 Minnesota Street,
Alexandria MN 56308 O SunOpta Grains and Foods Inc. 3035 Evergreen Lane SW
Alexandria MN 56308 O SunOpta Grains and Foods Inc. 896 22nd Avenue North
Wahpeton ND 58075 O SunOpta Grains and Foods Inc. 29 Annette Street, Heuvelton
NY O SunOpta Grains and Foods Inc. 601 3rd Ave, Alexandria MN 56308 O SunOpta
Grains and Foods Inc. 3824 93rd Street SW Hope MN 3PW SunOpta Grains and Foods
Inc. Hwy 75 South Crookston MN 56716 3PW SunOpta Grains and Foods Inc. 520 West
County Road D, New Brighton MN 55112 3PW SunOpta Grains and Foods Inc. 2110 S.
Main St Crookston MN 56716 O SunOpta Grains and Foods Inc. 1220 Sunflower Street
Crookston MN 56716 L SunOpta Grains and Foods Inc. 35963 US Highway 12 Ipswich
SD 57451 3PW SunOpta Grains and Foods Inc. 446 Southgate Court, Chico, CA O
SunOpta Grains and Foods Inc. 3901 15th Avenue NW Fargo ND 58102 O SunOpta
Grains and Foods Inc. 410 South Railroad Avenue Grace City ND 58445            
SunOpta Ingredients, Inc.         L SunOpta Ingredients Office 100 Apollo Drive,
Chelmsford, MA 01824 L Louisville Facility 1401 Locust Street, Louisville,
Kentucky 40206 O Cambridge Facility 1001 South Cleveland Street, Cambridge,
Minnesota   55008 L Cambridge Storage Facility 725 Third Avenue S.E., Cambridge,
Minnesota 55008 O Cedar Rapids Facility 1050 Wenig Road N.E., Cedar Rapids, Iowa
52402 O Galesburg Facility 701 West 6th Street, Galesburg, Illinois 61401 O
Fosston Facility P.O. Box 27, 710 West First Street, Fosston, Minnesota   56542
L Fruit Bases - South Gate Facility (P.O. Box 2218) 12128 Center Street, South
Gate, California 90280         Inventory Locations > $50,000         L SunOpta
Ingredients 1401 Locust Street Louisville KY 40206 O SunOpta Ingredients 710 W.
1st Street Fosston MN 56542 [Note: Appraisal report indicates the address as 701
West 1st Street, Fosston, MN.] O SunOpta Ingredients 601 3rd Ave, Alexandria MN
56308 L SunOpta Ingredients 1001 South Cleveland Street Cambridge MN 55008 L
SunOpta Ingredients 1401 Locust St Louisville KY 40206 O SunOpta Ingredients
1050 Wenig Road NE Cedar Rapids IA 52402


--------------------------------------------------------------------------------

- 3 -

3PW SunOpta Ingredients 3805 6th Street SW Cedar Rapids IA 52404 O SunOpta
Ingredients 701 West Sixth Street Galesburg IL 61401 L SunOpta Ingredients 12128
Center Street South Gate CA 3PW SunOpta Ingredients 240 15th Street Puyallup WA
3PW SunOpta Ingredients 4224 District Blvd Vernon CA 3PW SunOpta Ingredients
2100 East 55th Street, Vernon, CA 3PW SunOpta Ingredients 400 Cascade Way
Watsonville CA 95076 3PW SunOpta Ingredients 2425 Saybrook Ave Commerce CA 90040
3PW SunOpta Ingredients 950 S Sanborn Rd Salinas CA 93902       SunOpta Fruit
Group, Inc.         L Healthy Snacks - Omak Facility 1124 5th Ave. E, Omak
Washington 98841 L Healthy Snacks - Carson City, Nevada 2801 Conestoga Drive,
Carson City, NV 89706 L SunOpta Frozen Foods - Buena Park 6220 Descanso Street,
Buena Park, California 90621 L SunOpta Frozen Foods - Cerritos 13810 Cerritos
Corporate Drive, Suite B Cerritos,     California 90703 L SunOpta Consumer
Products Group 6220 Descanso St Buena Park CA         Inventory Locations >
$50,000         3PW SunOpta Consumer Products Group 950 S Sanborn Rd Salinas CA
93902 3PW SunOpta Consumer Products Group 510 W. 4th Avenue PO Box 478 Ellenburg
WA 98926 3PW SunOpta Consumer Products Group 700 S. Raymond Ave. Fullerton CA
3PW SunOpta Consumer Products Group 7850 Waterville Road San Diego CA 3PW
SunOpta Consumer Products Group 4224 District Blvd Vernon CA 3PW SunOpta
Consumer Products Group 901 East E. Street Wilmington CA 3PW SunOpta Consumer
Products Group 1031 Parsonage Rd PO Box 5103 Seabrook NJ 3PW SunOpta Consumer
Products Group 4231 Profit St. San Antonio TX 3PW SunOpta Consumer Products
Group 11400 W. Burleigh Street Milwaukee WI 3PW SunOpta Consumer Products Group
1276 Highway 1 Moss Landing CA 3PW SunOpta Consumer Products Group 12979
Enterprise Way Victorville CA 92392 3PW SunOpta Consumer Products Group 10300 SE
3rd Ave Amarillo TX 3PW SunOpta Consumer Products Group 802 Terminal Street San
Diego CA 3PW SunOpta Consumer Products Group 400 Cascade Way Watsonville CA
95076 3PW SunOpta Consumer Products Group 901 East E St Wilmington CA 3PW
SunOpta Consumer Products Group 240 15Th Street Puyallup WA 98372 3PW SunOpta
Consumer Products Group 730 Columbia Ave NE Boardman OR 97818 3PW SunOpta
Consumer Products Group 565 E. California St. Ontario CA 91761 3PW SunOpta
Consumer Products Group 15 Emery Street, Bethlehem, PA., 18015 3PW SunOpta
Consumer Products Group 651 Mill Road Fogelsville PA 18051       SunOpta Global
Organic Ingredients, Inc.         L SunOpta Food Solutions - Santa Cruz 2100
Delaware Avenue, Santa Cruz, California 95060


--------------------------------------------------------------------------------

- 4 -

L SunOpta Food Solutions - San Bernardino 741 East Baseline Street, San
Bernardino, California 92410 L SunOpta Food Solutions - Allentown 7108 Daniels
Drive, Allentown, PA 18106         Inventory Locations > $50,000  


3PW SunOpta Consumer Products Group 400 Cascade Way Watsonville CA 95076 3PW
SunOpta Consumer Products Group 20W151 West 101st St Le Mont IL 60439 3PW
SunOpta Consumer Products Group 352 Jet Street Hendersonville, NC 28792 3PW
SunOpta Consumer Products Group 6444 East 26 St Commerce CA 90040 3PW SunOpta
Consumer Products Group 5650 Dolly Avenue Buena Park, CA 90621 3PW SunOpta
Consumer Products Group 24845-55 Corbit Place Yorba Linda CA 92887 3PW SunOpta
Consumer Products Group 17851 E. Railroad Avenue Industry CA 3PW SunOpta
Consumer Products Group 163 Puncheon Camp Creek Rd. Hendersonville, NC 28792 3PW
SunOpta Consumer Products Group 1150 K Street Sangar CA 93657 3PW SunOpta
Consumer Products Group 565 California St. Ontario CA 3PW SunOpta Consumer
Products Group 630 East California St. Ontario CA 91761 3PW SunOpta Consumer
Products Group 5821 Wilderness Ave Riverside CA 3PW SunOpta Consumer Products
Group 8424 West 47th Street LYONS IL 60534 3PW SunOpta Consumer Products Group
214-224 Industrial Drive Greenville SC 29606 3PW SunOpta Consumer Products Group
4500 West Ann Lurie Place Chicago Il 60632 L SunOpta Consumer Products Group 741
E Baseline Street San Bernardino CA 92410-3912


Legend   Owned O Leased L Third Party Warehouse 3PW


--------------------------------------------------------------------------------

SCHEDULE J

INTELLECTUAL PROPERTY

See the attached documents consisting of:

1.

SunOpta Trade-Mark Portfolio Report prepared by Gowling Lafleur Henderson LLP;

    2.

SunOpta Global Organic Ingredients, Inc. Trademark Portfolio Report prepared by
Stoel Rives LLP, and

    3.

SunOpta Inc. Trademarks report.

 

 

Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
Kettle Valley Dried Fruits Ltd. Canada FRUNOLA 502,835 Registered Kettle Valley
Dried Fruits Ltd. Canada FRUNOLA Design 635,310 Registered Kettle Valley Dried
Fruits Ltd. Canada KETTLE VALLEY DRIED FRUIT COMPANY & DESIGN 531,454 Registered
R247041 SunOpta BioProcess Inc. Canada CO-AX 247,041 Registered 06696288CA
SunOpta Fruit Group, Inc. Canada SPLASH IT UP 1,469,422 Application Allowed
06697814MX SunOpta Fruit Group, Inc. Mexico SPLASH IT UP 1206967 Registered
06696114US SunOpta Fruit Group, Inc. U.S.A. FIST A TWIST 3,680,438 Registered
06696132US SunOpta Fruit Group, Inc. U.S.A. RESPECT FOR NATURE.PASSION FOR
QUALITY 3,911,398 Registered 06696136US SunOpta Fruit Group, Inc. U.S.A. SPLASH
IT UP 77/885,054 Application Allowed 06695479CA SunOpta Global Organic
Ingredients, Inc. Canada PURE NATURE ORGANIC FRUITS & VEGETABLES and Design
1,448,182 Application Allowed 06703495MAD SunOpta Global Organic Ingredients,
Inc. International Registration (designating EC) PURE NATURE ORGANIC FRUITS &
VEGETABLES and Design 1074554 Registered 06697818MX SunOpta Global Organic
Ingredients, Inc. Mexico PURE NATURE ORGANIC FRUITS & VEGETABLES and Design
1190572 Registered




*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 1




--------------------------------------------------------------------------------




Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
06697821MX SunOpta Global Organic Ingredients, Inc. Mexico PURE NATURE ORGANIC
FRUITS & VEGETABLES and Design 1181301 Registered 06696131US SunOpta Global
Organic Ingredients, Inc. U.S.A. PURE NATURE ORGANIC FRUITS & VEGETABLES and
Design 2,971,821 Registered 06703496US SunOpta Grains and Foods, Inc. U.S.A. D
and DESIGN 3,970,028 Registered 06703497US SunOpta Grains and Foods, Inc. U.S.A.
D and DESIGN 85/389,272 Application Allowed 06703499US SunOpta Grains and Foods,
Inc. U.S.A. DAHLGREN 3,970,035 Registered 06696079AU SunOpta Ingredients, Inc.
Australia CANADIAN HARVEST 817812 Registered 06696081BX SunOpta Ingredients,
Inc. Benelux CANADIAN HARVEST 672055 Registered R502400 SunOpta Ingredients,
Inc. Canada OPTA 502,400 Registered R553034 SunOpta Ingredients, Inc. Canada
OPTA-FOOD.COM 553,034 Registered R482794 SunOpta Ingredients, Inc. Canada
OPTAGLAZE 482,794 Registered R454798 SunOpta Ingredients, Inc. Canada OPTAGRADE
454,798 Registered R522105 SunOpta Ingredients, Inc. Canada OPTAMIST 522,105
Registered




*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 2




--------------------------------------------------------------------------------




Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
R530625 SunOpta Ingredients, Inc. Canada OPTEX 530,625 Registered 06696082CTM
SunOpta Ingredients, Inc. Community Trade Mark OPTAMIST 408534 Registered
06696084FR SunOpta Ingredients, Inc. France CANADIAN HARVEST 99830604 Registered
06696085FR SunOpta Ingredients, Inc. France OPTAGRADE 95564490 Registered
06696086DE SunOpta Ingredients, Inc. Germany CANADIAN HARVEST 39981463
Registered 06696088DE SunOpta Ingredients, Inc. Germany OPTAGRADE 395121302
Registered 06696091IL SunOpta Ingredients, Inc. Israel CANADIAN HARVEST 133346
Registered 06696092IT SunOpta Ingredients, Inc. Italy CANADIAN HARVEST 894544
Registered 06696095MX SunOpta Ingredients, Inc. Mexico CANADIAN HARVEST 680681
Registered 06696098ES SunOpta Ingredients, Inc. Spain OPTAGRADE 1956960
Registered 06696099CH SunOpta Ingredients, Inc. Switzerland OPTA 434633
Registered 06696100CH SunOpta Ingredients, Inc. Switzerland OPTAGRADE 430627
Registered 06696101CH SunOpta Ingredients, Inc. Switzerland OPTAMIST 442619
Registered




*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 3




--------------------------------------------------------------------------------




Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
06696107US SunOpta Ingredients, Inc. U.S.A. CANADIAN HARVEST 2,463,514
Registered SunOpta Ingredients, Inc. U.S.A. CANADIAN HARVEST 85/335,134
Application Allowed 06696108US SunOpta Ingredients, Inc. U.S.A. CRYSTALEAN
1,737,459 Registered 06696126US SunOpta Ingredients, Inc. U.S.A. OPTAFIL
1,909,384 Registered 06696127US SunOpta Ingredients, Inc. U.S.A. OPTAGRADE
1,832,356 Registered 06696128US SunOpta Ingredients, Inc. U.S.A. OPTAMAX
1,978,014 Registered 06696129US SunOpta Ingredients, Inc. U.S.A. OPTAMIST
2,185,283 Registered 06696130US SunOpta Ingredients, Inc. U.S.A. OPTAYIELD
3,632,459 Registered 06696104GB SunOpta Ingredients, Inc. United Kingdom
CANADIAN HARVEST 2217949 Registered 06696105GB SunOpta Ingredients, Inc. United
Kingdom OPTAGRADE 2014934 Registered R519371 SunOpta Inc. Canada ADVENTUROUS
TINGLE 519,371 Registered** R488256 SunOpta Inc. Canada BARSHOT 488,256
Registered R500807 SunOpta Inc. Canada BEI & Design 500,807 Registered
06680035CA SunOpta Inc. Canada BONE ESSENTIALS 1,295,043 Application Allowed**




*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 4




--------------------------------------------------------------------------------




Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
06696177CA SunOpta Inc. Canada BRINGING WELL-BEING TO LIFE 1,470,288 Awaiting
Further Action or Approval 06684650CA SunOpta Inc. Canada EARTH SAFE 1,343,679
Application Allowed** 06684938CA SunOpta Inc. Canada EARTH SAFE (NO. 2)
1,349,163 Application Allowed** 06686573CA SunOpta Inc. Canada EARTHSAFE &
DESIGN 1,367,709 Application Allowed** 06692729CA SunOpta Inc. Canada FUTURE
MAMAN 1,431,782 Official Action in Extension Period** 06692720CA SunOpta Inc.
Canada LAXI-SOIN 1,429,797 Application Allowed** R597290 SunOpta Inc. Canada
MEDITERRANEAN ORGANIC & Design 597,290 Registered 06695480CA SunOpta Inc. Canada
PACIFIC MEADOWS 1,298,106 Application Allowed 06678766CA SunOpta Inc. Canada
SLEEP TIGHT 1,287,391 Application Allowed** 06677901CA SunOpta Inc. Canada
SOMMEIL D’OR 1,287,392 Application Allowed** R612374 SunOpta Inc. Canada
STAKETECH 612,374 Registered R695336 SunOpta Inc. Canada SUNOPTA 695,336
Registered 06698725CA SunOpta Inc. Canada SUNOPTA BRINGING WELL-BEING TO LIFE &
Design 1,502,633 Official Action in Extension Period 06698724CA SunOpta Inc.
Canada SUNOPTA Design 1,502,632 Official Action in Extension Period 06692718CA
SunOpta Inc. Canada UNE POUR ELLE 50+ 1,429,793 Application Allowed** 06697970CN
SunOpta Inc. China SUNOPTA 8183228 Application Filed 06697971CN SunOpta Inc.
China SUNOPTA 8183227 Application Advertised 06697972CN SunOpta Inc. China
SUNOPTA 8183226 Application Advertised




*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 5




--------------------------------------------------------------------------------




Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
06697973CN SunOpta Inc. China SUNOPTA 8183225 Application Advertised 06697974CN
SunOpta Inc. China SUNOPTA 8183224 Application Filed 06697975CN SunOpta Inc.
China SUNOPTA 8183223 Application Filed 06697976CN SunOpta Inc. China SUNOPTA
8183222 Application Filed 06697960CN SunOpta Inc. China SUNOPTA & Chinese
Characters 8183257 Application Advertised 06697961CN SunOpta Inc. China SUNOPTA
& Chinese Characters 8183256 Application Filed 06697962CN SunOpta Inc. China
SUNOPTA & Chinese Characters 8183255 Application Filed 06697977CN SunOpta Inc.
China SUNOPTA & Chinese Characters 8183221 Application Advertised 06697978CN
SunOpta Inc. China SUNOPTA & Chinese Characters 8263519 Application Advertised
06697979CN SunOpta Inc. China SUNOPTA & Chinese Characters 8263518 Application
Filed 06697980CN SunOpta Inc. China SUNOPTA & Chinese Characters 8263517
Application Advertised 06697963CN SunOpta Inc. China SUNOPTA in Chinese
Characters 8183254 Application Filed 06697964CN SunOpta Inc. China SUNOPTA in
Chinese Characters 8183253 Application Filed 06697965CN SunOpta Inc. China
SUNOPTA in Chinese Characters 8183252 Application Filed 06697966CN SunOpta Inc.
China SUNOPTA in Chinese Characters 8183251 Application Filed 06697967CN SunOpta
Inc. China SUNOPTA in Chinese Characters 8183250 Application Filed 06697968CN
SunOpta Inc. China SUNOPTA in Chinese Characters 8183249 Application Filed
06697969CN SunOpta Inc. China SUNOPTA in Chinese Characters 8183229 Application
Filed 06697670CN SunOpta Inc. China SUNOPTA PURE NATURE & CHINESE CHARACTERS
DESIGN 8537381 Office Action Received**




*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 6




--------------------------------------------------------------------------------




Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
06698343CN SunOpta Inc. China SUNOPTA PURE NATURE & CHINESE CHARACTERS DESIGN
8537382 Office Action Received** 06698344CN SunOpta Inc. China SUNOPTA PURE
NATURE & CHINESE CHARACTERS DESIGN 8537383 Office Action Received** 06696083CTM
SunOpta Inc. Community Trade Mark SUNOPTA 5073821 Registered 06697810CTM SunOpta
Inc. Community Trade Mark SUNOPTA 009054701 Registered 06697823EG SunOpta Inc.
Egypt SUNOPTA DESIGN 247046 Application Advertised** 06697824EG SunOpta Inc.
Egypt SUNOPTA DESIGN 247047 Application Advertised** 06697825EG SunOpta Inc.
Egypt SUNOPTA DESIGN 247048 Application Advertised** 06697826EG SunOpta Inc.
Egypt SUNOPTA DESIGN 247050 Application Advertised** 06697827EG SunOpta Inc.
Egypt SUNOPTA DESIGN 247049 Application Advertised** 06691305MX SunOpta Inc.
Mexico PACIFIC MEADOWS 1115333 Registered 06691847MX SunOpta Inc. Mexico PACIFIC
MEADOWS 1135104 Registered 06691130MX SunOpta Inc. Mexico PURE NATURE 964669
Awaiting Further Action or Approval 06701182PK SunOpta Inc. Pakistan QUEST
303795 Application Filed** 06693999KR SunOpta Inc. Republic of Korea SUNOPTA
40-0838564 Registered




*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 7




--------------------------------------------------------------------------------




Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
06696598KR SunOpta Inc. Republic of Korea VIVITAS 40-2010- 0034736 Application
Advertised ** 06696102CH SunOpta Inc. Switzerland SUNOPTA 561072 Registered
06696177US SunOpta Inc. U.S.A. BRINGING WELL-BEING TO LIFE 85/023,828 Under
Suspension 06696113US SunOpta Inc. U.S.A. EVERFRESH 1,749,151 Registered
06701147US SunOpta Inc. U.S.A. GARBANZOMOLE 85/344,482 Application Filed
06696118US SunOpta Inc. U.S.A. HERBON Design 2,568,747 Registered** 06696122US
SunOpta Inc. U.S.A. MODUVET 3,003,334 Registered** 06684600US SunOpta Inc.
U.S.A. NATURE'S HARMONY 77/582,861 Application Allowed** 06696124US SunOpta Inc.
U.S.A. OE OPTA ENERGY 3,679,443 Registered 06696125US SunOpta Inc. U.S.A. OPTA
ENERGY 3,568,227 Registered 06684601US SunOpta Inc. U.S.A. QUEST 77/377,113
Application Advertised** 06693813US SunOpta Inc. U.S.A. QUEST MADE FOR YOU
77/763,674 Under Suspension ** 06696138US SunOpta Inc. U.S.A. STAKETECH
2,956,451 Registered** 06696140US SunOpta Inc. U.S.A. SUNOPTA 3,577,945
Registered 06697809US SunOpta Inc. U.S.A. SUNOPTA 3,831,066 Registered
06697381US SunOpta Inc. U.S.A. SUNOPTA DESIGN 85/047,975 Application Allowed**
06696139US Sunrich, LLC U.S.A. MISCELLANEOUS Design (SUN Design) 1,858,738
Registered 06696137US Sunrich, LLC U.S.A. SOY UM (Stylized) 2,090,523 Registered
06696141US Sunrich, LLC U.S.A. SUNRICH 2,445,696 Registered




*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 8




--------------------------------------------------------------------------------




Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
06696142US Sunrich, LLC U.S.A. SUNRICH 3,452,274 Registered 06696143US Sunrich,
LLC U.S.A. SUNRICH NATURALS 2,869,627 Registered 06693144CA Sunrich LLC d/b/a
SunOpta Sunflower Canada SL 776,647 Registered 06693144CTM Sunrich LLC d/b/a
SunOpta Sunflower Community Trade Mark SL 8234131 Registered 06693144LB Sunrich
LLC d/b/a SunOpta Sunflower Lebanon SL 121865 Registered 06693144MX Sunrich LLC
d/b/a SunOpta Sunflower Mexico SL 1159886 Registered 06693144KR Sunrich LLC
d/b/a SunOpta Sunflower Republic of Korea SL 40-2009- 0020167 Pending 06697817TW
Sunrich LLC d/b/a SunOpta Sunflower Taiwan HALF SUN AND DESIGN 667017 Registered
06693144TR Sunrich LLC d/b/a SunOpta Sunflower Turkey SL 2009/21254 Registered
06693144UA Sunrich LLC d/b/a SunOpta Sunflower Ukraine SL 2009/04611 Registered
06696135US Sunrich LLC d/b/a SunOpta Sunflower U.S.A. SL 3,638,547 Registered
06697820US Sunrich LLC d/b/a SunOpta Sunflower U.S.A. SOY SUPREME 4,110,828
Registered 06696145US Sunrich LLC d/b/a SunOpta Sunflower U.S.A. THINK INSIDE
THE SHELL 3,485,462 Registered 06697819US Sunrich LLC d/b/a SunOpta Sunflower
U.S.A. TIP 85/006,183 Awaiting Further Action or Approval




*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 9




--------------------------------------------------------------------------------




Gowling Lafleur Henderson LLP
SunOpta Trade-mark Portfolio
July 10, 2012 Our File Registered Owner Country Trade-mark Official No. Status
R691118 Sunrich, Inc. Canada RICE UM 691,118 Registered R580899 Supreme Foods
Limited Canada SIMPLY SOYA 580,899 Registered* R630773 Supreme Foods Limited
Canada SIMPLY SOYA & Design 630,773 Registered*

OTT_LAW\ 3205742\6

*Assigned to SunOpta, Inc. (assignment not filed)   **Instructions received to
allow mark to lapse in due course 10

 

--------------------------------------------------------------------------------




[exhibi2.jpg]

--------------------------------------------------------------------------------

[exhibi3.jpg]

--------------------------------------------------------------------------------

[exhibi4.jpg]

--------------------------------------------------------------------------------

[exhibi5.jpg]

--------------------------------------------------------------------------------

[exhibi6.jpg]

--------------------------------------------------------------------------------

[exhibi7.jpg]

--------------------------------------------------------------------------------

[exhibi8.jpg]

--------------------------------------------------------------------------------

[exhibi9.jpg]

--------------------------------------------------------------------------------

[exhibi10.jpg]

--------------------------------------------------------------------------------

[exhibi11.jpg]

--------------------------------------------------------------------------------

[exhibi12.jpg]

--------------------------------------------------------------------------------

[exhibi13.jpg]

--------------------------------------------------------------------------------

[exhibi14.jpg]

--------------------------------------------------------------------------------

[exhibi15.jpg]

--------------------------------------------------------------------------------

[exhibi16.jpg]

--------------------------------------------------------------------------------

[exhibi17.jpg]

--------------------------------------------------------------------------------

[exhibi18.jpg]

--------------------------------------------------------------------------------

[exhibi19.jpg]

--------------------------------------------------------------------------------

[exhibi20.jpg]

--------------------------------------------------------------------------------

[exhibi21.jpg]

--------------------------------------------------------------------------------

[exhibi22.jpg]

--------------------------------------------------------------------------------

[exhibi23.jpg]

--------------------------------------------------------------------------------

[exhibi24.jpg]

--------------------------------------------------------------------------------

[exhibi25.jpg]

--------------------------------------------------------------------------------

[exhibi25.gif]

--------------------------------------------------------------------------------

[exhibi26.gif]




--------------------------------------------------------------------------------

SCHEDULE K


ENVIRONMENTAL MATTERS


The two Recognized Environmental Conditions identified in the Phase 1 Equipment
Site Assessment Report dated November 4, 2010 prepared for Sunrich LLC and Bank
of Montreal by Professional Service Industries, Inc., on the Dahlgren &
Company’s Grace City, North Dakota Real Property.

--------------------------------------------------------------------------------

SCHEDULE L

MATERIAL CONTRACTS AND MATERIAL LICENSES

1.

Purchase and Sale Agreement between Stake Technology Ltd., and The Shareholders
of Integrated Drying Systems dated May 1, 2003.

    2.

Purchase and Sale Agreement between Stake Technology Ltd., Onrust Holdings Ltd.,
and a corporation organized under the laws of Canada, and Thermal Holdings Ltd.,
a corporation organized under the laws of Canada.

    3.

Agreement between the Shareholders of Sonne Labs, Inc. and Sunrich, Inc. dated
November 25, 2003.

    4.

Asset Purchase Agreement between Sigco Sunplant, Inc. and Sunrich Acquisition,
Inc. dated November 5, 2003.

    5.

Share Purchase Agreement between SunOpta Inc., and Paul Bonder, Jeff Simon and
Ron Simon, and Supreme Foods Limited dated April 1, 2004.

    6.

Asset Purchase Agreement between SunOpta Ingredients Inc., and General Mills
Operations Inc., dated April 16, 2004.

    7.

Share Purchase Agreement between SunOpta Inc. and Kofman-Barenholtz Foods
Limited.

    8.

Share Purchase Agreement between Organic Ingredients Inc. and Sunrich Food Group
Inc. (now SunOpta Food Group LLC).

    9.

Underwriting Agreement between Loewen, Ondaatje, McCutcheon Limited, First
Associates Investments Inc., Canacord Capital Corporation, Opta Minerals Inc.
and SunOpta Inc.

    10.

Share and Asset Transfer Agreement between Opta Minerals Inc. as purchaser, and
SunOpta Inc., as Vendor, dated as of February 7, 2005.

    11.

Agreement for Purchase and Sale of Assets between Earthwise Processors, LLC and
Sunrich LLC dated May 31, 2005.

    12.

Share Purchase Agreement between Cleugh’s Frozen Foods, Inc. and SunOpta Food
Group LLC.

    13.

Share Purchase Agreement between Pacific Fruit Processors, Inc. and SunOpta Food
Group.

    14.

Asset Purchase Agreement between SunOpta Inc. and Purity Life Health Products
Limited and Adept Inc. and Essential Phytosterolins Inc. and Essential
Phytosterolins USA, Inc. and 2035181 Ontario Inc. and Marathon Natural Foods
Ltd. and David Chapman and Elyse Chapman.


--------------------------------------------------------------------------------

- 2 -


15.

Membership Unit Purchase Agreement between Bill Hess and Marcy Hess and SunOpta
Food Group LLC dated as of November 6th, 2006.

    16.

Asset Purchase Agreement between Jamieson Laboratories Ltd and Purity Life
Health Products, a Division of SunOpta Inc.

    17.

Asset purchase agreement between SunOpta Inc, Herbon Naturals, Inc., Rajeb
Holdings Inc., Robert Ethier and Jason Jacobs dated 1 January 2007.

    18.

Underwriting Agreement dated January 31 2007 among SunOpta Inc. (the
“Corporation”), Canaccord Adams Inc., Canaccord Capital Corporation, BMO Capital
Markets Corp., BMO Nesbitt Burns Inc., Desjardins Securities Inc., Desjardins
Securities International Inc., National Bank Financial Inc., NBF Securities
(USA) Corp. and Octagon Capital Corporation (collectively the “Underwriters”).

    19.

Purchase and Sales of Assets Agreement between Cleugh’s Frozen Foods, Inc., and
Baja California Congelados, S.A. de C.V. dated May 3, 2007.

    20.

Stock Purchase Agreement made May 14, 2007 between Cleugh’s Frozen Foods, Inc.
as Purchaser and Edward Price and Sandra Price, as Executrix of the Estate of
Arthur Price, Deceased as Shareholders and an Asset Purchase Agreement, made May
14, 2007, between Purchaser and Congeladora Del Rio, S.A. de DV.

    21.

On April 2, 2008 SunOpta Inc. acquired The Organic Corporation B.V., operating
as Tradin Organic Agriculture B.V. (“Tradin”). At closing, the company paid €
6,000 (US- $9,417) and issued a promissory note for € 1,000 (US - $1,570),
bearing interest at 7%, payable March 31, 2010. Additional consideration payable
on March 31, 2010 is the amount of the greater of € 8,000 (US - $12,556) or 2.5
times EBITDA (as defined in the Purchase and Sale Agreement.

    22.

On November 8, 2010, Sunrich LLC entered into an agreement to acquire the shares
of Dahlgren & Company, Inc. for cash consideration of $44,000,000, subject to
certain post- closing adjustments, plus an earn-out based on pre-determined
EBITDA targets over the next two years.

    23.

On December 13, 2010, SunOpta Food Group Inc. entered into an agreement to
acquire the assets of Edner of Nevada, Inc. for cash consideration of $4,000,000
plus an earn-out based on a percentage of revenue for the Fiscal Year 2011
through 2015.

    24.

On August 5, 2011, SunOpta Global Organic Ingredients Inc. entered into an
agreement to acquire the assets of Lorton’s Fresh Squeezed Juices, Inc. of San
Bernardino California, for cash consideration of $2,602,000 and contingent
consideration of $511,000 based on future earnings targets over the three year
period from October 2, 2011 through October 4, 2014.


--------------------------------------------------------------------------------

SCHEDULE M

NOTICE OF ADVANCE


Date: ____________________________


To: Bank of Montreal as Agent

Ladies and Gentlemen:


The undersigned [Name of relevant Borrower] (the “Borrower”) refers to the
seventh amended and restated credit agreement dated as of July 27, 2012 (as the
same may be amended, varied, supplemented, restated, amended and restated,
renewed or replaced at any time and from time to time, the “Credit Agreement”),
among, inter alia, the Borrower, certain affiliates of the Borrower, as
Obligors, each of the financial institutions from time to time parties thereto,
as Lenders, and Bank of Montreal, as Agent. Capitalized terms used but not
defined herein have the meaning assigned to such terms in the Credit Agreement.
The Borrower hereby notifies you, pursuant to Section 3.7(a) of the Credit
Agreement, of its request for the following Advance:

1)

Credit Facility:

              2)

Amount and Currency:

[Face Amount of Bankers’ Acceptances for Bankers’ Acceptances Borrowing]

                3)

Drawdown Date:

                4)

Prime Loan, US Prime Rate Loan, USBR Loan, Bankers’ Acceptance, Libor Loan,
Letters of Credit, Letters of Guarantee or Hedge Contract:

                5)

Contract Period for Libor Loan, Letters of Credit, Letters of Guarantee,
Banker’s Acceptance or Hedge Contracts:

                6)

Beneficiary:

[for Letters of Credit and Letters of Guarantee only]

     

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Drawdown Date, immediately after the
Advance and the application of the proceeds therefrom:

--------------------------------------------------------------------------------

- 2 -


a) immediately after such Advance, (i) the sum in Canadian Dollars of the
aggregate outstanding principal amount of all Advances outstanding from the
Lender under that Credit Facility shall not exceed the maximum aggregate
principal amount available under that Credit Facility or, in the case of
Facility A, the Facility A Borrowing Base or, in the case of Facility B, the
Facility B Borrowing Base, (ii) no Advance (other than by way of Hedge Contract)
under any Credit Facility shall have a Contract Period that extends beyond, if
applicable, the Maturity Date of that Credit Facility, and (iii) the aggregate
amount of Letters of Credit and Letters of Guarantee will not exceed
Cdn.$10,000,000 in respect of Facility A and will not exceed US$20,000,000 in
respect of Facility B;

b) no Default or Event of Default shall have occurred and be continuing; and

c) the representations and warranties of the Obligors contained in the Credit
Agreement are and will be accurate.


[Name of Borrower]


By:_________________________________


Name:_______________________________
Title: _______________________________



 

--------------------------------------------------------------------------------

SCHEDULE N


FORM OF NOTICE OF CONVERSION AND ROLLOVER

Date:  ______________________


To: Bank of Montreal as Agent

Ladies and Gentlemen:


The undersigned [Name of relevant Borrower] (the “Borrower”) refers to the
seventh amended and restated credit agreement dated as of July 27, 2012 (as the
same may be amended, varied, supplemented, restated, amended and restated,
renewed or replaced at any time and from time to time, the “Credit Agreement”),
among, inter alia, the Borrower, certain affiliates of the Borrower, as
Obligors, each of the financial institutions from time to time parties thereto,
as Lenders, and Bank of Montreal, as Agent. Capitalized terms used but not
defined herein have the meaning assigned to such terms in the Credit Agreement.
The Borrower hereby notifies you, pursuant to [Section 3.8(c), Section 3.9(i),
3.10(h), Section 3.13] of the Credit Agreement, of the following:

1)

Group of Advances (or portion thereof) to which notice applies

                2)

Date of Conversion or Rollover

                3)

New type of Advance [if Advances are to be converted] or repayment

                4)

Next succeeding Contract Period [if Advances are converted or rolled over to
Libor Loans, Letters of Credit, Letters of Guarantee or Bankers’ Acceptances]

                5)

Duration of BA Term [if Loans are to be converted to Bankers’ Acceptances or if
refunding Bankers’ Acceptances are to be issued]

     

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Rollover Date or Conversion Date, as
applicable, immediately after the Rollover or Conversion, as applicable, and the
application of the proceeds therefrom:

--------------------------------------------------------------------------------

- 2 -


a) immediately after such Rollover or Conversion, (i) the sum in Canadian
Dollars of the aggregate outstanding principal amount of all Advances
outstanding from the Lender under that Credit Facility shall not exceed the
maximum aggregate principal amount available under that Credit Facility or, in
the case of Facility A, the Facility A Borrowing Base or, in the case of
Facility B, the Facility B Borrowing Base, (ii) no Advance (other than by way of
Hedge Contract) under any Credit Facility shall have a Contract Period that
extends beyond, if applicable, the Maturity Date of that Credit Facility, and
(iii) the aggregate amount of Letters of Credit and Letters of Guarantee will
not exceed Cdn.$10,000,000 in respect of Facility A and will not exceed
US$20,000,000 in respect of Facility B;

b) no Default or Event of Default shall have occurred and be continuing; and

c) the representations and warranties of the Obligors contained in the Credit
Agreement are and will be accurate.

 

[Name of Borrower]


By:_________________________________


Name:_______________________________
Title: _______________________________


--------------------------------------------------------------------------------

SCHEDULE O


FORM OF BANKERS’ ACCEPTANCES POWER OF ATTORNEY

Date:  ______________________


[Name of relevant borrower] (the “Borrower”) wishes to facilitate the acceptance
of Bankers’ Acceptances under the seventh amended and restated credit agreement
dated as of July 27, 2012 (as the same may be amended, varied, supplemented,
restated, amended and restated, renewed or replaced at any time and from time to
time, the “Credit Agreement”), among, inter alia, the Borrower, certain
affiliates of the Borrower, as Obligors, each of the financial institutions from
time to time parties thereto, as Lenders, and Bank of Montreal, as Agent.
Capitalized terms used and not defined herein shall have the meanings given to
them in the Credit Agreement.

The Borrower hereby appoints [NAME OF LENDER] (“Lender”), acting by the account
managers for the time being of Lender’s Lending Office, the attorney of the
Borrower:

a) to sign for and on behalf and in the name of the Borrower as drawer, drafts
substantially in the form attached hereto as Exhibit A (“Drafts”) drawn on the
Borrower and payable to the order of the Borrower; and

b) to fill in the face amount, date and maturity date of such Drafts.

Instructions to Lender relating to the execution, completion and endorsement by
Lender on behalf of the Borrower of Drafts which the Borrower wishes to submit
to Lender for acceptance and purchase by Lender shall, following the receipt by
Lender of a notice of Advance from the Borrower relating to an Advance by way of
Bankers’ Acceptances pursuant to Section3.9 of the Credit Agreement, specify the
following information: a) reference to this Power of Attorney; b) the date of
the Bankers’ Acceptance Advance;

c) the amount which shall be the aggregate face amount of the Bankers’
Acceptancesto be accepted by Lender in respect of the Advance;

d) the Contract Period (as expressly permitted by and in accordance with the
Credit Agreement) which shall be the number of days after the date of such
Bankers’ Acceptances that such Bankers’ Acceptances are to be payable; and

e) discount/payment instructions specifying the account number of the Borrower
and the financial institution at which the Discount Proceeds (net of applicable
Acceptance Fee) from the purchase of such Bankers’ Acceptances are to be
credited.

The communication by the Borrower to Lender of the instructions referred to
above shall constitute (a) the authorization and instruction of the Borrower to
Lender to execute, complete and endorse Drafts in accordance with such
information as set out above and (b) the request ofthe Borrower to Lender to
purchase the resulting Bankers’ Acceptances at the applicable Discount Rate. The
Borrower acknowledges that Lender shall not be obligated to accept any such
Drafts or purchase any Bankers’ Acceptances except in accordance with the Credit
Agreement.

--------------------------------------------------------------------------------

- 2 -


Lender shall be and it is hereby authorized to act on behalf of the Borrower
upon and in compliance with instructions communicated to Lender by the Borrower
as provided herein if Lender reasonably believes them to be genuine. Any actions
undertaken by Lender in accordance with such instructions shall be conclusively
deemed to have been taken in accordance with the instructions of the Borrower
and shall be binding upon the Borrower.

The Borrower agrees to indemnify Lender and its directors, officers, employees,
affiliates and agents and to hold it and them harmless from and against any
loss, liability, expense or claim or any kind or nature whatsoever incurred by
any of them as a result of any action or inaction in any way relating to or
arising out of this Power of Attorney or the acts contemplated hereby provided
that this indemnity shall not apply to any loss, liability, expense or claim
which results from the gross negligence or willful misconduct of Lender or any
of its directors, officers, employees, affiliates or agents.

This Power of Attorney may be revoked at any time upon not less than three
Business Days’ written notice served upon Lender in accordance with the
provisions of the Credit Agreement, provided that no such revocation shall
reduce, limit or otherwise affect the obligations of the Borrower in respect of
any Draft executed, completed or endorsed, or any Bankers’ Acceptance purchased,
in accordance herewith prior to the time at which such revocation becomes
effective.

This Power of Attorney is in addition to and not in substitution for any
agreement to which Lender and the Borrower are parties.

This Power of Attorney shall be governed in all respects by the laws of the
Province of Ontario and the laws of Canada applicable therein and each of the
Borrower and Lender hereby irrevocably attorns to the non-exclusive jurisdiction
of the courts of the Provinces of Ontario in respect if all matters arising out
of this Power of Attorney.

In the event of a conflict between the provisions of this Power of Attorney and
the Credit Agreement the Credit Agreement shall prevail.

DATED at Brampton, Ontario as of the ____________day of ______________, _____.

[Name of Borrower]


By:_________________________________


Name:_________________________________
Title: :_________________________________



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BANKERS’ ACCEPTANCE

 BANKERS’ ACCEPTANCE     No. __________________ To:   Due:____________________,
20___  days after date (without grace)    
                                                                                                                                 
Address   ACCEPTED   For value received pay to the order of the undersigned
drawer the sum of $ __________   ____________________ Dollars $ For        
Value Received, and Charge to the Account of:       Authorized Signature      
Per: Authorized Signature  


--------------------------------------------------------------------------------

FORM OF BA EQUIVALENT LOANS POWER OF ATTORNEY

Date:  _____________


[Name of relevant borrower] (the “Borrower”) wishes to facilitate the issue of
BA Equivalent Loans under the seventh amended and restated credit agreement
dated as of July 27, 2012 (as the same may be amended, varied, supplemented,
restated, amended and restated, renewed or replaced at any time and from time to
time, the “Credit Agreement”), among, inter alia, the Borrower, certain
affiliates of the Borrower, as Obligors, each of the financial institutions from
time to time parties thereto, as Lenders, and Bank of Montreal, as Agent.
Capitalized terms used and not defined herein shall have the meanings given to
them in the Credit Agreement.

The Borrower hereby appoints [NAME OF LENDER] (“Lender”), acting by its account
managers, the attorney of the Borrower:

  (a)

to sign for and on behalf and in the name of the Borrower, as issuer, in favour
of the Lender, as payee, Discount Notes in the form required by the Lender in
its sole discretion (“Discount Notes”); and

        (b)

to fill in the face amount, date and maturity date of such Discount Notes in
accordance with any BA Equivalent Loan made pursuant to the Credit Agreement.

Instructions to Lender relating to the execution, completion and endorsement by
Lender on behalf of the Borrower of Discount Notes shall, following the receipt
by Lender of a notice of Advance from the Borrower relating to an Advance by way
of Bankers’ Acceptances (including BA Equivalent Loans) pursuant to Section 3.9
of the Credit Agreement, specify the following information:

  (a)

reference to this Power of Attorney;

        (b)

the date of the Advance;

        (c)

the amount which shall be the aggregate face amount of the Discount Notes in
respect of the Advance;

        (d)

the Contract Period (as expressly permitted by and in accordance with the Credit
Agreement) of such Discount Notes; and

        (e)

discount/payment instructions specifying the account number of the Borrower and
the financial institution at which the Discount Proceeds (net of applicable
Acceptance Fee) from the issue of such Discount Notes are to be credited.

The communication by the Borrower to Lender of the instructions referred to
above shall constitute the authorization and instruction of the Borrower to
Lender to execute, complete and endorse Discount Notes in accordance with such
information as set out above. The Borrower acknowledges that Lender shall not be
obligated to issue any such Discount Notes except in accordance with the Credit
Agreement.

--------------------------------------------------------------------------------

- 2 -


Lender shall be and it is hereby authorized to act on behalf of the Borrower
upon and in compliance with instructions communicated to Lender by the Borrower
as provided herein if Lender reasonably believes them to be genuine. Any actions
undertaken by Lender in accordance with such instructions shall be conclusively
deemed to have been taken in accordance with the instructions of the Borrower
and shall be binding upon the Borrower.

The Borrower agrees to indemnify Lender and its directors, officers, employees,
affiliates and agents and to hold it and them harmless from and against any
loss, liability, expense or claim or any kind or nature whatsoever incurred by
any of them as a result of any action or inaction in any way relating to or
arising out of this Power of Attorney or the acts contemplated hereby provided
that this indemnity shall not apply to any loss, liability, expense or claim
which results from the gross negligence or willful misconduct of Lender or any
of its directors, officers, employees, affiliates or agents.

This Power of Attorney may be revoked at any time upon not less than three
Business Days’ written notice served upon Lender in accordance with the
provisions of the Credit Agreement, provided that no such revocation shall
reduce, limit or otherwise affect the obligations of the Borrower in respect of
any Discount Notes executed, completed or endorsed, in accordance herewith prior
to the time at which such revocation becomes effective.

This Power of Attorney is in addition to and not in substitution for any
agreement to which Lender and the Borrower are parties.

This Power of Attorney shall be governed in all respects by the laws of the
Province of Ontario and the laws of Canada applicable therein and each of the
Borrower and Lender hereby irrevocably attorns to the non-exclusive jurisdiction
of the courts of the Provinces of Ontario in respect if all matters arising out
of this Power of Attorney.

In the event of a conflict between the provisions of this Power of Attorney and
the Credit Agreement the Credit Agreement shall prevail.

DATED at Brampton, Ontario as of the day of ______________, _____.

[Name of Borrower]


By: _____________________________


Name:  _____________________________
Title: _____________________________



--------------------------------------------------------------------------------

SCHEDULE P-1

INTENTIONALLY DELETED

--------------------------------------------------------------------------------

SCHEDULE P-2

INTENTIONALLY DELETED

--------------------------------------------------------------------------------

SCHEDULE P-3

INTENTIONALLY DELETED

--------------------------------------------------------------------------------

SCHEDULE P-4

INTENTIONALLY DELETED

--------------------------------------------------------------------------------

SCHEDULE Q


INTENTIONALLY DELETED

--------------------------------------------------------------------------------

SCHEDULE R

EXISTING OBLIGOR’S DEBT

Debtor Institution/Creditor US$ Debt SunOpta Foods Inc. and its subsidiaries
Various Capital leases 848,000


--------------------------------------------------------------------------------

SCHEDULE S


TRANSACTIONS WITH AFFILIATES


Related party transactions and balances


On July 31, 2009, SunOpta Holding Inc. borrowed from and issued a term note
totalling $50 million to SunOpta Inc. The note has a five year term, maturing
July 31, 2014, with an annual interest rate of 11.25% . The terms of the note
require quarterly interest payments and does not require principal payments.

On June 18, 2010, SunOpta Holding Inc. borrowed from and issued a term note
totalling $65 million to SunOpta Inc. The note has a five year term, maturing
June 18, 2015, with an annual interest rate of 8.5% . The terms of the note
require quarterly interest payments and does not require principal payments.

On June 29, 2012, SunOpta Foods Inc. borrowed from and issued a term note
totalling $28 million to SunOpta 2012 LLC. The note has a six month term,
maturing December 27, 2012, with an annual interest rate of 5.6% . The terms of
the note do not require quarterly interest or principal payments.

--------------------------------------------------------------------------------

SCHEDULE T


COMPLIANCE CERTIFICATE


To: Bank of Montreal as Agent


This certificate is given by each of SunOpta Inc. and SunOpta Foods Inc.
(collectively, the “Borrowers”), pursuant to Section 9.4(b) of the seventh
amended and restated credit agreement dated as of July 27, 2012 (as the same may
be amended, varied, supplemented, restated, amended and restated, renewed or
replaced at any time and from time to time) among the Borrowers, certain
affiliates of the Borrowers, as Obligors, each of the financial institutions
from time to time parties thereto, as Lenders, and Bank of Montreal, as Agent
(the “Credit Agreement”). Capitalized terms used but not defined herein have the
meaning assigned to such terms set forth in the Credit Agreement.

The officer executing this certificate is the [chief financial
officer]/[president] of each of the Borrowers and as such is duly authorized to
execute and deliver this certificate on behalf of each of the Borrowers. By
executing this certificate such officer hereby certifies, in that capacity and
not personally to the Lender that:

  (a)

the financial statements delivered with this certificate in accordance with
Section 9.4 of the Credit Agreement fairly present, in accordance with GAAP, the
financial position and the results of the operations of the Borrower and the
Obligors as of the dates of such financial statements (subject in the case of
interim financial statements to normal year-end adjustments) and the schedules
delivered with such financial statements present fairly the financial position
and the results of operations of the Borrowers and the Obligors (subject in the
case of schedules delivered with interim financial statements to normal year-end
adjustments);

        (b)

to the best of my knowledge, each Borrower and each Obligor, during the period
covered by such financial statements, has observed and performed all of its
covenants and other agreements, and satisfied every condition in the Credit
Agreement to be observed, performed or satisfied by it, and I have obtained no
knowledge of any Default or Event of Default [except as specified on the written
attachment hereto];

        (c)

all Material Contracts and Material Licenses, as currently disclosed on Schedule
L to the Credit Agreement, remain in full force and effect and are not, to the
best of my knowledge, threatened to be terminated over the course of the next
six months. In addition, there are no new Material Contracts or Material
Licenses currently in the process of being negotiated;

        (d)

Exhibit A hereto is a correct calculation of each of the financial covenants
contained in Section 9.3 of the Credit Agreement; and

        (e)

no Obligor or Obligors, during the period covered by the financial statements
referred to above, entered into any individual sale of assets giving rise to
Permitted Proceeds [except as specified on the written attachment hereto].


--------------------------------------------------------------------------------

- 2 -


IN WITNESS WHEREOF, each of the Borrowers has caused this Certificate to be
executed by its [Chief Financial Officer]/[President] this _____day of
_______________, 20_______.

SUNOPTA INC.

SUNOPTA FOODS INC.


By: __________________________________________
         Name:
         Title: [Chief Financial Officer]/[President]

--------------------------------------------------------------------------------

EXHIBIT A TO COMPLIANCE CERTIFICATE

1.      Total Liabilities to Tangible Net Worth Ratio Calculation

Total Liabilities less Subordinated Debt:


Tangible Net Worth comprised of the sum of the book value of all common share
capital, contributed surplus, retained earnings and unrealized foreign currency
adjustments plus preferred share capital and Subordinated Debt less:

-Accounts Receivable owed by Affiliates to the Obligors
-investments in Affiliates
-deferred charges
-deferred organizational expenses
-goodwill and intangibles
-other intangible assets

Ratio:
Permitted Maximum: 2.00:1.00
Excess:


IN COMPLIANCE: Yes or No

2.       Fixed Charge Coverage Ratio Calculation

Earnings
Add back or deduct, as applicable:


-unusual gains (with Majority Lender consent)
-gains from disposition of Fixed Assets
-unrealized income pursuant to Hedge Agreements
-Interest Expense
-Excluded Fees
-Taxes
-depreciation/amortization expense
-costs of business acquisitions that previously qualified for capitalization
under GAAP
-unused losses (with Majority Lender consent)
-unrealized losses pursuant to Hedge Agreements
-expenses related to one-time restructuring events not in excess of US$2,500,000
during any rolling 12 month fiscal period
-asset impairments/write downs
-cash proceeds (not in excess of US$3,000,000 during any rolling 12 month
period) from issuance of shares re employee share purchase program

--------------------------------------------------------------------------------

- 2 -


Adjusted earnings to EBITDA:

Less:
Cash taxes
Dividends paid
Non-financed Capital Expenditures

Debt Service which includes without limitation:


- total interest expense – last 12 months
- scheduled principal payments – next 12 months
- other Debt Service payments
Less required principal payments in respect of Subordinated Debt incurred to
finance the acquisition of The Organic Corporation B.V.

Adjusted Debt Service:

Ratio of EBITDA to adjusted Debt Service:
Required Minimum:
Excess Ratio Amount:

Excess EBITDA in dollars:

IN COMPLIANCE: Yes or No

3.      Sale Assets Outside of the Ordinary Course of Business

[Name of entity or entities] sold or entered into a sale of assets outside of
the ordinary course of business giving rise to Permitted Proceeds of $[_]. These
Permitted Proceeds were used to [Note to Draft: Describe what was done with
Permitted Proceeds with reference to Section 5.2 of the Agreement.]

4.     Other Requirements

Capital Expenditures during the year:
Maximum approved:
Excess (shortfall):

IN COMPLIANCE: Yes or No


--------------------------------------------------------------------------------

SCHEDULE U

LENDERS LENDING OFFICES

Lender Branch of Account     Bank of Montreal Asset Based Lending (in respect of
Facility A) 11th Floor   First Canadian Place   Toronto, Ontario   M5X 1A1      
Att: Christine Roque, Director   Tel: 416-867-5245   Fax: 416-643-4249        
Bank of Montreal 5th Floor-East (in respect of Facility B) 111 West Monroe
Street   Chicago, Illinois   60603       Att: Larry Swiniarski   Tel:
312-461-7150   Fax: 312-765-8251         Rabobank Nederland Canadian Branch 95
Wellington Street West (in respect of Facility B) Suite 1830, P.O. Box 38  
Toronto, Ontario   M5J 2N7       Attention: Raj Joshi, Vice-President   Fax:
416-941-9750         Export Development Canada 150 Slater St. (in respect of
Facility B) Ottawa, Ontario   K1A 1K3       Attention: Loans Services   Fax:
613-598-2514


--------------------------------------------------------------------------------

- 2 -

Lender Branch of Account     Canadian Imperial Bank of Commerce 207 Queens Quay
West (in respect of Facility B) Suite 705   Toronto, Ontario   M5J 1A7      
Attention: Geoff Golding, Senior Manager   Fax: 416-861-0483


--------------------------------------------------------------------------------

SCHEDULE V

COMMITMENTS

Lender Facility A Commitment     BMO $10,000,000       Facility B Commitment    
BMO (Chicago Branch) US$49,276,285     Rabobank US$53,071,958     Export
Development Canada US$34,795,674     CIBC US$27,856,083


--------------------------------------------------------------------------------

SCHEDULE W-1


FACILITY A BORROWING BASE CERTIFICATE

To: Bank of Montreal as Agent


This certificate is given by SunOpta Inc. (the “SunOpta”), pursuant to Section
9.4(a) of the seventh amended and restated credit agreement dated as of July 27,
2012 (as the same may be amended, varied, supplemented, restated, amended and
restated, renewed or replaced at any time and from time to time) among, inter
alia, SunOpta, certain affiliates of SunOpta, as Obligors, each of the financial
institutions from time to time parties thereto, as Lenders, and Bank of
Montreal, as Agent (the “Credit Agreement”). Capitalized terms used but not
defined herein have the meaning assigned to such terms set forth in the Credit
Agreement.

B.       Determination of Facility A Borrowing Base

1. As at ________________________(the “Applicable Date”), the Facility A
Borrowing Base was $_______________________, calculated and determined as per
the completed spreadsheet attached hereto:

2.

Attached to this certificate are:

(a)

an aged summary of Accounts Receivable of in respect of SunOpta (and all
Canadian divisions thereof) and SunOpta Investments including, without
limitation, the following information: country of domicile; intercompany
accounts; doubtful accounts; accounts in dispute; contra accounts; holdbacks,
and any deposits received from each account debtor which remain outstanding at
the report date;

(b)

an aged summary of accounts payable in respect of SunOpta (and all Canadian
divisions thereof) and SunOpta Investments;

(c)

a summary of all Inventory of SunOpta (and all Canadian divisions thereof) and
SunOpta Investments, identified as raw materials, work in progress and finished
goods;

(d)

a summary of the fair market value of the Canadian Real Property (with reference
to the most recent appraisal); and

(e)

a summary of the Net Orderly Liquidation Value of Eligible Equipment consisting
of Canadian Eligible Equipment (with reference to the most recent appraisal).

C.             Certificate of Officer


The undersigned officer of SunOpta hereby certifies on behalf of SunOpta and
without personal liability that as at the date hereof:

--------------------------------------------------------------------------------

- 2 -


  (a)

the foregoing information and all information contained in the attachments
hereto was true, correct and complete as at the Applicable Date;

        (b)

the representations and warranties contained in the Credit Agreement are true
and correct;

        (c)

no event has occurred and is continuing which constitutes a Default, and Event
of Default or a Material Adverse Change.

IN WITNESS WHEREOF, SunOpta has caused this Certificate to be executed by its
[Chief Financial Officer]/[President] this _____day of _______________,
20_______.

  SUNOPTA INC.      
By:                                                                                               
             Name:              Title: [Chief Financial Officer]/[President]


--------------------------------------------------------------------------------

SCHEDULE W-2


FACILITY B BORROWING BASE CERTIFICATE

To: Bank of Montreal as Agent


This certificate is given by SunOpta Foods Inc. (the “SunOpta Foods”), pursuant
to Section 9.4(a) of the seventh amended and restated credit agreement dated as
of July 27, 2012 (as the same may be amended, varied, supplemented, restated,
amended and restated, renewed or replaced at any time and from time to time)
among SunOpta Foods, certain affiliates of SunOpta Foods, as Obligors, each of
the financial institutions from time to time parties thereto, as Lenders, and
Bank of Montreal, as Agent (the “Credit Agreement”). Capitalized terms used but
not defined herein have the meaning assigned to such terms set forth in the
Credit Agreement.

A.     Determination of Facility B Borrowing Base

1.                     As at ________________________(the “Applicable Date”),
the Facility B Borrowing Base was US$_______________________, calculated and
determined as per the completed spreadsheet attached hereto:

2.

Attached to this certificate are:

      (a)

an aged summary of Accounts Receivable of in respect of SunOpta Foods, SunOpta
Fruit, SunOpta Grains, SunOpta Ingredients and Global, including, without
limitation, the following information: country of domicile; intercompany
accounts; doubtful accounts; accounts in dispute; contra accounts; holdbacks,
and any deposits received from each account debtor which remain outstanding at
the report date;

      (b)

an aged summary of accounts payable in respect of SunOpta Foods, SunOpta Fruit,
SunOpta Grains, SunOpta Ingredients and Global;

      (c)

a summary of all Inventory of SunOpta Foods, SunOpta Fruit, SunOpta Grains,
SunOpta Ingredients and Global, identified as raw materials, work in progress
and finished goods;

      (d)

a summary of the fair market value of the US Real Property (with reference to
the most recent appraisal); and

      (e)

a summary of the Net Orderly Liquidation Value of Eligible Equipment consisting
of US Eligible Equipment (with reference to the most recent appraisal).

B.     Certificate of Officer

The undersigned officer of SunOpta Food Group hereby certifies on behalf of
SunOpta Food Group and without personal liability that as at the date hereof:

--------------------------------------------------------------------------------

- 2 -


(a)

the foregoing information and all information contained in the attachments
hereto was true, correct and complete as at the Applicable Date;

    (b)

the representations and warranties contained in the Credit Agreement are true
and correct;

    (c)

no event has occurred and is continuing which constitutes a Default, and Event
of Default or a Material Adverse Change.

IN WITNESS WHEREOF, SunOpta Foods has caused this Certificate to be executed by
its [Chief Financial Officer]/[President] this _____day of _______________,
20______.

SUNOPTA FOODS INC.


By: ____________________________________
       Name:
       Title: [Chief Financial Officer]/[President]

--------------------------------------------------------------------------------

SCHEDULE X


MODEL CREDIT AGREEMENT PROVISIONS

The attached model credit agreement provisions, which have been revised under
the direction of the Canadian Bankers’ Association Secondary Loan Market
Specialist Group from provisions prepared by The Loan Syndications and Trading
Association, Inc., form part of this Agreement, except for the footnotes to the
model credit agreement provisions and subject to the following variations:

1.

Each term set out below which is used as a defined term in the Provisions shall
be deemed to have been replaced as set out below; and for greater certainly the
said replacement term shall have the meaning ascribed thereto in Section 1.1 of
the Agreement:

      (a)

"Applicable Percentage" shall be replaced by "Rateable Portion", and

      (b)

"Loans" shall be replaced by "Advances".

      2.

The term term "Letter of Credit" when used in the Provisions shall mean a
"Letter or Credit or Letter of Guarantee".

      3.

Clause (A) of the defined term "Excluded Taxes" in the Provisions is deleted and
replaced with the following provision:

     

"(A) is imposed or assessed other than in respect of a Loan or Advance that was
made on the premise that an exemption from such withholding tax would be
available where the exemption is subsequently determined, or alleged by a taxing
authority, not to be available and"

      4.

Without limiting Section 2.2 of the Provisions, the application of Section 5 of
the Provisions is limited by the provisions of Sections 3.10(n), 3.11(e),
3.18(c) and 3.19(d) of the Agreement.

      5.

Section 7 of the Provisions is subject to amendment in accordance with the
provisions of Section 12.13 of the Agreement.

      6.

Without limiting Section 2.2 of the Provisions, Section 7 of the Provisions is
supplemented by Sections 12.6 and 12.7 of the Agreement.

      7.

Without limiting Section 2.2 of the Provisions, Section 3 of the Provisions is
supplemented by Sections 4.13 and 6.2 of the Agreement provided that such
supplement and Section 3 of the Provisions shall not result in any duplicated
payment.

      8.

Without limiting Section 2.2 of the Provisions, Section 9 of the Provisions is
supplemented by Section 4.14 of the Agreement provided that such supplement and
Section 9 of the Provisions shall not result in any duplicated payment.


--------------------------------------------------------------------------------

- 4 -


9.

"Pro rata share", "rateably" and similar terms in the Provisions shall have the
meaning ascribed to the term "Rateable Portion" as defined in Section 1.1 of
this Agreement, if the context requires.

    10.

The second sentence of subsection 7.7(a) of the Provisions, is hereby amended
such that the text "in consultation with the Borrower" is deleted and replaced
with the text "upon notice to the Borrower".

    11.

In addition to the restrictions (as amended by the Agreement) contained in
Section 10.2 of the Provisions relating to the ability of Lenders to assign
their Commitments in whole or in part, if a Lender proposes to assign less than
its entire Commitment under any Facility, it may do so only if it retains a
Commitment under such Facility in a principal amount of at least Five Million
Dollars ($5,000,000).

    12.

Section 3.1(c) of the Provisions is hereby amended such that (a) the text
"describing the Change in Law" is inserted in the first sentence of such Section
3.1(c) immediately after the first reference to the term "Lender" contained
therein, and (b) the reference to the term "conclusive" in Section 3.1(c) is
deleted and replaced with reference to the text "prima facie evidence thereof".

    13.

The last sentence of Section 3.2(c) of the Provisions is hereby amended such
that (a) the following text is inserted immediately after the word "liability"
contained therein: "together with a description (in reasonable detail) of the
reasons for such payment or liability", and (b) the reference to the term
"conclusive" therein is deleted and replaced with reference to the text "prima
facie evidence thereof".

    14.

Section 3.3(b)(ii) of the Provisions is hereby amended such that the text
"(including without limitation the Yield Maintenance Amount)" is inserted
immediately after the first reference to the word "amounts" contained therein.

    15.

Subclause (y) of Section 5.3 of the Provisions is hereby deleted.

    16.

Section 9.2 of the Provisions is hereby amended such that the word "reasonable"
is inserted into such Section 9.2 immediately before the first reference to the
word "fees" contained in such Section.

    17.

Section 9.5 of the Provisions is hereby amended such that the reference to the
term "conclusive" is hereby deleted and replaced with reference to the text
"prima facie".

    18.

Section 10.2 (a) of the Provisions is hereby amended such that the text "in the
case of any assignment in respect of a revolving facilicity, or $1,000,000, in
the case of any assignment in respect of a term facility" appearing immediately
after the text "$5,000,000," is hereby deleted.

    19.

Section 10.2 (e) of the Provisions is hereby amended such that the text "a
Default" is deleted and replaced with the text "an Event of Default".


--------------------------------------------------------------------------------

- 5 -


20.

Section 10.4 of the Provisions is hereby amended such that (a) the word "and"
which appears immediately before the text "(iii)" in the first sentence of
Section 10.4 is deleted and replaced with a "," (i.e. a comma), (b) the
following text is inserted immediately before the end of the first sentence of
Section 10.4 "and (iv) such sale or participation will not result in Increased
Costs (as contemplated by Section 3.1 of the Provisions) or Taxes (as
contemplated by Section 3.2 of the Provisions) that would not be incurred but
for the sale or participation", and (c) the text "and the foreoing" is inserted
immeditately after the text "Subject to Section 10.5" in the second paragraph of
Section 10.4.

   21.

Without limiting Section 2.2 of the Provisions, Sections 9.1 and 9.2 of the
Provisions are subject to Section 13.8 of the Agreement.


--------------------------------------------------------------------------------

- 6 -


MODEL CREDIT AGREEMENT PROVISIONS

1.               Definitions


"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Agreement" means the credit agreement of which these Provisions form part.

"Applicable Law" means (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (b) any judgement, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice,
guideline or directive; or (d) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Governmental Authority, binding on or affecting the Person referred to in
the context in which the term is used or binding on or affecting the property of
such Person, in each case whether or not having the force of law.

"Applicable Percentage" means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be the percentage
of the total outstanding Loans and participations in respect of Letters of
Credit represented by such Lender’s outstanding Loans and participations in
respect of Letters of Credit.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law, (b)
any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any Applicable Law by any Governmental Authority.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have corresponding meanings.

--------------------------------------------------------------------------------

- 7 -


"Default" means any event or condition that constitutes an Event of Default or
that would constitute an Event of Default except for satisfaction of any
condition subsequent required to make the event or condition an Event of
Default, including giving of any notice, passage of time, or both.

"Eligible Assignee" means any Person (other than a natural person, any Obligor
or any Affiliate of an Obligor), in respect of which any consent that is
required by Section 10.2 has been obtained.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of an Obligor hereunder, (a) taxes imposed on or
measured by its net income, and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its Applicable Lending Office
is located, (b) any branch profits taxes or any similar tax imposed by any
jurisdiction in which the Lender is located and (c) in the case of a Foreign
Lender (other than (i) an assignee pursuant to a request by the Borrower under
Section 3.3. (b), (ii) an assignee pursuant to an Assignment and Assumption made
when an Event of Default has occurred and is continuing or (iii) any other
assignee to the extent that the Borrower has expressly agreed that any
withholding tax shall be an Indemnified Tax), any withholding tax that (A) is
not imposed or assessed in respect of a Loan that was made on the premise that
an exemption from such withholding tax would be available where the exemption is
subsequently determined, or alleged by a taxing authority, not to be available
and (B) is required by Applicable Law to be withheld or paid in respect of any
amount payable hereunder or under any Loan Document to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.2(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from an Obligor with respect to such withholding tax pursuant
to Section 3.2(a) . For greater certainty, for purposes of item (c) above, a
withholding tax includes any Tax that a Foreign Lender is required to pay
pursuant to Part XIII of the Income Tax Act (Canada) or any successor provision
thereto.

"Foreign Lender" means any Lender that is not organized under the laws of the
jurisdiction in which the Borrower is resident for tax purposes and that is not
otherwise considered or deemed in respect of any amount payable to it hereunder
or under any Loan Document to be resident for income tax or withholding tax
purposes in the jurisdiction in which the Borrower is resident for tax purposes
by application of the laws of that jurisdiction. For purposes of this definition
Canada and each Province and Territory thereof shall be deemed to constitute a
single jurisdiction and the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

--------------------------------------------------------------------------------

- 8 -


"Governmental Authority" means the government of Canada or any other nation, or
of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including any
supra-national bodies such as the European Union or the European Central Bank
and including a Minister of the Crown, Superintendent of Financial Institutions
or other comparable authority or agency.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Issuing Bank" means the Person named elsewhere in this Agreement as the issuer
of Letters of Credit on the basis that it is "fronting" for other Lenders and
not on the basis that it is the attorney of other Lenders to sign Letters of
Credit on their behalf, or any successor issuer of Letters of Credit. For
greater certainty, where the context requires, references to "Lenders" in these
Provisions include the Issuing Bank.

"Loan" means any extension of credit by a Lender under this Agreement, including
by way of bankers’ acceptance or LIBO Rate Loan, except for any Letter of Credit
or participation in a Letter of Credit.

"Obligors" means, collectively, the Borrower and each of the guarantors of the
Borrower’s obligations that are identified elsewhere in this Agreement.

"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

"Participant" has the meaning assigned to such term in Section 10.4.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Provisions" means these model credit agreement provisions.

"Related Parties" means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

2.

Terms Generally

    2.1

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) unless
otherwise expressly stated, all references in these Provisions to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, these Provisions, but all such
references elsewhere in this Agreement shall be construed to refer to this
Agreement apart from these Provisions, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (f) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


--------------------------------------------------------------------------------

- 9 -


  2.2

If there is any conflict or inconsistency between these Provisions and the other
terms of this Agreement, the other terms of this Agreement shall govern to the
extent necessary to resolve the conflict or inconsistency.


3.

Yield Protection


  3.1

Increased Costs


  (a)

Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof, except for Indemnified Taxes or Other Taxes covered by Section
3.2 and the imposition, or any change in the rate, of any Excluded Tax payable
by such Lender; or

--------------------------------------------------------------------------------

- 10 -


(iii) impose on any Lender or any applicable interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount),
then upon request of such Lender the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

  (b)

Capital Requirements. If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or the Letters of Credit issued
or participated in by such Lender, to a level below that which such Lender or
its holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of its holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or its holding company for any such reduction suffered.

        (c)

Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section, including
reasonable detail of the basis of calculation of the amount or amounts, and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

        (d)

Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefore, unless the Change in Law giving rise to such increased
costs or reductions is retroactive, in which case the nine-month period referred
to above shall be extended to include the period of retroactive effect thereof.


--------------------------------------------------------------------------------

- 11 -


  3.2

Taxes

          (a)

Payments Subject to Taxes. If any Obligor, the Administrative Agent, or any
Lender is required by Applicable Law to deduct or pay any Indemnified Taxes
(including any Other Taxes) in respect of any payment by or on account of any
obligation of an Obligor hereunder or under any other Loan Document, then (i)
the sum payable shall be increased by that Obligor when payable as necessary so
that after making or allowing for all required deductions and payments
(including deductions and payments applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions or
payments been required, (ii) the Obligor shall make any such deductions required
to be made by it under Applicable Law and (iii) the Obligor shall timely pay the
full amount required to be deducted to the relevant Governmental Authority in
accordance with Applicable Law.

          (b)

Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

          (c)

Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent and each Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

          (d)

Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by an Obligor to a Governmental Authority, the Obligor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

          (e)

Status of Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall, at the request of the Borrower, deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, (a) any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to withholding or information reporting
requirements, and (b) any Lender that ceases to be, or to be deemed to be,
resident in Canada for purposes of Part XIII of the Income Tax Act (Canada) or
any successor provision thereto shall within five days thereof notify the
Borrower and the Administrative Agent in writing.


--------------------------------------------------------------------------------

- 12 -


  (f)

Treatment of Certain Refunds and Tax Reductions. If the Administrative Agent or
a Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which an Obligor has paid additional amounts pursuant to this
Section or that, because of the payment of such Taxes or Other Taxes, it has
benefited from a reduction in Excluded Taxes otherwise payable by it, it shall
pay to the Borrower or Obligor, as applicable, an amount equal to such refund or
reduction (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or Obligor under this Section with respect to the
Taxes or Other Taxes giving rise to such refund or reduction), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any net after-Tax interest paid by the
relevant Governmental Authority with respect to such refund). The Borrower or
Obligor as applicable, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower or Obligor (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender if the Administrative
Agent or such Lender is required to repay such refund or reduction to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person, to arrange its affairs in any particular manner or
to claim any available refund or reduction.


  3.3

Mitigation Obligations: Replacement of Lenders

          (a)

Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.1, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.2, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.2 ,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


--------------------------------------------------------------------------------

- 13 -

  (b)

Replacement of Lenders. If any Lender requests compensation under Section 3.1,
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.2, if
any Lender’s obligations are suspended pursuant to Section 3.4 or if any Lender
defaults in its obligation to fund Loans hereunder, then the Borrower may, at
its sole expense and effort, upon 10 days’ notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10), all of its interests, rights and obligations
under this Agreement and the related other Loan Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(i) the Borrower pays the Administrative Agent the assignment fee specified in
Section 10.2(f);

(ii) the assigning Lender receives payment of an amount equal to the outstanding
principal of its Loans and participations in disbursements under Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any breakage costs
and amounts required to be paid under this Agreement as a result of prepayment
to a Lender) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.2, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with Applicable Law.

--------------------------------------------------------------------------------

- 14 -


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.4

Illegality

If any Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its Applicable Lending Office to make or maintain any Loan (or to maintain its
obligation to make any Loan), or to participate in, issue or maintain any Letter
of Credit (or to maintain its obligation to participate in or to issue any
Letter of Credit), or to determine or charge interest rates based upon any
particular rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender with respect to the
activity that is unlawful shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if conversion would avoid the activity that is unlawful, convert any Loans,
or take any necessary steps with respect to any Letter of Credit in order to
avoid the activity that is unlawful. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

3.5

Inability to Determine Rates Etc.

If the Required Lenders determine that for any reason a market for bankers’
acceptances does not exist at any time or the Lenders cannot for other reasons,
after reasonable efforts, readily sell bankers’ acceptances or perform their
other obligations under this Agreement with respect to bankers’ acceptances, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the Borrower’s right to request the acceptance of bankers’
acceptances shall be and remain suspended until the Required Lenders determine
and the Agent notifies the Borrower and each Lender that the condition causing
such determination no longer exists. If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the LIBO
Rate for any requested Interest Period with respect to a proposed LIBO Rate
Loan, or that the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain LIBO Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a borrowing,
conversion or continuation of LIBO Rate Loans or, failing that, will be deemed
to have converted such request into a request for a borrowing of Base Rate Loans
in the amount specified therein.

--------------------------------------------------------------------------------

- 15 -


4.

Right of Setoff

If an Event of Default has occurred and is continuing, each of the Lenders and
each of their respective Affiliates is hereby authorized at any time and from
time to time to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Obligor against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender has made any demand under this Agreement or any other Loan
Document and although such obligations of the Obligor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each the Lenders and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff,
consolidation of accounts and bankers’ lien) that the Lenders or their
respective Affiliates may have. Each Lender agrees to promptly notify the
Borrower and the Administrative Agent after any such setoff and application, but
the failure to give such notice shall not affect the validity of such setoff and
application. If any Affiliate of a Lender exercises any rights under this
Section 4, it shall share the benefit received in accordance with Section 5 as
if the benefit had been received by the Lender of which it is an Affiliate.

5.

Sharing of Payments by Lenders

If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other obligations hereunder greater
than its pro rata share thereof as provided herein, then the Lender receiving
such payment or other reduction shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders rateably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that

  5.1

if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest,

        5.2

the provisions of this Section shall not be construed to apply to (x) any
payment made by any Obligor pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in disbursements under Letters of Credit to any assignee or
participant, other than to any Obligor or any Affiliate of an Obligor (as to
which the provisions of this Section shall apply); and


--------------------------------------------------------------------------------

- 16 -


  5.3

the provisions of this Section shall not be construed to apply to (w) any
payment made while no Event of Default has occurred and is continuing in respect
of obligations of the Borrower to such Lender that do not arise under or in
connection with the Loan Documents, (x) any payment made in respect of an
obligation that is secured by a Permitted Lien or that is otherwise entitled to
priority over the Borrower’s obligations under or in connection with the Loan
Documents, (y) any reduction arising from an amount owing to an Obligor upon the
termination of derivatives entered into between the Obligor and such Lender, or
(z) any payment to which such Lender is entitled as a result of any form of
credit protection obtained by such Lender.

The Obligors consent to the foregoing and agree, to the extent they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim and similar rights of Lenders with
respect to such participation as fully as if such Lender were a direct creditor
of each Obligor in the amount of such participation.

6.

Administrative Agent’s Clawback

      6.1

Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any advance of funds that such Lender will not make available
to the Administrative Agent such Lender’s share of such advance, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with the provisions of this Agreement concerning
funding by Lenders and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable advance available to the Administrative Agent,
then the applicable Lender shall pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with prevailing banking industry
practice on interbank compensation. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such advance. If the Lender does not do so forthwith, the Borrower
shall pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon at the interest rate applicable to the advance in
question. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that has failed to make such payment to
the Administrative Agent.

      6.2

Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
any Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute the amount due to the Lenders. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with prevailing banking industry practice on interbank compensation.


--------------------------------------------------------------------------------

- 17 -


7.

Agency

          7.1

Appointment and Authority. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Person identified elsewhere in this Agreement as the
Administrative Agent to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and no Obligor shall have rights as a third party beneficiary
of any of such provisions.

          7.2

Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term "Lender" or "Lenders" shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Obligor or any Affiliate thereof as if such Person were not
the Administrative Agent and without any duty to account to the Lenders.

          7.3

Exculpatory Provisions

          (a)

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

          (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (ii) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents), but the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law; and


--------------------------------------------------------------------------------

- 18 -


(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.

  (b)

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as is necessary, or as the
Administrative Agent believes in good faith is necessary, under the provisions
of the Loan Documents) or (ii) in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing the Default is given
to the Administrative Agent by the Borrower or a Lender.

        (c)

Except as otherwise expressly specified in this Agreement, the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
specified in this Agreement, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.


  7.4

Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet posting or other distribution) believed by it to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

--------------------------------------------------------------------------------

- 19 -


  7.5

Indemnification of Administrative Agent

Each Lender agrees to indemnify the Administrative Agent and hold it harmless
(to the extent not reimbursed by the Borrower), rateably according to its
Applicable Percentage (and not jointly or jointly and severally) from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel, which may be
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or the transactions therein contemplated.
However, no Lender shall be liable for any portion of such losses, claims,
damages, liabilities and related expenses resulting from the Administrative
Agent’s gross negligence or wilful misconduct.

  7.6

Delegation of Duties

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more subagents appointed by the Administrative Agent from among the
Lenders (including the Person serving as Administrative Agent) and their
respective Affiliates. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The provisions of this Article and
other provisions of this Agreement for the benefit of the Administrative Agent
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

  7.7

Replacement of Administrative Agent

          (a)

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a Lender having a Commitment to
a revolving credit if one or more is established in this Agreement and having an
office in Toronto, Ontario or Montréal, Québec, or an Affiliate of any such
Lender with an office in Toronto or Montréal. The Administrative Agent may also
be removed at any time by the Required Lenders upon 30 days’ notice to the
Administrative Agent and the Borrower as long as the Required Lenders, in
consultation with the Borrower, appoint and obtain the acceptance of a successor
within such 30 days, which shall be a Lender having a Commitment to a revolving
credit if one or more is established in this Agreement and having an office in
Toronto or Montréal, or an Affiliate of any such Lender with an office in
Toronto or Montréal.


--------------------------------------------------------------------------------

- 20 -


  (b)

If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications specified in Section 7.7(a),
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in the preceding paragraph.

        (c)

Upon a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the former Administrative Agent, and the former Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
in the preceding paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
termination of the service of the former Administrative Agent, the provisions of
this Section 7 and of Section 9 shall continue in effect for the benefit of such
former Administrative Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
former Administrative Agent was acting as Administrative Agent.


  7.8

Non-Reliance on Administrative Agent and Other Lenders

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

--------------------------------------------------------------------------------

- 21 -


  7.9

Collective Action of the Lenders

Each of the Lenders hereby acknowledges that to the extent permitted by
Applicable Law, any collateral security and the remedies provided under the Loan
Documents to the Lenders are for the benefit of the Lenders collectively and
acting together and not severally and further acknowledges that its rights
hereunder and under any collateral security are to be exercised not severally,
but by the Administrative Agent upon the decision of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for in the Loan Documents). Accordingly, notwithstanding any of the provisions
contained herein or in any collateral security, each of the Lenders hereby
covenants and agrees that it shall not be entitled to take any action hereunder
or thereunder including, without limitation, any declaration of default
hereunder or thereunder but that any such action shall be taken only by the
Administrative Agent with the prior written agreement of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for in the Loan Documents). Each of the Lenders hereby further
covenants and agrees that upon any such written agreement being given, it shall
co-operate fully with the Administrative Agent to the extent requested by the
Administrative Agent. Notwithstanding the foregoing, in the absence of
instructions from the Lenders and where in the sole opinion of the
Administrative Agent, acting reasonably and in good faith, the exigencies of the
situation warrant such action, the Administrative Agent may without notice to or
consent of the Lenders take such action on behalf of the Lenders as it deems
appropriate or desirable in the interest of the Lenders.

  7.10

No Other Duties. etc.

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or holders of similar titles, if any, specified in this Agreement
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

8.

Notices: Effectiveness; Electronic Communication


  8.1

Notices Generally

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as-provided in Section 8.2 below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the addresses or telecopier numbers
specified elsewhere in this Agreement or, if to a Lender, to it at its address
or telecopier number specified in the Register or, if to an Obligor other than
the Borrower, in care of the Borrower.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given on a business day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 8.2 below, shall be effective
as provided in said Section 8.2.

--------------------------------------------------------------------------------

- 22 -


  8.2

Electronic Communications

Notices and other communications to the Lenders and the Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender of Loans to be made or Letters of Credit to be issued if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

  8.3

Change of Address, Etc.

Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto.

9.

Expenses; Indemnity: Damage Waiver


  9.1

Costs and Expenses

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Bank, including the
reasonable fees, charges and disbursements of counsel, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

--------------------------------------------------------------------------------

- 23 -


  9.2

Indemnification by the Borrower

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Obligor arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or non-performance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation or
non-consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Obligor, or any Environmental Liability related in any
way to any Obligor, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by an
Obligor and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower or any other
Obligor against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Obligor has
obtained a final and non-appealable judgment in its favour on such claim as
determined by a court of competent jurisdiction, nor shall it be available in
respect of matters specifically addressed in Sections 3.1, 3.2 and 9.1.

  9.3

Reimbursement by Lenders

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 9.1 or 9.2 to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Bank or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Bank or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
Section 10.3 are subject to the other provisions of this Agreement concerning
several liability of the Lenders.

--------------------------------------------------------------------------------

- 24 -


  9.4

Waiver of Consequential Damages, Etc.

To the fullest extent permitted by Applicable Law, the Obligors shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for indirect, consequential, punitive, aggravated or exemplary
damages (as opposed to direct damages) arising out of, in connection with, or as
a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby (or any breach thereof), the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

  9.5

Payments

All amounts due under this Section shall be payable promptly after demand
therefor. A certificate of the Administrative Agent or a Lender setting forth
the amount or amounts owing to the Administrative Agent, Lender or a sub-agent
or Related Party, as the case may be, as specified in this Section, including
reasonable detail of the basis of calculation of the amount or amounts, and
delivered to the Borrower shall be conclusive absent manifest error.

10.

Successors and Assigns


  10.1

Successors and Assigns Generally

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Obligor may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.2, (ii) by way of
participation in accordance with the provisions of Section 10.4, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 10.6 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

  10.2

Assignments by Lenders

Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that:

--------------------------------------------------------------------------------

- 25 -


  (a)

except if an Event of Default has occurred and is continuing or in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment being assigned (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of a revolving facility, or $1,000,000, in the case
of any assignment in respect of a term facility, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Borrower otherwise consent to a lower amount (each such consent not to be
unreasonably withheld or delayed);

        (b)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loan or the Commitment assigned, except that this clause (b)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate credits on a non-pro rata basis;

        (c)

any assignment of a Commitment relating to a credit under which Letters of
Credit may be issued must be approved by any Issuing Bank (such approval not to
be unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself already a Lender with a Commitment under that credit;

        (d)

any assignment must be approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) unless:

(i) in the case of an assignment of a Commitment relating to a revolving credit,
the proposed assignee is itself already a Lender with the same type of
Commitment,

(ii) no Event of Default has occurred and is continuing, and the assignment is
of a Commitment relating to a non-revolving credit that is fully advanced, or

(iii) the proposed assignee is a bank whose senior, unsecured, non-credit
enhanced, long term debt is rated at least A3, A- or A low by at least two of
Moody’s Investor Services Inc., Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. and Dominion Bond Rating Service Limited, respectively;

--------------------------------------------------------------------------------

- 26 -

  (e)

any assignment must be approved by the Borrower (such approval not to be
unreasonably withheld or delayed) unless the proposed assignee is itself already
a Lender with the same type of Commitment or a Default has occurred and is
continuing; and

        (f)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee in an amount specified elsewhere in this Agreement and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.3, from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
the other Loan Documents, including any collateral security, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3 and 9, and shall continue to be liable for any breach of this Agreement by
such Lender, with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Section
10.4. Any payment by an assignee to an assigning Lender in connection with an
assignment or transfer shall not be or be deemed to be a repayment by the
Borrower or a new Loan to the Borrower.

  10.3

Register

The Administrative Agent shall maintain at one of its offices in Toronto,
Ontario or Montréal, Québec a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

  10.4

Participations

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person, an Obligor or any Affiliate of an Obligor) (each, a
"Participant") in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any payment by a
Participant to a Lender in connection with a sale of a participation shall not
be or be deemed to be a repayment by the Borrower or a new Loan to the Borrower.

--------------------------------------------------------------------------------

- 27 -


Subject to Section 10.5, the Borrower agrees that each Participant shall be
entitled to the benefits of Section 3 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.2. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 4 as though it were a Lender, provided such Participant agrees to be
subject to Section 5 as though it were a Lender.

  10.5

Limitations upon Participant Rights

A Participant shall not be entitled to receive any greater payment under
Sections 3.1 and 3.2 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.2 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.2(e) as though
it were a Lender.

  10.6

Certain Pledges

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
but no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

11.

Governing Law: Jurisdiction: Etc.


  11.1

Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the Province specified elsewhere in this Agreement and the laws of Canada
applicable in that Province.

  11.2

Submission to Jurisdiction

Each Obligor irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the Province
specified elsewhere in this Agreement, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Obligor or its properties in the courts of any jurisdiction.

--------------------------------------------------------------------------------

- 28 -


  11.3

Waiver of Venue

Each Obligor irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in Section
11.2. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

12.

Waiver of Jury Trial

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

13.

Counterparts: Integration: Effectiveness: Electronic Execution


  13.1

Counterparts, Integration: Effectiveness

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in the conditions precedent Section(s) of this
Agreement, this Agreement shall become effective when it has been executed by
the Administrative Agent and when the Administrative Agent has received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or by sending a scanned copy by electronic
mail shall be effective as delivery of a manually executed counterpart of this
Agreement.

--------------------------------------------------------------------------------

- 29 -


  13.2

Electronic Execution of Assignments

The words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including Parts 2 and 3 of the Personal
Information Protection and Electronic Documents Act (Canada), the Electronic
Commerce Act, 2000 (Ontario) and other similar federal or provincial laws based
on the Uniform Electronic Commerce Act of the Uniform Law Conference of Canada
or its Uniform Electronic Evidence Act, as the case may be.

14.

Treatment of Certain Information: Confidentiality

      14.1

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to it, its Affiliates and its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative, credit-linked note or similar transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a non-confidential basis from a source
other than an Obligor.


--------------------------------------------------------------------------------

- 30 -


  14.2

For purposes of this Section, "Information" means all information received in
connection with this Agreement from any Obligor relating to any Obligor or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non- confidential basis prior to such receipt. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the samedegree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent may disclose to any agency or organization
that assigns standard identification numbers to loan facilities such basic
information describing the facilities provided hereunder as is necessary to
assign unique identifiers (and, if requested, supply a copy of this Agreement),
it being understood that the Person to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to make
available to the public only such Information as such person normally makes
available in the course of its business of assigning identification numbers.

        14.3

In addition, and notwithstanding anything herein to the contrary, the
Administrative Agent may provide the information described on Exhibit B
concerning the Borrower and the credit facilities established herein to Loan
Pricing Corporation and/or other recognized trade publishers of information for
general circulation in the loan market.


--------------------------------------------------------------------------------

EXHIBIT A


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan-transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
"Assigned Interest"). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1. Assignor: ________________________________________     2. Assignee:
________________________________________

[and is an Affiliate/Approved Fund of [identify Lender]]

3.

Borrower(s): ________________________________________

    4.

Administrative Agent: _______________________, as the administrative agent under
the Credit Agreement

    5. Credit Agreement: [The [amount] Credit Agreement dated as of
____________among [name of Borrower(s)], the Lenders parties thereto, [name of
Administrative Agent], as Administrative Agent, and the other agents parties
thereto]


--------------------------------------------------------------------------------

- 32 -

6.

Assigned Interest:


Facility Assigned Aggregate Amount of
Commitment/Loans
for all Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned
of
Commitment/Loans CUSIP Number $ $ % $ $ % $ $ %

[7.                 Trade Date: _______________________________]

Effective Date: ___________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]


By: ________________________________
           Title:


ASSIGNEE

[NAME OF ASSIGNEE]

By: ________________________________
           Title:

[Consented to and] Accepted:

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

By _______________________________
           Title:


[Consented to:]


[NAME OF RELEVANT PARTY]


By _______________________________
           Title:


--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

[______________________]

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1.

Representations and Warranties

      1.1

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

      1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section ___ thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


--------------------------------------------------------------------------------

- 2 -

2.

Payments

   

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

    3.

General Provisions

   

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.
This Assignment and Assumption may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy or
by sending a scanned copy by electronic mail shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
governing the Credit Agreement.


--------------------------------------------------------------------------------

SCHEDULE Y

EXCLUDED SUBSIDIARIES


 * Easton Minerals Limited
   
   Colorado Sun Oil Processing LLC
   
   Opta Minerals Inc.
   
   Temisca, Inc.
   
   Opta Minerals (USA) Inc.
   
   Virginia Materials Inc.
   
   International Materials and Supplies Inc.
   
   MTI01 – 2006 Inc.
   
   Magnesium Technologies Corporation
   
   OPM01 – 2006 Inc.
   
   Bimac Inc.
   
   Opta Minerals A.B.
   
   Opta Minerals A.S.
   
   MCP MG Serbien SAS
   
   Newco A.S.
   
   Cooperatie SunOpta U.A.
   
   The Organic Corporation B.V.
   
   HBBO Dalian Winged Ox
   
   PSOM Sellet Hulling
   
   Trabocca NL
   
   Internamtrade NL
   
   Tradin Organics USA

--------------------------------------------------------------------------------

- 2 -


 * Tradin Organic Agriculture NL

 * Supreme Small Holders Coffee Plc.

 * Nungesser

 * Tradin Asia (rep office)

 * Tradin France (rep office)

 * Tradin Germany (rep office)

 * Mascoma Corporation

--------------------------------------------------------------------------------

SCHEDULE Z


INTENTIONALLY DELETED

--------------------------------------------------------------------------------

SCHEDULE AA


EXISTING SUBORDINATED DEBT

(Expressed in US Dollars)


None.


--------------------------------------------------------------------------------

SCHEDULE BB

PERMITTED LIENS

Definitions:

NFMD - No Fixed Maturity Date   MV - Motor Vehicle Included   C - Consumer Goods
  VIN - Vehicle Identification Number   E - Equipment   O - Other  

ONTARIO

  Secured Party(ies) File No. Expiry Date Registration No. / Term Debtor(s)
Collateral Description 1. De Lage Landen Financial Service Canada Inc.
Services Financiers de Lage Landen Canada Inc. 662992083 July 15, 2017 20100715
1945 1531 7386
Term 7 years SunOpta Inc. Opta Minerals E, O – NFMD 20110617 1052 1529 4088
Mascoma Canada Inc. Amendment to add additional debtor to the registration. 2.
Xerox Canada Ltd. 659299131 February 17, 2016 20100217 1402 1462 5352
Term 6 years SunOpta Inc. E, O – NFMD 3. Xerox Canada Ltd. 650551167 December
15, 2014 20081215 1702 1462 7766
Term 6 years SunOpta Inc. E, O – NFMD 4. Xerox Canada Ltd. 649806642 November 7,
2014 20081107 1403 1462 0344
Term 6 years SunOpta Inc. E, O – NFMD 5. Penske Truck Leasing Canada Inc.
Locations De Camions Penske Canada Inc. 646387218 June 25, 2015 20080625 1403
1462 2065
Term 7 years SunOpta Inc. E, O, MV
2009 International 4300 VIN No. 1HTMMAAK29H048905
Together with all attachments accessories accessions replacements substitutions


--------------------------------------------------------------------------------

- 2 -

  Secured Party(ies) File No. Expiry Date Registration No. / Term Debtor(s)
Collateral Description additions and improvements thereto, including, but not
limited to Xata and Qualcomm systems, and all proceeds in any form derived
directly or indirectly from any sale and or dealings with the collateral and a
right to an insurance payment or other payment that indemnifies or compensates
for loss or damage to the collateral or proceeds of the collateral. 6. Penske
Truck Leasing Canada Inc.
Locations De Camions Penske Canada Inc. 643726602 March 31, 2015 20080331 1003
1462 2145
Term 7 years SunOpta Inc. E, O, MV
2008 Freightliner M2 VIN No. 1FVACXDU38DZ94427
Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral. 7. Xerox Canada Ltd. 642523041
February 5, 2014 20080205 1702 1462 2430
Term 6 years   SunOpta Inc. E, O – NFMD 8. DCFS Canada Corp. Mercedes-Benz
Financial 640995687 November 27, 2011 20071127 1946 1531 9014
Term 4 years SunOpta Inc.

Purity Life Health Products

Purity Life Health Products Ltd E, O, MV
2008 Mercedes-Benz S550W4M VIN No. WDDNG86X58A177899       November 27, 2012
20101217 1946 1531             4642     
Renewal 1 year      


--------------------------------------------------------------------------------

- 3 -

  Secured Party(ies) File No. Expiry Date Registration No. / Term Debtor(s)
Collateral Description 9. Xerox Canada Ltd. 640619901 November 13, 2013 20071113
1002 1462 SunOpta Inc. E, O – NFMD         3895
Term 6 years      10. Xerox Canada Ltd. 634814496 April 30, 2013 20070430 1704
1462 SunOpta Inc. E, O – NFMD         7788
Term 6 years       11. CIT Financial Ltd. 634385178 April 16, 2013 20070416 1639
1616 5558
Term 6 years Purity Life Health Products Limited E, O
Canon Copying Equipment 20070529 1433 1616 7252 SunOpta Inc. E – Transfer
From Debtor: Purity Life Health Products Limited to Debtor: SunOpta Inc.

BRITISH COLUMBIA

       Secured Party(ies) Control No. Expiry Date Registration No. / Term
Debtor(s) Collateral Description 1. Penske Truck Leasing Canada Inc.
Locations De Camions Penske Canada Inc. B8632741
(Mar 28, 2008) March 28, 2015 266599E
Term 7 years SunOpta Inc. MV Serial No. 1FVACXDU38DZ94427 2008 Freightliner M2
Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral. 2. Penske Truck Leasing Canada
Inc. Locations De Camions Penske Canada Inc. B8814408
(Jun 24, 2008) June 24, 2015 441495E
Term 7 years SunOpta Inc. (QC)
SunOpta Inc. (ON) MV Serial No. 1HTMMAAK29H048905 2009 International 4300
Together with all attachments accessories accessions replacements substitutions


--------------------------------------------------------------------------------

- 4 -

  Secured Party(ies) Control No. Expiry Date Registration No. / Term Debtor(s)
Collateral Description additions and improvements thereto, including, but not
limited to Xata and Qualcomm systems, and all proceeds in any form derived
directly or indirectly from any sale and or dealings with the collateral and a
right to an insurance payment or other payment that indemnifies or compensates
for loss or damage to the collateral or proceeds of the collateral. 3. G.N.
Johnston Equipment Co. Ltd. B9824737
(Feb 24, 2010) February 24, 2014 424925F
Term 4 years SunOpta Inc. MV Serial No. 840-10-84041 2010 Raymond 8400-FRE60L
Deka Battery Model 12-H80-13-3019 Serial No. 3150LS Deka Charger Model 910T3-
18UM Serial No. 409CS76379 Battery Watering Systems With Bid Modules 4. Xerox
Canada Ltd. D0118231
(Aug 13, 2010) August 13, 2015 711132F
Term 5 years SunOpta Inc.
SunOpta Grocery West Equipment, other all present and future office equipment
and software supplied or financed from time to time by the secured party
(whether by lease, conditional sale or otherwise), whether or not manufactured
by the secured party or any affiliate thereof. 5. Xerox Canada Ltd. D0700807
(Aug 3, 2011) August 3, 2014 279463G
Term 3 years SunOpta Inc.
SunOpta Grocery West Equipment, other all present and future office equipment
and software supplied or financed from time to time by the secured party
(whether by lease, conditional sale or otherwise), whether or not manufactured
by the secured party or any affiliate thereof. 6. Xerox Canada Ltd. D1129113
(Apr 20, 2012) April 20, 2015 697732G
Term 3 years SunOpta Inc.
SunOpta Grocery West Equipment, other all present and future office equipment
and software supplied or financed from time to time by the secured party
(whether by lease, conditional sale or otherwise), whether or not manufactured
by the secured party or any affiliate thereof.


--------------------------------------------------------------------------------

- 5 -


DELAWARE SECRETARY OF STATE


  Secured Party(ies) File No. Expiry Date Registration No. / Term Debtor(s)
Collateral Description 1. GE Capital Commercial Inc. 20115024917 12/30/16
SunOpta Foods Inc.
SunOpta Global Organic Ingredients, Inc. Specific equipment 2. GE Capital
Commercial Inc. 20115037943 12/30/16 SunOpta Foods Inc.
Sunopta Global Organic Ingredients, Inc. Specific equipment            
Amendment of 20115037943 to amend and restate the collateral to restate the
equipment             Amendment of 20115037943 to amend and restate the
collateral to restate the equipment 3. GE Capital Commercial Inc. 20120787434
2/29/17 SunOpta Foods Inc.
Sunopta Global Organic Ingredients, Inc. Specific equipment 4. General Electric
Credit Corporation of Tennessee 20121090309 3/21/17 SunOpta Foods Inc.
Sunopta Global Organic Ingredients, Inc. Specific equipment pursuant to lease 5.
GE Capital Commercial Inc. 20121239799 3/30/17 SunOpta Foods Inc.
Sunopta Ingredients, Inc. Specific Equipment 6. General Electric Credit
Corporation 20122139352 6/5/17 SunOpta Foods Inc.
Sunopta Fruit Group, Inc. Specific equipment pursuant to lease 7. NMHG Financial
Services Inc. 20093003214 9/18/14 Sunopta Ingredients, Inc. All equipment leased
by Lessor to Lessee 8. Toyota Motor Credit Corporation 20102470312 7/15/15
Sunopta Ingredients, Inc. Specific equipment pursuant to lease             
Amendment of 20102470312 to amend the name of the Debtor to SunOpta Ingredients
Inc. 9. Wells Fargo Financial 20114341379 11/10/16     Energy efficient lighting
and related


--------------------------------------------------------------------------------

- 6 -

  Secured Party(ies) File No. Expiry Date Registration No. / Term Debtor(s)
Collateral Description   Leasing, Inc.         property

MINNESOTA SECRETARY OF STATE

  Secured Party(ies) File No. Expiry Date Registration No. / Term Debtor(s)
Collateral Description 1. Toyota Motor Credit Corporation 201124816757 6/29/16
SunOpta Grains and Foods Inc. Specific equipment pursuant to lease 2. Toyota
Motor Credit Corporation 201125942616 10/24/16 SunOpta Grains and Foods Inc.
Specific equipment pursuant to lease 3. Agstar Financial Services, ACA
201126149220 11/10/16 SunOpta Grains and Foods Inc. Specific equipment 4. GE
Capital Commercial Inc. 201227382639 2/29/17 SunOpta Grains and Foods Inc.
Specific equipment 5. Wells Fargo Bank, N.A. 201228271573 5/11/17 SunOpta Grains
and Foods Inc. Specific equipment pursuant to lease 6. Wells Fargo Bank, N.A.
201228271701 5/11/17 SunOpta Grains and Foods Inc. Specific equipment pursuant
to lease 7. Wells Fargo Bank, N.A. 201228271852 5/11/17 SunOpta Grains and Foods
Inc. Specific equipment pursuant to lease 8. State Bank & Trust 201228654104
6/15/17 SunOpta Grains and Foods Inc. Specific equipment

CALIFORNIA SECRETARY OF STATE

  Secured Party(ies) File No. Expiry Date Registration No. / Term Debtor(s)
Collateral Description 1. GE Capital Commercial Inc. 12-7296248314 1/3/17
SunOpta Global Organic Ingredients Inc.
 
SunOpta Foods Inc. Specific equipment Amendment of 12-7296248314 to amend and
restate the collateral description relating to specific equipment


--------------------------------------------------------------------------------

- 7 -

  Secured Party(ies) File No. Expiry Date Registration No. / Term Debtor(s)
Collateral Description Amendment of 12-7296248314 to amend and restate the
collateral description relating to specific equipment 2. GE Capital Commercial
Inc. 12-7296436151 1/4/17 SunOpta Global Organic Ingredients Inc.
SunOpta Foods Inc.
SunOpta Fruit Group, Inc. Specific equipment 3. General Electric Credit
Corporation of Tennessee 127307748817 3/22/17 SunOpta Global
Organic Ingredients Inc.
SunOpta Foods Inc. Specific equipment pursuant to lease 4. Toyota Motor Credit
Corporation 107232117852 5/14/15 SunOpta Fruit Group, Inc. Specific equipment
pursuant to lease 5. Toyota Motor Credit Corporation 107232124466 5/14/15
SunOpta Fruit Group, Inc. Specific equipment pursuant to lease 6. Wells Fargo
Bank, N.A. 107244687897 9/13/15 SunOpta Fruit Group, Inc. Specific equipment 7.
Cal Pacific Specialty Foods, LLC 117263778052 3/17/16 SunOpta Fruit Group, Inc.
Specific equipment, furniture and fixtures and any and all other furniture,
fixtures and equipment located at 950 South Sanborn Road, Monterey County, CA
that is not covered by such other specified equipment 8. GE Capital Commercial
Inc. 127316312460 6/5/17 SunOpta Fruit Group, Inc.
SunOpta Foods Inc. Specific equipment

The Lien granted by SunOpta Inc. in favour of Mascoma Corporation over (i) share
certificate no. 39 representing 375,629 common shares of Mascoma Corporation and
(ii) share certificate no. D-2 representing 1,126,887 Series D preferred shares
of Mascoma Corporation, as security in connection with SunOpta Inc.
investment/acquisition transaction with Mascoma Corporation.

--------------------------------------------------------------------------------

SCHEDULE CC

FISCAL YEAR ENDS


Fiscal 2012


Third Quarter – September 29
Fourth Quarter / Year-end – December 29


Fiscal 2013


First Quarter – March 30
Second Quarter – June 29
Third Quarter – September 28
Fourth Quarter / Year-end – December 28


Fiscal 2014


First Quarter – April 5
Second Quarter – July 5
Third Quarter – October 4
Fourth Quarter / Year-end – January 3, 2015


Fiscal 2015


First Quarter – April 4
Second Quarter – July 4
Third Quarter – October 3
Fourth Quarter / Year-end – January 2, 2016


Fiscal 2016


First Quarter – April, 2
Second Quarter – July 2
Third Quarter – October 1
Fourth Quarter / Year-end – December 31


--------------------------------------------------------------------------------

SCHEDULE DD

EXISTING LETTERS OF CREDIT

EXPIRY DATE APPLICANT L/C NO. BMTO CUR AMOUNT  DATE ISSUED BENEFICIARY December
31, 2012 SunOpta Foods Inc. (previously SunOpta Food Group LLC) XXXX USD
2,462,473.00 October 30, 2009 National Union Fire Insurance Co. October 2, 2012
SunOpta Foods Inc. (previously SunOpta Food Group LLC) XXXX EURO 10,472,000.00
July 8, 2010 ING Bank N.V. August 31, 2012 SunOpta Foods Inc. (previously
SunOpta Food Group LLC) XXXX USD 500,000.00 August 29, 2009 Wells Fargo
Equipment Finance, Inc. December 10, 2012 SunOpta Inc. XXXX USD 2,000,000.00
January 5, 2011 ING Bank N.V. June 4, 2012 SunOpta Ingredients Inc. XXXX USD
33,000.00 June 5, 2008 SDC Apollo Chelmsford, Inc.


--------------------------------------------------------------------------------